Case 21-50428-JTD   Doc 22-4   Filed 05/21/21   Page 1 of 202




       EXHIBIT D
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page  2 of
                                                        1 of 41    202 #:1480
                                                                PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page  3 of
                                                        2 of 41    202 #:1481
                                                                PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page  4 of
                                                        3 of 41    202 #:1482
                                                                PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page  5 of
                                                        4 of 41    202 #:1483
                                                                PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page  6 of
                                                        5 of 41    202 #:1484
                                                                PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page  7 of
                                                        6 of 41    202 #:1485
                                                                PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page  8 of
                                                        7 of 41    202 #:1486
                                                                PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page  9 of
                                                        8 of 41    202 #:1487
                                                                PageID
        Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc  22-4Filed:
                             #: 100      Filed 05/21/21
                                            01/22/18 PagePage  10 PageID
                                                          9 of 41 of 202 #:1488
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        10 of 11
                                                              41 of 202 #:1489
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        11 of 12
                                                              41 of 202 #:1490
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        12 of 13
                                                              41 of 202 #:1491
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        13 of 14
                                                              41 of 202 #:1492
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        14 of 15
                                                              41 of 202 #:1493
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        15 of 16
                                                              41 of 202 #:1494
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        16 of 17
                                                              41 of 202 #:1495
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        17 of 18
                                                              41 of 202 #:1496
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        18 of 19
                                                              41 of 202 #:1497
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        19 of 20
                                                              41 of 202 #:1498
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        20 of 21
                                                              41 of 202 #:1499
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        21 of 22
                                                              41 of 202 #:1500
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        22 of 23
                                                              41 of 202 #:1501
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        23 of 24
                                                              41 of 202 #:1502
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        24 of 25
                                                              41 of 202 #:1503
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        25 of 26
                                                              41 of 202 #:1504
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        26 of 27
                                                              41 of 202 #:1505
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        27 of 28
                                                              41 of 202 #:1506
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        28 of 29
                                                              41 of 202 #:1507
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        29 of 30
                                                              41 of 202 #:1508
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        30 of 31
                                                              41 of 202 #:1509
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        31 of 32
                                                              41 of 202 #:1510
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        32 of 33
                                                              41 of 202 #:1511
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        33 of 34
                                                              41 of 202 #:1512
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        34 of 35
                                                              41 of 202 #:1513
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        35 of 36
                                                              41 of 202 #:1514
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        36 of 37
                                                              41 of 202 #:1515
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        37 of 38
                                                              41 of 202 #:1516
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        38 of 39
                                                              41 of 202 #:1517
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        39 of 40
                                                              41 of 202 #:1518
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        40 of 41
                                                              41 of 202 #:1519
                                                                 PageID
         Case 21-50428-JTD
Case: 3:17-cv-50107 DocumentDoc 22-4
                            #: 100     Filed
                                   Filed:    05/21/21
                                          01/22/18 Page Page
                                                        41 of 42
                                                              41 of 202 #:1520
                                                                 PageID
    Case:LLC
VBR Tours,
                   Case 21-50428-JTD
           3:17-cv-50107      Document
              v. National Railroad        #: Corp.,
                                   Passenger
                                                   Doc 22-4
                                             100-1Not
                                                    Filed:        Filed 05/21/21
                                                           01/22/18
                                                      Reported        Page(2015)
                                                               in F.Supp.3d 1 of 160    Page 43 ofPageID
                                                                                                   202 #:1521
2015 WL 5693735, 2015-2 Trade Cases P 79,327



                                                       2015 WL 5693735
                                                  United States District Court,
                                                 N.D. Illinois, Eastern Division.

                                            VBR Tours, LLC, Plaintiff,
                                                        v.
                   National Railroad Passenger Corp. and Yankee Leisure Group, Inc., Defendants.

                                                    Case No.: 14–cv–00804
                                                                |
                                                   Signed September 28, 2015

Attorneys and Law Firms

Paul J. Kozacky, Alastar Sean McGrath, John Norris Rapp, Kozacky Weitzel McGrath, P.C., Chicago, IL, Nipun Patel,
Reed Smith, LLP, Philadelphia, PA, for Plaintiff.

Diane Green-Kelly, Reed Smith, LLP, Chicago, IL, Henry F. Reichner, Nipun Patel, Reed Smith, LLP, Philadelphia,
PA, Kenneth L. Racowski, Buchanan Ingersoll & Rooney, PC, Philadelphia, PA, Loren Scott Cohen, Wilson, Elser,
Moskowitz, Edelman, Dicker, Chicago, IL, Michael P. McCloskey, Wilson, Elser, Moskowitz, Edelman & Dicker, LLP,
San Diego, CA, for Defendants.



                                       MEMORANDUM OPINION AND ORDER

Robert M. Dow, Jr., United States District Judge

 *1 Before the Court is Plaintiff's motion to reconsider the Court's Opinion and Order [46] granting Defendants' motions
to dismiss. For the reasons set forth below, the Court denies Plaintiff's motion. Plaintiff is given until 10/26/2015 to file
a motion for leave to file an amended complaint if it believes it can overcome the deficiencies identified below consistent
with Fed.R.Civ.P. 11.



I. Background 1
1      The Court assumes as true all well-pleaded allegations set forth in the complaint. See Killingsworth v. HSBC Bank Nevada,
       N.A., 507 F.3d 614, 618 (7th Cir.2007).
Although the Court summarized the facts in its previous Opinion and Order, Plaintiff has clarified the nature of its factual
allegations and legal arguments, warranting a new discussion. Plaintiff alleges that Amtrak is a monopoly created by
federal statute and America's only long-distance leisure passenger rail service. Compl. [1] ¶¶ 1, 10. VBR and Yankee are
tour operators who sell Amtrak vacation travel packages. Id. ¶¶ 2, 4. The relevant geographic market is the United States,
and the relevant product market is “the market for Amtrak leisure travel packages sold by tour operators to consumers,
either utilizing an intermediary travel agent or selling directly to the consumer-vacationer themselves.” Id. ¶¶ 8, 9.

Plaintiff alleges that tour operators purchase tickets from Amtrak and combine them with other components, such as
hotels, meals, local transportation, tour guides, and admission to tourist attractions, to create a travel package. Id. ¶¶ 2, 4,
16–20. They sell these travel packages to consumers through two distributional channels. Id. ¶ 8. In the first distributional
channel, Amtrak sells tickets to tour operators; tour operators then sell travel packages to travel agents; and travel agents
resell the travel packages to consumers. Id. In the second distributional channel, Amtrak sells tickets to tour operators,
who then sell their travel packages directly to consumers. 2 Id. Tour operators profit from (1) commissions on tickets,


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           1
    Case:LLC
VBR Tours,
                     Case 21-50428-JTD
           3:17-cv-50107      Document
              v. National Railroad        #: Corp.,
                                   Passenger 100-1NotDoc 22-4
                                                    Filed: 01/22/18
                                                      Reported
                                                                      Filed 05/21/21
                                                                      Page(2015)
                                                               in F.Supp.3d 2 of 160          Page 44 ofPageID
                                                                                                         202 #:1522
2015 WL 5693735, 2015-2 Trade Cases P 79,327

provided by Amtrak, and (2) a mark-up on the total cost of a package. Id. ¶ 22. Travel agents, meanwhile, profit by
receiving a commission from tour operators. Id.

2        Plaintiff argues in its motion for reconsideration that the Court misunderstood the nature of the relevant market because
         it ignored the alleged existence of the two distributional channels. That is incorrect. However, in the interest of clarity and
         completeness, the Court again outlines the two channels in this Opinion and Order.
Amtrak owns its own brand of travel packages called Amtrak Vacations®. Id. ¶ 27. Since 2006, Amtrak has contracted
with Yankee, its national tour operator, to run operations under its brand, compensating Yankee through a 19%
commission on tickets. Id. ¶¶ 27, 28, 14. Meanwhile, other tour operators have operated their own brands, historically
receiving a lower commission. Plaintiff alleges that toward the end of 2007, Amtrak partnered with a travel agent
consortium, Vacation.com, to launch an online booking tool called Rail Agent. Id. ¶ 25. Travel agents and tour operators
who were members of Vacation.com could book tickets directly with Amtrak through Rail Agent. Id. By booking
through Rail Agent, they could earn an 8% commission on commissionable trains from Amtrak or a 10% commission
if the booking were for a party of 20 or more. Id. They could receive up to 3% additional commission–a “commission
override”—depending on the growth of their quarterly revenues from the sale of Amtrak tickets. Id. Plaintiff used these
commissions to expand its tour offerings, grow its business, and increase Amtrak's sales, becoming one of Amtrak's “best
promoters” based on “exceptional customer service and its own marketing investments and talent.” Id. ¶¶ 40–42; see
also id. ¶¶ 34, 36, 38.

 *2 In February 2013, Amtrak submitted a request for proposals for its national tour operator contract. Id. ¶ 78. Plaintiff
alleges that it submitted a proposal including two key terms. Id. ¶ 79. “The first key term in VBR's proposal was a
commission rate of 8%, not the 19% or better rate Amtrak had been paying Yankee.” Id. ¶ 80. This lower commission
allegedly could have saved Amtrak approximately $3 million in commissions over three years. Id. “The second key term
in VBR's proposal was that the commission rate of 8% was to be paid to any travel agent or tour operator, under VBR's
aegis or not, whenever they favored Amtrak with a rail ticket purchase.” Id. ¶ 81.

Amtrak rejected VBR's proposal, opting for Yankee's instead. Id. ¶ 83. In its contract with Amtrak, Yankee agreed to
provide extensive services, including, but not limited to, the following:

    1.1 Amtrak Vacations. Tour Operator shall design, develop, implement, operate and administer all aspects of a
    nationwide tour-package program featuring Amtrak train services, known as Amtrak Vacations. * * *

    1.4 Amtrak Vacations Terms and Conditions. Tour Operator shall develop program terms and conditions for Amtrak
    Vacations, which shall be subject to Amtrak's prior written approval. Such terms and conditions shall include booking
    policy, deposit, and payment schedule, price, refunds changes and cancellation policy, and respective responsibilities
    of Tour Operator and Amtrak. Tour Operator must fully and adequately communicate such program terms and
    conditions to consumers and travel agents.

    1.5 Amtrak Vacations Tour Package Pricing. Subject to Amtrak's prior written approval, Tour Operator shall
    determine the pricing of the tour packages.

    1.6 Call Center Operations. Tour Operator shall operate and maintain a phone system to handle all phone calls
    (including customer and travel agent phone calls) * * * Tour Operator shall: (a) operate a full-service call center offering
    information and reservations; (b) staff the call center with well-trained and supervised agents; (c) offer referrals to
    regional tour operators, (d) answer eighty percent (80%) or better of the calls offered in twenty (20) seconds or less and
    the remaining calls within forty (40) seconds or less; and (e) provide call answering capabilities a minimum of Monday
    through Friday (excluding national holidays) between the hours of 7:30 a.m. CT and 7:00 p.m. CT and Saturday and
    Sunday between the hours of 9:00 a.m. CT and 3:00 p.m. CT * * *; and provide means for handling customer problems
    and emergencies on a twenty-four (24) hour, seven (7) day per week basis.




                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
    Case:LLC
VBR Tours,
                 Case 21-50428-JTD
           3:17-cv-50107      Document
              v. National Railroad Passenger
                                              Doc 22-4
                                          #: Corp.,
                                             100-1Not
                                                    Filed:   Filed 05/21/21
                                                           01/22/18
                                                      Reported        Page(2015)
                                                               in F.Supp.3d
                                                                                   Page 45 ofPageID
                                                                            3 of 160          202 #:1523
2015 WL 5693735, 2015-2 Trade Cases P 79,327


  1.7 Reservation System. Tour Operator will operate and maintain a state-of-the-art web and mobile reservation system
  for consumer direct and travel agent bookings to automate (a) booking train space and tour components; and (b)
  issuing itinerary, rail tickets and tour documents. The reservation system will also have the capability to produce (a)
  accounting and reporting of payments, deposits and refunds; and (b) sales and marketing reports and ad hoc reports.

  1.8 AmtrakVacations.com. Tour Operator will design, develop and maintain an Amtrak Vacations website, with the
  domain name AmtrakVacations.com. * * * Tour Operator will offer online booking capabilities to consumers and
  travel agents. * * *

  1.9 Mobile Site. Tour Operator will design, develop and maintain an Amtrak Vacations mobile site. Amtrak shall have
  prior approval of all aspects of the mobile site.

  1.10 Customer Service. Tour Operator shall handle all customer and travel agent inquiries and complaints in a prompt,
  courteous and diligent manner. All customer service issues prior to travel and while en route are to be handled
  immediately by telephone and resolved to the extent possible. * * *

   *3 1.13 Amtrak Vacations Customer/Travel Agent Database. Tour Operator shall develop and maintain an automated
  Amtrak Vacations customer/travel agent database[.] * * * Tour Operator shall develop and launch Amtrak Vacations
  eSpecials to Amtrak Vacations customers and travel agents on a weekly schedule (or an agreed upon schedule)
  throughout the year.

  1.14 Trip Protection Insurance. Tour Operator shall develop, maintain, promote, and implement a trip protection
  option for Amtrak Vacations customers.

  1.15 Operations. Tour Operator will continue to design, provide and staff its operation to meet the requirements of
  this Agreement and provide a dedicated staff and multi-functional support personnel in functional and developmental
  areas. * * *

  1.16 Quality Control. Amtrak and Tour Operator will conduct quarterly reviews to discuss Amtrak Vacations, sales
  and payments, technology issues, customer service, booking and ticketing, marketing staffing, budget and ongoing
  initiatives * * *

  2.1 Booking and Ticketing. Tour Operator shall book reservations and issue itineraries, tickets and vouchers for
  Amtrak Vacations to customers and travel agents. * * *

  Tour Operator will develop, enter into contractual agreements, promote and sell the Amtrak Vacations product to
  travel agents, travel consortiums, and travel industry partners. * * *

  5.1 Marketing Plan. * * * Tour Operator shall advertise, market and promote Amtrak Vacations to consumers and
  travel agents. * * *

  5.4 Partnerships. Tour Operator shall establish preferred partnerships with travel agent consortiums and industry
  partners (such as AAA, Vacation.com, and Avoya) to enhance the sale of the Amtrak Vacations brand. * * *

  17.1 Reports. Tour Operator shall provide to Amtrak the reports specified below [on revenue, data, call volume,
  destinations, top performing packages, travel agency/consortia/travel industry partners, finances.] * * *

  21.1 Tour Operator shall procure and maintain, at its own cost and expense, continuously during the term of this
  Agreement * * * the types of insurance specified below [including Workers' Compensation, Commercial General
  Liability Insurance, Errors and Omissions/Professional Liability Insurance, Automobile Liability Insurance, Claims–
  Made Insurance, Crime Insurance.]




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     3
    Case:LLC
VBR Tours,
                   Case 21-50428-JTD
           3:17-cv-50107      Document
              v. National Railroad        #: Corp.,
                                   Passenger
                                                   Doc 22-4
                                             100-1Not
                                                    Filed: 01/22/18
                                                      Reported
                                                                    Filed 05/21/21
                                                                      Page(2015)
                                                               in F.Supp.3d 4 of 160        Page 46 ofPageID
                                                                                                       202 #:1524
2015 WL 5693735, 2015-2 Trade Cases P 79,327


Compl. Ex. A[1–1] at 4–26. As compensation for Yankee's services, Amtrak agreed to provide a commission on the
Amtrak rail and Amtrak accommodation portion of a reservation. Id. at 11. The term of the contract was five years. Id.
at 12. The contract included an option for Amtrak to extend twice for one year each time. Id.

Plaintiff alleges that Amtrak chose unwisely. There was “no sensible reason to pay Yankee $3 million more for poorer
performance in contradistinction to the better service that VBR had proven itself capable of, subjectively, and that
would cost Amtrak and the American taxpayer $3 million less, objectively.” Id. ¶ 84. In support of its allegation of
Yankee's “lackluster customer service,” Plaintiff states that “[o]n numerous occasions, when VBR had to contact Yankee
to purchase, for example, Glacier National Park lodging that Yankee had locked up for some specific period, VBR
would experience telephone hold times exceeding ten minutes, far longer than the 20–to 40–second hold times required
of Yankee under the national tour operator contract.” Id. ¶ 47.

*4 When Plaintiff lost the contract, it contacted Amtrak and learned that “Amtrak had not even considered the (at least)
$3 million difference!” Id. ¶ 85. Amtrak allegedly explained that it had identified Plaintiff's proposal as nonresponsive. 3
Amtrak subsequently announced that, effective November 1, 2013, it would stop paying commissions to all travel agents
and tour operators with two exceptions: (1) Yankee and (2) Vacation.com and AAA, but only until the two associations'
commission contracts expired. Id. ¶ 94. Amtrak then announced that it would sell Amtrak Vacations® packages to travel
agents, providing an 8% to 10% commission on the Amtrak ticket portion of a package and a 12% commission on the
non-rail portion of a package. Id. ¶ 95. Yankee allegedly told VBR that “Yankee will enjoy a complete monopoly as all
other travel agents and tour operators will be driven out of the Amtrak leisure travel package business.” Id. ¶ 100.

3      More specifically, it allegedly provided four reasons for finding Plaintiff's proposal nonresponsive. First, Amtrak stated that
       the resumes of Plaintiff's key personnel were too brief. Yet, according to Plaintiff, Amtrak had never asked for more detailed
       resumes; moreover, it had worked closely with Plaintiff's principals for almost a decade. Id. Second, Amtrak stated that
       Plaintiff would have to train people to work with Amtrak. Plaintiff contends that this was mere pretext because it had worked
       successfully with Amtrak for years, received better feedback than Yankee, and hired ten new employees. Id. ¶ 87. Third,
       Amtrak stated that VBR did not provide a detailed list of the hotels it offered. According to Plaintiff, however, those hotels
       were listed on its website, and Yankee and Plaintiff use the same hotel consolidators. Id. ¶ 88. Fourth, Amtrak argued that
       Plaintiff had never operated a third-party brand. Plaintiff counters that, in fact, “VBR had created two railway leisure brands
       without any preferential treatment and was growing sales at amazing rates, thusly (sic) expanding the promotion of Amtrak
       by magnitudes. In addition, when Amtrak rolled out its new on-line booking system, it was VBR, not Yankee, that helped
       Amtrak de-bug it.” Id. ¶ 89.
The complaint alleges antitrust injury occurring through the following mechanism:

            Paying a 19% or better commission to Yankee while paying VBR, other tour operators and travel
            agents no direct commission will result in all of those entities other than Yankee departing the
            market of selling railway leisure tickets. While in the short term consumers might benefit from lower
            prices for railway leisure packages from Yankee (which will be able to undercut the competition on
            price to achieve a monopoly in the market), the long-term effect is to remove competition, resulting
            in higher prices and worse service for consumers.

Compl. ¶¶ 107, 131; see also id. ¶¶ 113, 119, 137, 143. Plaintiff also alleges that Amtrak's new commission system will
cause antitrust injury by reducing Plaintiff's revenue and hampering its ability to “innovate through better technology
and marketing.” Id. ¶¶ 110, 125, 134, 141, 150.

Counts I and IV respectively allege that Yankee committed monopolization in violation the Sherman Act (15 U.S.C. §§
1, 2 4 ) and the Illinois Antitrust Act (740 ILCS 10/3(3)). Counts II and V respectively allege that Amtrak and Yankee
entered a conspiracy to attempt to monopolize the travel package market in violation of the Sherman Act (15 U.S.C.
§ 2) and the Illinois Antitrust Act (740 ILCS 10/3(2)). Counts III and VI respectively allege that Amtrak and Yankee


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
    Case:LLC
VBR Tours,
                   Case 21-50428-JTD
           3:17-cv-50107      Document
              v. National Railroad        #: Corp.,
                                   Passenger
                                                   Doc 22-4
                                             100-1Not
                                                    Filed: 01/22/18
                                                      Reported
                                                                    Filed 05/21/21
                                                                      Page(2015)
                                                               in F.Supp.3d 5 of 160        Page 47 ofPageID
                                                                                                       202 #:1525
2015 WL 5693735, 2015-2 Trade Cases P 79,327

entered into a combination, contract or conspiracy to restrain trade in violation of the Sherman Act (15 U.S.C. § 1) and
the Illinois Antitrust Act (740 ILCS 10/3(3)).

4      Count II includes what is likely a typo in that it alleges “Violation of § 2 of the Sherman Act (15 U.S.C. § 1).” Compl. [1] at
       29. Because it involves monopolization, the Court construes it as a § 2 claim.


II. Legal Standards

   A. Motion for Reconsideration
 *5 Plaintiff moves for reconsideration under Federal Rule of Civil Procedure 60(b), which creates grounds for relief
from a “final judgment, order or proceeding.” Fed.R.Civ.P. 60(b). Because the Court previously dismissed without
prejudice, its Opinion and Order was not a “final judgment, order or proceeding,” and Rule 60(b) is inapplicable. That
said, the Court does have inherent authority to reconsider its own orders entered prior to final judgment. See Moses
H. Cone Mem. Hosp. v. Mercury Const. Corp., 460 U.S. 1, 12 (1983) (“[E]very order short of a final decree is subject to
reopening at the discretion of the district judge.”); Diaz v. Indian Head, Inc., 686 F.2d 558, 562–63 (7th Cir.1982) (stating
that interlocutory orders may be “reconsidered and reviewed at any time prior to final judgment”) (citation and internal
quotation marks omitted); Sims v. EGA Prods., Inc., 475 F.3d 865, 870 (7th Cir.2007) (“[N]onfinal orders are generally
modifiable * * *.” (citation omitted)) (Cudahy, J., concurring).

It is well-established that “[m]otions for reconsideration serve a limited function: to correct manifest errors of law or
fact or to present newly discovered evidence.” Conditioned Ocular Enhancement, Inc. v. Bonaventura, 458 F.Supp.2d 704,
707 (N.D.Ill.2006) (quoting Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir.1996)).
In regard to the “manifest error” prong, the Seventh Circuit has explained that a motion to reconsider is proper when
“the Court has patently misunderstood a party, or has made a decision outside the adversarial issues presented to the
Court by the parties, or has made an error not of reasoning but of apprehension.” Bank of Waunakee v. Rochester Cheese
Sales, Inc., 906 F.2d 1185, 1191 (7th Cir.1990) (citation and internal quotation marks omitted); see also Wiegel v. Stork
Craft Mfg., Inc., 2012 WL 2130910, at *2 (N.D. Ill. June 6, 2012) (“Reconsideration is not appropriate where a party
seeks to raise arguments that could have been raised in the original briefing.”); Oto v. Metropolitan Life Ins. Co., 224
F.3d 601, 606 (7th Cir.2000) (“A ‘manifest error’ is not demonstrated by the disappointment of the losing party. It is the
‘wholesale disregard, misapplication, or failure to recognize controlling precedent.’ ”). And with respect to the second
prong, the Seventh Circuit has explained that a motion to reconsider may be appropriate if there has been “a controlling
or significant change in the law or facts since the submission of the issue to the Court.” Bank of Waunakee, 906 F.2d at
1191 (citation and internal quotation marks omitted). Because the standards for reconsideration are exacting, our court
of appeals has stressed that issues appropriate for reconsideration “rarely arise and the motion to reconsider should be
equally rare.” Id.


   B. Motion to Dismiss
The purpose of a Rule 12(b)(6) motion to dismiss is not to decide the merits of the case; a Rule 12(b)(6) motion tests
the sufficiency of the complaint. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.1990). As previously noted,
reviewing a motion to dismiss under Rule 12(b)(6), the Court takes as true all factual allegations in Plaintiff's complaint
and draws all reasonable inferences in his favor. Killingsworth, 507 F.3d at 618. To survive a Rule 12(b)(6) motion to
dismiss, the claim first must comply with Rule 8(a) by providing “a short and plain statement of the claim showing that
the pleader is entitled to relief” (Fed.R.Civ.P. 8(a)(2)), such that the defendant is given “fair notice of what the * * *
claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.
Gibson, 355 U.S. 41, 47 (1957)). Second, the factual allegations in the claim must be sufficient to raise the possibility of
relief above the “speculative level,” assuming that all of the allegations in the complaint are true. E.E.O.C. v. Concentra
Health Servs., Inc., 496 F.3d 773, 776 (7th Cir.2007) (quoting Twombly, 550 U.S. at 555). “A pleading that offers ‘labels
and conclusions' or a ‘formulaic recitation of the elements of a cause of action will not do.’ ” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quoting Twombly, 550 U.S. at 555). However, “[s]pecific facts are not necessary; the statement need only


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
    Case:LLC
VBR Tours,
                   Case 21-50428-JTD
           3:17-cv-50107      Document
              v. National Railroad        #: Corp.,
                                   Passenger
                                                   Doc 22-4
                                             100-1Not
                                                    Filed: 01/22/18
                                                      Reported
                                                                   Filed 05/21/21
                                                                      Page(2015)
                                                               in F.Supp.3d 6 of 160       Page 48 ofPageID
                                                                                                      202 #:1526
2015 WL 5693735, 2015-2 Trade Cases P 79,327

give the defendant fair notice of what the * * * claim is and the grounds upon which it rests.” Erickson v. Pardus, 551
U.S. 89, 93 (2007) (citing Twombly, 550 U.S. at 555). The Court reads the complaint and assesses its plausibility as a
whole. See Atkins v. City of Chicago, 631 F.3d 823, 832 (7th Cir.2011); cf. Scott v. City of Chicago, 195 F.3d 950, 952 (7th
Cir.1999) (“Whether a complaint provides notice, however, is determined by looking at the complaint as a whole.”).


III. Analysis
 *6 The Court previously dismissed Plaintiff's complaint, finding that it failed plausibly to allege antitrust injury. To
state an antitrust claim under the Sherman Act, a private plaintiff must allege antitrust injury—that is, “injury of the
type the antitrust laws were intended to prevent and that flows from that which makes defendants' acts unlawful.” Atl.
Richfield Co. v. USA Petroleum Co., 495 U.S. 328, 334 (1990) (quotation marks omitted). More specifically, a plaintiff
must “show that its loss comes from acts that reduce output or raise prices to consumers.” Stamatakis Indus., Inc. v.
King, 965 F.2d 469, 471 (7th Cir.1992). The Court found that Plaintiff failed to plausibly allege antitrust injury because
it alleged that Yankee would reduce prices without alleging that those prices would be predatory. The Court noted that
“[l]ow prices benefit consumers regardless of how those prices are set, and so long as they are above predatory levels,
they do not threaten competition. Hence, they cannot give rise to antitrust injury.” Atl. Richfield Co., 495 U.S. at 340.

Plaintiff moved for reconsideration, arguing that it did not and need not allege predatory pricing because its theories of
anticompetitive conduct were a refusal to deal, denial of an essential facility, and exclusive dealing, not predatory pricing.
Mot. to Recon. [47] at 7, 8. Concerned that it may have misapprehended Plaintiff's contentions, the Court allowed full
briefing on the motion. See [52, 57]. Given its clarified understanding of the factual allegations, the Court now addresses
whether Plaintiff's theory of anticompetitive conduct plausibly gives rise both to antitrust violations and antitrust injury.


    A. Federal Claims


                                                        1. Counts I and II

Counts I and II allege violations of § 2 of the Sherman Act, which prohibits monopolization, attempted monopolization,
or combinations or conspiracies to monopolize. 15 U.S.C. § 2. Monopolization requires (1) monopoly power and (2)
anticompetitive conduct designed to maintain or enhance that power improperly. Olympia Equip. Leasing Co. v. W.
Union Tel. Co., 797 F.2d 370, 373 (7th Cir.1986). Attempted monopolization requires a defendant to engage in predatory
or anticompetitive conduct with the specific intent to monopolize and a dangerous probability of achieving monopoly
power. Spectrum Sports, Inc. v. McQuillan, 506 U.S. 447, 456 (1993). Conspiracy to monopolize requires the existence
of a combination or conspiracy, overt acts in furtherance of the conspiracy, an effect upon a substantial amount of
interstate commerce, and the existence of specific intent to monopolize. Great Escape, Inc. v. Union City Body Co., 791
F.2d 532, 540–41 (7th Cir.1986). While § 2 creates a cause of action for monopolization, attempts to monopolize, and
conspiracies to monopolize, it does not create one for conspiracies to attempt to monopolize. 5 Accordingly, the Court
construes Count II as either an attempt to monopolize or conspiracy to monopolize.

5       S. Concrete Co. v. U.S. Steel Corp., 394 F.Supp. 362, 372 (N.D.Ga.1975) aff'd, 535 F.2d 313 (5th Cir.1976); Windy City
        Circulating Co. v. Charles Levy Circulating Co., 550 F.Supp. 960, 967 (N.D.Ill.1982); In re Visa Check/Mastermoney Antitrust
        Litig., 2003 WL 1712568, at *6 (E.D.N.Y. Apr. 1, 2003); Manwin Licensing Int'l S.A.R.L. v. ICM Registry, LLC, 2012 WL
        3962566, at *5 (C.D.Cal. Aug. 14, 2012); Xtreme Caged Combat v. Cage Fury Fighting Championships, 2015 WL 3444274,
        at *8 (E.D.Pa. May 29, 2015); 3B Phillip Areeda and Herbert Hovenkamp, ANTITRUST LAW ¶ 809 (3d ed. 2006) (“An
        occasional complaint has alleged that the defendant conspired to attempt to monopolize. Courts have correctly held that § 2
        states no such offense. Nor is there any need for it, because the combination that offends antitrust policy violates § 1.”).
Regardless of whether a plaintiff alleges monopolization, attempted monopolization, or conspiracy to monopolize, § 2
requires a plausible allegation of anticompetitive conduct. See Verizon Commc'ns Inc. v. Law Offices of Curtis V. Trinko,



                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              6
    Case:LLC
VBR Tours,
                  Case 21-50428-JTD
           3:17-cv-50107      Document
              v. National Railroad Passenger
                                                Doc 22-4
                                          #: Corp.,
                                             100-1Not
                                                    Filed:      Filed 05/21/21
                                                           01/22/18
                                                      Reported        Page(2015)
                                                               in F.Supp.3d 7 of 160  Page 49 ofPageID
                                                                                                 202 #:1527
2015 WL 5693735, 2015-2 Trade Cases P 79,327

LLP, 540 U.S. 398, 407 (2004) (“To safeguard the incentive to innovate, the possession of monopoly power will not be
found unlawful unless it is accompanied by an element of anticompetitive conduct.”). Plaintiff contends that Amtrak
violated § 2 through a refusal to deal, the denial of an essential facility, and exclusive dealing. The Court addresses (and
rejects) each theory in turn and further explains why Plaintiff fails to state a claim under the Supreme Court's Pacific
Bell decision or to plausibly allege antitrust injury.



                                     a. Refusal to Deal and Essential Facilities Claim

 *7 Businesses are generally “free to choose the parties with whom they will deal, as well as the prices, terms, and
conditions of that dealing.” Pac. Bell Tel. Co. v. Linkline Commc'ns, Inc., 555 U.S. 438, 448 (2009). This right to refuse to
deal exists for three reasons. First, it encourages competition: “Firms may acquire monopoly power by establishing an
infrastructure that renders them uniquely suited to serve their customers. Compelling such firms to share the source of
their advantage is in some tension with the underlying purpose of antitrust law, since it may lessen the incentive for the
monopolist, the rival, or both to invest in those economically beneficial facilities.” Trinko, 540 U.S. at 407–08. Second,
enforced sharing “requires antitrust courts to act as central planners, identifying the proper price, quantity, and other
terms of dealing–a role for which they are ill suited.” Id. at 408; accord Pac. Bell, 555 U.S. at 452. Third, “compelling
negotiation between competitors may facilitate the supreme evil of antitrust: collusion.” Trinko, 540 U.S. at 408.

For these reasons, the Supreme Court has been “very cautious” in recognizing limited exceptions to the right not to deal.
Trinko, 540 U.S. at 408. The first exception requires predatory pricing, meaning “below-cost prices that drive rivals out
of the market and allow the monopolist to raise its prices later and recoup its losses.” Pac. Bell, 555 U.S. at 448. The
second exception requires a refusal to deal in violation of Aspen Skiing Co. v. Aspen Highlands Skiing Corp., 472 U.S.
585, 605 (1985). Closely related is the essential facilities doctrine, a controversial concept articulated in MCI Commc'ns
Corp. v. Am. Tel. & Tel. Co., 708 F.2d 1081 (7th Cir.1983). See Trinko, 540 U.S. at 411 (“We have never recognized such
a doctrine * * *.”). If Plaintiff's claim is cognizable at all, it must fall within one or both of the latter two exceptions.

Aspen Skiing created a limited refusal-to-deal exception located “at or near the outer boundary of § 2 liability.” Trinko,
540 U.S. at 399. The case involved a ski area consisting of four mountain areas, three owned by the defendant and
one owned by the plaintiff. As part of a joint venture, the parties issued a joint multiple-day ticket covering all four
mountains. The defendant subsequently demanded a higher percentage of revenue. When the plaintiff objected, the
defendant withdrew from the deal. Faced with the prospect of declining revenue, the plaintiff reattempted to negotiate
a deal, even offering to buy defendant's tickets at retail price. But the defendant refused. The plaintiff consequently sued
under the Sherman Act.

The Supreme Court affirmed the judgment against the defendant because the defendant's “unilateral termination of a
voluntary (and thus presumably profitable) course of dealing suggested a willingness to forsake short-term profits to
achieve an anticompetitive end.” Trinko, 540 U.S. at 409. In particular, the “defendant's unwillingness to renew the ticket
even if compensated at retail price revealed a distinctly anticompetitive bent.” Id. The evidence thus supported an inference
that the defendant “was not motivated by efficiency concerns and that it was willing to sacrifice short-run benefits and
consumer goodwill in exchange for a perceived long-run impact on its smaller rival.” Aspen Skiing, 472 U.S. at 610–11.
Put differently, the evidence suggested that the defendant's decision was “irrational but for its anticompetitive effect.”
Novell, Inc. v. Microsoft Corp., 731 F.3d 1064 (10th Cir.2013); see also 3B Phillip E. Areeda & Herbert Hovenkamp,
ANTITRUST LAW ¶ 772, at 223 (3d ed.2008) (the refusal must be “irrational” but for its anticompetitive tendencies).
Since deciding Aspen Skiing, the Supreme Court has declined to recognize any other cases falling within this “limited
exception.” Trinko, 540 U.S. at 399.

Plaintiff's claim lacks essential features of Aspen Skiing. First, unlike the defendant there, Amtrak has not terminated its
dealings with Plaintiff. On the contrary, it continues to offer Amtrak tickets to Plaintiff—just not at Plaintiff's desired



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        7
    Case:LLC
VBR Tours,
                  Case 21-50428-JTD
           3:17-cv-50107      Document
              v. National Railroad        #: Corp.,
                                   Passenger
                                                   Doc 22-4
                                             100-1Not
                                                    Filed: 01/22/18
                                                      Reported
                                                                   Filed 05/21/21
                                                                      Page(2015)
                                                               in F.Supp.3d 8 of 160       Page 50 ofPageID
                                                                                                      202 #:1528
2015 WL 5693735, 2015-2 Trade Cases P 79,327

price. Put differently, the commissions are the functional equivalent of a contingent discount offered to wholesalers.
When Amtrak removed Plaintiff's commission, it removed the discount, raising the cost of Plaintiff's tickets from
wholesale to retail prices. In direct contrast, the defendant in Aspen Skiing refused to sell Plaintiff tickets “even if
compensated at retail price.” Trinko, 540 U.S. at 409. Thus, while Aspen Skiing involved an absolute refusal to deal, this
case involves a refusal to deal at Plaintiff's desired (below-retail) price.

 *8 A claim involving a refusal to deal at a certain price is ill-suited to judicial resolution. “If forced sharing were the
order of the day, courts would have to pick and choose the applicable terms and conditions. That would not only risk
judicial complicity in collusion and dampened price competition. It would also require us to become ‘central planners,’ a
role for which we judges lack many comparative advantages and a role in which we haven't always excelled in the past.”
Novell, 731 F.3d at 1073 (citing Trinko, 540 U.S. at 407–08; 3B Phillip E. Areeda & Herbert Hovenkamp, ANTITRUST
LAW ¶ 772, at 220 (3d ed.2008)). Plaintiff's request that the Court create an equal playing field by invalidating the
Amtrak–Yankee contract implicates precisely these concerns. If the Court prohibited unequal commissions, Amtrak
could easily eliminate all commissions, pay Yankee through a separate mechanism, and achieve the identical effect. In
other words, implementing Plaintiff's request could degenerate into a promethean effort to supervise Amtrak's dealings
with tour operators—a task normally addressed by regulators, not courts.

Second, Plaintiff's claim is distinguishable from Aspen Skiing because, by attaching the Yankee—Amtrak contract to
the complaint, Plaintiff itself pleads valid business reasons for Amtrak to (1) select Yankee as its tour operator and (2)
pay Yankee through commissions. As to the first choice, Yankee agreed in the contract to provide Amtrak extensive
services in exchange for payment. 6 Thus, unlike the scenario in Aspen Skiing, where the defendant destroyed short-term
value for itself, the contract here enabled Amtrak to receive value. Plaintiff's claim that Amtrak had “no sensible reason”
to choose Yankee is therefore legally implausible; numerous procompetitive business reasons appear on the face of the
contract. Id. ¶ 84. A valid reason to provide compensation specifically through commissions also appears on the face of
the contract: by making payment contingent on sales, Amtrak created an incentive for Yankee to sell as many tickets
as possible, generating more value for Amtrak.

6      In exchange for the 19% commission, Yankee agreed, for example, to “design, develop, implement, operate and administer all
       aspects” of Amtrak Vacations®; “develop program terms and conditions for Amtrak Vacations”; “adequately communicate
       such program terms and conditions to consumers and travel agents”; “determine the pricing of the tour packages”; “operate
       and maintain a phone system to handle all phone calls (including customer and travel agent phone calls)”; “operate and
       maintain a state-of-the-art web and mobile reservation system”; “design, develop and maintain an Amtrak Vacations website”;
       “handle all customer and travel agent inquiries and complaints in a prompt, courteous and diligent manner”; “develop and
       maintain an automated Amtrak Vacations customer/travel agent database”; “develop, maintain, promote, and implement a
       trip protection option for Amtrak Vacations customers”; “design, provide and staff its operation to meet the requirements of
       this Agreement”; “conduct quarterly reviews to discuss Amtrak Vacations, sales and payments, technology issues, customer
       service, booking and ticketing, marketing staffing, budget and ongoing initiatives”; “book reservations and issue itineraries,
       tickets and vouchers for Amtrak Vacations to customers and travel agents”; “develop, enter into contractual agreements,
       promote and sell the Amtrak Vacations product to travel agents, travel consortiums, and travel industry partners”; “advertise,
       market and promote Amtrak Vacations to consumers and travel agents”; “establish preferred partnerships with travel agent
       consortiums and industry partners (such as AAA, Vacation.com, and Avoya) to enhance the sale of the Amtrak Vacations
       brand”; provide Amtrak with specified reports; and purchase insurance in compliance with the contract. Compl. Ex. A[1–
       1] at 4–26.
Plaintiff contends that the Amtrak–Yankee contract was nevertheless anticompetitive for three reasons. First, Yankee
provided worse customer service than Plaintiff. The Court is unpersuaded by this conclusory allegation; Plaintiff supports
it only by contending that, when it called Yankee, it experienced hold times of more than ten minutes. Id. ¶ 47. It is
not the judicial role to evaluate whether VBR or Yankee has better customer service. Second, Plaintiff contends that
Amtrak's four reasons for finding its proposal nonresponsive were pretextual. Even if that were true, it only explain why
Amtrak rejected Plaintiff's proposal, not why Amtrak lacked procompetitive reasons to choose Yankee. Third, Plaintiff
argues that its offer cost $3 million less over the first three years. Because Plaintiff provides no explanation of what


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                8
    Case:LLC
VBR Tours,
                   Case 21-50428-JTD
           3:17-cv-50107      Document
              v. National Railroad        #: Corp.,
                                   Passenger
                                                    Doc 22-4
                                             100-1Not
                                                    Filed: 01/22/18
                                                      Reported
                                                                     Filed 05/21/21
                                                                      Page(2015)
                                                               in F.Supp.3d 9 of 160         Page 51 ofPageID
                                                                                                        202 #:1529
2015 WL 5693735, 2015-2 Trade Cases P 79,327

services it offered Amtrak, the $3 million differential fails to explain why its offer was more cost-effective than Yankee's,
even if it was cheaper.

 *9 Most importantly, none of these reasons is persuasive because the question is not whether Amtrak chose the most
competitive offer but whether it had any procompetitive purpose. It is not whether Amtrak optimally (or even prudently
or competently) exercised its business judgment but whether it had any valid business reason. Antitrust law does not
authorize courts (or disappointed bidders) to impose their business judgments on market players. Aspen Skiing 's limited
exception authorizes intervention only when a defendant's decision is “irrational but for its anticompetitive effect.”
Novell, 731 F.3d at 1075; see also 3B Phillip E. Areeda & Herbert Hovenkamp, ANTITRUST LAW ¶ 772, at 223 (3d
ed.2008) (the refusal must be “irrational” but for its anticompetitive tendencies).

In sum, by attaching the Amtrak–Yankee contract to its complaint, Plaintiff provides numerous valid business reasons
for the contract that it seeks to undo. It then fails to address, let alone plausibly rebut, those reasons in the body of its
complaint. “It is a well-settled rule that when a written instrument contradicts allegations in the complaint to which it is
attached, the exhibit trumps the allegations.” N. Indiana Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 454
(7th Cir.1998); see also Matter of Wade, 969 F.2d 241, 249 (7th Cir.1992) (“A plaintiff may plead himself out of court by
attaching documents to the complaint that indicate that he or she is not entitled to judgment.”). Accordingly, Plaintiff
pleads itself out of court based on the information in the contract. 7

7      Case law does not make clear whether a procompetitive business reason is a pleading requirement or an affirmative defense
       that a Plaintiff need not anticipate in its complaint. See United States v. N. Trust Co., 372 F.3d 886, 888 (7th Cir.2004)
       (“Resolving defenses comes after the complaint stage.”). Here, the difference is immaterial because Plaintiff itself supplied the
       procompetitive business reasons without effectively countering them.
Because Plaintiff does not allege a refusal to deal that was “irrational but for its anticompetitive effects,” it fails to state
a claim within the outer bounds of § 2 liability recognized in Aspen Skiing.



                                                b. Denial of an Essential Facility

Finding no plausible refusal to deal claim under Aspen Skiing, the Court now considers whether Plaintiff states an
essential facilities claim, to whatever extent such a claim may be distinct from a refusal-to-deal claim. See Trinko, 540
U.S. at 410–11 (suggesting that the essential facilities doctrine falls partly if not wholly within the refusal-to-deal rubric);
Olympia, 797 F.2d at 377 (“[Aspen Skiing ] is like the essential-facility cases in that the plaintiff could not compete with
the defendant without being able to offer its customers access to the defendant's larger facilities.”).

In short, the essential facilities doctrine, as articulated in MCI Commc'ns Corp. v. Am. Tel. & Tel. Co., 708 F.2d 1081
(7th Cir.1983), says that “firms controlling an essential facility [have] the obligation to make the facility available on
non-discriminatory terms.” MCI, 708 F.2d at 1132. The purpose of the doctrine is to prevent a monopolist from using
its “control of an essential facility (sometimes called a ‘bottleneck’) [to] extend monopoly power from one stage of
production to another, and from one market into another.” Id. at 1132.

As an initial matter, the Court notes that the viability of the essential facilities doctrine is in question. The doctrine “has
been criticized as having nothing to do with the purposes of antitrust law,” in part because consumers “are not better
off if the natural monopolist is forced to share some of his profits with potential competitors.” Blue Cross & Blue Shield
United of Wisconsin v. Marshfield Clinic, 65 F.3d 1406, 1413 (7th Cir.1995). As Professors Areeda and Hovenkamp have
explained,

             *10 a monopolist cannot earn double profits by monopolizing a second, vertically related market.
            If a single firm controlled the world's only bauxite mine, the firm could monopolize aluminum


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   9
VBRCase:
   Tours, LLC
                   Case 21-50428-JTD
          3:17-cv-50107      Document
              v. National Railroad       #: 100-1
                                   Passenger
                                                 Doc 22-4
                                                     Filed:
                                             Corp., Not
                                                                 Filed 05/21/21
                                                            01/22/18
                                                        Reported       Page (2015)
                                                                 in F.Supp.3d 10 of     Page 52 ofPageID
                                                                                              160 202    #:1530
2015 WL 5693735, 2015-2 Trade Cases P 79,327

            manufacture as well by refusing to sell bauxite to others. Access to the mine is undeniably essential
            to a would-be aluminum manufacturer, but we cannot infer from the bauxite monopolist's refusal
            to sell ore that any less aluminum would be produced or that its price would be any higher.


3B Phillip E. Areeda & Herbert Hovenkamp, ANTITRUST LAW ¶ 773c, at 248 (3d ed. 2008) (“Lest there be any doubt,
we state our belief that the essential facilities doctrine is both harmful and unnecessary and should be abandoned”). 8
Although the Seventh Circuit has criticized its own doctrine—whether tangentially in Schor (as explained below) or
explicitly in Blue Cross —it also has stated that it is unauthorized “to abrogate doctrines that have been endorsed and not
yet rejected by the Supreme Court.” Blue Cross, 65 F.3d at 1413. And although the Supreme Court observed in Trinko
that it has “never recognized such a doctrine,” it did not take the opportunity to repudiate it either. Trinko, 540 U.S. at
411. Trinko thus leaves the essential facilities doctrine hobbling on one foot.

8      An exception to this general principle exists where a price-regulated monopolist projects its monopoly into another market
       to capture more surplus. See Olympia Equip., 797 F.2d at 374; Fishman v. Estate of Wirtz, 807 F.2d 520, 571 (7th Cir.1986)
       (Easterbrook, J., dissenting). This exception is not at issue here.
With that in mind, the Seventh Circuit's analysis in Schor v. Abbott Labs., 457 F.3d 608, 612 (7th Cir.2006)—a factually
similar case not involving the essential facilities doctrine—becomes informative here. Schor involved a defendant with a
patent on a drug called Norvir. In additional to selling Norvir, the defendant also sold Kaletra, a combination drug that
included Norvir as one component. The defendant allegedly monopolized the market for combination drugs by charging
too much for Norvir alone and too little for Kaletra; it allegedly planned to induce patients to buy Kaletra, drive other
combination vendors out of business, and permit the defendant to increase the price of both Kaletra and Norvir. The
Seventh Circuit affirmed dismissal for failure to state a claim, reasoning that

            a firm that monopolizes some essential component of a treatment (or product or service) can extract
            the whole monopoly profit by charging a suitable price for the component alone. If the monopolist
            gets control of another component as well and tries to jack up the price of that item, the effect is
            the same as setting an excessive price for the monopolized component. The monopolist can take its
            profit just once; an effort to do more makes it worse off and is self-deterring.

Schor, 457 F.3d at 612.

Although Schor was not an essential facilities or refusal-to-deal claim, its reasoning is applicable by analogy. As in Schor,
Plaintiff here alleges that Amtrak charges tour operators other than Yankee too much for the input (the ticket) and
that Yankee will therefore charge consumers too little for the combination (Amtrak Vacations®), so that it can drive
competitors out of business and then sell Amtrak Vacations® for more. To be sure, the facts alleged here are different in
one respect: Plaintiff alleges that Amtrak created two input prices–one for Yankee and another for everyone else—and
that Yankee, not Amtrak, sells Amtrak Vacations®. But the same economic principles apply because the commissions
were payment for services that only Yankee provided to Amtrak; Amtrak could have created one high price for all tour
operators, putting itself in the position of the defendant in Schor by acquiring Yankee or creating an in-house tour
operator. Instead, it contracted with Yankee and paid it through commissions. Its decision to accomplish via contract
what it could have done by acquiring Yankee or creating an in-house tour operator does not plausibly implicate the
“prime concern” of the essential facilities doctrine, which is to prevent a monopolist from using its monopoly power in
one market “as a lever to impede or destroy competition in other markets.” MCI, 708 F.2d at 1144. Thus, the viability
of Plaintiff's claim is questionable under Schor.

 *11 But even assuming that the doctrine still stands, Plaintiff fails to state an essential facilities claim. To state an
essential facilities claim, a plaintiff must allege four elements: “(1) control of the essential facility by a monopolist; (2) a
competitor's inability practically or reasonably to duplicate the essential facility; (3) the denial of the use of the facility




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           10
VBRCase:
   Tours, LLC
                   Case 21-50428-JTD
          3:17-cv-50107      Document
              v. National Railroad       #: 100-1
                                   Passenger
                                                    Doc 22-4
                                                     Filed:
                                             Corp., Not     01/22/18
                                                        Reported
                                                                      Filed 05/21/21
                                                                       Page (2015)
                                                                 in F.Supp.3d 11 of           Page 53 ofPageID
                                                                                                    160 202    #:1531
2015 WL 5693735, 2015-2 Trade Cases P 79,327

to a competitor; and (4) the feasibility of providing the facility.” MCI, 708 F.2d at 1132–33. Where there is a “legitimate
business or technical reason” to deny access, there is no essential facilities claim. MCI, 708 F.2d at 1133.

Plaintiff's essential facilities claim is problematic for three reasons. First, it improperly defines the essential facility as
Amtrak tickets at wholesale prices, rather than Amtrak tickets alone. Case law does not support a definition of an
essential facility that includes a price term. It generally identifies essential facilities as the facilities alone, 9 and for good
reason: a definition of a facility that included price terms would require courts to assume the role of price-regulating
agencies—a role for which they are ill-equipped.

9      See, e.g., Aspen Skiing, 472 U.S. 585 (arguably an essential facilities case in which the facility was a mountain); Otter Tail
       Power Co. v. United States, 410 U.S. 366 (1973) (arguably an essential facilities case in which the facility was a power facility);
       Associated Press v. United States, 326 U.S. 1 (1945) (arguably an essential facilities case where the facility was membership in
       the Associated Press); Terminal R.R. Ass'n of St. Louis, 224 U.S. 383, (arguably an essential facilities case where the facility
       was a railroad terminal); MCI, 708 F.2d at 1133 (defining the essential facility as the “interconnections for FX and CCSA
       service”); Fishman v. Estate of Wirtz, 807 F.2d 520 (7th Cir.1986) (identifying the facility as a sports arena).
Second, Plaintiff fails to plausibly allege the third element of an essential facilities claim—namely, “the denial of the use of
the facility to a competitor.” MCI, 708 F.2d at 1132– 33. Relevant here is the degree of access required to state an essential
facilities claim: no access or merely unequal access? United States v. Terminal R.R. Ass'n of St. Louis, 224 U.S. 383 (1912),
the progenitor of the doctrine, required equal access to an essential facility. Since Terminal Railrod, however, the Supreme
Court has made clear that to the extent the essential facilities doctrine is viable, “the indispensable requirement for
invoking [it] is the unavailability of access to the ‘essential facilities'; where access exists, the doctrine serves no purpose.”
Trinko, 540 U.S. at 411. Consistent with this statement, Seventh Circuit case law has required an absolute denial or its
functional equivalent. MCI involved AT & T's complete refusal to interconnect MCI to the local distribution facilities of
Bell operating companies—a refusal that precluded MCI from offering certain services to its customers. MCI, 708 F.2d
at 1132. Similarly, in Fishman v. Estate of Wirtz, 807 F.2d 520, 539 (7th Cir.1986), the defendants' “discriminatory” terms
were tantamount to a complete denial of access. 10 See also United Asset Coverage, Inc. v. Avaya Inc., 409 F.Supp.2d
1008, 1049 (N.D.Ill.2006) (“[T]he absolute refusal to deal that the essential facilities doctrine appears to contemplate is
not present here.”).

10     Fishman involved Chicago Basketball's attempt to sell the Chicago Bulls to the plaintiffs. The sale was contingent on NBA
       approval, which required the plaintiffs to obtain a lease from a stadium. The stadium owner, who was a member of a competing
       bidder, thwarted the sale by offering terms so unreasonable that he effectively refused to grant them a lease. More specifically,
       he offered to give Chicago Basketball a ten-year lease that would be assignable only if Chicago Basketball agreed to an onerous
       guarantee, including rent payments, for the entire ten-year term. The Seventh Circuit found these terms tantamount to a
       refusal to lease because (1) they dealt with the owner of the Bulls, not the plaintiff; (2) he promised but failed to follow up on
       his offer, indicating intent not to lease; (3) there was good reason to believe that Chicago Basketball would reject the offer;
       and (4) the evidence sufficiently supported the conclusion that the owner agreed to withhold the stadium from the plaintiffs
       and give his own group a lease instead. See id. at 540–41.
 *12 Plaintiff fails to allege a complete denial of access or its functional equivalent. More specifically, it fails to explain
why Amtrak's commission to Yankee precludes Plaintiff from purchasing Amtrak tickets, or why access at retail prices
amounts to a de facto denial of access (and perhaps it is precisely for this reason that Plaintiff attempts to define the
essential facility as the tickets at wholesale prices). In effect, Plaintiff asks not for access but for access on its own terms.
The essential facilities doctrine is not amenable to this demand 11 and, again, for good reason, as Plaintiff's requested
relief could require ongoing supervision beyond the institutional competency of the judiciary.

11     See Ideal Dairy Farms, Inc. v. John Labatt, Ltd., 90 F.3d 737, 748 (3d Cir.1996) (finding no essential facility violation where the
       defendant continued servicing the plaintiff but charged it significantly more than market price); Laurel Sand & Gravel, Inc. v.
       CSX Transp., Inc., 924 F.2d 539, 545 (4th Cir.1991) (finding no essential facility violation where a defendant railroad offered



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   11
VBRCase:
   Tours, LLC
                   Case 21-50428-JTD
          3:17-cv-50107      Document
              v. National Railroad       #: 100-1
                                   Passenger
                                                    Doc 22-4
                                                     Filed:
                                             Corp., Not     01/22/18
                                                        Reported
                                                                     Filed 05/21/21
                                                                       Page (2015)
                                                                 in F.Supp.3d 12 of           Page 54 ofPageID
                                                                                                    160 202    #:1532
2015 WL 5693735, 2015-2 Trade Cases P 79,327

       to ship the plaintiff's sand and gravel but would not grant trackage rights allowing the plaintiff to ship them on its own); Valet
       Apartment Servs., Inc. v. Atlanta Journal & Constitution, 865 F.Supp. 828, 833 (N.D.Ga.1994) (finding no essential facility
       claim where a defendant newspaper permitted plaintiff to purchase certain types of advertisements but not others).
Plaintiff's citation to Eastman Kodak Co. v. Image Technical Servs., Inc., 504 U.S. 451 (1992) is unpersuasive, regardless
of whether the Court construes it as an essential facilities case or a refusal to deal case. Kodak imposes a duty to deal
where changing an existing course of distribution enables a firm to “take advantage of customers' sunk costs”:

            Kodak sold copiers that customers could service themselves (or through independent service
            organizations). Having achieved substantial sales, Kodak then moved to claim all of the repair
            work for itself. That change had the potential to raise the total cost of copier-plus-service above the
            competitive level–and, we observed in Digital Equipment, above the price that Kodak could have
            charged had it followed a closed-service model from the outset. Schor does not accuse Abbott of
            any similar switch that would exploit customers' sunk costs; none is possible in this market.

Schor, 457 F.3d at 614. In contrast to copiers and maintenance service, both VBR and Yankee sell Amtrak tickets within
the packages, precluding any equivalent lock-in effect.

Third, as explained above, Plaintiff pleads itself out of court by alleging a “legitimate business or technical reason” (MCI,
708 F.2d at 1133) for Amtrak's conduct.

For these reasons, Plaintiff fails to state an essential facilities claim.



                                                        c. Exclusive Dealing

Plaintiff also alleges a theory of anticompetitive conduct based on exclusive dealing. 12 Plaintiff's theory is implausible
for two reasons. First, there is no exclusivity. Amtrak continues to sell tickets to tour operators other than Yankee.
Second, even if exclusivity existed, Plaintiff still would fail to state a claim. “Unlike horizontal agreements between
competitors, vertical exclusive distributorships * * * are presumptively legal. Rather than condemning exclusive dealing,
courts often approve them because of their procompetitive benefits,” such as increasing allocative efficiency, reducing
adverse selection and moral hazard barriers to deals, and preventing free-riding. Republic Tobacco, 381 F.3d at 736. 13
Accordingly, exclusive dealings violate the Sherman Act “only when they foreclose competition in a substantial share
of the line of commerce at issue.” Id. (addressing exclusive dealing claims brought under § 1 and § 2); see also Tampa
Electric Co. v. Nashville Coal Co., 365 U.S. 320, 320–27 (1961).

12     Plaintiff did not present this argument in its complaint or in response to Defendants' motions to dismiss, instead arguing it
       for the first time in this motion to reconsider. In the interests of efficiently managing the litigation moving forward, however,
       the Court explains why this theory also is implausible based on Plaintiff's factual allegations.
13     For example, exclusive dealing may enhance allocative efficiency: if “exclusive dealing leads dealers to promote each
       manufacturer's brand more vigorously than would be the case under nonexclusive dealing, the quality-adjusted price to the
       consumer (where quality includes the information and other services that dealers render to their customers) may be lower with
       exclusive dealing than without [.]” Roland Mach, 749 F.2d at 395. Exclusive distributorships also may address adverse selection
       or moral hazard concerns inhibiting productive deals: “A dealer who expresses his willingness to carry only one manufacturer's
       brand of a particular product indicates his commitment to pushing that brand; he doesn't have divided loyalties. If the dealer
       carries several brands, his stake in the success of each is reduced.” Id. Exclusive dealing also can “prevent dealers from taking
       a free ride on [the seller's] efforts (for example, efforts in the form of national advertising) to promote his brand.” Id.
 *13 The contention that the Amtrak–Yankee agreement forecloses competition is implausible for the reasons explained
by the Second Circuit in E & L Consulting, Ltd. v. Doman Indus. Ltd., 472 F.3d 23, 26–29 (2d Cir.2006), which parallel



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  12
VBRCase:
   Tours, LLC
                   Case 21-50428-JTD
          3:17-cv-50107      Document
              v. National Railroad       #: 100-1
                                   Passenger
                                                   Doc 22-4
                                                     Filed:
                                             Corp., Not     01/22/18
                                                        Reported
                                                                    Filed 05/21/21
                                                                       Page (2015)
                                                                 in F.Supp.3d 13 of         Page 55 ofPageID
                                                                                                  160 202    #:1533
2015 WL 5693735, 2015-2 Trade Cases P 79,327

in many respects the Seventh Circuit's analysis in Schor. E & L concerned Doman, a defendant with a monopoly on
green hem-fir lumber, and E & L, one of its distributors. Doman terminated its agreement with E & L and entered an
exclusive agreement with an alternative distributor. The Second Circuit affirmed the dismissal of E & L's complaint for
failure to state a claim under § 1 or § 2, reasoning that “such a vertical arrangement provides no monopolistic benefit to
Doman [the defendant] that it does not already enjoy and would not continue to enjoy if the exclusive distributorship
were enjoined.” E & L, 472 F.3d at 29. It added:

  [H]ad Doman established its own in-house distribution system with the same monopoly that Sherwood is alleged to
  possess, there would have been no increase in the restriction of output of green hem-fir lumber and in the resultant
  misallocation of resources.

  Indeed, an exclusive distributorship would be counterproductive so far as any monopolization goal of Doman is
  concerned. A monopolist manufacturer of a product restricts output of the product in order to maximize its profits.
  The power to restrict output to maximize profit is complete in the manufacturing monopoly, and there is no additional
  monopoly profit to be made by creating a monopoly in the retail distribution of the product. On the contrary, a firm
  with a monopoly at the retail distribution level will further reduce output to maximize its profits, thereby reducing
  the sales and profit of the monopoly manufacturer. Like any seller of a product, a monopolist would prefer multiple
  competing buyers unless an exclusive distributorship arrangement provides other benefits in the way of, for example,
  product promotion or distribution. In fact, we have explicitly noted that a vertically structured monopoly can take
  only one monopoly profit.

  The only detriment to competition alleged to result from the Doman–Sherwood agreement is that end-users of lumber
  and finished wood products have fewer options to purchase their required supplies and are now required to pay
  artificially inflated prices. This, by itself, is not a sufficient allegation of harm to competition caused by the exclusive
  distributorship, again, because the alleged single source and price increase, even if monopolistic, is something Doman
  can achieve without the aid of a distributor.

Id. at 29–30 (internal citations omitted). The same is true here. Amtrak has not increased its surplus by hiring Yankee
and paying it in the form of an exclusive commission. It could have accomplished the same effect by acquiring a tour
operator or creating its own in-house tour operator.

In addition, the scenario presented here and in E & L is distinguishable from those in the cases cited by Plaintiff. Here
and in E & L, a monopolist allegedly deals exclusively with one downstream player. In contrast, LePage's Inc. v. 3M, 324
F.3d 141 (3d Cir.2003), and ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254 (3d Cir.2012), involve downstream buyers
purchasing exclusively from one upstream seller, threatening to foreclose opportunities to other sellers. The second
scenario threatens to expand the seller's market share, whereas the scenario here and in E & L provides the seller no new
surplus. 14 Plaintiff may be dissatisfied that Amtrak chose to share its monopoly surplus with Yankee, not Plaintiff, 15
but an antitrust action is not an appropriate vehicle for redistributing Amtrak's monopoly surplus according to Plaintiff's
preferences.

14     LePage is also distinguishable in that it involved bundled rebates and all-or-nothing discounts analogous to product tying.
       Id. at 154–59.
15     Plaintiff's allegation regarding the distribution of monopoly surplus is implausible itself in that it suggests that Amtrak gave
       away all of its monopoly surplus in exchange for nothing. Id. ¶¶ 122, 146. (“Amtrak is not advancing its own interests, but
       instead only advancing Yankee's interests; to wit— the elimination of all of Yankee's competition.”).



                                                           d. Pacific Bell




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                13
VBRCase:
   Tours, LLC
                   Case 21-50428-JTD
          3:17-cv-50107      Document
              v. National Railroad       #: 100-1
                                   Passenger
                                                   Doc 22-4
                                                     Filed:
                                             Corp., Not
                                                                   Filed 05/21/21
                                                            01/22/18
                                                        Reported       Page (2015)
                                                                 in F.Supp.3d 14 of       Page 56 ofPageID
                                                                                                160 202    #:1534
2015 WL 5693735, 2015-2 Trade Cases P 79,327

 *14 Plaintiff also fails to state a claim under Pac. Bell Tel. Co. v. Linkline Commc'ns, Inc., 555 U.S. 438 (2009). Although
neither party cites it, Pacific Bell is instructive. Pacific Bell was brought by internet service providers (ISPs) that sold
DSL to retail customers. The defendant, AT & T, owned infrastructure and facilities that the ISPs needed to provide
DSL to their customers. AT & T operated at the wholesale and retail levels, providing ISPs with wholesale DSL transport
service and selling DSL directly to retail consumers. The ISPs sued AT & T under § 2 of the Sherman Act, alleging a novel
price-squeezing claim. Specifically, they contended that AT & T set a high price for wholesale DSL transport service
and a low price for its own retail DSL service, placing the ISPs at a competitive disadvantage and squeezing their profit
margins. The Supreme Court affirmed dismissal for failure to state a claim, finding no violation either in the wholesale
or retail markets.

At the wholesale level, the Court found no antitrust duty to deal because any such duty arose only from FCC regulations.
See Pacific Bell, 555 U.S. at 450. Under Trinko, “a firm with no duty to deal in the wholesale market has no obligation
to deal under terms and conditions favorable to its competitors.” Id. at 450–51. Accordingly, “AT & T was not required
to offer this service at the wholesale prices the plaintiffs would have preferred,” and its wholesale prices did not violate
the Sherman Act. Id. at 451.

At the retail level, the Pacific Bell plaintiffs failed to state a claim because they only alleged low retail prices, not predatory
prices. As this Court explained extensively in its previous Opinion and Order, antitrust law encourages rather than
prohibits low prices. “[C]utting prices in order to increase business often is the very essence of competition.” Pacific Bell,
555 U.S. at 451 (quoting Matsushita Elec. Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 594 (1986)). Thus, “[i]n
cases seeking to impose antitrust liability for prices that are too low, mistaken inferences are ‘especially costly, because
they chill the very conduct the antitrust laws are designed to protect.’ ” Id. (quoting Matsushita, 475 U.S. at 594). The
Supreme Court has thus “carefully limited the circumstances under which plaintiffs can state a Sherman Act claim by
alleging that prices are too low.” Id. Specifically, a plaintiff must demonstrate that “(1) the prices complained of are
below an appropriate measure of its rival's costs; and (2) there is a dangerous probability that the defendant will be able
to recoup its investment in below-cost prices.” Id. (quoting Brooke Grp. Ltd. v. Brown & Williamson Tobacco Corp., 509
U.S. 209, 222–24 (1993) (internal quotation marks omitted)).

Taking into account both retail and wholesale prices, the Supreme Court held that combined effect was a failure to state
a claim:

            Trinko holds that a defendant with no antitrust duty to deal with its rivals has no duty to deal
            under the terms and conditions preferred by those rivals. Brooke Group holds that low prices are
            only actionable under the Sherman Act when the prices are below cost and there is a dangerous
            probability that the predator will be able to recoup the profits it loses from the low prices. In this
            case, plaintiffs have not stated a duty-to-deal claim under Trinko and have not stated a predatory
            pricing claim under Brooke Group. They have nonetheless tried to join a wholesale claim that cannot
            succeed with a retail claim that cannot succeed, and alchemize them into a new form of antitrust
            liability never before recognized by this Court. We decline the invitation to recognize such claims.
            Two wrong claims do not make one that is right.

Pac. Bell Tel. Co., 555 U.S. at 457 (internal citations omitted).

Like the plaintiff in Pacific Bell, Plaintiff fails to state a claim; it fails to allege a duty to deal at the wholesale level,
and it fails to allege predatory pricing at the retail level. The facts are not identical insofar as Yankee and Amtrak are
two separate entities, whereas in Pacific Bell, AT & T alone operated at the wholesale and retail levels. However, this
difference is immaterial; again, Amtrak could have accomplished the same effect by acquiring Yankee or creating an
in-house tour operator.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             14
VBRCase:
   Tours, LLC
                   Case 21-50428-JTD
          3:17-cv-50107      Document
              v. National Railroad       #: 100-1
                                   Passenger
                                                 Doc 22-4
                                                     Filed:
                                             Corp., Not
                                                                 Filed 05/21/21
                                                            01/22/18
                                                        Reported       Page (2015)
                                                                 in F.Supp.3d 15 of     Page 57 ofPageID
                                                                                              160 202    #:1535
2015 WL 5693735, 2015-2 Trade Cases P 79,327

 *15 The Court previously dismissed Plaintiff's claim because it failed to allege predatory prices. Instead of amending
its complaint, Plaintiff moved to reconsider, expressly disclaiming a predatory pricing scheme and continuing to argue
that Yankee's commission will enable it to drop prices and drive competitors out of business. Unless Plaintiff can allege
that Yankee will adopt below-cost prices with a dangerous probability of recoupment, it can only show lower prices that
benefit consumers. Plaintiff may plausibly allege reduced profits, but that is not enough to allege an antitrust violation
under § 2.



                                                      e. Antitrust Injury

For many of the same reasons, the Court continues to believe that Plaintiff fails to allege antitrust injury—in other
words, “that its loss comes from acts that reduce output or raise prices to consumers.” Stamatakis, 965 F.2d at 471. To
the extent that Plaintiff suggests that reduced innovation without reduced output or increased prices creates antitrust
injury, the Court is unpersuaded. First, it is well-established that either increased price or reduced output is necessary
to show antitrust injury. See, e.g., Tri–Gen Inc. v. Int'l Union of Operating Engineers, Local 150, AFL–CIO, 433 F.3d
1024, 1031 (7th Cir.2006) (quoting Stamatakis, 965 F.2d at 471). Second, Plaintiff cites case law that did not involve lone
allegations of reduced innovation but also increased prices or reduced output. See Free FreeHand Corp. v. Adobe Sys.
Inc., 852 F.Supp.2d 1171, 1185 (N.D.Cal.2012). Third, Plaintiff's theory that an inability to innovate constitutes antitrust
injury is a variation on a theme already rejected above. Plaintiff allegedly wishes to innovate by reinvesting profits back
into the company—that is, by using profits to develop new products. It contends that it will have less money to develop
its products because Yankee will reduce prices, consumers will choose Yankee's products over Plaintiff's products, and
Plaintiff's profits will drop. But as long as Yankee's prices are not predatory, antitrust law is not concerned with Plaintiff's
lower profit margins. Accordingly, Plaintiff fails to allege antitrust injury.



                                                         2. Count III

Count III alleges a violation under § 1 of the Sherman Act, which prohibits contracts or conspiracies in restraint of trade
or commerce. 15 U.S.C. § 1. To adequately state a claim under § 1, a plaintiff must allege: (1) a contract, combination,
or conspiracy; (2) a resultant unreasonable restraint of trade in the relevant market; and (3) an accompanying injury.
Denny's Marina, Inc. v. Renfro Prods., Inc., 8 F.3d 1217, 1220 (7th Cir.1993). “There are two standards for evaluating
whether an alleged restraint of trade is unreasonable: the rule of reason and the per se rule.” Id. at 1220. Regardless of
which rule applies, the focus is the same. Both rules “are employed to form a judgment about the competitive significance
of the restraint.” Nat'l Collegiate Athletic Ass'n v. Bd. of Regents of Univ. of Oklahoma, 468 U.S. 85, 103 (1984) (citation
and internal quotation marks omitted).


Viewed under § 1 or § 2, the economics of Plaintiff's factual allegations remain the same. 16 As explained above, Amtrak
uses Yankee to accomplish what it could do alone, rendering the Amtrak–Yankee relationship unlikely to increase
Amtrak's monopoly surplus, raise prices, or decrease output. As a result, Amtrak and Yankee's conduct does not create
antitrust injury, nor is it of “competitive significance,” id., and Plaintiff thus fails to state a claim under both sections
of the Sherman Act.

16     The Court accepts for purposes of this opinion Plaintiff's assertion, see [47], at 12, that the Robinson– Patman Act is
       inapplicable to the allegations of Plaintiff's complaint.


  B. State Claims
 *16 Because Illinois law directs courts to “use the construction of the federal law by the federal courts as a guide in
construing” the Illinois Antitrust Act “when the wording [of the Act] is identical or similar to that of federal antitrust



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          15
VBRCase:
   Tours, LLC
                  Case 21-50428-JTD
          3:17-cv-50107      Document
              v. National Railroad Passenger
                                                Doc 22-4
                                         #: 100-1    Filed:
                                             Corp., Not
                                                                Filed 05/21/21
                                                            01/22/18
                                                        Reported       Page (2015)
                                                                 in F.Supp.3d 16 of     Page 58 ofPageID
                                                                                              160 202    #:1536
2015 WL 5693735, 2015-2 Trade Cases P 79,327

law” (740 ILCS 10/11), courts have held that Illinois Antitrust Act claims “will stand or fall” with federal Sherman
Act claims based on the same underlying facts and legal theories. Int'l Equip. Trading, Ltd. v. AB Sciex LLC, 2013 WL
4599903, at *3 (N.D.Ill. Aug. 29, 2013). Plaintiff has provided no reason either in its response to Defendants' motions
to dismiss or in its motion to reconsider for the Court to find otherwise. Accordingly, the Court's conclusion that the
Sherman Act claims are subject to dismissal portends the same result for Plaintiff's state law claims under the Illinois Act.


IV. Conclusion
For the reasons stated above, the Court denies Plaintiff's motion to reconsider [46]. Plaintiff is given until 10/26/2015
to move for leave to file an amended complaint if it believes it can overcome the deficiencies identified below consistent
with Fed.R.Civ.P. 11.


All Citations

Not Reported in F.Supp.3d, 2015 WL 5693735, 2015-2 Trade Cases P 79,327

End of Document                                               © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          16
     Case:
All-Tone
                   Case 21-50428-JTD
           3:17-cv-50107
         Communications, Inc. Document
                                                  Doc 22-4
                                           #: 100-1 Filed:
                              v. American Information        01/22/18
                                                      Tech., Not
                                                                     Filed 05/21/21
                                                                        Page
                                                                 Reported       17 of
                                                                          in F.Supp....
                                                                                        Page 59 ofPageID
                                                                                              160 202    #:1537
1991 WL 166532



                                                    1991 WL 166532
                                   Only the Westlaw citation is currently available.
                              United States District Court, N.D. Illinois, Eastern Division.

                              ALL–TONE COMMUNICATIONS, INC., Plaintiff,
                                               v.
                      AMERICAN INFORMATION TECH., a/k/a Ameritech, et al., Defendants.

                                                         No. 89 C 7883.
                                                                |
                                                         Aug. 26, 1991.



                                       MEMORANDUM OPINION AND ORDER

ZAGEL, District Judge.


                                                               I.

 *1 All–Tone Communications, Inc. (All–Tone) files a six count complaint against American Information Technologies
a/k/a Ameritech (“Ameritech”), Illinois Bell Telephone Company (“Bell”) and various individual defendants affiliated
with these two defendant companies, as well as a number of public officials serving the City of Chicago (collectively,
“individual defendants”). The essence of All–Tone's complaint is that defendants conspired to offer a number of bribes
to public officials in order to receive the pay telephone business from State of Illinois agencies, thus depriving All–Tone
of business it might otherwise have received. This conduct, according to All–Tone, violates §§ 1962(a), (b) and (c) of the
Racketeering Influenced and Corrupt Organizations Act (“RICO”). 1 See 18 U.S.C. §§ 1961–68. Ameritech, Bell and
the individual defendants, filing separately, seek to have this suit dismissed and argue that All–Tone has neither alleged
a RICO conspiracy nor any violation under RICO by defendants, and that the complaint fails to allege any injury to
plaintiff's business or property under RICO.



                                                               II.

The RICO provisions impose criminal and civil liability on “any person” who uses or invests income derived “from a
pattern of racketeering activity” to acquire an interest in or to operate an enterprise engaged in interstate commerce (§
1962(a)); who acquires or maintains an interest in or control of such an enterprise “through a pattern of racketeering
activity” (§ 1962(b)); who being employed by or associated with such an enterprise, conducts or participates in the conduct
of its affairs “through a pattern of racketeering activity,” (§ 1962(c)); or who conspires to violate the first three subsections
of § 1962 (§ 1962(d)). Section 1964(c) provides for a private cause of action and allows for treble damage recovery. RICO's
broadly drafted provisions, as well as the opportunity for substantial recovery, has made RICO claims in commercial
disputes quite popular. A RICO complainant's task, however, is not as simple as it may appear; he or she must properly
allege an injury caused by a pattern of racketeering activity to sustain its RICO claim.

Counts II–VI allege violations by defendants of RICO § 1962(a), (b) and (c). All–Tone states that “from at least 1984
to the present and continuing, Ameritech and IBT have attempted to, or did offer, give or promise to give, directly or
indirectly, to public officials of the City of Chicago and the City of Chicago Department of Aviation, among other
public officials, benefits, reward and consideration to which they were not legally entitled, with the intent to influence
such public officials with respect to performance, employment or function of their powers and duties as public officials.”


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            1
     Case:
All-Tone
                  Case 21-50428-JTD
           3:17-cv-50107
         Communications, Inc. Document
                                                 Doc 22-4
                                           #: 100-1 Filed:
                              v. American Information
                                                                   Filed 05/21/21
                                                             01/22/18
                                                      Tech., Not        Page
                                                                 Reported       18 of
                                                                          in F.Supp....
                                                                                       Page 60 ofPageID
                                                                                             160 202    #:1538
1991 WL 166532

The basis for All–Tone's claims, stated in the complaint, are the following acts by some or all defendants for public
officials with the authority to influence the award of pay telephone contracts: 1) providing all expense paid trip to the
Pan Am games in Indianapolis, 2) purchasing meals by defendants or employees of defendants with company credit
cards, 3) providing baseball and hockey game tickets, 4) providing in excess of $17,000 in connection with the printing
of a Chicago Municipal directory, 5) hosting a partner for profit luncheon and 6) providing a consulting contract for a
former Commissioner of Aviation. This activity All–Tone argues constituted a scheme to bribe public officials and as a
result All–Tone suffered in its business and property by, among other things, being deprived of the ability to compete
for the business of many public agencies.

 *2 Three flaws are apparent in All–Tone's RICO pleadings, which I address more fully below: 1) the facts alleged against
defendant Ameritech do not consist of a RICO claim and there is no justification for its inclusion in the purely RICO
complaint; 2) plaintiff has not pleaded a § 1962(a) claim and 3) All–Tone has not established that defendants were the
proximate cause of its alleged injury as required by RICO.



                                                              A.

Ameritech argues that it is not a proper defendant because there are no allegations that it specifically engaged in activity
which violates RICO and its only relation to the controversy is as Illinois Bell's parent company. It is inconsistent with
the purposes of the RICO statute to hold Ameritech accountable under RICO, merely because it is Illinois Bell's parent.
D & S Auto Parts, Inc. v. Schwartz, 838 F.2d 964, 966–67 (7th Cir.1988) (refusing to hold corporation liable under
respondeat superior theory because “person” cannot be liable under RICO without “fault” or “participation”). A parent
company will be a proper RICO defendant only if it participated in the wrongful conduct of its subsidiary. Id. Here,
All–Tone claims that Ameritech uses the funds derived from its subsidiary but does not provide information beyond
this vague accusation. In fact, the only action that All–Tone attributes to Ameritech (in part) is offering the trip to the
Pan Am Games to two public officials. This clearly does not satisfy Fed.R.Civ.P. 9(b) pleading provisions or the pattern
requirement under the RICO statute.



                                                              B.

All–Tone's claim based on § 1962(a) is most easily addressed. Section 1962(a) provides, in relevant part:

It shall be unlawful for any person who has received any income derived, directly or indirectly, from a pattern of
racketeering activity ... to use or invest, directly or indirectly, any part of such income, or the proceeds of such income, in
the acquisition of any interest in, or the establishment or operation of, any enterprise which is engaged in, or the activities
of which affect, interstate or foreign commerce.

28 U.S.C. 1962(a)(1990). I have found, consistent with the majority of the opinions, that a plaintiff who invokes 1962(a)
may not recover if the only allegation is of an injury by a pattern of racketeering. See Grove Fresh Distributors, Inc. v.
EverFresh Juice Co., 1989 WL 152670, 1989 U.S. Lexis 14147 (N.D.Ill.1989). Rather, under § 1962(a) it must allege injury
by reason of defendant's use or investment of the income derived from a pattern of racketeering. See Rose v. Bartle, 871
F.2d 331, 357–58 (3rd Cir.1989); Grider v. Texas Oil & Gas Corp., 868 F.2d 1147, 1149 (10th Cir.1989).

The Seventh Circuit has yet to address this issue, however, many courts in this district agree that investment of
racketeering proceeds back into the enterprise is insufficient to satisfy the proximate cause requirement of 1962(a).
Palumbo v. Simon & Co., 710 F.Supp. 1407 (N.D.Ill.1988) (reviewing relevant case-law). All–Tone's claim is that it is
injured by the defendants' acts of bribery. Plaintiff's own statement is that the complaint here does not allege an injury




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          2
     Case:
All-Tone
                  Case 21-50428-JTD
           3:17-cv-50107
         Communications, Inc. Document
                                                Doc 22-4
                                           #: 100-1 Filed:
                              v. American Information
                                                                  Filed 05/21/21
                                                             01/22/18
                                                      Tech., Not        Page
                                                                 Reported       19 of Page 61
                                                                          in F.Supp....
                                                                                              ofPageID
                                                                                            160 202    #:1539
1991 WL 166532

by proceeds derived from a pattern of racketeering. Count II must be stricken for failure to state a claim upon which
relief can be granted.



                                                             C.

 *3 Neither can plaintiff recover, with respect to the remaining defendants, under the other RICO provisions upon which
it relies. In order to recover RICO damages a plaintiff must have been injured by the conduct constituting the RICO
violation. Sedima, S.P.R.L. v. Imrex Co., Inc., 105 S.Ct. 3275 (1985). Section 1964 of the RICO statute permits civil
remedies only for a plaintiff injured “by reason of” a violation of § 1962. This imposes a proximate cause requirement,
so that the injury must relate to the violative conduct. Haroco v. American National B. & T. Co. of Chicago, 747 F.2d
384, 398 (1984). Thus, to successfully plead its RICO claims All–Tone has to show that it had a right to the State of
Illinois' (or City of Chicago's) pay telephone business and that but for defendants' acts (the alleged bribes) it would have
received the State's pay telephone business.

In Robinson v. City Colleges of Chicago, 656 F.Supp. 562, 561 (N.D.Ill.1987), the court dismissed the RICO claims where
plaintiffs alleged they had lost contracts for manual and vending machine food services with the City Colleges of Chicago
when the Board awarded contracts to the lower bidder because of their fraudulent scheme. The Robinson court reasoned
that the plaintiffs had failed to allege causation because the Board was not required to award food service contracts by
competitive bidding, and even if plaintiffs had submitted the highest bids, plaintiffs had not alleged facts establishing
that but for the alleged RICO violation they would have obtained the contracts. Id.

All–Tone argues that Robinson is distinguishable from its case because Ill.Rev.Stat., ch. 24 ¶ 8–10–1 et seq. requires
competitive bidding for contracts for pay telephone services. That statute, however, excludes from competitive bidding
“all contracts or transactions, other than the sale of personal property, pursuant to which the municipality is the recipient
of the money.” Ill.Rev.Stat., ch. 24 ¶ 8–10–4 (1990). Contracts for pay telephone services such as those with the State of
Illinois require payments by the pay telephone company to the customer in the form of commissions. Awarding telephone
contracts is within the State's or the City's discretion and it was not bound to choose any particular service. Cf. Hassett
Storage Warehouse, Inc. v. Board of Election Com'rs for City of Chicago, 387 N.E.2d 785 (Ill.App.1979) (when a public
body not required to call for bids, does so, it may award the contract to any bidder it considers responsible). Thus, because
the City of Chicago has the discretion to choose its pay telephone contracts, All–Tone has not established a right to the
contracts, and therefore, cannot show an injury. See Robinson, 656 F.Supp. at 561. See also District Telecommunications
Development Corp. v. District Cablevision, Inc., 638 F.Supp. 418 (D.D.C.1985) (plaintiff claims that as a result of a pattern
of fraud and misrepresentation in violation of RICO, it was deprived of a cable television franchise for which it had bid,
the court dismissed the RICO claim for lack of causation because plaintiffs had not shown that the franchise had to be
awarded by competitive bidding, and thus, could not show that “but for defendants' alleged fraud plaintiff would have
received the cable franchise”).

 *4 In any event, even if competitive bidding were required for the contracts, All–Tone has not alleged any facts to show
that it could have prevailed in the competition, but for the bribery. All–Tone does not say that it offered the City of
Chicago a better deal than Illinois Bell or that its service would be more favorable to the City. In fact, All–Tone does
not specify any contract that it actually believes it would have received absent defendants' allegedly illegal conduct.

All–Tone argues that its RICO claims must pass muster because its complaint is patterned after that of H.J. Inc. v. Bell
Telephone Co., 109 S.Ct. 2893 (1989), the recent Supreme Court case explaining the “continuity plus relationship” in
the context of RICO's “pattern of racketeering” requirement. Although the Supreme Court found that plaintiffs had
properly alleged a RICO claim, the same is not necessarily true in this case; All–Tone fails to see the distinctions in this
case. In H.J. Inc., the plaintiffs alleged that Northwestern Bell made cash payments to commissioners of the Minnesota
Public Utilities Commission, negotiated with commissioners regarding future employment, funnelled payments to a



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        3
     Case:
All-Tone
                   Case 21-50428-JTD
           3:17-cv-50107
         Communications, Inc. Document
                                                    Doc 22-4
                                           #: 100-1 Filed:
                              v. American Information        01/22/18
                                                      Tech., Not
                                                                     Filed 05/21/21
                                                                        Page
                                                                 Reported       20 of
                                                                          in F.Supp....
                                                                                              Page 62 ofPageID
                                                                                                    160 202    #:1540
1991 WL 166532

commissioner through a third party; and provided free airline tickets and all expense paid trips to the horse racing track
to commissioners, all with the intent to influence the members of the commission. Id. at 2897. Admittedly there are
some similarities in the facts of the case, however, in H.J. Inc. the plaintiffs were residential customers and rate-paying
businesses of Northwestern Bell who claimed a direct injury in the form of higher rates as a result of the alleged fraudulent
acts by Northwestern Bell with respect to members of the Utility Commission in Minnesota. The Supreme Court in H.J.
Inc. did not confront a causation problem. As discussed previously, All–Tone does not show that it has suffered a similar
injury because its business competitors obtained business that it did not.

Finally, even if plaintiff could demonstrate a direct or even indirect injury, to obtain RICO remedies plaintiff must
properly plead the elements of the underlying racketeering offense as well as the RICO claim. The Seventh Circuit
emphasized in Ray v. Karris, that RICO's limited purpose is to enhance “remedies for certain criminal activity carried on
in particular circumstances” and a complaint is not sufficient to state a RICO violation if it does not specify the nature of
the predicate act to a degree that will allow defendant to comprehend the specific acts to which it is required to answer.
780 F.2d 636, 645 (1985). Mere assertions of a statutory violation are insufficient. Id. All–Tone has not properly pleaded
the elements of its bribery claim because it fails to establish the requisite intent on the part of defendants to influence the
acts of the public officials. This does not comply with even the liberal notice pleading requirement of the Federal Rules.
See Conley v. Gibson, 78 S.Ct. 99 102–103 (1957). Moreover, in this case intent has a particular significance. Defendants'
intent may determine whether the acts complained of were actually illegal bribes or lawful, ordinary business dealings
to promote favorable business relations between the telephone company and its client (in this case the City). See United
States v. Johnson, 621 F.2d 1073, 1076 (10th Cir.1980) (to constitute bribery, money or benefit must be offered with
intent to influence official bad action in exchange for donation). See also United States v. Mandel, 591 F.2d 1347, 1365
(4th Cir.1979); United States v. Arthur, 544 F.2d 730 (1976). There is simply no showing that defendants gave or accepted
anything of value with the intent for it to influence official duties.

 *5 If the only flaw with plaintiff's complaint were its failure to comply with the pleading requirement, it would clearly
deserve the opportunity to try again under the liberal pleading provisions. The difficulty, however, with allowing plaintiff
to replead, is that All–Tone simply has not satisfied the causation requirement under RICO and this is a fault it cannot
remedy given the facts of this case. 2

All–Tone's complaint is dismissed in its entirety, with prejudice.

1      Count I of All–Tone's complaint also makes out a pendant claim under an Illinois criminal statute for bribery of public
       officials. Defendants point out that there is no authority for conferring a private right of action under this criminal provision.
       Plaintiff responds that it does not pursue a finding under this statute, but that Count I is asserted solely to provide details
       concerning the illegality of defendants' activity. On the basis of this response, I look to Count I only for the information it
       provides and assume that plaintiff seeks no relief under Illinois law.
2      A finding that All–Tone's allegations fail to establish proximate cause is fatal to the RICO claims and I do not examine the
       question of whether All–Tone adequately pleaded the other requirements of a RICO claim, such as the pattern requirement
       or the continuity relationship.


All Citations

Not Reported in F.Supp., 1991 WL 166532

End of Document                                                    © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
    Case:
Carnival Corp.
                  Case 21-50428-JTD
            3:17-cv-50107      Document
               v. Rolls-Royce PLC,
                                                 Doc 22-4
                                           #: 100-1
                                   Not Reported
                                                                 Filed 05/21/21
                                                       Filed:(2009)
                                                in F.Supp.2d  01/22/18       PagePage
                                                                                  21 of63 ofPageID
                                                                                        160 202    #:1541
2009 WL 3861450



                                                  2009 WL 3861450
                                    Only the Westlaw citation is currently available.
                                             United States District Court,
                                                    S.D. Florida.

                                          CARNIVAL CORP., et al., Plaintiffs,
                                                       v.
                                         ROLLS-ROYCE PLC, et al., Defendants.

                                                      No. 08-23318-CIV.
                                                              |
                                                       Nov. 17, 2009.

Attorneys and Law Firms

Maria Isabel Hoelle, Fowler Rodriguez, Coral Gables, FL, Antonio J. Rodriguez, George J. Fowler, III, Fowler
Rodriguez Valdes-Fauli, New Orleans, LA, for Plaintiffs.

Larry Allen Stumpf, Black Srebnick Kornspan & Stumpf, Anthony Peter Strasius, Wilson Elser Moskowitz Edelman
& Dicker, Jared M. Lopez, Miami, FL, for Defendants.



                      ORDER DENYING IN PART CONVERTEAM'S MOTION TO DISMISS

PATRICIA A. SEITZ, District Judge.

*1 THIS MATTER is before the Court on the Motion to Dismiss Plaintiffs' Amended Complaint [DE-41] filed by the
Converteam Defendants. 1 Plaintiffs' eleven count Amended Complaint alleges the following claims against Converteam:
(1) breach of implied warranty of fitness for particular purpose; (2) breach of implied warranty of merchantability;
(3) negligent misrepresentation; (4) fraud in the inducement; (5) fraudulent misrepresentation; (6) deceptive and unfair
trade practices; (7) negligent testing, inspecting, repairing and/or servicing; (8) breach of warranty of workmanlike
performance; (9) negligent professional services; (10) false, misleading, and deceptive advertising and sales; and (11) civil
conspiracy. Converteam moves to dismiss on seven grounds. Converteam seeks: (1) dismissal of the breach of warranty
claims based on a lack of privity; (2) dismissal of the fraud, misrepresentation, and conspiracy counts for failure to comply
with Federal Rule of Civil Procedure 9(b); (3) dismissal of all claims as barred by the applicable statutes of limitations; (4)
dismissal of the Florida Deceptive and Unfair Trade Practices Act claim, Count VI, because the statute does not apply to
these circumstances; (5) dismissal of the false advertising claim because the statute does not apply to these circumstances;
(6) dismissal of the negligence claims based on the economic loss rule; and (7) dismissal of all counts based on forum non
conveniens. For the following reasons, the Court denies in part and grants in part Converteam's motion.

1      The Converteam Defendants consist of Converteam SAS and Converteam, Inc. and will be referred to jointly as
       “Converteam.”


Background Facts
The dispute between the parties arises from the purchase and installation of a propulsion system for the Queen Mary
2, a passenger cruise ship owned and operated by Plaintiffs. Plaintiffs allege that the Converteam Defendants are alter-
egos of one another and that the Converteam Defendants entered into a joint venture with the Rolls-Royce Defendants.
Plaintiffs further allege that Defendants joined together to design, manufacture, market, sell, and service a podded
propulsion system for seagoing vessels. These Defendants designed, manufactured, marketed, and sold the propulsion


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          1
    Case:
Carnival Corp.
                  Case 21-50428-JTD
            3:17-cv-50107      Document
               v. Rolls-Royce PLC,
                                               Doc 22-4
                                           #: 100-1
                                   Not Reported
                                                              Filed 05/21/21
                                                       Filed:(2009)
                                                in F.Supp.2d  01/22/18    PagePage
                                                                               22 of64 ofPageID
                                                                                     160 202    #:1542
2009 WL 3861450

system chosen for use on the Queen Mary 2. This propulsion system is known as the Mermaid pod propulsion system.
Since installation of the Mermaid system, the system has experienced numerous problems and has undergone several
repairs, which Defendants recommended. Despite these repeated repairs, problems with the system persist. The facts
alleged in the Amended Complaint are lengthy. Thus, the Court will set out only a summary of the events upon which
Plaintiffs base their claims.

When Plaintiffs entered into the 2000 contract to build the Queen Mary 2 it was decided that a podded propulsion system
would be used. After that, Defendants began marketing the Mermaid system to Plaintiffs in order to have Plaintiffs
choose to purchase and install the Mermaid system on the Queen Mary 2. The marketing effort included several letters
and brochures that touted the benefits of the Mermaid system and that led Plaintiffs to believe that the Mermaid pod
system was a fully developed product. In reliance on the representations made by Defendants, Plaintiffs chose the
Mermaid system for installation on the Queen Mary 2.

 *2 Thereafter, Plaintiffs became aware of problems with the Mermaid systems installed on other ships and problems
with the manufacturing of the specific pods to be installed on the Queen Mary 2. As a result of manufacturing
problems, in spring 2003, the already assembled and delivered Mermaid pods were returned to Defendants for reassembly
and other work. As the assembly problems and problems with Mermaid systems on other ships came to light,
Plaintiffs and Defendants held numerous meetings, exchanged numerous letters and phone calls, and exchanged other
communications. For example, at a meeting on May 15, 2003, specific Rolls-Royce representatives, identified in the
Amended Complaint, stated that the thrust bearing problem had been solved. See Amended Complaint, ¶ 53. At another
meeting on July 9, 2003, Defendants, through identified agents, made numerous representations to Plaintiffs regarding
the difference between the design of the pods for the Queen Mary 2 and other ships and how these design differences
would avoid the problems other ships had experienced. See Amended Complaint, ¶ 54. At that same meeting, Defendants'
identified agents also made specific representations regarding the lifetime of the bearings used in the Mermaid system
for the Queen Mary 2. See Amended Complaint, ¶ 55. These representations have proven to be inaccurate. At another
meeting on August 14, 2003, specific individuals on behalf of Defendants again made representations about the life of
the bearings that proved to be inaccurate. See Amended Complaint, ¶ 56. Additionally at a couple of meetings prior to
delivery of the Queen Mary 2, specific agents of Defendants made representations to Plaintiffs that the propulsion pods
were fit for their intended purpose and that failures of the types that had occurred on other ships using the Mermaid
system would not occur on the Queen Mary 2 because of design modifications. See Amended Complaint, ¶ 57.

Plaintiffs accepted delivery of the Queen Mary 2, with the Mermaid system installed, in December 2003. Prior to the
Queen Mary 2's first dry-docking in November 2005, Defendants made representations to Plaintiffs and recommended
replacement of the bearings. Based on these recommendations and representations, Plaintiffs replaced all of the bearings
at the November 2005 dry-docking. See Amended Complaint, ¶ 61. Inspection of the original bearings after their
removal indicated that they were not wearing as expected and indicated other problems with the Mermaid system.
See Amended Complaint, ¶ 62. In November 2006, the Queen Mary 2 returned to dry-dock and Defendants again
recommended that the bearings be replaced. Plaintiffs again replaced the bearings based on Defendants' representations
and recommendations. Inspection of the replaced bearings indicated that they still were not wearing as expected. See
Amended Complaint, ¶ 65. At the November 2006 dry-docking problems were also discovered with the exciter frame. See
Amended Complaint, ¶ 67. After the November 2006 dry-docking additional problems developed involving the damper
bars. See Amended Complaint, ¶ 69. At the 2008 dry-docking, repairs were undertaken to resolve these problems but they
have been unsuccessful. See Amended Complaint, ¶ 69. The Queen Mary 2 continues to have problems with its Mermaid
system and Plaintiffs have incurred costs in making repairs to the system. These repairs have been recommended by
Defendants but have proved inadequate. As a result, Plaintiffs filed this action.


1. The Motion to Dismiss Should Be Granted in Part and Denied in Part as to the Breach of Warranty Claims
 *3 Converteam moves to dismiss Plaintiffs' breach of warranty claims, Counts I, II, and VIII, for lack of privity.
Converteam asserts that Florida law requires that there be privity of contract in order to recover on a breach of warranty


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      2
    Case:
Carnival Corp.
                  Case 21-50428-JTD
            3:17-cv-50107      Document
               v. Rolls-Royce PLC,
                                                  Doc 22-4
                                           #: 100-1
                                   Not Reported        Filed:(2009)
                                                in F.Supp.2d
                                                                   Filed 05/21/21
                                                              01/22/18         PagePage
                                                                                    23 of65 ofPageID
                                                                                          160 202    #:1543
2009 WL 3861450

claim. Converteam also asserts that the claims should be dismissed because they are brought pursuant to Florida's version
of the Uniform Commercial Code (UCC), which does not apply to these circumstances. Plaintiffs respond that direct
contacts between Defendants and Plaintiffs establish privity between the parties and that the UCC does apply to this case.

While generally privity of contract is required to sustain a breach of warranty claim, see Intergraph Corp. v. Stearman,
555 So.2d 1282, 1283 (Fla. 2d DCA 1990), actual privity is not always necessary, Cedars of Lebanon Hosp. Corp.
v. European X-Ray Distributors of America, Inc., 444 So.2d 1068, 1072 (Fla. 3d DCA 1984). Despite the lack of a
direct purchase from the manufacturer, Florida courts have found that the privity requirement was satisfied where the
manufacturer's representative had direct contacts with the purchaser. Id. (holding the privity requirement satisfied where
manufacturer made direct representations to the ultimate purchaser about equipment that was purchased from a third-
party distributor); see also New Nautical Coatings, Inc. v. Scoggin, 731 So.2d 145, 147 (Fla. 4th DCA 1999) (affirming
a breach of warranty claim against a manufacturer when the manufacturer's representative was heavily involved in the
transaction but a third-party shop provided the services to the plaintiff); MacMorris v. Wyeth, Inc., 2005 WL 1528626
(M.D.Fla. June 27, 2005) (holding that under Florida law certain circumstances satisfy the privity requirement even
in the absence of a direct purchase from the manufacturer). Further, Official Comment 2 to § 2-313 of the Uniform
Commercial Code (UCC), which addresses express warranties, states “[a]lthough this section is limited in its scope and
direct purpose to warranties made by the seller to the buyer as part of a contract for sale, the warranty sections of this
Article are not designed in any way to disturb those lines of case law growth which have recognized that warranties need
not be confined either to sales contracts or to the direct parties to such a contract.” Fla. Stat. § 672.313, Official Cmt. 2.

In the present case, the Amended Complaint alleges that, prior to the purchase of the Mermaid system, Converteam had
several significant direct contacts with Plaintiff, that during those contacts Converteam made representations about the
qualities and attributes of the Mermaid system, and that Plaintiffs relied on these representations in deciding to purchase
the Mermaid system. Such direct contacts are sufficient to meet the privity requirement. See Cedars of Lebanon, 444
So.2d at 1072 (stating that “[i]t seems fundamentally unfair, and anomolous in the extreme, to allow the manufacturer to
hide behind the doctrine of privity when the product, which it induced the purchaser to buy, turns out to be worthless”).
Consequently, for purposes of a motion to dismiss, Plaintiffs have met the privity requirement.

 *4 Converteam also argues that the warranty claims should be dismissed because Florida Statutes §§ 672.314 and
672.315, part of Florida's version of the UCC, do not apply to the purchase of the Mermaid system. Converteam asserts
that the UCC does not apply because the purchase of the system does not have “an appropriate relationship” to the state
of Florida. Plaintiffs assert that Florida does have an appropriate relationship with the transaction because Plaintiffs
are residents of Florida, substantial negotiations to purchase the Mermaid system took place in Florida, Defendants
targeted and solicited Plaintiffs in Florida, the Queen Mary 2 is located in Florida for part of the year, and the economic
injury that resulted occurred in Florida.

In interpreting the phrase “an appropriate relationship” courts have considered the following factors: the residence of
the parties, the location of negotiations, the place of purchase of the goods, and the physical location of the goods
at issue. Premix-Marbletite Manufacturing Corp. v. SKW Chemicals, Inc., 145 F.Supp.2d 1348, 1353 (S.D.Fla.2001). 2
Based on these factors and the allegations in the Amended Complaint, Florida has an appropriate relationship with
the transaction. Plaintiffs are residents of Florida, substantial portions of the negotiations took place in Florida and
Defendants specifically solicited Plaintiffs' business in Florida, many of the representations that form the basis of the
alleged warranties were made in Miami or directed to Plaintiffs' employees located in Miami, and the Mermaid system is
located in Florida for part of the year. Although the Mermaid system was not delivered in Florida, the economic injury
occurred in Florida. Consequently, based on the allegations in the Amended Complaint an appropriate relationship
exists between the transaction and Florida making the Florida UCC applicable to this transaction.

2      The Premix-Marbletite court also noted that the court in In re Masonite Corp. Hardboard Siding Products Liability Litigation,
       21 F.Supp.2d 593 (E.D.La.1998) seems to conflate the common law choice of law rules with the specific choice of law rule set



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               3
    Case:
Carnival Corp.
                  Case 21-50428-JTD
            3:17-cv-50107      Document
               v. Rolls-Royce PLC,
                                                  Doc 22-4
                                           #: 100-1
                                   Not Reported
                                                                  Filed 05/21/21
                                                       Filed:(2009)
                                                in F.Supp.2d  01/22/18        PagePage
                                                                                   24 of66 ofPageID
                                                                                         160 202    #:1544
2009 WL 3861450

       out in the Florida UCC. Thus, Converteams' reliance on In re Masonite for the proposition that the place of delivery of the
       goods is the most important factor for consideration is unfounded.
Lastly, Converteam argues that the claim for breach of warranty of workmanlike performance, Count VIII, should be
dismissed because of lack of privity. Courts recognize an implied warranty of workmanlike performance in maritime
contracts. Messina v. Ocean Repair Serv. Co., 1994 A.M.C. 402, *11-12 (S.D.N.Y.1993). Converteam argues that such
a claim requires an underlying contract for the repair or service of a vessel, which Plaintiffs have not alleged. Plaintiffs
respond that direct privity is not necessary to sustain a claim for breach of the warranty. While Plaintiffs may be correct
that direct privity is not necessary, an underlying contract for the repair or service of the vessel is. See Waterman S.S.
Corp. v. Dugan & McNamara, Inc., 364 U.S. 421, 424, 81 S.Ct. 200, 5 L.Ed.2d 169 (1960); Messina, 7 F.3d 1077, 1994
A.M.C. at *12 (listing elements of a claim for breach of warranty of workmanlike performance which include a contract
for services). The Amended Complaint does not allege the existence of a contract, to which Defendants are a party, for
the provision of services to the Queen Mary 2. Consequently, Plaintiffs' claim for breach of the warranty of workmanlike
performance, Count VIII, should be dismissed without prejudice.


2. The Fraud, Misrepresentation, Advertising and Civil Conspiracy Claims Should Not Be Dismissed Pursuant to Federal
Rule of Civil Procedure 9(b)
 *5 Converteam next moves to dismiss Plaintiffs' fraud, misrepresentation, advertising and civil conspiracy claims for
lack of particularity as required by Federal Rule of Civil Procedure 9(b). More specifically, Converteam asserts that
Plaintiffs have failed to plead the specific statements made, the exact individual who made the statements, the exact
content of the statements, and how the statements misled Plaintiffs. In response, Plaintiffs assert that they have pled
with particularity and that their allegations that the parties were alter-egos of each other and acted in concert satisfy
the pleading requirements.

Rule 9(b) requires that a claim of fraud be pled with particularity. The Eleventh Circuit has stated:

            Rule 9(b) is satisfied if the complaint sets forth (1) precisely what statements were made in what
            documents or oral representations or what omissions were made, and (2) the time and place of each
            such statement and the person responsible for making (or, in the case of omissions, not making)
            same, and (3) the content of such statements and the manner in which they misled the plaintiff, and
            (4) what the defendants obtained as a consequence of the fraud.

Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1237 (11th Cir.2008) (internal quotations and citations omitted). Thus,
under Rule 9(b) a plaintiff must plead “the who, what, when, where, and how of the allegedly false statements and then
allege generally that those statements were made with the requisite intent.” Id.

Plaintiffs have pled the allegations of fraud and misrepresentation with particularity. Specifically paragraphs 40, 42, 50,
and 52-57 allege the who, what, when, where, and how of the allegedly fraudulent statements made by Converteam or its
agents. Consequently, Plaintiffs have satisfied the particularity requirement of Rule 9(b) and the portion of the motion
that rests on these grounds must be denied.


3. Plaintiffs' Claims Are Not Barred By the Applicable Statutes of Limitations
Converteam argues that all of Plaintiffs' claims are barred by the applicable statutes of limitations. Converteam asserts
that all of Plaintiffs claims are subject to a four-year statute of limitations, except for the negligent professional services
claim, which is subject to a two-year statute of limitations. 3 Converteam alleges that Plaintiffs were aware of problems
with the Mermaid system as early as November 2002 and as late as November 2003, when Plaintiffs accepted delivery
of the Mermaid system, and thus Plaintiffs' claims were filed well outside the applicable statutes of limitations. Plaintiffs
assert that they timely filed all of their claims.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             4
    Case:
Carnival Corp.
                   Case 21-50428-JTD
            3:17-cv-50107      Document
               v. Rolls-Royce PLC,         #: 100-1
                                   Not Reported
                                                     Doc 22-4
                                                       Filed:(2009)
                                                in F.Supp.2d  01/22/18Filed 05/21/21
                                                                                  PagePage
                                                                                       25 of67 ofPageID
                                                                                             160 202    #:1545
2009 WL 3861450

3      Plaintiffs agree that these are the applicable statutes of limitations.
Under Florida law, the statute of limitations begins to run when the cause of action accrues. Fla. Stat. § 95.031. A
cause of action accrues when “when the last element constituting the cause of action occurs.” Fla. Stat. § 95.031(1).
Thus, Plaintiffs' claims did not accrue until Plaintiffs suffered damages. Despite Converteam's arguments, the Amended
Complaint does not allege that Plaintiffs suffered damages as a result of the spring 2003 return of the Mermaid system,
nor does it seek damages for that. 4 The only damages alleged by Plaintiffs and sought by Plaintiffs are for damages that
were discovered or incurred during or after the November 2005 dry-dock. Thus, the complaint is timely as to all claims,
except the negligent professional services claim.

4      Furthermore, it is not clear what damages Plaintiffs could have suffered prior to accepting delivery of the Queen Mary 2, and
       with it the Mermaid system.
 *6 Plaintiffs assert that the negligent professional services claim constitutes a continuing tort and thus is not time barred
because the statute of limitations begins to run when the tortious conduct ceases. Furthermore, Plaintiffs argue that
whether something constitutes a continuing tort is a question of fact for the jury and thus cannot be decided on a motion
to dismiss. Lastly, Plaintiffs assert that the statute of limitations was tolled by Converteam's fraudulent concealment of
the fact that it was providing negligent professional services.

Florida does recognize the continuing tort doctrine. See Halkey-Roberts Corp. v. Mackal, 641 So.2d 445, 447 (Fla. 2d
DCA 1994). Moreover, Florida courts have held that whether the doctrine applies to a particular set of circumstances
is a question for the trier of fact. Id., Pearson v. Ford Motor Co., 694 So.2d 61, 67-68 (Fla. 1st DCA 1997). Thus, at this
stage of the litigation it is not appropriate to dismiss Plaintiffs' negligent professional services claim based on the statute
of limitations. 5 Consequently, the Amended Complaint should not be dismissed based on the statutes of limitations.

5      Because the Court is not dismissing the negligent professional services claim based on the running of the statute of limitations,
       it will not address Plaintiffs' tolling argument.


4. The Motion to Dismiss the Florida Deceptive and Unfair Trade Practices Act Claim is Granted in Part
Converteam asserts that Plaintiffs' claim that Defendants violated the Florida Deceptive and Unfair Trade Practices Act
(FDUTPA) must be dismissed because FDUTPA does not apply to matters of foreign commerce. Plaintiffs respond that
much of the commerce alleged took place in Florida and thus FDUTPA applies.

FDUTPA defines “trade or commerce” as “the advertising, soliciting, providing, offering, or distributing, whether by
sale, rental, or otherwise, of any good or service, or any property, whether tangible or intangible, or any other article,
commodity, or thing of value, wherever situated.” Fla. Stat. § 501.203(8). Based on this definition, Plaintiffs have clearly
alleged that Defendants conducted trade or commerce in the state of Florida. However, FDUTPA applies only to action
that occurred within the state of Florida. Millennium Communications & Fulfillment, Inc. v. Office of Attorney General,
761 So.2d 1256, 1262 (Fla. 3d DCA 2000) (stating that purpose of FDUTPA is to prohibit unfair and deceptive practices
which have transpired within the territorial boundaries of the state of Florida). Consequently, Plaintiffs' claim that
Defendants violated FDUTPA must be based entirely on actions that occurred within Florida. Plaintiffs' Amended
Complaint has alleged numerous actions that occurred in Florida and thus, Plaintiffs' FDUTPA claim, Count VI, will
not be dismissed but Plaintiffs may only proceed on this claim based on actions that occurred within the state of Florida.


5. Count VII Should Not Be Dismissed While Count IX of the Amended Complaint Should Be Dismissed Based on the
Economic Loss Rule
Converteam asserts that Plaintiffs' negligence claims, Count VII for negligent testing, inspecting, repairing, and servicing
and Count IX for negligent professional services, should be dismissed based on the economic loss rule, which bars a
negligence action brought solely to recover economic damages where a product's failure to perform causes injury only


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   5
    Case:
Carnival Corp.
                  Case 21-50428-JTD
            3:17-cv-50107      Document
               v. Rolls-Royce PLC,
                                                 Doc 22-4
                                           #: 100-1
                                   Not Reported
                                                                Filed 05/21/21
                                                       Filed:(2009)
                                                in F.Supp.2d  01/22/18      PagePage
                                                                                 26 of68 ofPageID
                                                                                       160 202    #:1546
2009 WL 3861450

to the product itself. In response, Plaintiffs argue that their negligence claims are not barred by the economic loss rule
because the rule does not bar claims for negligent professional services or negligent testing, inspecting, repairing, or
servicing.

 *7 The economic loss rule prohibits recovery in tort where a product has damaged only itself and the damages are purely
economic in nature. East River Steamship Corp. v. Transamerica Delaval, Inc., 476 U.S. 858, 871, 106 S.Ct. 2295, 90
L.Ed.2d 865 (1986) (stating that damage to a product itself is most naturally understood as a warranty claim); Moransais
v. Heathman, 744 So.2d 973, 983 (Fla.1999). However, in defining the scope of the economic loss rule the Moransais
Court stated that “[w]here a contract exists, a tort action will lie for either intentional or negligent acts considered to be
independent from acts that breached the contract.” Id. at 981 (quoting HTP, Ltd. v. Lineas Aereas Costarricenses, S.A.,
685 So.2d 1238, 1239 (Fla.1996)). Thus, the Florida Supreme Court held that, in many circumstances, the economic loss
rule does not bar claims for professional services. Id. at 983.

Plaintiffs' claim for negligent testing, inspecting, repairing and servicing, Count VII, is not barred by the economic loss
rule because it alleges negligent acts separate and apart from any warranty claim. Count VII is based on acts that occurred
after the purchase and installation of the Mermaid system. Count VII is based on the servicing and repair of the Mermaid
system, not the purchase and installation of the system, which would form the basis of any warranty claims. Thus, the
Motion to Dismiss should be denied as to Count VII.

Count IX of the Amended Complaint alleges that Defendants did not exercise reasonable care in designing, constructing,
servicing, maintaining, testing and repairing problems with the Mermaid system. The portions of Count DC based on
servicing, maintaining, testing and repairing problems are the same as the negligence claim in Count VII and thus should
be dismissed as duplicative. The remaining bases for the claim, designing and constructing the Mermaids, are barred
by the economic loss rule because these actions are not separate and independent from any breach of warranty claim
Plaintiffs have. Plaintiff argues that the Motion to Dismiss should also be denied as to Count IX because the economic
loss rule does not bar such claims when a “special relationship” exists between the parties. Plaintiffs have failed to
establish the existence of a “special relationship.” Further and most importantly, Plaintiffs have not pled facts that
are independent from those upon which Plaintiffs base their warranty claims. As the Supreme Court stated in East
River, “[d]amage to a product itself is most naturally understood as a warranty claim.” East River, 476 U.S. at 872.
Consequently, the economic loss rule bars Plaintiffs' remaining claim for negligent professional services. Thus, Count
IX should be dismissed in its entirety.


6. Plaintiffs' False Advertising Claim Should Not Be Dismissed
Converteam moves to dismiss Plaintiffs' false advertising claim, Count X. Converteam argues that Florida Statute §
817.41 does not apply because the allegedly fraudulent misrepresentations were not made to the general public. Plaintiffs
respond that Defendants did make representations to the public, specifically the cruise ship industry, and thus the
motion to dismiss should be denied as to Count X. Section 817.41(1), which prohibits misleading advertising, prohibits
dissemination of misleading advertising to the “general public of the state, or any portion thereof.” Converteam argues
that a representation by a salesman to a purchaser does not fall within the ambit of Florida's false advertising statute.
However, the allegations of the Amended Complaint allege that Defendants made misrepresentations to the “public,
particularly the South Florida based cruise ship industry ... including through the mail and at industry wide conferences.”
See Amended Complaint, ¶ 140. Thus, for purposes of a motion to dismiss, where the pleadings must be viewed in the
light most favorable to the non-moving party, Plaintiffs have met their pleading burden and Count X should not be
dismissed.


7. This Action Should Not Be Dismissed Based on Forum Non Conveniens
 *8 Lastly, Converteam moves to dismiss the entire Amended Complaint on forum non conveniens grounds.
Converteam argues that most of the parties are located in Europe; all of the issues relating to the Mermaid system, design,


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         6
    Case:
Carnival Corp.
                  Case 21-50428-JTD
            3:17-cv-50107      Document
               v. Rolls-Royce PLC,
                                                Doc 22-4
                                           #: 100-1
                                   Not Reported
                                                                Filed 05/21/21
                                                       Filed:(2009)
                                                in F.Supp.2d  01/22/18      PagePage
                                                                                 27 of69 ofPageID
                                                                                       160 202    #:1547
2009 WL 3861450

manufacture, assembly, testing, service and repair, occurred in Europe; and that most of the witnesses are located in
Europe. Plaintiffs respond that Converteam has not met its burden of establishing that there is an adequate alternative
forum and that the public and private interest factors weigh in favor of dismissing this case.

In a forum non conveniens analysis there is a strong presumption in favor of a plaintiff s choice of forum. La Seguridad v.
Transytur Line, 707 F.2d 1304, 1307 (11th Cir.1983). The party seeking dismissal on forum non conveniens grounds may
overcome that presumption by demonstrating three things: 1) an adequate alternative forum is available; 2) the public
and private factors weigh in favor of dismissal; and 3) the plaintiff can reinstate his suit in the alternative forum without
undue inconvenience or prejudice. Membreno v. Costa Crociere S.p.A., 425 F.3d 932, 937 (11th Cir.2005) (quotations
and citation omitted). In order to demonstrate the availability of an adequate alternative forum the moving party must
show that the foreign court can exercise jurisdiction over the litigation and that the alternative forum is adequate. Leon
v. Million Air, Inc., 251 F.3d 1305, 1311 (11th Cir.2001). Courts are strict in requiring the movant demonstrate that the
alternative forum offers at least some relief. Id.

In this case, Converteam has failed to meet its burden of proving that the alternative forum is adequate. Converteam
has failed to show that all of the parties would be subject to jurisdiction in either of the alternative forums offered,
France or the United Kingdom. Converteam has also failed to show that either of the alternative forums offer at least
some relief. Converteam has simply alleged, with no support, that “upon information and belief [both France and the
United Kingdom] recognize the causes of action in this litigation.” This is not enough to meet the burden of proving the
availability and adequacy of the alternative forum. Thus, because Converteam has not met the first element to support its
forum non conveniens argument, the Court need not consider the other elements. Consequently, Converteam's Motion
to Dismiss on forum non conveniens grounds should be denied.

Accordingly, it is hereby

ORDERED that Converteam's Motion to Dismiss Plaintiffs' Amended Complaint [DE-41] is DENIED in part and
GRANTED in part:

1) The Motion to Dismiss is GRANTED as to Count VIII. Count VIII is dismissed without prejudice. Plaintiffs may
file an Amended Complaint, as to Count VIII, by December 4, 2009.

2) The Motion to Dismiss is GRANTED in part as to Count VI. Count VI is dismissed to the extent that it relies on any
conduct that occurred outside of Florida and DENIED in all other respects.

*9 3) The Motion to Dismiss is GRANTED as to Count DC.

4) The Motion to Dismiss is DENIED in all other respects.

DONE AND ORDERED.


All Citations

Not Reported in F.Supp.2d, 2009 WL 3861450

End of Document                                               © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            7
    Case:
District 1199P
                 Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare
                                               Doc 22-4
                                             #: 100-1
                                  Plan v. Janssen,
                                                              Filed 05/21/21
                                                   L.P., Filed: 01/22/18
                                                         Not Reported       Page 28 Page
                                                                      in F.Supp.2d...  of70 ofPageID
                                                                                          160 202    #:1548
2008 WL 5413105, RICO Bus.Disp.Guide 11,598



                                                 2008 WL 5413105
                                             NOT FOR PUBLICATION
                                     United States District Court, D. New Jersey.

                         DISTRICT 1199P HEALTH AND WELFARE PLAN, individually
                              and on behalf of all others similarly situated, Plaintiff,
                                                          v.
                                        JANSSEN, L.P., et al., Defendants.
                       Ironworkers Local No. 399 and Participating Employers Health and
                    Welfare Funds, on behalf of itself and all others similarly situated, Plaintiff,
                                                          v.
                                         Janssen, L.P., et al., Defendants.
                            International Brotherhood of Electrical Workers Local 98,
                           on behalf of itself and all others similarly situated, Plaintiff,
                                                          v.
                                         Janssen, L.P., et al., Defendants.
                              Southeastern Pennsylvania Transportation Authority, on
                              behalf of itself and all others similarly situated, Plaintiff,
                                                            v.
                                           Janssen, L.P., et al., Defendants.

                Civil Action Nos. 06–3044 (FLW), 07–2224(FLW), 07–2608(JAP), 07–2860(GEB).
                                                        |
                                                 Dec. 23, 2008.

Attorneys and Law Firms

Scott A. George, Seeger Weiss, LLP, Joseph J. Depalma, Lite, Depalma, Greenberg & Rivas, LLC, Newark, NJ, Brian
J. McCormick, Jr., Sheller, PC, Philadelphia, PA, Joseph H. Meltzer, Barroway Topaz Kessler Meltzer & Check, LLP,
Radnor, PA, Benjamin F. Johns, Joseph G. Sauder, Chimicles & Tikellis, LLP, Haverford, PA, for Plaintiffs.

David J. Antczak, Drinker Biddle & Reath, LLP, Philadelphia, PA, Susan M. Sharko, Thomas F. Campion, Jr., Heidi
E. Hilgendorff, Drinker, Biddle & Reath, LLP, Florham Park, NJ, for Defendants.



                                                       OPINION

WOLFSON, District Judge.

 *1 Presently before the Court is a motion by defendants, Janssen, L.P. and Johnson & Johnson (collectively,
“Defendants”), to dismiss Counts I–III of the Consolidated Amended Class Action Complaint (“Complaint”), pursuant
to Fed.R.Civ.P. 12(b)(6). This putative class action involves Defendants' alleged off-label sale and marketing of the
prescription drug, Risperdal®, which is approved for the treatment of schizophrenia, bipolar mania, and autistic
disorder. Plaintiffs, District 1199P Health and Welfare Plan, Ironworkers Local Union No. 399 and Participating
Employers Health and Welfare Funds, International Brotherhood of Electrical Workers Local 98, and Southeastern
Pennsylvania Transportation Authority (collectively, “Plaintiffs”), are third-party payors that allegedly paid for
Risperdal® on behalf of their beneficiaries, insured, or employees. Plaintiffs, individually and on behalf of all others
similarly situated, in Counts I–III, allege that Defendants by engaging in improper off-label promotion of Risperdal®



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    1
    Case:
District 1199P
                   Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare Plan v. Janssen,
                                                    Doc 22-4
                                             #: 100-1
                                                   L.P., Filed:
                                                                     Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 29
                                                                      in F.Supp.2d...
                                                                                              Page
                                                                                                 of71 ofPageID
                                                                                                    160 202    #:1549
2008 WL 5413105, RICO Bus.Disp.Guide 11,598

violated: (1) the RICO Act, 18 U.S.C. § 1961, et seq.; (2) RICO conspiracy, 18 U.S.C. § 1962(d), by conspiring to violate
18 U.S.C. § 1962(c); and (3) the New Jersey RICO Act, N.J.S.A. 2C:41–1 et seq., (“NJRICO”). 1 Defendants deny any
improper marketing, but even if true, contend that Plaintiffs have failed to adequately plead RICO violations. For the
reasons that follow, the Court grants Defendants' Motion to Dismiss Counts I–III of Plaintiffs' Complaint.

1      Plaintiffs also claim that Defendants' alleged off-label promotion of Risperdal was tortious and violated the consumer
       protection laws of nearly every state in the country in Counts IV–X. These claims are not at issue in this motion.


I. Background and Procedural History
Since Defendants move to dismiss Plaintiffs' RICO claims pursuant to Fed.R.Civ.P. 12(b)(6), the following version of
events assumes Plaintiffs' allegations to be true. The Court will only recount facts that are relevant for the purposes of
deciding this Motion.


In their Complaint, filed on February 29, 2008, Plaintiffs allege, inter alia, 2 that Defendants perpetrated a carefully
orchestrated scheme to illegally market and promote, resperidone, sold under the brand name Risperdal® (“Risperdal”),
for “off-label” uses, meaning uses not approved by the Food and Drug Administration (“FDA”) and the safety and
efficacy of the drug for these uses have not been established. Compl. ¶¶ 2, 5.

2      In this class action lawsuit, four separate complaints were filed and then consolidated into this action, including District 1199P
       Health and Welfare Plan, Civil Action No. 06–3044; Ironworkers Local Union No. 399 and Participating Employers Health
       and Welfare Funds, Civil Action No. 07–2224; International Brotherhood of Electrical Workers Local 98, Civil Action No.
       07–2608; and Southeastern Pennsylvania Transportation Authority, Civil Action No. 07–2860.
       District 1199P is a jointly trusteed employee benefit trust fund and an employee welfare benefit plan providing benefits for
       approximately 2,600 participants. Compl. ¶ 13. Ironworkers Local Union No. 399 is a health and welfare fund. Id. ¶ 14. IBEW
       Local 98 is an employee welfare benefit plan and employee benefit plan that pays for medical benefits and prescription drugs
       for approximately 3,000 participants. Id. ¶ 15. SEPTA employs a work force of approximately 9,000 people and provides
       medical benefits for eligible employees. Id. ¶ 16.
Risperdal is now sold and marketed by Ortho–McNeil–Janssen Pharmaceuticals, Inc., formerly known as Janssen
Pharmaceutia Inc., the general partner of Janssen, L.P. and a wholly-owned subsidiary of Johnson & Johnson. Id.
¶ 17; see Df. Mot. at 1. Johnson & Johnson is one of the world's largest manufacturers of health care products for
consumer and pharmaceutical markets. Compl. ¶ 18. Risperdal is a second generation atypical antipsychotic prescription
medication that is FDA approved for: (1) long-term treatment of acute manic or mixed episodes of bipolar I disorder in
adults; (2) monotherapy for the short-term treatment of acute manic or mixed episodes of bipolar I disorder in adults;
(3) a combination therapy, with Lithium or Valproate, for the short-term treatment of acute manic or mixed episodes
associated with bipolar I disorder in adults; (4) the treatment of irritability associated with autistic disorder in children
and adolescents (between the ages of 5 and 16); (5) the treatment of schizophrenia in adolescents ages 13–17 years; and
(6) the short-term treatment of bipolar I disorder in children and adolescents ages 10–17 years. Id. ¶ 4.

 *2 Plaintiffs allege that Defendants, fully aware of the federal laws that prohibit “off-label” marketing and promotion
of pharmaceuticals, nonetheless illegally marketed and promoted Risperal for unapproved or “off-label” uses, including
uses in children and adolescents as well as in the elderly population. Id . ¶ 5. Congress and the FDA have promulgated
laws designed to regulate two of the most prevalent indirect promotional strategies: (1) manufacturer dissemination
of medical and scientific publications concerning the off-label uses of their products, and (2) manufacturer support
for Continuing Medical Education (“CME”) programs that advocate off-label uses of their drugs. Id. ¶ 31. Plaintiffs
allege that Defendants illegally conspired to aggressively market Risperdal through a nationwide, uniform marketing
campaign to “misrepresent[ ] the comparative safety, efficacy and superiority of Risperdal over other traditional/typical
or atypical antipsychotics to the health care community, consumers, third-party payors, and others, with the common
goal to increase sales of Risperdal and the Defendants' profits,” which has led to approximately 66% of Risperdal sales
stemming from off-label uses. Id. ¶¶ 6, 55.


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
    Case:
District 1199P
                   Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare Plan v. Janssen,
                                                   Doc 22-4
                                             #: 100-1
                                                   L.P., Filed:
                                                                    Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 30
                                                                      in F.Supp.2d...
                                                                                         Page
                                                                                            of72 ofPageID
                                                                                               160 202    #:1550
2008 WL 5413105, RICO Bus.Disp.Guide 11,598


Plaintiffs claim that Defendants “overstat[ed] the drug's uses, while understating (if not outright concealing) Risperdal's
side effects and even life threatening medical conditions” in a deliberate and calculated campaign designed to increase
the sales of the drug by misleading physicians to write off-label prescriptions of Risperdal. Id. ¶¶ 50, 68, 71. Despite
Defendants' alleged promotion of Risperdal's “superior safety and effectiveness,” Plaintiffs assert that Risperdal and
other atypical antipsychotics are “neither more effective nor safer than older, less expensive, typical antipyschotics.” Id.
¶¶ 51, 67. Targets of Defendants' alleged scheme were health assistance programs; children who suffer from insomnia,
attention deficit disorder or display behavior problems; elderly who experience Alzheimer's disease and dementia; and
patients who experience depressive or mood disorders; and patients who experience the symptoms of generalized anxiety
disorder, post traumatic stress disorder and substance abuse. Id. ¶¶ 74. Defendants allegedly committed numerous
predicate acts of racketeering, specifically, multiple instances of bribery, in violation of state statutes; mail fraud, in
violation of 18 U.S.C. § 1341; and wire fraud, in violation of 18 U.S.C. § 1343, including acts of sending illegal marketing,
advertising, sale, and promotional material relating to Risperdal. Id. ¶¶ 9, 212. 3

3      Plaintiffs allege in conclusory fashion that Defendants engaged in an ongoing, open-ended pattern of racketeering using
       interstate mail and wire communications. Id. ¶¶ 160, 211–218.
Defendants allegedly created and used a “Marketing Firms Enterprise” (“the enterprise”), comprised of Defendants and
“seemingly-independent research organizations and marketing and public relations firms,” who all shared “the common
goals of illegally marketing, advertising, promoting and selling Risperdal in order to increase profits by increasing the off-
label use of Risperdal,” and acted as the “vehicle or tool to effectuate the Defendants' pattern of racketeering activity.” Id.
¶¶ 10, 207–08. Defendants' alleged illegal scheme consisted of a campaign combining their own significant personnel and
financial resources with a discreet and identifiable number of medical marketing firms, peer physicians, public officials,
and purported independent charities and social programs to market and promote Risperdal's off-label use. Id. ¶ 73. 4

4      Plaintiffs do not identify the number or the names of any of these entities.
 *3 Defendants allegedly used the enterprise to organize and direct the publication of articles and statements in studies
to promote Risperdal's off-label use. Id. ¶ 97. This enterprise allegedly hosted CMEs, which are typically independently-
sponsored educational programs, but it is alleged here, that at these CMEs, physicians, compensated by Defendants,
relayed misleading information to encourage other physicians to prescribe Risperdal for off-label uses. Id. ¶¶ 84–96.
According to Plaintiffs, Defendants were successful in influencing the off-label promotion because they hand-picked
peer-sellers and key physicians as leaders to speak favorably about the drug 5 and induced attendee physicians to listen
to their off-label marketing pitch, to prescribe Risperdal for off-label use, and to recommend off-label use of Risperdal
to other physicians. Id. ¶¶ 90–93, 136–37. In exchange, Defendants allegedly provided financial incentives, including
expensive dinners and vacations at “lavish” accommodations, disguised grants, and paid drug trials. Id. ¶¶ 136–37.

5      For example, Plaintiffs allege “Dr. Charles Nemeroff, the presenter for the 2007 CME presentation entitled Add On Atypical
       Antipsychotics Efficacious in Short Term for Unipolar Depression, references the ARISE–RD study, which was an attempt to
       demonstrate the efficacy of Risperdal for depression.... Dr. Nemeroff claimed that a peer-reviewed study showed Risperdal
       improved sexual functioning, when the effects of treatment on sexual functioning were not mentioned in the ARISE–RD
       study. Additionally, Dr. Nemeroff claimed that the study showed Risperdal demonstrates efficacy over placebo, which the
       ARISE–RD study in fact did not.... Dr. Nemeroff has been a long time key opinion leader for Defendants and has participated
       in a Janssen-financed journal supplement in 2005.” Id. ¶ 96.
Defendants allegedly omitted or misrepresented information about Risperdal's off-label uses when they marketed it to
physicians, inflating the number of prescriptions written and filled and causing Plaintiffs to overpay for the drug. Id. ¶¶ 12,
146, 160, 182, 187. Defendants allegedly published only favorable, and suppressed unfavorable, results about the adverse
effects of the Rispersal drug, such as, inter alia, increased risk of death, and made false and misleading claims regarding
its efficacy, including that it has a low incidence of movement disorders, sedation, and anticholinergic effects (variety



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             3
    Case:
District 1199P
                  Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare
                                                 Doc 22-4
                                             #: 100-1
                                  Plan v. Janssen, L.P., Filed:
                                                                 Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 31
                                                                      in F.Supp.2d...
                                                                                        Page
                                                                                           of73 ofPageID
                                                                                              160 202    #:1551
2008 WL 5413105, RICO Bus.Disp.Guide 11,598

of movement disorders). Id. ¶¶ 108, 121, 133. Plaintiffs acknowledge that “[p]hysicians are free to prescribe approved
drugs for their patients as they see fit to adequately treat any condition or symptom.” Id. ¶ 56. Plaintiffs claim, however,
that Defendants' alleged scheme and deceptive conduct directly and proximately caused economic loss to Plaintiffs
because they unnecessarily paid for Risperdal off-label use prescriptions for their members or beneficiaries because of
the misinformation disseminated by Defendants, which fraudulently increased the demand and sale of Risperdal and
deprived Plaintiffs of cheaper alternatives and/or resulted in inflated prices. Id. ¶¶ 11–12, 36, 193.

Plaintiffs allege that they were injured by their “economic loss,” which is “unaffected by whether any given patient
ingested Risperdal or suffered adverse side effects.” Id. ¶ 11. Plaintiffs assert that they, as third-party payors, had to pay
for Risperdal in situations where it was not approved as safe and effective by the FDA, after it had been placed on the
formulary for on-label use by the Pharmacy Benefit Managers (“PBMs”). Id. ¶¶ 189, 191. For example, according to
Plaintiffs, “[p]hysicians have been misled by Defendants' scheme to believe that Risperdal is superior in its effectiveness
and safety to other lower-costing and equally effective antipsychotic drugs,” and thus, Risperdal's sales increased. Id. ¶
67. Plaintiffs claim that “Dr. Rosenheck reported that Trilafon [is more cost-effective than the newer drugs in terms of
their ‘human benefit’ because it] cost[s] between $300 and $600 less per month, compared to Risperdal. Trilafon is no less
effective and substantially less expensive—by between $3,600 and $7,000 a year.” Id. ¶ 62. As a result of the foregoing,
Plaintiffs allege that they were fraudulently denied comparably safe and effective, cheaper alternatives to Risperdal and
overpaid hundreds of millions of dollars for doses of Risperdal that were prescribed by physicians because of Defendants'
off-label marketing scheme. Id. ¶¶ 12, 67, 71, 193.

 *4 On March 31, 2008, Defendants filed their motion to dismiss Counts I–III of Plaintiffs' Complaint with prejudice
for failure to state a claim upon which relief may be granted pursuant to Fed.R.Civ.P. 12(b)(6). Defendants argue that
Plaintiffs' RICO and NJRICO claims are substantively flawed because (1) Plaintiffs did not suffer a cognizable RICO
injury, (2) Plaintiffs' theory of causation is too attenuated and speculative as the physicians exercised independent medical
judgment on an individual patient basis and Plaintiffs did not rely on Defendants' alleged misrepresentations, 6 and (3)
Plaintiffs do not sufficiently allege predicate acts, including mail or wire fraud, necessary to adequately plead RICO.
Therefore, Defendants argue, Plaintiffs' RICO conspiracy claim cannot be sustained as a matter of law. On April 30,
2008, Plaintiffs filed their opposition asserting that they adequately allege a cognizable injury, that Defendants' conduct
proximately caused their injury, and that they sufficiently plead RICO predicate acts and conspiracy to violate RICO.
On May 15, 2008, Defendants filed their reply. Thereafter, both parties submitted supplemental authority and briefing
therewith. The Court grants Defendants' Motion for the reasons that follow.

6      In Bridge v. Phoenix Bond & Indemnity Co., –––U.S. ––––, ––––, 128 S.Ct. 2131, 2139, 170 L.Ed.2d 1012 (2008), the Supreme
       Court recently determined that first-party reliance is not an element in civil RICO claims. See Part III.A .2., infra.
This Court has subject matter jurisdiction over this federal RICO action pursuant to 28 U.S.C. § 1331 and has
supplemental jurisdiction over Plaintiffs' state law claims pursuant to 28 U.S.C. § 1367.


II. Standard of Review
When reviewing a motion to dismiss on the pleadings, courts “accept all factual allegations as true, construe the complaint
in the light most favorable to the plaintiff, and determine whether, under any reasonable reading of the complaint,
the plaintiff may be entitled to relief.” Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir.2008) (citation and
quotations omitted). Recently, in Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929
(2007), the Supreme Court clarified the 12(b)(6) standard. Specifically, the Court “retired” the language contained in
Conley v. Gibson, 355 U.S. 41, 45–46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957), that “a complaint should not be dismissed for
failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim
which would entitle him to relief.” Id. at 1968 (quoting Conley, 355 U.S. at 45–46). Instead, the factual allegations set
forth in a complaint “must be enough to raise a right to relief above the speculative level.” Id. at 1965. As the Third Circuit
has stated, “[t]he Supreme Court's Twombly formulation of the pleading standard can be summed up thus: ‘stating ... a


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           4
    Case:
District 1199P
                    Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare
                                                Doc 22-4
                                             #: 100-1
                                  Plan v. Janssen, L.P., Filed:
                                                                Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 32
                                                                      in F.Supp.2d...
                                                                                      Page
                                                                                         of74 ofPageID
                                                                                            160 202    #:1552
2008 WL 5413105, RICO Bus.Disp.Guide 11,598

claim requires a complaint with enough factual matter (taken as true) to suggest’ the required element. This ‘does not
impose a probability requirement at the pleading stage,’ but instead ‘simply calls for enough facts to raise a reasonable
expectation that discovery will reveal evidence of’ the necessary element.” Phillips, 515 F.3d at 234 (quoting Twombly,
127 S.Ct. at 1965).


III. Discussion

   A. Plaintiffs' RICO and NJRICO Claims
 *5 To properly plead under RICO, a Plaintiff must allege “ ‘(1) conduct (2) of an enterprise (3) through a pattern
(4) of racketeering activity’ as well as an injury resulting from the conduct constituting a violation.” Bonavitacola Elec.
Contr., Inc. v. Boro Developers, Inc., 87 Fed. Appx. 227, 231 (3d Cir.2003) (quoting Sedima, S.P.R.L. v. Imrex Co.,
473 U.S. 479, 496, 105 S.Ct. 3275, 87 L.Ed.2d 346 (1985)). The Act “provides for liability in civil suits brought by any
person injured ‘in his business or property’ by a RICO violation, with a compulsory award of treble damages, costs,
and attorneys fees ... [and] makes it unlawful for ‘any person’ who is employed by or associated with ‘any enterprise’
affecting interstate commerce to ‘participate, directly or indirectly, in the conduct of such enterprise's affairs through a
pattern of racketeering activity.’ “ Genty v. Resolution Trust Corp., 937 F.2d 899, 906 (3d Cir.1991) (citing 18 U.S.C. §§
1962(c), 1964(c)). The Third Circuit has articulated that Section 1964(c) requires “a RICO plaintiff to make two related
but analytically distinct threshold showings ...: (1) that the plaintiff suffered an injury to business or property; and (2)
that the plaintiff's injury was proximately caused by the defendant's violation of 18 U.S.C. § 1962.” Maio v. Aetna, Inc.,
221 F.3d 472, 483 (3d Cir.2000). The Court will address these standing requirements below.


   1. Injury
Defendants argue that Plaintiffs did not suffer a cognizable RICO injury because Plaintiffs seek recovery solely for alleged
economic loss, which Defendants argue are mere allegations of “overpayment” or “diminished value” for a safe and
effective drug that is plainly speculative and not a “concrete financial loss” cognizable under RICO. Plaintiffs, however,
assert that they plead a cognizable injury, past and present, in the form of a financial loss from overpayment, sufficient
to confer standing.

The Supreme Court has stated that a plaintiff “only has standing if, and can only recover to the extent that, he has been
injured in his business or property by the conduct constituting the violation [of RICO].” Sedima, 473 U.S. at 496; see
18 U.S.C. § 1964; Genty, 937 F.2d at 906; see also Cetel v. Cmmw. Life Ins. Co., 460 F.3d 494, 510 (3d Cir.2006) (“[T]he
New Jersey Supreme Court believe[s] the New Jersey RICO statute was and should be consistent with the federal RICO
statute.”); N.J.S.A. 2C:41–4(c). 7 While the Supreme Court has generally stated that RICO is to be read broadly, the
Third Circuit has held that § 1964(c)'s standing limitation assures that not every plaintiff has a federal cause of action
arising under RICO. See Maio, 221 F.3d at 483 (internal citations and quotations omitted). “[A] showing of injury
requires proof of a concrete financial loss and not mere injury to a valuable intangible property interest.” Id. (internal
citations and quotations omitted).

7      As the facts alleged apply to both the RICO and NJRICO claims and the RICO and NJRICO statutes are intended to have
       the same reach, the Court addresses these claims together under the RICO analysis.
Plaintiffs allege that they suffered economic loss as third-party payors because Defendants' scheme “depriv[ed them] of
cheaper alternatives and/or result[ed] in higher prices for [Risperdal] than otherwise would have existed.” Compl. ¶ 12.
Plaintiffs argue that their Complaint sufficiently alleges a concrete financial loss for amounts they overpaid for Risperdal
due to Defendants' illegal or deceptive marketing practice, which inflated the number of prescriptions written and filled
and led to higher co-payments and out-of-pocket costs. Compl. ¶¶ 187, 192–193. To support their claim of a cognizable
injury sufficient to confer standing, Plaintiffs cite to a number of cases, all of which are distinguishable from the instant
action. Cf. Sedima, 473 U.S. at 484, 494 (finding the plaintiff properly pled an injury under RICO when he allegedly



                  © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     5
    Case:
District 1199P
                   Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare Plan v. Janssen,
                                                    Doc 22-4
                                             #: 100-1
                                                   L.P., Filed:
                                                                     Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 33
                                                                      in F.Supp.2d...
                                                                                              Page
                                                                                                 of75 ofPageID
                                                                                                    160 202    #:1553
2008 WL 5413105, RICO Bus.Disp.Guide 11,598

paid falsified bills that the defendant created and presented); P & P Mktg., Inc. v. Ditton, 746 F.Supp. 1354, 1358, 1361
(N.D.Ill.1999) (finding the plaintiff sufficiently pled a RICO injury by alleging he paid overcharges where defendants
caused submission of falsified invoices).

 *6 For example, Plaintiffs cite In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 531 (3d Cir.2004), in which the
Third Circuit held that “[third-party payors], like individual consumers, suffered direct economic harm when, as a result
of [the pharmaceutical companies'] alleged misrepresentations, they paid supracompetitive prices for [the brand drug]
instead of purchasing lower-priced generic [drug],” but no RICO claims were alleged. Plaintiffs also direct the Court to
the Second Circuit's recognition of the right of health benefit providers to recover from drug companies amounts that
were overpaid due to illegal or deceptive marketing practices. Desiano v. Warner–Lambert Co., 326 F.3d 339, 349–50 (2d
Cir.2003). In In re Warfarin and Desiano, however, the plaintiffs sought relief under federal antitrust laws and consumer
fraud claims, which are distinct from the RICO allegations brought here. Similarly, Plaintiffs cite Blue Cross & Blue
Shield United v. Marshfield Clinic of Wis., 65 F.3d 1406, 1414–16 (7th Cir.1995), another antitrust case in which no RICO
claims were alleged, and the plaintiffs allegedly paid supracompetitive charges directly to the monopolist. Moreover, in a
subsequent Seventh Circuit case, the court limited the Marshfield Clinic reasoning and applicability in RICO cases. Int'l
Bhd. of Teamsters, Local 734 Health & Welfare Trust Fund v. Philip Morris Inc., 196 F.3d 818, 826–27 (7th Cir.1999).

Plaintiffs also direct the Court to In re Zyprexa Prods. Liab. Lit., 493 F.Supp.2d 571, 576 (E.D.N.Y.2007), where RICO
claims were alleged and survived a motion to dismiss, but which relied on Schwab v. Philip Morris USA, Inc., 449
F.Supp.2d 992 (E.D.N.Y.2006), rev'd sub nom. McLaughlin v. American Tobacco Co., 522 F.3d 215, 228 (2d Cir.2008).
In overturning Schwab, the Second Circuit found that plaintiffs' theories of injury—loss causation—were not cognizable
under RICO. See McLaughlin, 522 F.3d at 228. The court held that the “loss of value model is designed to award plaintiffs
damages based on the benefit of their bargain. Such damages are generally unavailable in RICO suits ... [where the
statute] compensates only for injury to ‘business or property.’ “ Id. (internal citations omitted). Moreover, the defendants'
misrepresentation “could in no way have reduced the value of the [product] that plaintiffs actually purchased,” but rather
the defendants “simply could have induced plaintiffs to buy [the product over other products].” Id. at 229. The Second
Circuit determined that this alleged injury did not satisfy the requisite pleading of concrete financial loss for RICO
claims. See Id. at 228–29. Thus, Plaintiffs' reliance on these cases is misplaced. 8

8      In Plaintiffs' causation argument, they also allege that damage models will demonstrate the effect of Defendants' scheme,
       contending that they have pled a cognizable injury and that Defendants were the cause of the injury. Pl. Opp. at 17. In that
       connection, the Court notes that this is not a viable approach. Plaintiffs essentially concede that they cannot identify any
       ascertainable concrete injury, since they assert that Defendants' “arguments [that Plaintiffs lack a cognizable injury or that
       they were the cause] are especially inappropriate at this early stage of the litigation, when the damage models that Plaintiffs
       will use to demonstrate the effect of Defendants' scheme have yet to be presented, let alone tested.” Pl. Opp. at 17. Some sort
       of damage model, yet to be presented, does not substitute for adequately pleading an injury or causation. See Steamfitters
       Local Union No. 420 Welfare Fund v. Philip Morris, Inc., 171 F.3d 912, 929 (3d Cir.1999) (rejecting the use of “aggregation and
       statistical modeling” to satisfy burden of pleading causation). Thus, Plaintiffs' only identified injury is their alleged economic
       loss from “overpayment.”
Defendants assert that Plaintiffs' allegations of “overpayment” are insufficient to constitute a RICO injury, where
Plaintiffs seek recovery solely for an alleged economic loss, on the theory that alternative medications might have been
at least as effective and cheaper than Risperdal. Defendants argue that Plaintiffs fail to allege that their beneficiaries,
insured, or employees received an ineffective medication or that Risperdal physically harmed them, but rather concede
that Risperdal was safe and effective. Thus, according to Defendants, Plaintiffs' purported injury, based on paying too
much for a safe and effective medication, is plainly speculative and not a “concrete financial loss” cognizable under
RICO. See Maio, 221 F.3d at 483–84. Indeed, in Maio, a case on which Defendants rely, the Third Circuit found that the
plaintiffs failed to allege the facts necessary to support their assertion that they suffered a cognizable injury to business
or property due to the alleged inferiority of the product received as compared to the product the defendants promised to




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                    6
    Case:
District 1199P
                   Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare Plan v. Janssen,
                                                    Doc 22-4
                                             #: 100-1
                                                   L.P., Filed:
                                                                     Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 34
                                                                      in F.Supp.2d...
                                                                                              Page
                                                                                                 of76 ofPageID
                                                                                                    160 202    #:1554
2008 WL 5413105, RICO Bus.Disp.Guide 11,598

deliver because the plaintiffs did not allege that they suffered any medical injuries, received inadequate or inferior care,
or sought but were denied necessary care as a consequence of the defendants' plan. Id . at 501.

 *7 In response, Plaintiffs assert that their injury is “strikingly dissimilar” to those alleged by the plaintiffs in Maio
because the property interest at stake in that case was in the nature of a contractual right to receive a certain level (quantity
or quality) of health care benefits from the defendants, rather than a tangible property right. Pl. Opp. at 7. Plaintiffs
also assert that, in Maio, the plaintiffs' injury was predicated on the conclusion that the alleged economic value of the
product purchased was reduced because of the possibility that the alleged inferiority of the product would manifest itself
at some point in the future. 9 Id. at 8. Although Maio did deal with an health insurance “product,” Plaintiffs' attempt
to distinguish themselves is unconvincing, as they assert a substantially similar “overpayment” argument as that made
by the unsuccessful plaintiffs in Maio. 221 F.3d at 487–88, 492–94.

9      The Maio court, in analyzing the plaintiffs' claim that “they need not plead and prove allegations concerning the level of
       care that they received to establish the fact of damage,” which was their RICO injury to property theory, determined that
       the plaintiffs did not have standing. Maio, 221 F.3d at 494. It was under this analysis that the court found that insofar as
       the plaintiffs' argument was predicated “exclusively on the possibility that future events might occur [and that the quality of
       care administered may suffer in some undefined way], rather than on the actual occurrence of those events and their present
       effect on the value of the health insurance” received, the plaintiffs' theory of present economic loss was too speculative and
       was insufficient to support a cause of action under RICO. Id. at 494–55. Thus, in this case, Plaintiffs plead past and present
       injury due to the alleged injury of overpaying for the “inferior” product they purchased. But similarly, here, Plaintiffs do not
       identify any present injury to their insured or beneficiaries. Maio's analysis of injury based on the economic loss of the product
       allegedly marketed and that an inferior product was allegedly received is pertinent.
The plaintiffs in Maio argued that their RICO injury was based on each member of the nationwide class paying too
much in premiums for an “inferior” health care product. Id. at 484. 10 In Maio, the plaintiffs' RICO injury theory was
grounded in the argument that they paid too much in premiums for a health insurance plan of lesser value, namely
the product received was inferior to the product the defendants promised to deliver. Id. at 484 n. 11, 486. There, the
plaintiffs categorized their “concrete financial loss” as the “difference in value between the health insurance promised
and the [allegedly ‘inferior’ and less valuable] health insurance actually received.” Id. at 486. The Circuit Court rejected
the plaintiffs' injury theory based on financial losses of overpayment that the plaintiffs purportedly sustained by enrolling
in this inferior plan, since the plaintiffs did not plead that the enrolled “individuals were denied medically necessary
benefits, received inadequate, inferior or delayed medical treatment, or even worse, suffered personal injuries as a result
of [the defendants' conduct].” Id. at 488.

10     The Third Circuit noted that if the product “simply was different than that which was promised to appellants, then there would
       be no factual basis for an argument that they overpaid, inasmuch as a ‘different’ but equally good health insurance package
       would have an equivalent economic value.” Id. at 484 n. 11 (emphasis in original). The court determined that the defendants'
       health insurance “could not be characterized as ‘worth less' in monetary value unless it was inferior in some respect” to the
       product that had been contracted for. Id.
Similar to Maio, in the instant case, Plaintiffs categorize their “concrete financial loss” as overpaying for Risperdal for
off-label uses due to Defendants' allegedly fraudulent and deceptive marketing practices, which inflated the number
of prescriptions of Risperdal written and filled and increased Plaintiffs' co-payments and out-of-pocket costs. Compl.
¶¶ 187, 192–93; Pl. Opp. at 5. Plaintiffs plead that they overpaid for Risperdal because it was “neither more effective
nor safer than older typical antipyschotics .” Compl. ¶ 51. In addition, Plaintiffs plead that “the efficacy of all [second
generation antipyschotics] is similar” and that none of the second generation antipyschotics are superior in efficacy to
the cheaper older typical antipyschotics. Id. In that regard, Plaintiffs plead that they were injured by their “economic
loss,” which is “unaffected by whether any given patient ingested Risperdal or suffered adverse side effects.” Id . ¶ 11.
This is substantially similar to the Maio plaintiffs' argument of overpayment; in that, the “difference in value between
the [drug] promised and the [allegedly “inferior” and less valuable drug] actually received.” Maio, 221 F.3d at 486. Yet,
according to Third Circuit precedent, Plaintiffs' injury theory based on financial losses of overpayment that Plaintiffs


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                    7
    Case:
District 1199P
                   Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare Plan v. Janssen,
                                                   Doc 22-4
                                             #: 100-1
                                                   L.P., Filed:
                                                                   Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 35
                                                                      in F.Supp.2d...
                                                                                          Page
                                                                                             of77 ofPageID
                                                                                                160 202    #:1555
2008 WL 5413105, RICO Bus.Disp.Guide 11,598

purportedly sustained by paying for this “inferior” drug is inadequate for sustaining a RICO injury, absent allegations
that Defendants' drug was on some level “inferior and therefore ‘worth less' than what [Plaintiffs] paid for it.” Id. at 488.

 *8 Plaintiffs here allege that Defendants “admitted that [they] omitted material information about Risperdal,
minimized potentially fatal risks, and made misleading claims suggesting superior safety in comparison to other atypical
antipsychotics without adequate substantiation.” Compl. ¶ 131. Further, Plaintiffs allege that treating behavioral
disorders in elderly patients with dementia with atypical (second generation) antipyschotic medications, like Risperdal,
is associated with increased mortality. Id. ¶ 132. However, nowhere do Plaintiffs allege that any beneficiaries, insured,
or employees taking Risperdal “received [an] inadequate[ or] inferior [drug] or even worse, suffered personal injuries as
a result of” Defendants' alleged misrepresentations. Maio, 221 F.3d at 488.

Furthermore, Plaintiffs do not plead that Risperdal is inferior to competitor drugs, i.e., that Risperdal is less effective and/
or less safe than, or that the side effects of Risperdal are also not associated with, other comparable drugs. Plaintiffs assert
that “[r]esearch and studies have illustrated that physicians can prescribe lower-cost and equally effective alternatives
to treat the conditions for which Defendants have promoted the off-label use of Risperdal.” Compl. ¶ 56. For example,
Plaintiffs assert that Trilafon is more cost-effective than the newer drugs, like Risperdal, in terms of their “human benefit”
because it is no less effective and substantially less expensive, by between $3,600 and $7,000 a year. Id. ¶ 62. Applying
Maio, however, merely stating that Risperdal is “equally effective,” “no ... more effective,” or “neither more effective nor
safer,” all of which imply that it is no less effective or safe, is not a sufficient pleading of inferiority to sustain Plaintiffs'
RICO injury. See 221 F.3d at 488 (finding that without pleading denial of benefits, inadequate, inferior or delayed
treatment, or actual injury, “there is no factual basis for appellants' conclusory allegation that they have been injured in
their ‘property’ because the health insurance they actually received was inferior and therefore ‘worth less' than what they
paid for it”); Compl. ¶¶ 51, 56, 59. In addition, where no additional pleading of injury is alleged, Plaintiffs' allegations
that there are more “cost-effective” alternatives do not meet the required pleading of overpayment as a concrete financial
loss. See Maio, 221 F.3d at 488.

“Inasmuch as there are no allegations in the complaint to the effect that appellants have received inadequate care, suffered
medical injuries, or have been denied medically necessary care, the fair inference to be drawn from the complaint ... is
that none of those events have occurred.” Maio, 221 F.3d at 500. Similarly, Plaintiffs allege that Defendants' fraud is
their misrepresentation of the safety and efficacy of Risperdal for off-label uses and that it is worth less than what they
paid for it, without alleging that the drug harmed the beneficiaries in any way or that the drug lacked safety or efficacy;
as such, the Court must infer that the drug did not harm the beneficiaries. “Without alleging that a product failed to
perform as advertised, a Plaintiff has received the benefit of his bargain and has no basis to recover purchase costs.”
Williams v. Purdue Pharma Co., 297 F.Supp.2d 171, 176 (D.D.C.2003) (citation omitted). Therefore, Plaintiffs do not
plead a concrete financial loss in the form of overpayment, absent allegations that the drug was inferior on some level
and worth less than what they paid for it. Because Plaintiffs fail to sufficiently allege a cognizable RICO injury under
federal or New Jersey law, they lack standing to bring such claims.


  2. Causation
 *9 Defendants argue that Plaintiffs also lack standing to bring Counts I and III of their Complaint because Plaintiffs'
theory of causation is too attenuated and speculative. In their supplemental filing, dated June 11, 2008, Defendants
concede that the Supreme Court, in Bridge v. Phoenix Bond & Indemnity Co., ––– U.S. ––––, 128 S.Ct. 2131, 170 L.Ed.2d
1012 (2008), held that a plaintiff need not plead and prove that it relied on the defendant's alleged misrepresentations.
While Defendants concede that first-party, or here, third-party payor, reliance is no longer an issue, 11 they press their
other independent bases for dismissal on causation grounds. Plaintiffs counter that their Complaint adequately alleges
that Defendants' conduct proximately caused their alleged injury. 12 However, as Plaintiffs fail to adequately plead a
cognizable RICO or NJRICO injury, they fail to assert that Defendants' conduct proximately caused their injury.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              8
    Case:
District 1199P
                   Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare Plan v. Janssen,
                                                    Doc 22-4
                                             #: 100-1
                                                   L.P., Filed:
                                                                     Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 36
                                                                      in F.Supp.2d...
                                                                                             Page
                                                                                                of78 ofPageID
                                                                                                   160 202    #:1556
2008 WL 5413105, RICO Bus.Disp.Guide 11,598

11     Defendants also note, and this Court agrees, that the Supreme Court, in Bridge, stated that “none of this is to say that a
       RICO plaintiff who alleges injury ‘by reason of’ a pattern of mail fraud can prevail without showing that someone relied on
       the defendant's misrepresentations.” 128 S.Ct. at 2144 (internal citations omitted) (emphasis in original). Therefore, as the
       Supreme Court said, it will be unlikely that Plaintiffs will be able “to establish even but-for causation if no one relied on the
       misrepresentation” and “the complete absence of reliance may prevent the plaintiff from establishing proximate cause.” Id.
       “Accordingly, it may well be that a RICO plaintiff alleging injury by reason of a pattern of mail fraud must establish at least
       third-party reliance in order to prove causation.” Id.
12     Defendants argue that Plaintiffs' “inflated price” theory of causation is “a quintessential fraud-on-the-market theory” of
       causation. Plaintiffs assert they do not allege such a theory. Pl. Opp. 9 n. 3. The Court notes, however, that if indeed that
       is what Plaintiffs are pleading, this theory is not recognized in the RICO context, and thus, not a viable theory here. See,
       e.g., McLaughlin, 522 F.3d at 228; Stikes v. Teleline, Inc., 281 F.3d 1350, 1362–63 (11th Cir.2002), abrogated on other
       grounds, Bridge v. Phoenix & Indem. Co., ––– U.S. ––––, 128 S.Ct. 2131, 170 L.Ed.2d 1012 (2008); Summit Props., Inc. v.
       Hoechst Celanese Corp., 214 F.3d 556, 561 & n. 24 (5th Cir.2000); In re Rezulin Prods. Liab. Litig., 524 F.Supp.2d 436, 441
       (S.D.N.Y.2007); Heindel v. Pfizer, Inc., 381 F.Supp.2d 364, 380 (D.N.J.2004); Int'l Union of Operating Eng'rs Local No. 68
       Welfare Fund v. Merck & Co., 192 N.J. 372, 392, 929 A.2d 1076 (2007).
Notwithstanding Plaintiffs' failure to properly plead an injury, the Court also has a substantial question as to whether
Plaintiffs could ever properly plead proximate causation, as required by Holmes v. Sec. Investor Prot. Corp., 503 U.S.
258, 268, 112 S.Ct. 1311, 117 L.Ed.2d 532 (1992), or if the independent and individualized decision-making of physicians
prescribing Risperdal breaks any chain of causation between Defendants' alleged misconduct and Plaintiffs' payment
for the medication. See, e.g., Mazur v. Merck & Co., Inc., 964 F.2d 1348, 1355 (3d Cir.1992); Heindel v. Pfizer, Inc.,
381 F.Supp.2d 364, 382 (D.N.J.2004). In addition, in a recent, substantially similar action, in which the plaintiffs were
represented by many of the same counsel as in this case, the court determined that the plaintiff third-party payors'
claims were “too remote” to satisfy civil RICO's proximate causation requirement. Ironworkers Local Union No. 68 &
Participating Employers Health & Welfare Funds, et al. v. Astrazeneca Pharms. LP, et al., No. 07–5000, 2008 WL 4832659,
at *4 (M.D.Fla. Nov.4, 2008). Nevertheless, because Plaintiffs do not sufficiently allege an injury under federal or New
Jersey law, they lack standing to bring RICO and NJRICO claims, and the Court need not address causation more fully.


   3. Enterprise
Although Defendants have not briefed the issue or disputed the adequacy of Plaintiffs' allegations regarding enterprise,
the Court will briefly address whether Plaintiffs' allegations are sufficient to survive a motion to dismiss. An “enterprise”
includes “any individual, partnership, corporation, association, or other legal entity, and any union or group of
individuals associated in fact although not a legal entity.” 18 U.S.C. § 1961(4). A RICO enterprise is “an entity [made up
of] a group of persons associated together for the common purpose of engaging in a course of conduct.” United States v.
Turkette, 452 U.S. 576, 583, 101 S.Ct. 2524, 69 L.Ed.2d 246 (1981). To establish the existence of an enterprise, a plaintiff
must prove that (1) the enterprise is an ongoing organization with some sort of framework or superstructure for making
or carrying out decisions; (2) the members of the enterprise function as a continuing unit with established duties; and
(3) the enterprise must be separate and apart from the pattern of activity in which it engages. Seville Indus. Mach. Corp.
v. Southmost Mach. Corp., 742 F.2d 786, 789–90 (3d Cir.1984). However, as the rules of pleading require nothing more
at this early juncture than a bare allegation, where a plaintiff identifies the “entities it believed were the enterprises that
had been marshalled against it,” a plaintiff sufficiently alleges the existence of an enterprise. Id. at 790.

 *10 Plaintiffs allege that Defendants created and used a “Marketing Firms Enterprise,” comprised of Defendants and
“seemingly-independent research organizations and marketing and public relations firms,” as the “vehicle or tool to
effectuate the Defendants' pattern of racketeering activity” in its alleged “scheme to market Risperdal for off-label use.”
Compl. ¶¶ 10, 207–08. Plaintiffs further allege that this uniform marketing scheme devised by Defendants was designed
to mislead physicians and resulted in increased sales of Risperdal, thus depriving Plaintiffs of cheaper alternatives and/
or resulting in higher prices for the drug than otherwise would have existed. Id. ¶ 12. Plaintiffs allege that Defendants,
through the enterprise, hosted CMEs, at which physicians, compensated by Defendants, relayed misleading information



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   9
    Case:
District 1199P
                   Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare            #: 100-1
                                  Plan v. Janssen,
                                                      Doc 22-4
                                                   L.P., Filed:
                                                                       Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 37
                                                                      in F.Supp.2d...
                                                                                              Page
                                                                                                 of79 ofPageID
                                                                                                    160 202    #:1557
2008 WL 5413105, RICO Bus.Disp.Guide 11,598

to encourage other physicians to prescribe Risperdal for off-label uses. Id. ¶¶ 84–96, 136–38. Based on these allegations
and Defendants' failure to contest the enterprise component, the Court finds that Plaintiffs have sufficiently alleged that
an enterprise existed.


  4. Racketeering Activity
To allege a RICO violation, a plaintiff must articulate a pattern of racketeering activity, i.e., predicate acts. 13 See
Bonavitacola Elec. Contr., Inc. v. Boro Developers, Inc., 87 Fed. Appx. 227, 231 (3d Cir.2003) (citations omitted). The
claim “must include the allegation of at least two (2) racketeering acts.” Zellner v. Monroe County Mun. Waste Mgmt.
Auth., No. 07–1976, 2008 U.S. Dist. LEXIS 57769, at *20, 2008 WL 2962595 (M.D.Pa. July 28, 2008). When fraud is
the predicate act, a plaintiff must satisfy the heightened pleading standard of Federal Rule of Civil Procedure 9(b). See
Warden v. McLelland, 288 F.3d 105, 114 (3d Cir.2002). Specifically, Rule 9(b) states “a party must state with particularity
the circumstances constituting fraud or mistake.” Fed.R.Civ.P. 9(b). In Frederico v. Home Depot, 507 F.3d 188 (3d
Cir.2007), the Third Circuit qualified what information must be alleged to satisfy the heightened pleading standard of
Rule 9(b):

13     “To set out a prima facie showing of a civil RICO violation under 18 U.S.C. § 1964(c), a plaintiff must have been injured by
       ‘racketeering activity,’ 18 U.S.C. § 1962(c)-(d). ‘Racketeering activity’ is defined as a violation of certain enumerated statutes-
       commonly known as ‘predicate acts'-in 18 U.S.C. § 1961(1).” Breslin v. Brainard, 128 Fed. Appx. 237, 240 (3d Cir.2005); see
       also Anderson v. Ayling, 396 F.3d 265, 269 (3d Cir.2005) (“The term ‘racketeering activity’ is defined in 18 U.S.C. § 1961(1) to
       include a long list of state and federal crimes, among them the wire fraud alleged here.”); see generally 18 U.S.C. §§ 1341, 1343.
       The Third Circuit permits federal common law or “garden variety” fraud, including mail and wire fraud. Tabas v. Tabas, 47
       F.3d 1280, 1290 (3d Cir.), cert. denied, 515 U.S. 1118, 115 S.Ct. 2269, 132 L.Ed.2d 275 (1995).


   Pursuant to Rule 9(b), a plaintiff alleging fraud must state the circumstances of the alleged fraud with sufficient
   particularity to place the defendant on notice of the “precise misconduct with which [it is] charged.” Lum v. Bank of
   America, 361 F.3d 217, 223–224 (3d Cir.2004). To satisfy this standard, the plaintiff must plead or allege the date, time
   and place of the alleged fraud or otherwise inject precision or some measure of substantiation into a fraud allegation.
   See Id. at 224.
   Frederico, 507 F.3d at 200; see also Seville Indus. Mach. Corp., 742 F.2d at 791.
General allegations, such as fraud and theft, will not satisfy the pleading standard as they are “not included as [specifically
listed] racketeering activit[ies] pursuant to 18 U.S.C. § 1961(1).” Zellner, 2008 U.S. Dist. LEXIS 57769 at *23, 2008 WL
2962595. Instead, Plaintiffs, more specifically, attempt to allege that the predicate acts are mail and wire fraud. 14 “Where
acts of mail and wire fraud constitute the alleged predicate racketeering acts, those acts are subject to the heightened
pleading requirement of Rule 9(b).” Warden, 288 F.3d at 105 (citing Rolo v. City Investing Co. Liquidating Trust, 155
F.3d 644, 657–58 (3d Cir.1998)). The Third Circuit in Annulli v. Panikkar addressed the differential pleading nature of
mail and wire fraud:

14     Plaintiffs also allege bribery as a predicate act. See Part III.A.4, infra.


   *11 There are two elements of a mail or wire fraud charge: “(a) a scheme to defraud, and (2) a mailing or wire in
  furtherance of that scheme.” Greenberg v. Brewster, 816 F.Supp. 1039, 1049 (E.D.Pa.1993). Wholly intrastate use of the
  mails for fraud violates the mail fraud statute. See, e.g., In re Burzynski, 989 F.2d 733, 742 (5th Cir.1993). In contrast,
  the federal wire fraud statute requires interstate use of the wire. See, e.g., Smith v. Ayres, 845 F.2d 1360, 1366 (5th
  Cir.1988) (“As several courts have recognized, the statute requires that the wire communication cross state lines.”).
  200 F.3d 189, 200 n. 9 (3d Cir.1999); see also Zellner, 2008 U.S. Dist. LEXIS 5776 at *22–23 (citing Stanley v. Int'l Bhd.
  of Elec. Workers, AFL–CIO CLC, 207 Fed. Appx. 185, 189 (3d Cir.2006)) (internal quotations omitted) (“[T]he wire
  fraud statute, 18 U.S.C. § 1343, ‘criminalizes a scheme to defraud that is transmitted by wire ‘in interstate or foreign
  commerce’; thus, a complaint must allege interstate use of the wire for each predicate act.”). Moreover, when asserting


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   10
    Case:
District 1199P
                  Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare
                                                 Doc 22-4
                                             #: 100-1
                                  Plan v. Janssen, L.P., Filed:
                                                                 Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 38
                                                                      in F.Supp.2d...
                                                                                       Page
                                                                                          of80 ofPageID
                                                                                             160 202    #:1558
2008 WL 5413105, RICO Bus.Disp.Guide 11,598

   mail fraud allegations, a plaintiff must “identify the purpose of the mailing within the defendant's fraudulent scheme
   and specify the fraudulent statement, the time, place, and speaker and content of the alleged misrepresentations.”
   Annulli, 200 F.3d at 201 n. 10. In other words, the plaintiff's pleading must contain the “who, what, when and where
   details of the alleged fraud.” Bonavitacola, 87 Fed. Appx. at 231 (quoting Allen Neurosurgical Assoc., Inc. v. Lehigh
   Valley Health Network, No. 99–4653, 2001 WL 41143 (E.D.Pa. Jan.18, 2001)).
Accordingly, this Court will only consider as predicate racketeering acts those wire frauds which have been alleged to have
been transmitted by wire “in interstate or foreign commerce” and those mail frauds that are alleged to have made use of
the United States Postal Service. See Zellner, 2008 U.S. Dist. LEXIS 57769 at *23, 2008 WL 2962595 (“As these ... frauds
were not properly plead, the Court will not consider them as ‘predicate acts.’ ”). Further, this Court will only consider
as predicate racketeering acts those mail and wire frauds alleged with the specificity required by the heightened pleading
standard of Rule 9(b). Upon a liberal construction of Plaintiffs' Complaint, this Court cannot discern a communication
that arguably rises to the level of specificity needed to satisfy 9(b)'s heightened pleading requirement. See Bonavitacola,
87 Fed. Appx. at 231. It is impossible for this Court to discern the “date, time and place of the alleged fraud or otherwise
inject precision or some measure of substantiation into a fraud allegation” of the communications between Defendants.
See Frederico, 507 F.3d at 200. Thus, Plaintiffs have failed to plead the level of specificity required by the heightened
pleading standard of Rule 9(b).

In the instant case, Plaintiffs respond to Defendants' assertion that Plaintiffs' Complaint lacks particularity as “simply
unfounded,” citing the seventy pages of their Complaint to show their “ample specificity to meet the pleading
requirements.” Pl. Opp. at 17. Plaintiffs argue that they “have marshaled, even at this pre-discovery phase, abundant
substance and specificity.” Id. at 18. Plaintiffs direct the Court to note, for example, their detailing of “Risperdal's global
sales, volume, percentage and total revenue in off-label prescription market segments including the fact that sales of
Risperdal and Risperdal Consta accounted for approximately 8% and 6%, respectively, of [Johnson & Johnson's] total
revenue for the 2006 fiscal year, and Risperdal was used off-label 66% of the time.” Id.; Compl. ¶ 49. Yet, even upon a
liberal construction of the Complaint, Plaintiffs essentially concede that they “do not indicate the date, time, or place of
any misrepresentations” nor do they otherwise inject precision or some measure of substantiation into a fraud allegation
to discern a communication that arguably rises to the level of specificity needed to satisfy 9(b)'s heightened pleading
requirement. Lum, 361 F.3d at 224; see Bonavitacola, 87 Fed. Appx. at 231.

 *12 In their Opposition, Plaintiffs argue that the Court should apply the Third Circuit's more relaxed standard for
pleadings under Rule 9(b) in the case of corporate fraud. See Shapiro v. UJB Fin. Corp. ., 964 F.2d 272, 284–85
(3d Cir.1992) (“Particularly in cases of corporate fraud, plaintiffs cannot be expected to have personal knowledge of
the details of corporate internal affairs. Thus, courts have relaxed the (particularity) rule when factual information is
peculiarly within the defendant's knowledge or control.”) (citing Craftmatic Sec. Lit. v. Kraftsow, 890 F.2d 628, 645 (3d
Cir.1989)). In Shapiro, the Third Circuit reiterated “at the very least plaintiffs must allege that the necessary information
lies within defendants' control.” Id. (internal citations and quotations omitted). In reviewing the district court's dismissal
of the plaintiffs' allegations for failure to allege the defendants had exclusive control over the information required
to satisfy particularity, the Circuit Court noted that the complaint did not specifically allege that the defendants had
exclusive control of the information the plaintiffs needed, but rather “allege[d] only that defendants had access—but
not exclusive access—to company information when the alleged misrepresentations and omissions occurred.” Id. at 285
n. 13. Further, the Third Circuit found that even if the complaint contained boilerplate allegations that the necessary
information was within the defendant's exclusive control, Rule 9(b) would still not be satisfied. See Id. at 285. Rather,
under this more relaxed application of the rule, “plaintiffs must accompany such an allegation with a statement of facts
upon which their allegation is based.” Id. (internal citations omitted). More specifically, “a complaint must delineate
at least the nature and the scope of plaintiffs' effort to obtain, before filing the complaint, the information needed to
plead with particularity.” Id.

Plaintiffs assert that they have sufficiently plead with particularity because “the internal corporate mechanisms and
activities engaged in by the Defendants in furtherance of their fraudulent scheme are within the exclusive knowledge and



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         11
    Case:
District 1199P
                   Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare Plan v. Janssen,
                                                  Doc 22-4
                                             #: 100-1
                                                   L.P., Filed:
                                                                  Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 39
                                                                      in F.Supp.2d...
                                                                                         Page
                                                                                            of81 ofPageID
                                                                                               160 202    #:1559
2008 WL 5413105, RICO Bus.Disp.Guide 11,598

understanding of Defendants,” citing to Craftsmatic and Shapiro, among others. Pl. Opp. at 17–18. Plaintiffs, however,
do not make these allegations in their Complaint. As Plaintiffs do not even allege an insufficient boilerplate allegation
that the information they require is within the Defendants' control, they certainly fail to meet even the more relaxed
application of the Rule that they argue applies. This application still requires Plaintiffs' allegations to include at least
the nature and the scope of Plaintiffs' effort to obtain, before filing the complaint, the information needed to plead with
particularity. See Shapiro, 964 F.2d at 285. Thus, even if the more relaxed standard of Rule 9(b) were applicable, which
it is not, Plaintiffs fail to meet the pleading of particularity required for mail and wire fraud as predicate RICO acts.

 *13 Plaintiffs also appear to allege bribery as a predicate act. Compl. ¶¶ 9, 212. Even though Defendants do not raise
the sufficiency of Plaintiffs' pleading with respect to this specific predicate act, Defendants have argued an overall failure
to plead the alleged predicate acts with particularity, and the Court finds that Plaintiffs have not sufficiently alleged
that Defendants engaged in bribery as a predicate RICO act. While bribery does not invoke the heightened pleading
requirements of Rule 9(b), Plaintiffs must satisfy the more liberal pleading requirements of Rule 8(a) to adequately plead
bribery as a predicate act, and they do not. Plaintiffs make no effort to delineate the elements of bribery nor do they cite
to any statute which does so, and thus, Plaintiffs have failed to put Defendants on notice as to what laws they are alleged
to have violated. See generally Lockheed Martin Corp. v. Boeing Co., 357 F.Supp.2d 1350, 1374–75 (M.D.Fla.2005).

“A ‘pattern of racketeering activity means' at least two predicate acts that ‘are related and that amount to or pose a
threat of continued criminal activity.’ ” Bonavitacola, 87 Fed. Appx. at 231 (quoting H. J., Inc. v. Nw. Bell Tel. Co.,
492 U.S. 229, 239, 109 S.Ct. 2893, 106 L.Ed.2d 195 (1989)). Plaintiffs fail to sufficiently allege even one predicate act
as required by RICO, as discussed herein. Accordingly, Plaintiffs have not sufficiently plead their RICO claims under
federal or New Jersey law, and the Court grants Defendants' motion to dismiss Counts I and III of Plaintiffs' Complaint
pursuant to Rule 12(b)(6).


  B. Plaintiffs' Allegation of Defendants' Conspiracy to Commit RICO
In Count II of their Complaint, Plaintiffs allege that Defendants conspired to violate RICO, 18 U.S.C. § 1962(d). As
preliminary matter, Defendants argue that Plaintiffs' RICO conspiracy theory is substantively deficient because it is based
on the alleged conspiracy between and among Defendants and their corporate agents. Df. Mot. at 19. More specifically,
Defendants argue that Janssen and Johnson & Johnson are subsidiary and parent, respectively, and a corporation is
incapable of conspiring with itself, its corporate officers, its subsidiaries or its agents. See Id. In response, Plaintiffs claim
that the Third Circuit has recognized a claim for intra-corporate conspiracies under RICO in Shearin v. E.F. Hutton
Group, Inc., 885 F.2d 1162, 1164, 1166–67 (3d Cir.1989), abrogated on other grounds, Beck v. Prupis, 529 U.S. 494, 120
S.Ct. 1608, 146 L.Ed.2d 561 (2000).

Neither the Supreme Court nor the Third Circuit has expressly decided whether RICO, § 1964(d), permits claims of intra-
corporate conspiracy, or whether a corporation may conspire with its wholly owned subsidiaries. Federal courts within
this Circuit disagree about whether the Third Circuit, in Shearin, held that a corporation could conspire with its wholly
owned subsidiaries under § 1962(d) to violate § 1962(c) of RICO. 15 Compare Curley v. Cumberland Farms Dairy, Inc.,
728 F.Supp. 1123, 1135 (D.N.J.1990) (finding that, in Shearin, the Third Circuit “concluded that a corporation could
conspire with its wholly owned subsidiaries under § 1962(d)”), 16 with Albert Einstein Med. Ctr. v. Physicians Clinical
Servs., Ltd., No. 90–3387, 1991 WL 280274, at *5–6 (E.D.Pa. Dec.20, 1991) (stating that Shearin did not address the
issue of whether a corporation and its subsidiaries may conspire to commit a violation of § 1962(d) of RICO, finding
that Curley misinterpreted the Third Circuit's holding in Shearin, and determining that Third Circuit precedent does not
allow corporations who were innocent victims of a conspiracy among employees to be exposed to RICO liability). This
Court finds that Shearin did not address the issue of whether a corporation and its subsidiaries may conspire to commit
a violation of § 1962(d) of RICO and that it remains an open issue in this Circuit.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            12
    Case:
District 1199P
                   Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare Plan v. Janssen,
                                                    Doc 22-4
                                             #: 100-1
                                                   L.P., Filed:
                                                                      Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 40
                                                                      in F.Supp.2d...
                                                                                              Page
                                                                                                 of82 ofPageID
                                                                                                    160 202    #:1560
2008 WL 5413105, RICO Bus.Disp.Guide 11,598

15     Defendants argue that even if Shearin could be read as permitting a finding that a corporation and its subsidiaries may
       conspire under RICO, it would only be actionable if “the relationship between the parent corporation and its subsidiaries
       were established solely for the purpose of committing fraud.” Def. Reply at 13 (citing Glessner v. Kenny, 952 F.2d 702, 714
       (3d Cir.1991), overruled on other grounds by Jaguar Cars, Inc. v. Royal Oaks Motor Car Co., 46 F.3d 258 (3d Cir.1995)). This,
       however, was not the finding in Glessner or Shearin. First, Shearin did permit a RICO conspiracy where the facts disclosed
       an intra-corporate relationship, nonetheless, Shearin did not address whether a corporation could conspire with its wholly
       owned subsidiaries under § 1962(d) to violate § 1962(c) of RICO. See 885 F.2d at 1166–67. Second, in Glessner, the Third
       Circuit merely reiterated that RICO conspiracy claims must allege an “agreement to commit predicate acts and knowledge
       that the acts were part of a pattern of racketeering activity.” 952 F.2d at 714. The court then pointed out that, since the
       plaintiffs in Shearin pled that the relationship between the parent corporation and its subsidiaries was established solely for
       the purpose of committing fraud, the plaintiffs adequately pled the required inference that the defendant companies allegedly
       agreed to commit predicate acts and knew that they were part of a pattern of racketeering activity. Glessner, 952 F.2d at 714.
       Glessner did not hold that this fraudulent creation of a subsidiary is a necessary requirement for pleading RICO conspiracy,
       as Defendants appear to assert, but rather Glessner used the Shearin facts to distinguish Shearin from the case before the court
       and to explain why the plaintiffs in Glessner failed to provide a similar reasonable inference of adequately pleading RICO
       in their complaint. Id.
16     In Curley, the District Court stated that Third Circuit's ruling in Shearin on “intracorporate conspiracies is more faithful to
       the broad remedial purpose of RICO than a narrow reading which is model[ed] on antitrust law.” Curley, 728 F.Supp. 1123,
       1135 (D.N.J.1990) (citing Copperweld Corp. v. Independence Tube Corp., 467 U.S. 752, 104 S.Ct. 2731, 81 L.Ed.2d 628 (1984)).
       The Curley court also stated that “while antitrust law seeks to encourage inter-corporate competition even at a cost to intra-
       corporate competition, RICO seeks to eliminate all racketeering activity, both inter-corporate and intra-corporate.” Id. (citing
       Continental T.V. Inc. v. GTE Sylvania, Inc., 433 U.S. 36, 97 S.Ct. 2549, 53 L.Ed.2d 568 (1977)).
*14 Other federal circuit courts also disagree about whether RICO permits intra-corporate conspiracies. See Fogie v.
THORN Americas, Inc., 190 F.3d 889, 898 (8th Cir.1999); 17 Webster v. Omnitrition International, Inc., 79 F.3d 776,
787 (9th Cir.), cert. denied, 519 U.S. 865, 117 S.Ct. 174, 136 L.Ed.2d 115 (1996); 18 Ashland Oil, Inc. v. Arnett, 875 F.2d
1271, 1281 (7th Cir.1989). 19 Since the law in this area of RICO is unsettled, district courts have looked to antitrust
cases for guidance. See, e.g., In re National Mortgage Equity Corp. Mortgage Pool Cert. Sec. Litig., 636 F.Supp. 1138,
1156 (C.D.Cal.1986). The Supreme Court has clearly held that under the Sherman Act, 15 U.S.C. § 1, a parent company
and its wholly owned subsidiary are incapable of conspiring with each other. See Copperweld Corp. v. Independence
Tube Corp., 467 U.S. 752, 776–77, 104 S.Ct. 2731, 81 L.Ed.2d 628 (1984). In Copperweld, the Court determined that “[a]
parent and its wholly owned subsidiary have a complete unity of interest. Their objectives are common, not disparate;
their general corporate actions are guided or determined not by two separate corporate consciousnesses, but one.” Id.
at 771. As the parent and subsidiary always have a “unity of purpose or a common design,” Id., the Court held that
parent corporation and its wholly owned subsidiary are incapable of conspiring with each other for purposes of § 1 of
the Sherman Act. Id. at 777.

17     The Eighth Circuit determined where the plaintiffs alleged that the only participants in the conspiracy were the parent
       corporation and its wholly owned subsidiaries, the plaintiffs “fail[ed] to allege a conspiracy, because as a matter of law a
       parent corporation and its wholly owned subsidiaries are legally incapable of forming a conspiracy with one another.” Fogie
       v. Thorn Americas, Inc., 190 F.3d 889, 898 (8th Cir.1999). Applying Copperweld's principle that “[i]n any conspiracy, two or
       more entities that previously pursued their own interests separately are combining to act as one for their common benefit,” 467
       U.S. at 769, the Fogie court found that the identical conclusion was required when it is applied to alleged parent-subsidiary
       RICO civil conspiracies. Fogie, 190 F.3d at 898. In Fogie, the court stated that an alleged conspiracy between a parent and a
       subsidiary lacks this crucial element because these entities “have a complete unity of interest.” Id. The Eighth Circuit criticized
       the Seventh and Ninth Circuits for failing “to explain why, when two entities are under common control and there is no
       distinctiveness or independence of action, an agreement or understanding between them creates any of the special dangers
       § 1962(d) targets.” Id.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   13
    Case:
District 1199P
                   Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare Plan v. Janssen,
                                                    Doc 22-4
                                             #: 100-1
                                                   L.P., Filed:
                                                                     Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 41
                                                                      in F.Supp.2d...
                                                                                             Page
                                                                                                of83 ofPageID
                                                                                                   160 202    #:1561
2008 WL 5413105, RICO Bus.Disp.Guide 11,598

18     The Ninth Circuit, relying on the Seventh Circuit's decision in Ashland Oil, Inc. v. Arnett, 875 F.2d 1271 (7th Cir.1989),
       extended § 1962(d) liability to a wholly intra-corporate conspiracy. See Webster v. Omnitrition International, Inc., 79 F.3d 776,
       787 (9th Cir.), cert. denied, 519 U.S. 865, 117 S.Ct. 174, 136 L.Ed.2d 115 (1996).
19     The Seventh Circuit distinguished the Supreme Court's holding that a parent corporation could not conspire with its wholly-
       owned subsidiary for purposes of § 1 of the Sherman Act, as a barrier for relief in RICO claims “because the Sherman Act
       is premised, as RICO is not, on the ‘basic distinction between concerted and independent action.’ ” Haroco, Inc. v. American
       Nat. Bank and Trust Co. of Chicago, 747 F.2d 384, 403 n. 22 (7th Cir.1984) (citing Copperweld, 104 S.Ct. at 2740–44), cert.
       granted, 469 U.S. 1157, 105 S.Ct. 902, 83 L.Ed.2d 917 (1985), aff'd on other grounds, 473 U.S. 606, 105 S.Ct. 3291, 87 L.Ed.2d
       437 (1985). Further, in Haroco, the court stated that “[t]he policy considerations discussed in Copperweld [ ] therefore do not
       apply to RICO, which is targeted primarily at the profits from patterns of racketeering activity.” Id. The Seventh Circuit
       determined that the Sherman Act's theoretical “community of interest” that causes a parent and subsidiary to pose “no threat
       to the goals of antitrust law-protecting competition” differs from RICO conspiracies because “intracorporate conspiracies do
       threaten RICO's goals of preventing the infiltration of legitimate businesses by racketeers and separating racketeers from their
       profits.” Ashland Oil, Inc. v. Arnett, 875 F.2d 1271, 1281 (7th Cir.1989) (citing Russello v. United States, 464 U.S. 16, 26–28,
       104 S.Ct. 296, 78 L.Ed.2d 17 (1983)). The Eighth Circuit criticized the Seventh Circuit's findings because its “recent decisions
       regarding intracorporate liability under § 1962(c) ... appear to undercut the conclusions it reached in Ashland Oil.”Fogie, 190
       F.3d at 897 n. 4 (noting that “[m]ore recently ... the Seventh Circuit has indicated that related business entities may not serve
       as both the person and enterprise).
The majority of courts within this Circuit agree that a corporation cannot conspire with its agents and/or employees
under § 1962(d) of RICO. See, e.g., Castle v. Crouse, No. 03–5252, 2004 WL 257389, at *6 (E.D.Pa. Feb.11, 2004)
(concluding that a corporate entity cannot conspire with its employees); Hughes v. Technology Licensing Consultants,
Inc., 815 F.Supp. 847, 851 (W.D.Pa.1992) (“The majority rule is that conspiracy cannot lie against the corporate entity
for the concerted action of its employees who violate RICO on its behalf.”); Satellite Fin. Planning Corp. v. First Nat'l
Bank of Wilmington, 633 F.Supp. 386, 405 n. 23 (D.Del.1986) (finding parents and subsidiaries “can conspire in violation
of RICO no more than they [can] for antitrust purposes”). Contra Brokerage Concepts, Inc. v. U.S. Healthcare, Inc., No.
95–1698, 1996 WL 135336, *5 (E.D.Pa. Mar.19, 1996) (“a RICO conspiracy can exist between a corporation and its
agents or employees”); Curley, 728 F.Supp. at 1135 (recognizing intra-corporate conspiracies under RICO). An alleged
intra-corporate conspiracy comprised solely of a corporation acting in concert with its officers and employees should not
be considered as involving separate actors conspiring under the law. See Emcore Corp. v. PricewaterhouseCoopers LLP,
102 F.Supp.2d 237, 266 (D.N.J.2000). The decision that a RICO conspiracy claim cannot stand where a corporation is
alleged essentially to have done nothing more than act in concert with its officers and employees, stems from the premise
that “[a] corporation, legally conceived, is only one person” under RICO. See Id. These courts generally agree that an
exception to the rule against intra-corporate conspiracies exists where the employees act in pursuit of their own interests
and not for the benefit of the corporation. See Castle, 2004 WL 257389, at *6 (internal citations omitted). Thus, only
where the plaintiff alleges something more than a corporation acting in concert with its officers and employees, can a
RICO conspiracy claim proceed.

 *15 The inquiry of whether a parent corporation is capable of conspiring with its wholly owned subsidiary for purposes
of violating § 1962(d) of RICO is similar to that of whether a parent can conspire with its subsidiaries under § 1 of the
Sherman Act or whether a corporation can conspire with its agents and/or employees under § 1962(d) of RICO. In all
three scenarios, where an intracorporate conspiracy is alleged, the two conspiring entities are but one. The parent and
its wholly owned subsidiary share a complete unity of interest, with common objectives. See Copperweld, 467 U.S. at
771. Similarly, a corporation typically acts in concert with its officers and employees, as one legal person, with similar
goals. See Emcore, 102 F.Supp.2d at 266. Thus, a parent corporation cannot conspire with its wholly owned subsidiary
to violate § 1962(d) of RICO because the two entities always have a “unity of purpose or a common design.” Copperweld,
467 U.S. at 777. There is a recognized exception, as pointed out above, in the case where a plaintiff alleges that the
employees acted in pursuit of their own interests and not for the benefit of the corporation, or there is an allegation
that entities no longer act as one and thus may be considered separate actors under the law. See Id.; Castle, 2004 WL
257389, at *6. Therefore, to state a claim under § 1962(d), where a parent corporation has allegedly conspired with its



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 14
    Case:
District 1199P
                  Case 21-50428-JTD
             3:17-cv-50107     Document
               Health and Welfare
                                                Doc 22-4
                                             #: 100-1
                                  Plan v. Janssen, L.P., Filed:
                                                               Filed 05/21/21
                                                                01/22/18
                                                         Not Reported       Page 42
                                                                      in F.Supp.2d...
                                                                                       Page
                                                                                          of84 ofPageID
                                                                                             160 202    #:1562
2008 WL 5413105, RICO Bus.Disp.Guide 11,598

wholly owned subsidiary, there must be some additional allegation, e.g., that the subsidiary was fraudulently created to
accomplish the racketeering activity. See, e.g., Shearin, 885 F.2d at 1166–67. That has not been done here. In this case,
Plaintiffs allege, albeit inadequately, that Defendants, a parent corporation and its wholly owned subsidiary, conspired
with each other and with the other (unnamed) members of the alleged enterprise in violation of § 1962(d). Compl. ¶ 225–
226. This is not sufficient.

Furthermore, Plaintiffs fail to adequately plead a RICO conspiracy claim, according to the Third Circuit precedent with
requires a claim under § 1962(d) of RICO to include:

  “(1) agreement to commit the predicate acts of fraud, and (2) knowledge that those acts were part of a pattern of
  racketeering activity conducted in such a way as to violate section 1962(a), (b), or (c).” Odesser v. Continental Bank,
  676 F.Supp. 1305, 1312 (E.D.Pa.1987). “(A)llegations of conspiracy are not measured under the ... [Fed.R.Civ.P.]
  9(b) standard, which requires greater particularity of allegation of fraud, but are measured under the more liberal ...
  (Fed.R.Civ.P.8(a)) pleading standard.” ... A conspiracy claim must also contain supportive factual allegations. Black
  & Yates, Inc. v. Mahogany Ass'n, Inc., 129 F.2d 227, 231–32 (3d Cir.), cert. denied, 317 U.S. 672, 63 S.Ct. 76, 87 L.Ed.
  539 (1942). The allegations must be sufficient to “describe the general composition of the conspiracy, some or all of
  its broad objectives, and the defendant's general role in that conspiracy.” Alfaro, 606 F.Supp. at 1117–18.

 *16 Rose v. Bartle, 871 F.2d 331, 366 (3d Cir.1989). Plaintiffs fail to set forth the period of this supposed RICO
conspiracy or the actions Defendants allegedly took in support of it. See Id. (recognizing “only allegations of conspiracy
which are particularized, such as those addressing the period of the conspiracy, the object of the conspiracy, and certain
actions of the alleged conspirators taken to achieve that purpose” as sufficient). Plaintiffs also fail show how all of the
alleged conspirators knew that their acts were part of a pattern of racketeering activity.

In any event, Plaintiffs' allegations that Defendants violated § 1962(d) by conspiring to violate § 1962(c) in this case
fail as a matter of law because Plaintiffs have not sufficiently plead a federal RICO claim under § 1962(c). See Part
III.A, supra. “Any claim under section 1962(d) based on conspiracy to violate the other subsections of section 1962
necessarily must fail if the substantive claims are themselves deficient.” Lum, 361 F.3d at 227 n. 5 (internal citations and
quotations omitted). Thus, the Court grants also Defendants' motion to dismiss Count II of Plaintiffs' Complaint, the
RICO conspiracy claim.


IV. Conclusion
For the foregoing reasons, the Court grants Defendants' Motion to Dismiss Count I–III of Plaintiffs' Complaint.


All Citations

Not Reported in F.Supp.2d, 2008 WL 5413105, RICO Bus.Disp.Guide 11,598

End of Document                                              © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         15
FilterCase:
                  Case 21-50428-JTD
       Queen 3:17-cv-50107
             of Virginias, Inc. v.Document
                                                 Doc 22-4
                                               #: 100-1
                                  Health-Mor, Inc.,
                                                                 Filed 05/21/21
                                                          Filed: in
                                                    Not Reported  01/22/18    Page
                                                                    F.Supp. (1990)
                                                                                       Page
                                                                                        43 of85 ofPageID
                                                                                              160 202    #:1563
1990 WL 36824, 1990-1 Trade Cases P 69,086



                                                    1990 WL 36824
                              United States District Court, N.D. Illinois, Eastern Division.

    FILTER QUEEN OF the VIRGINIAS, INC. a West Virginia corporation, and David Whitehead, Plaintiffs,
                                                 v.
  HEALTH–MOR INC., a Delaware corporation, Shannon P. Burke, John Glomb, and Frank Ochoa, Defendants.

                                                        No. 89 C 5511.
                                                              |
                                                       March 20, 1990.



                                             MEMORANDUM AND ORDER

MORAN, District Judge.

 *1 Plaintiffs were jointly a distributor for Health–Mor, Inc. in Virginia and West Virginia. Health–Mor manufactures
and sells vacuum cleaners through a national sales organization headed by defendant Burke. The company has field
representatives in established territories, and the field representatives, in turn, select distributors in defined territories.
Plaintiffs allege that distributors are expected to sell outside their territories so long as they do not sell in another
distributor's territory. The relationship between company and distributor is governed by a contract, which provides,
typically, for a quota of minimum sales per month.

According to plaintiffs, they were a distributor from 1982 until November, 1988. The contract terminated at the end
of 1987 but they had continued to be recognized as a distributor. Plaintiffs allege that divisional supervisor Glomb and
sales manager Ochoa had established James and Patricia Murphy (Murphy) and Filter Queen of Wytheville (Wytheville)
in October, 1987, as area distributors under plaintiff Whitehead, with Whitehead to receive override commissions and
provide training. In November, 1988, Whitehead accidentally shipped one unit into another distributor's territory. The
individual defendants used that as an excuse to terminate the plaintiffs and substitute Murphy and Wytheville as the
distributors, even though they had not met sales expectations. Burke did orally agree, however, to continue the override
commissions. From those alleged circumstances plaintiffs plead seven claims: breach of contract against Health–Mor,
intentional infliction of emotional distress against Burke, libel and slander against Health–Mor, intentional interference
with an existing contract against Burke, conspiracy against the individual defendants, intentional interference with
a prospective economic advantage against the individual defendants, and antitrust claims against Health–Mor. All
defendants move to dismiss for failure to state a claim, and Glomb, in addition, moves to dismiss for lack of personal
jurisdiction. The objections to each of the counts differ from the bases for the other objections, and thus we deal with
them count-by-count.

Assuming for the purposes of the motion that the 1987 contract terms control, defendants point out that plaintiffs allege
that their agreement provides that they will not sell units outside their territory, that Health–Mor has repeatedly informed
distributors that sales outside their territory would be a cause for termination, that Whitehead (plaintiffs apparently in
the complaint use “Whitehead” as shorthand for “distributor,” which was Whitehead and his corporation) had instituted
an AT & T WATS number, and as a result he accidentally shipped a unit to another distributor's territory. From that
they claim that the termination was justified by plaintiffs' breach. They also contend that the later alleged oral agreement
to pay override commissions lacks consideration and is barred by the statute of frauds as an oral agreement extending
beyond one year. Plaintiffs argue that the allegations do not establish beyond peradventure that they were in material
breach. The complaint alleges that sales to open territories, although not in another's territory, are encouraged, that the
shipment of one unit to another's territory was accidental, that they immediately terminated the WATS number and that
they reimbursed the offended distributor.


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          1
FilterCase:
                   Case 21-50428-JTD
       Queen 3:17-cv-50107
             of Virginias, Inc. v.Document
                                                 Doc 22-4
                                               #: 100-1
                                  Health-Mor, Inc.,
                                                                 Filed 05/21/21
                                                          Filed: in
                                                    Not Reported  01/22/18    Page
                                                                    F.Supp. (1990)
                                                                                        Page
                                                                                         44 of86 ofPageID
                                                                                               160 202    #:1564
1990 WL 36824, 1990-1 Trade Cases P 69,086


 *2 Plaintiffs in effect concede a breach of the agreement. They do not concede that it was material. Defendants, for
a variety of reasons, argue that it obviously was material. They may well be right. But the motion is to dismiss, not
for summary judgment, and defendants can take only limited comfort from an omnibus clause that deems any failure
to comply as a basis for termination unless Illinois law honors such sweeping “materiality” clauses regardless of how
inconsequential the breach may be (and defendants do not contend that it does). Here the plaintiffs allege that sales into
open territories were encouraged by defendants despite the contract terms, that the one sale into an assigned territory
was accidental and immediately rectified, and that defendant seized upon it as an excuse to terminate when their reasons
were in fact far different. We cannot say that there is no way that plaintiff can show that the breach was immaterial. The
parties have yet to develop fully their positions respecting the alleged oral agreement, and we leave to another day its
resolution. Accordingly, the motion to dismiss count I is denied.

In count II plaintiffs allege that Health–Mor had shipped over 400 defective units to Whitehead, who complained and
thereby embarrassed Burke. Burke in retaliation terminated Whitehead without cause, knowingly causing him to lose
almost all his income and causing the corporation to go out of business, with resulting extreme emotional injury to
Whitehead. From those circumstances he pleads a claim against Burke for intentional infliction of emotional distress.
That concept, however, has only a limited ambit in Illinois. It reaches only conduct beyond all possible bounds of decency
—such heinous conduct that no reasonable man could be expected to endure. While we acknowledge that federal pleading
is notice pleading, plaintiffs here allege specifically the conduct of which they complain, and that conduct—a wilful
breach of a commercial contract—simply is not enough to state a claim for intentional infliction of emotional distress.
The motion to dismiss count II is granted.

In count III plaintiffs allege that Burke “published and uttered both written and oral false statements which defamed
Whitehead, cast aspersions on his business integrity, and made it more difficult for him to obtain business credit.” Here
the plaintiffs did not go far enough. Burke may have made statements he believes to be true and plaintiffs believe to be
false. He may claim he never made statements that Whitehead believed were made and were defamatory. Without more,
neither Burke nor the court can know what plaintiffs are complaining about. The motion to dismiss count III is granted.
See Derson Group, Ltd. v. Right Management Consultants, Inc., 683 F.Supp. 1224, 1229 (N.D.Ill.1988).

Count IV alleges intentional interference by Burke with an existing contract for his “own gain and against HMI's
interest,” and count VI alleges intentional interference by Burke, Glomb and Ochoa with a prospective economic
advantage in terminating the distributorship without justification, thereby ending Murphy's sub-distributorship payment
of override commissions to plaintiffs. First, plaintiffs allege an existing contractual arrangement with Murphy, not a
prospective arrangement. Clear it is that they thought they would benefit from the performance of that alleged contract in
the future, so that the benefits were largely prospective, but that is the usual result anticipated by a party disappointed by
a contract termination. But the prospective advantage, for the purposes of count VI, must be a prospective arrangement,
not the prospective fruits of an existing arrangement. See Future-vision, Inc. v. Dahl, 139 Ill.App.3d 61, 66, 93 Ill.Dec.
683, 687, 487 N.E.2d 127, 131 (1st Dist.1985). Plaintiffs, if they have any intentional interference claim, must rest on
count IV. Count VI is dismissed.

 *3 Count IV is problematic. Plaintiffs and Health–Mor had an agreement and it was terminated, allegedly at the instance
of Burke. The legal concept goes beyond inducement of a breach; it embraces interference with a terminable relationship
by improper means or for improper purposes. But Burke, by virtue of his position, was conditionally privileged (at least
with respect to the Health–Mor agreement) so long as he did not act for his own benefit and against his employer's
interest. For now, however, we have to read the entire complaint to mean that Burke acted to retaliate against plaintiffs
because of their criticism of him or perhaps to solidify his own position in the company. Plaintiffs claim that they were
a more successful distributor than Murphy and that the substitution therefore injured Health–Mor. We are therefore
presented with the kernel of a claim, more than just invoking the word “malice,” that Burke acted to further his personal
goals, that he acted for the purpose of injuring plaintiffs, and that he acted contrary to the best interest of the corporation.



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           2
FilterCase:
                  Case 21-50428-JTD
       Queen 3:17-cv-50107
             of Virginias, Inc. v.Document
                                                 Doc 22-4
                                               #: 100-1
                                  Health-Mor, Inc.,
                                                                 Filed 05/21/21
                                                          Filed: in
                                                    Not Reported  01/22/18    Page
                                                                    F.Supp. (1990)
                                                                                         Page
                                                                                          45 of87 ofPageID
                                                                                                160 202    #:1565
1990 WL 36824, 1990-1 Trade Cases P 69,086

Plaintiffs must only satisfy federal notice pleading standards. The possible scenario we have described may not be enough
—Illinois courts have been reluctant to expand contract disputes to permit tort actions against corporate representatives
—but we cannot know that without far more legal analysis than the parties have yet devoted to the issue. The motion
to dismiss count IV is, for now, denied.

We think, however, that the conspiracy claim in count V is deficient even under liberal pleading standards, and we dismiss
it. Corporations can only act through their representatives, and actions of agents within the scope of their corporate
authority are the acts of the corporation. Perhaps we can tease out of the allegations respecting Burke an alleged non-
corporate purpose, but even if we credit plaintiffs' argument that Glomb wanted his own people in the territory (which
we understand to mean people who had a continuing rapport with him), that is not an illegal or noncorporate purpose.
A mere allegation of “conspiracy” is not enough.

Count VII is a general attack on Health–Mor's distribution system of exclusive distributorship territories in a relevant
market for expensive vacuum cleaners. Plaintiffs claim that the system is an attempt to monopolize and a conspiracy
between Health–Mor and its distributors in restraint of trade. We are somewhat confused by the monopolization and
attempted monopolization claims, since plaintiffs do not tell us how the vertical distribution restraints (and we are talking
about vertical rather than horizontal restraints) lead to monopolization or drive competitors from the marketplace, nor
are we told what Health–Mor's market share is. Plaintiffs' response to the motion appears to concede that they are really
complaining abut a system they claim is an unreasonable restraint of trade, and we so construe their claim.

Defendants contend that there is no such thing as an expensive vacuum cleaner relevant market because all vacuum
cleaners are reasonably interchangeable in use, with cross-elasticity of demand. That argument is premature. It may well
be that they are right, and price differences often are insufficient to define a relevant market, see, e.g., Beatrice Foods Co.
v. F.T.C., 540 F.2d 303, 310 (7th Cir.1976), but saying so doesn't necessarily mean that is always true.

 *4 Plaintiffs' antitrust claim founders nonetheless. They allege direct injury to themselves and therefore have standing to
complain of it, but they have a claim only if they allege an antitrust injury. Southwest Suburban Board of Realtors, Inc. v.
Beverly Area Planning Association, 830 F.2d 1374 (7th Cir.1987). They allege they were terminated and a new distributor
substituted. But that doesn't change the marketplace at all. It is not an antitrust violation to change distributors. Burdett
Sound v. Altec Corp., 515 F.2d 1245, 1249 (5th Cir.1975). Plaintiffs' claim must rest upon the premise that the Health–Mor
system of closed territories is an unreasonable restraint of trade that has caused injury to competition, not just to them.
Clearly it is a restraint upon intrabrand competition that, they allege, has injured them. They have not alleged, however,
an injury to competition generally, and that means interbrand competition, with a resultant adverse impact, for example,
upon the quality or quantity of expensive vacuum cleaners in the geographic area or upon the competitive process for
determining prices in the relevant market. (For that matter, they do not allege why the restraint is unreasonable, and we
note that the distributor system imposes both quotas and servicing obligations upon the distributors.) Plaintiffs must
not only eventually prove but also initially allege injury to competition, Hennessy Industries, Inc. v. FMC Corporation,
779 F.2d 402, 404 (7th Cir.1985); Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101 (7th Cir.1984), cert. denied, 470
U.S. 1054 (1985), and that they have failed to do. Count VII is dismissed.

Because the counts naming Glomb as a defendant have been dismissed, his motion to dismiss for lack of jurisdiction
is denied as moot.


All Citations

Not Reported in F.Supp., 1990 WL 36824, 1990-1 Trade Cases P 69,086

End of Document                                                © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             3
   Case:
Hawkins v. Groot
                   Case 21-50428-JTD
            3:17-cv-50107      Document
                 Industries, Inc.,           #: in
                                   Not Reported
                                                    Doc 22-4
                                                100-1   Filed:
                                                   F.Supp.2d
                                                                     Filed 05/21/21
                                                               01/22/18
                                                             (2003)              PagePage
                                                                                      46 of88 ofPageID
                                                                                            160 202    #:1566
2003 WL 22057238



                                                   2003 WL 22057238
                                      Only the Westlaw citation is currently available.
                                               United States District Court,
                                              N.D. Illinois, Eastern Division.

                  Anderson HAWKINS, Lawrence Woodfork, Enrique Hernandez, and Javier
                 Guerrero, on behalf of themselves and all others similarly situated, Plaintiffs,
                                                      v.
              GROOT INDUSTRIES, INC. and Groot Recycling and Waste Services, Inc ., Defendants.

                                                            No. 01 C 1731.
                                                                   |
                                                            Sept. 2, 2003.

Attorneys and Law Firms

Uche O. Asonye, Nydia Molina, Asonye and Associates, Chicago, IL, for plaintiffs.

Jeffrey Kenneth Ross, David Elliot Metz, William Francis Dugan, John M. Vande Walle, Seyfarth Shaw, Chicago, IL,
for defendants.



                                                              ORDER

GOTTSCHALL, J.

 *1 Plaintiffs Anderson Hawkins, Lawrence Woodfork, Enrique Hernandez, and Javier Guerrero have moved for class
certification pursuant to Fed.R.Civ.P. 23(b)(2). Specifically, they seek class certification as to Counts I and II of the
First Amended Complaint (“complaint” or “FAC”), 1 in which they allege that their former employer(s), defendants
Groot Industries, Inc. and Groot Recycling and Waste Services, Inc. (collectively “Groot”), violated Title VII of the
Civil Rights Act of 1964, as amended, 42 U .S.C. §§ 2000e, et seq., and 42 U.S.C. § 1981 by engaging in “a pattern
and practice of harassment due to race and national origin” and “a pattern and practice of race discrimination in
connection with promotions, work assignments, compensation, transfers, discipline and other terms and conditions of
employment.” (FAC ¶¶ 29, 57.) Plaintiffs seek certification of two classes: (1) all African–Americans that were or are
employees of Groot in its Chicago area facilities from July 5, 1994 to the present; and (2) all Hispanics that were or are
employees of Groot in their Chicago area facilities from July 5, 1994 to the present. 2 Groot opposes class certification.

1      Since the motion was filed, plaintiffs have filed the Second Amended Complaint. Because Counts I and II remain substantially
       the same, and because the briefing for the motion for class certification focuses on the First Amended Complaint, for simplicity,
       the court shall refer to the First Amended Complaint, but the court's ruling applies with equal force to the Second Amended
       Complaint.
2      In plaintiffs' reply brief, they argue for two subclasses as well: (1a) all present and former African American drivers employed
       by Groot at its Chicago facilities from July 5, 1994 to the present; and (2a) all present and former Hispanic drivers employed
       by Groot at its Chicago facilities from July 5, 1994.
Before addressing whether class certification is appropriate, it is necessary to clarify which plaintiffs and counts remain
after the court's rulings on Groot's motions for summary judgment. Neither Guerrero nor Hernandez's claims survived
summary judgment, so there are no pending claims on behalf of any named Hispanic plaintiff. (Order of September 2,
2003.) Hawkins and Woodfork's hostile work environment claims both survived summary judgment, as did Hawkins'



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
   Case:
Hawkins v. Groot
                  Case 21-50428-JTD
            3:17-cv-50107      Document
                 Industries, Inc., Not Reported
                                                Doc 22-4
                                             #: in
                                                100-1   Filed:
                                                   F.Supp.2d
                                                                Filed 05/21/21
                                                               01/22/18
                                                             (2003)         PagePage
                                                                                 47 of89 ofPageID
                                                                                       160 202    #:1567
2003 WL 22057238

discriminatory discharge claim, which was based on alleged discriminatory enforcement of discipline policies. Neither
Hawkins nor Woodfork has a pending claim based on unequal conditions of employment, i.e., that they were denied
promotions, denied light duty, assigned inferior routes and trucks and received unequal pay. To the extent the court did
not explicitly make this ruling when it originally ruled on Groot's motions for summary judgment against Hawkins and
Woodfork, Hawkins v. Groot Indus. Inc., No. 01 C 1731, 2003 WL 1720069 (N.D.Ill. Mar.31, 2003), it does so now. (The
court did not explicitly address these claims earlier was because neither Hawkins nor Woodfork addressed them in any
substance in their opposition briefs.) Their claims that they were denied promotions fail because neither Hawkins nor
Woodfork ever applied for a promotion, which is an essential element of a failure-to-promote claim. Bragg v. Navistar
Int'l Transp. Corp., 164 F.3d 373, 377 (7th Cir.1998). Similarly, Hawkins and Woodfork's claims that they were denied
light duty lack merit because it is undisputed that neither of them ever requested light duty. As for the claims that they
received unequal pay, the court already granted summary judgment in Groot's favor with respect to Hawkins' claim. For
Woodfork, there is no evidence in the record that he was paid less than he was supposed to be paid under the Private
Scavengers Agreement, let alone evidence that any similarly situated white drivers were paid more than he was. Likewise,
Hawkins and Woodfork's claims that Groot assigned them to inferior routes and trucks also fail because neither of them
offers any evidence of any similarly situated white driver who received better routes or trucks.

 *2 Because there are no pending claims on behalf of any named Hispanic plaintiff, plaintiffs' motion for class
certification is denied with respect to certification of any class of Hispanic employees or former employees. Griffin v.
Dugger, 823 F.2d 1476, 1483 (11th Cir.1987) (“[A] claim cannot be asserted on behalf of a class unless at least one named
plaintiff has suffered the injury that gives rise to the claim.”). As for the black employees, the only possible class claims
are that Groot engaged in a pattern and practice of subjecting black employees to a racially hostile work environment
and engaged in a pattern and practice of discriminatory discipline in violation of Title VII and § 1981. Accordingly, these
are the only claims the court shall consider in determining whether to certify a class.

Plaintiffs seek certification under Fed.R.Civ.P. 23(b)(2). Under Rule 23(b)(2), class certification is appropriate when
“the party opposing the class has acted or refused to act on grounds generally applicable to the class, thereby making
appropriate final injunctive or corresponding declaratory relief with respect to the class as a whole.” Fed.R.Civ.P. 23(b)
(2). As explained by the Seventh Circuit, class claims may be certified under Rule 23(b)(2) “only if the predominant
relief sought is injunctive or declaratory .” Lemon v. Int'l Union of Operating Eng'rs, 216 F.3d 577, 580–81 (7th Cir.2000).
Because Rule 23(b)(2) does not require giving class members notice or the opportunity to opt out of the class, certification
under Rule 23(b)(2) “is impermissible unless the requested monetary damages are ‘incidental’ to requested injunctive or
declaratory relief.” Id. at 581. “Incidental” damages “ ‘flow directly from liability to the class as a whole” ’ and “do not
‘require additional hearings to resolve the disparate merits of each individual's case.” ’ Id. (citation omitted). Plaintiffs
here seek compensatory and punitive damages as well as injunctive relief, and despite their argument to the contrary,
the monetary damages they seek are not merely incidental.

But there is a more fundamental reason why the court cannot certify a class of present and former black employees under
Rule 23(b)(2): neither Hawkins nor Woodfork, the only named black plaintiffs, have standing to seek injunctive relief. “A
plaintiff seeking injunctive relief must show that he is currently suffering some injury or there is some immediate danger
of a direct injury. Past exposure to illegal conduct is insufficient to establish a present case or controversy regarding
injunctive relief unless accompanied [by] continuing adverse effect.” Koski v. Gainer, No. 92 C 3293, 1993 WL 153828,
at *4 (N.D.Ill. May 6, 1993) (internal citation omitted); Gable v. City of Chicago, No. 97 C 4872, 1998 WL 128712, at *3
(N.D.Ill. Mar.13, 1998). Both Woodfork and Hawkins are former employees, not current employees, which means there
is insufficient likelihood that either of them will be affected by Groot's alleged discrimination in the future. Wooden v.
Bd. of Regents of the Univ. Sys. of Ga., 247 F.3d 1262, 1283 (11th Cir.2001); Reid v. Lockheed Martin Aeronautics Co.,
205 F.R.D. 655, 665 (N.D.Ga.2001). While they can certainly seek monetary damages, they have no standing to seek
injunctive relief. Thus, there is no basis to certify a class under Rule 23(b)(2)–the only subsection under which plaintiffs
sought class certification.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        2
   Case:
Hawkins v. Groot
                  Case 21-50428-JTD
            3:17-cv-50107      Document
                 Industries, Inc., Not Reported
                                                Doc 22-4
                                             #: in
                                                100-1   Filed:
                                                   F.Supp.2d
                                                               Filed 05/21/21
                                                               01/22/18
                                                             (2003)        PagePage
                                                                                48 of90 ofPageID
                                                                                      160 202    #:1568
2003 WL 22057238

*3 Plaintiffs' motion for class certification is therefore denied.


All Citations

Not Reported in F.Supp.2d, 2003 WL 22057238

End of Document                                              © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           3
In reCase:
     Dairy Farmers
                   Case 21-50428-JTD
            3:17-cv-50107
                   of America,Document    #: 100-1
                              Inc. Cheese Antitrust
                                                   Doc 22-4         Filed 05/21/21
                                                       Filed: 01/22/18
                                                    Litigation,           Page
                                                                Not Reported in...
                                                                                            Page
                                                                                             49 of91 ofPageID
                                                                                                   160 202    #:1569
2013 WL 4506000, 2013-2 Trade Cases P 78,499



                                                     2013 WL 4506000
                                                 United States District Court,
                                                        N.D. Illinois,
                                                      Eastern Division.

                  In re DAIRY FARMERS OF AMERICA, INC. CHEESE ANTITRUST LITIGATION.
                               This Document Relates to: Indirect Purchaser Actions.

                                                  Master File No. 09 CV 3690.
                                                               |
                                                        MDL No. 2031.
                                                               |
                                                        Aug. 23, 2013.



                                        MEMORANDUM OPINION AND ORDER

ROBERT M. DOW, JR., District Judge.

*1 This matter is before the Court on three motions to dismiss [160, 197, 287] filed by Defendants (referred to collectively
as “DFA–Keller's Family” in three separate lawsuits which are before this Court as part of MDL No.2031. 1 Also before
the Court is DFA's motion to set aside default on behalf of non-existent entity Keller's Creamery LP, which was fully
briefed in the Kansas transferor court and is now pending before this Court. 2

1      This MDL action was reassigned from the Judge Hibbler's docket to this Court's docket on April 30, 2012. Earlier this year,
       the Court issued a ruling on the motion to dismiss filed by the one remaining Direct Purchaser Plaintiff (Schreiber Foods)
       [see 314]. The remaining Direct Purchaser Plaintiffs have filed a motion for preliminary approval of their settlement [327], to
       which Schreiber has objected [see 339, 341, 344, 354]. Those matters concerning the Direct Purchaser Plaintiffs remain pending
       and will be addressed in a separate order. The principal difference between “direct” purchasers and “indirect” purchasers
       is that indirect purchasers purchased products from a person or company that is not one of the defendants, whereas direct
       purchasers purchased directly from the defendants. This opinion relates solely to the motions seeking dismissal of the Indirect
       Purchaser claims.
2      The motion to set aside default was brought in the Kansas Indirect Purchaser Action and was filed with the transferor court.
       The motion has never been filed on this Court's docket. Furthermore, the parties make passing reference to other motions
       to set aside Keller's default, presumably also brought before transferor courts. To the extent that there are any additional
       pending motions to set aside default that were filed in the transferor courts and that rest on the same arguments and authority
       as the Kansas motion, the Court's ruling applies equally to those motions. As a matter of efficient docket management, the
       parties are directed to re-file any motions previously filed before another court on this Court's docket.
For the reasons set forth below, the Court grants DFA's motion to set aside default. The Court also grants in part
Defendants ‘ motions to dismiss the Rudman/Palombella and Waun complaints [160, 197] and dismisses Plaintiffs' three
federal antitrust claims (Count I–III) for lack of antitrust standing. Disposition of the remaining issues, including
Defendants' motion to dismiss the Asmann complaint [287] and Defendants' motion to dismiss the state law claims of
the Rudman/Palombella and Waun Indirect Purchaser Plaintiffs, is deferred pending the receipt by the Court of further
input from the parties on (1) the Court's subject matter jurisdiction under CAFA, (2) whether, if CAFA jurisdiction is
lacking, the Court should exercise supplemental jurisdiction over the Indirect Purchaser Plaintiffs' state law claims given
that all federal claims of the Indirect Purchaser Plaintiffs are subject to dismissal, and (3) how the Court's ruling today
should affect the overall case management of these MDL proceedings.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
In reCase:
     Dairy Farmers
                   Case 21-50428-JTD
            3:17-cv-50107
                   of America,Document
                                                 Doc 22-4
                                          #: 100-1
                              Inc. Cheese Antitrust
                                                                 Filed 05/21/21
                                                       Filed: 01/22/18
                                                    Litigation,           Page
                                                                Not Reported in...
                                                                                        Page
                                                                                         50 of92 ofPageID
                                                                                               160 202    #:1570
2013 WL 4506000, 2013-2 Trade Cases P 78,499


I. Background
To put Plaintiffs' allegations simply, they claim that Defendants conspired to, and did in fact, buy up all of the available
long positions in three months worth of Class III milk futures contracts on the Chicago Mercantile Exchance (“CME”) in
an effort to gain control of those markets and sell their positions at an unreasonably high price. According to Plaintiffs,
in order to successfully pull off their scheme, Defendants also purchased large quantities of cheese at inflated prices on
the CME spot cheese market, thereby creating the false impression that Class III milk prices were rising. By creating
that impression, they could justify charging the inflated prices for their futures positions and maintain those prices long
enough to sell off all of their positions at a profit. Plaintiffs allege that they were injured by Defendants' actions when they
purchased finished products at artificially inflated prices. Finally, they allege that Defendants compounded the effects
of their actions by conspiring to conceal their scheme for years after they had sold off all of their futures positions. See,
e.g., In re Dairy Farmers of America, Inc. Cheese Antitrust Litigation, 767 F.Supp.2d 880, 886 (N.D.Ill.2011).


   A. Procedural History for Indirect Purchaser Actions
On May 29, 2009, Plaintiff Jacqueline Rudman filed a class action complaint against Defendants Dairy Farmers of
America, Inc. (“DFA”) and Keller's Creamery LP (“Keller's”) in the District of Vermont. On July 7, 2009, the Judicial
Panel on Multidistrict Litigation (“JPML”) transferred the case to the Northern District of Illinois as part of MDL
No.2031. On May 21, 2010, Plaintiff Rudman filed an amended class action complaint that joined Brandi Palombella
as a named Plaintiff in the indirect purchaser actions. On February 4, 2011, Judge Hibbler denied in part and granted
in part [141 and 142] the motion to dismiss the direct purchaser actions. On March 14, 2011, Plaintiffs Rudman and
Palombella filed a second amended class action complaint (“operative complaint”) in the indirect purchaser actions,
alleging that Defendants violated Sections 1 and 2 of the Sherman Act and the antitrust and consumer protection laws
of 24 states and that Defendants were unjustly enriched at Plaintiffs' expense. Defendants collectively moved to dismiss
[160] on May 13, 2011.

 *2 On September 13, 2011, Plaintiffs' counsel filed another class action complaint in the District of Vermont, entitled
Waun v. Dairy Farmers of America, Inc., No. 11–cv–00219 (“Waun” ). On September 14, 2011, the Waun Plaintiffs filed
a Notice of Potential Tag–Along Action with the JPML. On October 5, 2011, the JPML issued a Conditional Transfer
Order that transferred the Waun case to this Court pending the Court's consent and the Clerk's filing of the JPML's order.
The JPML ruled that the Waun action “involves questions of fact that are common to the actions previously transferred
to the Northern District of Illinois and assigned to Judge Hibbler.” Indeed, the Waun complaint contains identical claims
and substantially similar allegations as the operative complaint. On November 9, 2011, the Court consolidated the Waun
complaint with the operative indirect purchaser complaint in the MDL for pretrial purposes. On November 6, 2011,
Defendants filed a motion to dismiss the Waun action.

On December 15, 2011, Plaintiff Courtney Asmann filed a complaint in the Eighteenth Judicial District Court, Sedgwick
County, Kansas. On February 21, 2012, Defendants removed Asmann v. Dairy Farmers of America, Inc. (“Asmann” )
to the United States District Court for the District of Kansas. The next day, DFA filed a notice of potential tag along
action with the JPML and a motion to stay the action pending the JPML's decision to transfer the case. On April 4, 2012,
Magistrate Judge Waxse granted the motion to stay the action against DFA only and granted DFA an extension of time
to answer or otherwise plead up to and including 30 days after entry of the JPML's transfer decision. On February 29,
2012, Asmann applied for default under Rule 55(a). On March 29, 2012, a clerk's entry of default was entered against
Keller's. On March 30, 2012, DFA moved to set aside the default on behalf of Keller's. On April 18, 2012, DFA moved
to dismiss the complaint against Keller's for lack of personal jurisdiction, insufficient process and service of process, and
failure to state a claim. Plaintiff Asmann claims that both motions violate Rule 9(a)(2) and were waived and that the
motion to dismiss cannot be considered unless and until Keller's is relieved of its default.

On June 8, 2012, the JPMDL transferred Asmann to this Court pursuant to 28 U.S.C. § 1407, finding that, “[l]ike several
of the already-centralized actions, this action is brought by an indirect purchaser alleging that DFA engaged in a pattern


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           2
In reCase:
     Dairy Farmers
                    Case 21-50428-JTD
            3:17-cv-50107
                   of America,Document    #: 100-1
                              Inc. Cheese Antitrust
                                                     Doc 22-4
                                                       Filed: 01/22/18
                                                    Litigation,
                                                                      Filed 05/21/21
                                                                          Page
                                                                Not Reported in...
                                                                                              Page
                                                                                               51 of93 ofPageID
                                                                                                     160 202    #:1571
2013 WL 4506000, 2013-2 Trade Cases P 78,499

of manipulated transactions for cheese and/or milk futures on the Chicago Mercantile Exchange * * * in violation of
state antitrust statutes.” As with the operative complaint and the Waun complaint, the Asmann complaint also arises
from Defendants alleged “conspiracy to fix, stabilize, raise and maintain the prices of Class I and III Milk and products
containing Class I and III Milk including cheeses (other than cottage cheese) * * * through the manipulation of trading on
the Chicago Mercantile Exchange.” 3 On July 9, 2012, Defendant DFA moved to dismiss the Kansas indirect purchaser
complaint.

3       While the Rudman/Palombella and Waun complaints assert three federal antitrust claims for injunctive relief (Count I–III)
        and claims for damages under state statutes (Count IV) and the common law of unjust enrichment (Count V), the Asmann
        complaint brings only state law claims for antitrust violations (Counts I and II) and unjust enrichment (Count III).


    B. Factual History 4
4       Judge Hibbler's memorandum opinion and order of February 4, 2011, sets forth a detailed factual history, which the Court
        adopts and incorporates in this opinion. Thus, the Court only briefly recounts the facts alleged in Plaintiffs' complaints.
 *3 Plaintiffs allege that Dairy Farmers of America, Inc. (“DFA”) conspired with Keller's Creamery LP (“Keller's”)
to manipulate the prices at which DFA sold its milk and cheese to retailers and cheese producers. The prices at which
DFA sells these products are indexed by contract to the Cheese Spot or the Milk Futures market prices. According to
the complaint, DFA purchased every single contract on the Cheese Spot market beginning in the spring of 2004, and
Defendants purchased every single contract on the Futures Milk market for the periods that expired on June 30, July 31,
and August 31, 2004. According to Plaintiffs, Defendants intentional activity caused a spike in the prices on the Cheese
Spot and Milk Futures markets and the wholesale prices at which DFA sold milk and cheese. Plaintiffs are consumers
of milk and cheese products manufactured by DFA or Keller's and purchased from retailers.

The Cheddar Spot market is the only commodities exchange for the sale/purchase of cheddar cheese in the country. The
Cheddar Spot market provides a market for trading cheddar cheese and a pricing mechanism for the sale of a myriad
of products. Industry participants rely on the Cheese Spot market prices as the basis for prices at which they buy and
sell many of their dairy products. Plaintiffs allege that Defendants knew that the Cheese Spot market was vulnerable to
manipulation because it is thinly traded and the pricing structure does not necessarily reflect the actual cost of buying
and selling cheese. The operative complaints allege that the CFTC found “[b]eginning on April 14, 2004, as sellers offered
cheddar blocks on the CME Cheese Spot Call, DFA purchased block cheddar cheese. From May 21 to June 23, 2004,
DFA * * * was the sole purchaser of cheddar cheese blocks on the CME.” DFA also made large purchases of CME
cheddar cheese blocks in August and September 2004. According to the complaint, although DFA knew that it would
lose money on the resale of the cheese bought on the CME, DFA made these purchases because it also knew that it
would profit tremendously from the sales of its own products at the artificially inflated prices caused by the engineered
spike in Cheese Spot market prices. 5

5       In ruling on the direct purchasers' motion to dismiss, the Court previously found that the direct purchasers complaint
        sufficiently alleged that (1) the markets for Milk Futures contracts for June, July and August 2004 were relevant markets;
        (2) Defendants had market power; and (3) Defendants wrongfully acquired that market power. To the extent that these
        conclusions, as well as additional conclusions found in Judge Hibbler's prior ruling, apply to the indirect purchasers'
        allegations, the law-of-the-case doctrine applies, as the law-of-the-case presumption holds when a case is reassigned from one
        judge to another. See Minch v. City of Chicago, 486 F.3d 294, 301 (7th Cir.2007) (“Among other things, the law of the case
        doctrine embodies the notion that a court ought not to re-visit an earlier ruling in a case absent a compelling reason, such as
        manifest error or a change in the law, that warrants re-examination.”); Brengettcy v. Horton, 423 F.3d 674, 680 (7th Cir.2005);
        Mendenhall v. Mueller Streamline Co., 419 F.3d 686, 691 (7th Cir.2005) (“In situations where a different member of the same
        court re-examines a prior ruling, the law of the case doctrine * * * reflects the rightful expectation of litigants that a change
        of judges midway through a case will not mean going back to square one”) (internal quotations omitted).




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
In reCase:
     Dairy Farmers
                  Case 21-50428-JTD
            3:17-cv-50107
                   of America,Document
                                                 Doc 22-4
                                          #: 100-1
                              Inc. Cheese Antitrust
                                                                Filed 05/21/21
                                                       Filed: 01/22/18
                                                    Litigation,           Page
                                                                Not Reported in...
                                                                                      Page
                                                                                       52 of94 ofPageID
                                                                                             160 202    #:1572
2013 WL 4506000, 2013-2 Trade Cases P 78,499

The complaints allege that, between April 14, 2004 and December 31, 2006, Plaintiffs purchased one or more of
Defendants' products under the brand names Borden, Mid–America Farms, Hotel Bar, Breakstone's, Plugra, Roberts,
Hiland Dairy Foods, Stremick's–Heritage Foods, Wilcox Dairy Farms, HP Hood, Meadow Gold, Flav–O–Rich, Dairy
Fresh, Helluva Goods, Maggio, Penn Maid, Dairymens, Chattanooga Dairy, Velda Farms, Coburg Milk, Goldenrod
Dairy Foods, Cream O Webber and Stinton Dairy from retailers, such as supermarkets. The complaints further allege
that the prices of these products “are based on * * * the Cheddar Spot price or Milk Futures contract price, independent
of prices set by any government agency.” The complaints allege that DFA is vertically integrated, distributing their
products to retailers and wholesalers. Thus, Plaintiffs either purchased directly from a retailer, who bought from DFA,
or from a customer of a wholesaler who bought from DFA. In either case, Plaintiffs allege that they purchased one of
Defendants' products in the same form as sold by Defendants at a price to the direct purchaser that had been fixed by
either the Cheese Spot or Milk Futures market contract price.

 *4 Plaintiffs further allege that the antitrust violations caused indirect purchasers to pay artificially inflated prices,
because the distributors and retailers from whom they buy necessarily pass on the inflated costs. Finally, the complaints
allege that the antitrust violations substantially affected intrastate commerce in each and every state in the continental
United States and District of Columbia by artificially inflating prices at retail establishments.

In 2008, the DFA and Keller's Defendants entered into consent decrees with the Commodity and Futures Trading
Commission (“CFTC”) for violations of the Commodity Exchange Act (“CEA”) based on their alleged manipulation
of milk futures and spot cheese contracts. DFA, Keller's, and Defendants Hanman, Kos, Millar, and Otis did not admit
liability, but they agreed to pay fines to settle the CFTC's charges.


II. Default of Keller's Creamery LP
The Federal Rules of Civil Procedure contemplate that a defendant may move to set aside a clerk's entry of default. Rule
55(c) allows a court to set aside an entry of default for good cause. Fed.R.Civ.P. 55(c). The Seventh Circuit has held that
a district court may act sua sponte in setting aside an entry of default under Rule 55(c). Judson Atkinson Candies, Inc. v.
LatiniHohberger Dhimantec, 529 F.3d 371, 386 (7th Cir.2008). The Seventh Circuit also has ruled that Rule 55(c)'s “good
cause” standard is “easier to satisfy” than Rule 60(b)'s mistake, inadvertence, and excusable neglect standard. Sims v.
EGA Prods., Inc., 475 F.3d 865, 868 (7th Cir.2007). Normally, when a defendant has moved to set aside a default, it
must demonstrate: “(1) good cause for default, (2) quick action to correct it, and (3) meritorious defense to plaintiff's
complaint.” Pretzel & Stouffer v. Imperial Adjusters, 28 F.3d 42, 45 (7th Cir.1994).

The record does not establish that Defendants' culpable conduct led to the default. DFA contends that Keller's has not
existed as a legal entity for more than six years and could not have been served. In fact, Plaintiffs delivered to DFA
the summons and petition in the name of Keller's. At best, there is a legal disagreement as to whether or not Keller's
must respond to Plaintiffs' complaints. Furthermore, as demonstrated below, insufficiencies in Plaintiffs' complaints
demonstrate that Keller's has a meritorious defense to at least some of Plaintiffs' claims in the form of a motion to dismiss.
Good cause having been shown, the Court sets aside the defaults entered against Keller's Creamery LP. Furthermore,
the Court will consider the present motions to dismiss not only on behalf of DFA, but also on behalf of Keller's, finding
that the failure to do so will only result in unnecessary delay, expense, and inconvenience for all parties, as well as the
Court. See Doe v. White, 2010 WL 323510, at *2 (C.D.Ill. Jan.20, 2010) (“There is a substantial amount of case law which
provides that successive Rule 12(b)(6) motions may be considered where they have not been filed for the purpose of
delay, where entertaining the motion would expedite the case, and where the motion would narrow the issues involved.”);
see also Coleman v. Pension Ben. Guar. Corp., 196 F.R.D. 193, 196–97 (D.D.C.2000) (allowing argument via successive
motion “[i]n the absence of any apparent bad faith, and in the interest of promoting the efficient resolution of this case.”);
Donnelli v. Peters Securities Co., L.P., 2002 WL 2003217, at *3–4 (N.D.Ill.2002); Muhammad v. Village of Bolingbrook,
2004 WL 1557958, at *1 (N.D.Ill.2004); Campbell–El v. District of Columbia, 881 F.Supp. 42, 43 (D.D.C.1995); Sharma
v. Skaarup Ship Mgmt. Corp., 699 F.Supp. 440, 444 (S.D.N.Y.1988).



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         4
In reCase:
     Dairy Farmers
                   Case 21-50428-JTD
            3:17-cv-50107
                   of America,Document
                                                 Doc 22-4
                                          #: 100-1
                              Inc. Cheese Antitrust
                                                                 Filed 05/21/21
                                                       Filed: 01/22/18
                                                    Litigation,           Page
                                                                Not Reported in...
                                                                                        Page
                                                                                         53 of95 ofPageID
                                                                                               160 202    #:1573
2013 WL 4506000, 2013-2 Trade Cases P 78,499


III. Legal Standard on Motion to Dismiss
 *5 The purpose of a Rule 12(b) motion to dismiss is not to decide the merits of the case, but rather to test the sufficiency
of the complaint. Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir.1990). In reviewing a motion to dismiss, the Court
takes as true all factual allegations in Plaintiffs' complaint and draws all reasonable inferences in their favor. Killingsworth
v. HSBC Bank Nev., N.A., 507 F.3d 614, 618 (7th Cir.2007); Long, 182 F.3d at 554. To survive a Rule 12(b)(6) motion to
dismiss, the claim first must comply with Rule 8(a) by providing “a short and plain statement of the claim showing that
the pleader is entitled to relief” (Fed.R.Civ.P. 8(a)(2)), such that the defendant is given “fair notice of what the * * * claim
is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929
(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). Second, the factual allegations in the
claim must be sufficient to raise the possibility of relief above the “speculative level,” assuming that all of the allegations
in the complaint are true. E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir.2007) (quoting Twombly,
550 U.S. at 555). “A pleading that offers ‘labels and conclusions' or a ‘formulaic recitation of the elements of a cause of
action will not do.’ “ Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting Twombly, 550
U.S. at 555). However, “[s]pecific facts are not necessary; the statement need only give the defendant fair notice of what
the * * * claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93, 127 S.Ct. 2197, 167 L.Ed.2d
1081 (2007) (citing Twombly, 550 U.S. at 555) (ellipsis in original).


IV. Standing
The Court begins its analysis with Defendants' contention that Indirect Purchaser Plaintiffs lack standing to assert their
claims. Defendants maintain that Indirect Purchaser Plaintiffs fail to allege injury in fact, antitrust injury, and antitrust
standing. Specifically, Defendants contend that Plaintiffs have failed to allege that Direct Purchasers incurred and passed
on any overcharge, and, further, that Plaintiffs did not participate in the allegedly restrained markets and thus their
alleged injuries are too remote. Prior to addressing Defendants' antitrust injury and standing arguments, two threshold
issues must be addressed: (i) whether the Court should defer ruling on standing issues until after class certification; and
(ii) whether Indirect Purchaser Plaintiffs have Article III standing for claims brought under the laws of states where no
named Plaintiff alleges that he or she purchased Defendants' products.


   A. Class Certification and Article III Standing
Indirect Purchaser Plaintiffs argue that Defendants' standing challenge is premature because class certification issues
under Rule 23 are to be decided prior to issues of standing under Article III. Specifically, Plaintiffs argue that in this
case class certification questions are “logically antecedent” to standing issues and therefore should be resolved before
standing issues are addressed. See, e.g., Ortiz v. Fireboard Corp., 527 U.S. 815, 831, 119 S.Ct. 2295, 144 L.Ed.2d 715
(1999) (in considering the propriety of certifying a settlement-only class involving persons exposed to asbestos, the Court
held that courts may evaluate class certification issues before Article III standing if the former are “logically antecedent”
to the latter); Arreola v. Godinez, 546 F.3d 788, 795 (7th Cir.2008).

 *6 Several courts—including many in this district-have addressed this issue in recent years and determined that the
Supreme Court did not intend for district courts to delay determining whether an actual case or controversy is before
them. See In re Potash Antitrust Litigation, 667 F.Supp.2d 907, 922 (N.D.Ill.2009), rev'd on other grounds sub nom.
Minn–Chem, Inc. v. Agrium Inc., 657 F.3d 650 (7th Cir.2011); see also Easter v. Am. West. Fin., 381 F.3d 948, 962 (9th
Cir.2004) (“[Ortiz ] does not require courts to consider class certification before standing.”); Tillman v. U.S. Energy Sav.
Corp., 2008 WL 2754813, at *2 (N.D.Ill. July 14, 2008) (dealing with Article III standing before class certification); In re
Packaged Ice Antitrust Litig., 779 F.Supp.2d 642, 656–57 & n. 3 (E.D.Mich.2011) (“The Court chooses to follow what it
finds to be the better-reasoned opinion on this issue which recognize and refuse to abandon the fundamental prudential
standing requirements of Article III”); Plumbers' Union Local No. 12 Pension Fund v. Nomura Asset Acceptance Corp., 658
F.Supp.2d 299, 302–05 (D.Mass.2009) (ruling on Article III standing issues prior to class certification); In re Wellbutrin
XL Antitrust Litig. ., 260 F.R.D. 143, 151–56 (E.D.Pa.2009) (refusing to postpone an inquiry into Article III standing);



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           5
In reCase:
     Dairy Farmers
                  Case 21-50428-JTD
            3:17-cv-50107
                   of America,Document
                                                 Doc 22-4
                                          #: 100-1
                              Inc. Cheese Antitrust
                                                                 Filed 05/21/21
                                                       Filed: 01/22/18
                                                    Litigation,           Page
                                                                Not Reported in...
                                                                                       Page
                                                                                        54 of96 ofPageID
                                                                                              160 202    #:1574
2013 WL 4506000, 2013-2 Trade Cases P 78,499

Carfagno ex rel. Centerline Holding Co. v. Schnitzer, 591 F.Supp.2d 630, 633 (S.D.N.Y.2008) (“[A]djudication of standing
must be made prior to determining whether the requirements of class certification have been satisfied.”); In re Salomon
Smith Barney Mut. Fund Fees Litig., 441 F.Supp.2d 579, 605–07 (S.D.N.Y.2006) (same). This Court concurs in these
decisions, which interpret Ortiz as requiring a court simultaneously facing both class certification and Article III standing
to deal with Rule 23 issues first when they are dispositive, but not directing district courts to postpone an inquiry into the
threshold issue of justiciability outside of that context. The Court finds the approach followed in the cases cited above to
be consistent with recent cases in which the Seventh Circuit has dealt with Article III standing prior to class certification.
See Arreola v. Godinez, 546 F.3d 788, 794–95 (7th Cir.2008) (deciding individual standing to pursue injunctive relief prior
to evaluating class certification issues). Accordingly, the Court now turns to whether Indirect Purchaser Plaintiffs have
standing to assert claims in states in which they did not allege that they purchased Defendants' products. See also In re
Potash Antitrust Litigation, 677 F.Supp.2d at 923.


   B. Article III Standing for State Law Claims
To assert federal and state antitrust claims, Plaintiffs must plead an “injury in fact” that is fairly traceable to the
challenged actions of Defendants. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351
(1992). Plaintiffs also must sufficiently allege that they (1) have suffered an “antitrust injury, which is to say injury
of the type the antitrust laws were intended to prevent and that flows from that which makes the defendants' acts
unlawful” (Cargill, 479 U.S. at 109 (quotation marks and citation omitted)); and (2) are the “proper party” to maintain an
antitrust action. See Associated General Contractors of California, Inc. v. California State Council of Carpenters (“AGC”),
459 U.S. 519, 535 n. 31, 103 S.Ct. 897, 74 L.Ed.2d 723 (1983) (“Harm to the antitrust plaintiff is sufficient to satisfy
the constitutional standing requirement of injury in fact, but the court must make a further determination whether the
plaintiff is a proper party to bring a private antitrust action.”); Kochert v. Greater Lafayette Health Serv., Inc., 463 F.3d
710, 715–16 (7th Cir.2006) (citing Serfecz v. Jewel Food Stores, 67 F.3d 591, 597–98 (7th Cir.1995)); Sw. Suburban Bd.
of Realtors, Inc. v. Beverly Area Planning Ass'n, 830 F.2d 1374 (7th Cir.1987). The Court first looks at whether Indirect
Purchaser Plaintiffs have Article III standing for claims brought under the laws of states where no named Plaintiff alleges
that he or she purchased Defendants' products.

 *7 Indirect Purchaser Plaintiffs—residents of New York, Tennessee, Massachusetts, Michigan, and Kansas—assert
claims under the statutes and common law of these and other states as well as the District of Columbia. Defendants
contend that, even if Plaintiffs have met their burden of demonstrating injury-in-fact in the states in which they allegedly
purchased Defendants' products, they have not met their burden of establishing injury in any of the other numerous
states under whose laws they have brought challenges.

An Article III standing inquiry “focuses on whether the plaintiff is the proper party to bring this suit.” Raines v. Byrd, 521
U.S. 811, 818, 117 S.Ct. 2312, 138 L.Ed.2d 849 (1997). It is the “burden of the party who seeks the exercise of jurisdiction
in his favor clearly to allege facts demonstrating that he is a proper party to invoke judicial resolution of the dispute.”
Spencer v. Kemna, 523 U.S. 1, 11, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998) (internal quotations omitted). To satisfy Article
III's standing requirement, a party must establish: (1) an injury in fact; (2) a causal connection between the injury and the
conduct complained of; and (3) a likelihood that the injury will be redressed by a favorable decision. Lujan v. Defenders
of Wildlife, 504 U.S. 555, 560–61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992); Rawoof v. Texor Petroleum Co., 521 F.3d 750,
756 (7th Cir.2008). At the pleading stage, general factual allegations of injury resulting from a defendant's conduct may
suffice to establish standing. See Lujan, 504 U.S. at 561.

Plaintiffs have alleged that they purchased Defendants' specific brand name products from retailers in New York,
Tennessee, Michigan, and Kansas, and that they paid artificially inflated prices as a result of the antitrust violations.
The Court will address injury-in-fact in greater detail below, but these allegations likely are sufficient to establish injury-
in-fact at the pleading stage with respect to those jurisdictions, as there is no heightened pleading requirement and
discovery is available to provide the particulars. See, e.g., In re Packaged Ice Antitrust Litig., 779 F.Supp.2d 642, 662–
63 (E.D.Mich.2011) (“the ACAC alleges that IP Plaintiff Desmond resides in and purchased packaged ice in California,


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          6
In reCase:
     Dairy Farmers
                  Case 21-50428-JTD
            3:17-cv-50107
                   of America,Document    #: 100-1Doc 22-4
                              Inc. Cheese Antitrust
                                                                   Filed 05/21/21
                                                       Filed: 01/22/18
                                                    Litigation,           Page
                                                                Not Reported in...
                                                                                          Page
                                                                                           55 of97 ofPageID
                                                                                                 160 202    #:1575
2013 WL 4506000, 2013-2 Trade Cases P 78,499

that as a result of the nationwide conspiracy each of the IP Plaintiffs has suffered injury in that they have paid more
for packaged ice than they would have paid absent the conspiracy and that they have thereby suffered an injury.
These facts are sufficient under Twombly” ); D.R. Ward Const. Co. v. Rohm & Haas Co., 470 F.Supp.2d 485, 502
(E.D.Pa.2006) (holding “[p]laintiffs' alleg[ations] that they purchased and paid significantly more for products containing
plastic additives as a result of defendants' price-fixing conspiracy” were sufficient to defeat motion to dismiss).

The inquiry with respect to the remaining jurisdictions is different. Defendants ask the Court to dismiss claims brought
under the laws of states in which no named Indirect Purchaser Plaintiff purchased goods. In response, Indirect Purchaser
Plaintiffs fail to provide any support establishing their individual standing to assert claims under the laws of states where
they neither reside nor purchased products. Instead, they simply urge the Court to postpone its inquiry into Article III
standing until after class certification. As noted above, the Court has rejected this argument.

 *8 The Article III standing inquiry remains the same even if the case is proceeding as a class action: “That a suit may
be a class action, however, adds nothing to the question of standing, for even named plaintiffs who represent a class
must allege and show that they personally have been injured, not that injury has been suffered by other, unidentified
members of the class to which they belong and which they purport to represent.” Simon v. Eastern Ky. Welfare Rights
Org., 426 U.S. 26, 40 n. 20, 96 S.Ct. 1917, 48 L.Ed.2d 450 (1976) (internal quotations omitted); see also Payton v. County
of Kane, 308 F.3d 673, 682 (7th Cir.2002) (“[I]t bears repeating that a person cannot predicate standing on injury which
he does not share. Standing cannot be acquired through the back door of a class action.”). To have standing as a class
representative, the plaintiff must be part of the class, “that is, he must possess the same interest and suffer the same
injury shared by all members of the class he represents.” Keele v. Wexler, 149 F.3d 589, 592–93 (7th Cir.1998) (citing
Schlesinger v. Reservists Comm. to Stop the War, 418 U.S. 208, 216 (1974)).

Here, the Indirect Purchaser Plaintiffs have not alleged an injury-in-fact for claims outside of New York, Tennessee,
Michigan, and Kansas. See Lujan, 504 U.S. at 560. Instead, Plaintiffs allege injuries as a result of buying products in
New York, Tennessee, Michigan, and Kansas. 6 The indirect complaints do not allege personal injury in any other state.
Thus, Indirect Purchaser Plaintiffs fail to satisfy their burden of showing Article III standing for states in which they
do not reside and/or did not purchase the products at issue. See In re Potash Antitrust Litigation, 667 F.Supp.2d 907,
922 (N.D.Ill.2009); Zaycer v. Sturm Foods, Inc., 896 F.Supp.2d 399, 409 (D.Md.2012) (“Zaycer was neither harmed by
the Product, nor purchased the Product, in any state other than Maryland. Zaycer suffered no injury-in-fact, and is
not in imminent danger of being injured by the Product in any of the states except Maryland. Because the injury to the
named plaintiff occurred in Maryland, she has no standing to sue under any state consumer protection law except for
Maryland's.”); Catlin v. Hanser, 2011 WL 1002736, at *8 (S.D.Ind.2011) (dismissing state law claims of named plaintiff
when he failed to allege a personal injury 33 states under which he claimed damages); see also In re Plasma–Derivative
Protein Therapies Antitrust Litigation, 2013 WL 39766, at *6 (N.D.Ill.2012) (“To the extent that San Mateo does not
claim to suffer its own personalized injury by virtue of the defendants' alleged violations of non-California state-law, San
Mateo lacks standing to assert those claims.”) (citing Simon v. Eastern Ky. Welfare Rights Org., 426 U.S. at 40 n. 20).
Accordingly, this Court dismisses claims based on the antitrust and consumer unfair competition statutes of jurisdictions
other than New York, Tennessee, Michigan, and Kansas.

6      Although Plaintiff Palombella resides in Massachusetts, she does not allege that she purchased any products in Massachusetts.


 C. Antitrust Injury and Standing for Federal Claims
*9 The indirect purchaser complaints seek injunctive relief for alleged violations of the Sherman Act under § 16 of the
Clayton Act. 7 Two limitations have been placed on the scope of antitrust liability and, thus, the availability of injunctive
relief under § 16. To maintain an antitrust action, Plaintiffs must establish that they: (1) have suffered an antitrust injury;
and (2) are the proper plaintiffs to maintain an antitrust action with respect to the relevant markets, or, in other words,
possess antitrust standing. See Kochert v. Greater Lafayette Health Servs. ., Inc., 463 F.3d 710, 715–16 (7th Cir.2006);



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               7
In reCase:
     Dairy Farmers
                   Case 21-50428-JTD
            3:17-cv-50107
                   of America,Document    #: 100-1
                              Inc. Cheese Antitrust
                                                     Doc 22-4
                                                       Filed: 01/22/18
                                                    Litigation,
                                                                      Filed 05/21/21
                                                                          Page
                                                                Not Reported in...
                                                                                               Page
                                                                                                56 of98 ofPageID
                                                                                                      160 202    #:1576
2013 WL 4506000, 2013-2 Trade Cases P 78,499

Serfecz v. Jewel Food Stores, 67 F.3d 591, 596–97 (7th Cir.1995); see also Cargill, Inc. v. Monfort of Colo., Inc., 479 U.S.
104, 110–11, 107 S.Ct. 484, 93 L.Ed.2d 427 (1986) (requiring a party seeking injunctive relief under § 16 to show antitrust
injury and antitrust standing).

7      Section 16 provides: “[a]ny person, firm, corporation, or association shall be entitled to sue for and have injunctive relief, in
       any court of the United States having jurisdiction over the parties, against threatened loss or damage by a violation of the
       antitrust laws[.]” 15 U.S.C. § 26.
To satisfy the antitrust injury requirement, Plaintiffs must allege that their “claimed injuries are ‘of the type the antitrust
laws were intended to prevent’ and ‘reflect the anticompetitive effect of either the violation or of anticompetitive acts
made possible by the violation.’ “ Tri–Gen Inc. v. Int'l Union of Operating Eng'rs, Local 150, 433 F.3d 1024, 1031 (7th
Cir.2006) (quoting Brunswick Corp. v. Pueblo Bowl–O–Mat, Inc., 429 U.S. 477, 489, 97 S.Ct. 690, 50 L.Ed.2d 701 (1977)).
Further, a court must determine whether the plaintiffs are consumers or competitors in the market in which trade was
restrained. Assoc. Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 538–39, 103 S.Ct. 897,
74 L.Ed.2d 723 (1983). And finally, where a plaintiff's injury is derivative of a more direct injury to some other person,
and that person would have a strong motivation to pursue its own antitrust claim against the defendant, standing is not
likely to exist. 8 See, e.g., Illinois Brick Co. v. Illinois, 431 U.S. 720, 97 S.Ct. 2061, 52 L.Ed.2d 707 (1977) (holding that
indirect purchasers are too remote to suffer true “antitrust injury” and therefore do not have standing under federal
antitrust law to pursue damages for antitrust violations).

8      Although Illinois Brick dealt with indirect purchaser suits seeking damages (see U.S. Gypsum Co. v. Indiana Gas Co., 350 F.3d
       623, 627 (7th Cir.2003) (“[T]he direct-purchaser doctrine does not foreclose equitable relief.”), and Plaintiffs here seek only
       injunctive relief for their federal antitrust claims, subsequent cases also analyze the directness of the injury when only equitable
       relief is sought. See, e.g., Int'l Bhd. of Teamsters, Local 734 Health & Welfare Trust Fund v. Philip Morris Inc., 196 F.3d 818,
       825 (7th Cir.1999) (noting that the “direct-purchaser doctrine of Illinois Brick and the direct-injury doctrine of Associated
       General Contractors are analytically distinct” and are “independent obstacle[s] to recovery”); In re Plasma–Derivative Protein
       Therapies, 2013 WL 39766, at *8.
Antitrust standing “examines the connection between the asserted wrongdoing and the claimed injury to limit the class of
potential plaintiffs to those who are in the best position to vindicate the antitrust infraction.” Greater Rockford Energy &
Tech. Corp. v. Shell Oil Co., 998 F.2d 391, 395 (7th Cir.1993) (citing Cargill, 479 U.S. at 111 n. 6). In Associated General
Contractors of California (“AGC” ), the Supreme Court outlined a series of factors to be evaluated to determine whether a
plaintiff has standing to bring an antitrust action. 459 U.S. at 537–45. These factors are: (1) the causal connection between
the alleged antitrust violation and the harm to the plaintiff; (2) the presence of improper motive; (3) the directness between
the injury and the market restraint; (4) the speculative nature of the damages; and (5) the risk of duplicate recoveries
or complex damages apportionment. 9 See Loeb Indus., Inc. v. Sumitomo Corp., 306 F.3d 469, 484 (7th Cir.2002) (citing
AGC, 459 U.S. at 537–45). When injunctive relief alone is at issue, some factors—namely the speculative nature of the
damages and the risk of duplicate recoveries or complex damages apportionment—do not apply to the antitrust standing
analysis. See Cargill, 479 U.S. at 111 n. 6 (“Standing analysis under § 16 will not always be identical to standing analysis
under § 4.”).

9      In AGC, the Supreme Court also held that courts examining antitrust standing are to consider the type of injury and whether
       it is “of the type that the antitrust statute was intended to forestall.” 459 U.S. at 538–39 (citing Brunswick, 429 U.S. at
       487–88). The Court will consider this factor under the rubric of antitrust injury, as the Seventh Circuit has structured its
       analysis of antitrust injury and antitrust standing in this manner. See Kochert, 463 F.3d at 715–719 (analyzing antitrust injury
       prior to the antitrust standing factors set out in AGC ); Serfecz, 67 F.3d at 596–97 (examining antitrust injury and antitrust
       standing separately); Local Beauty Supply, Inc. v. Lamaur Inc., 787 F.2d 1197, 1201 (7th Cir.1986) (distinguishing between
       the requirements of antitrust injury and antitrust standing).
 *10 Plaintiffs claim that Defendants conspired to manipulate and raise the prices for cheese on the CME Cheese
Spot Market and for futures contracts on the Milk Futures Market, knew that these prices were used as a basis for



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                      8
In reCase:
     Dairy Farmers
                  Case 21-50428-JTD
            3:17-cv-50107
                   of America,Document    #: 100-1Doc 22-4
                              Inc. Cheese Antitrust
                                                                  Filed 05/21/21
                                                       Filed: 01/22/18
                                                    Litigation,           Page
                                                                Not Reported in...
                                                                                          Page
                                                                                           57 of99 ofPageID
                                                                                                 160 202    #:1577
2013 WL 4506000, 2013-2 Trade Cases P 78,499

the prices of dairy products with Defendants' customers, and also knew that increasing these prices would increase the
price of dairy products with Defendants' customers, who in turn passed on the higher prices to Plaintiffs (purchasers at
retail establishments in New York, Tennessee, Michigan, and Kansas). In response, Defendants contend that Indirect
Purchaser Plaintiffs have failed to allege injury-in-fact because the complaints purportedly do not identify “what products
they purchased or when and from whom they purchased those products” or that “the retailers from whom they purchased
* * * incurred an overcharge or passed on any such overcharge.” But Plaintiffs have provided enough detail—they
purchased dairy products from retailers in their respective states, which were priced higher than they would have been
because of Defendants' conduct—to survive this challenge.

Instead, Defendants' best argument as to why Plaintiffs fail to allege injury in fact is that Plaintiffs' complaints say very
little about the chain of distribution, including whether the retailers with whom Plaintiffs dealt purchased dairy products
directly from a manufacturer or indirectly through one or more distributors. Still, at this stage, Plaintiffs' less than robust
allegations suffice to show fairly typical antitrust injury—that is, that Plaintiffs suffered higher prices as a result of
Defendants' conduct. See U.S. Gypsum Co., 350 F.3d at 626–27 (“A private plaintiff must show antitrust injury—which
is to say, injury by reason of those things that make the practice unlawful, such as reduced output and higher prices.”);
Int'l Bhd. of Teamsters, Local 734 Health & Welfare Trust Fund v. Philip Morris Inc., 196 F.3d 818, 825 (7th Cir.1999)
(“To recover under the antitrust laws, the plaintiff must show that its injury flows from that which makes the conduct an
antitrust problem: higher prices and lower output.”); Kochert, 463 F.3d at 715 (observing that “the principal purpose of
the antitrust laws is to prevent overcharges to consumers.”); In re Packaged Ice Antitrust Litig., 2011 WL 891169, at *16
(E.D.Mich. Mar.11, 2011). As discussed below, Plaintiffs' chain-of-distribution allegations present problems for them
with respect to the antitrust standing inquiry, but are sufficient to show typical antitrust injury.

Defendants also contend that Plaintiffs, as consumers who purchased from suppliers in a competitive market, could
not have incurred the overcharge. Defendants rely solely on In re Microsoft Corp. Antitrust Litig., 168 F.Supp.2d 541,
546 (D.Md.2001), which, without any analysis, supports Defendants' theory. However, Plaintiffs cite numerous cases
offering the conflicting theory that consumers are injured more often than intermediaries. See, e.g., D .R. Ward Const.
Co., 470 F.Supp.2d at 503 (denying motion to dismiss where “plaintiffs allege that they paid an inflated price for plastics
additives due to defendants' price-fixing agreement, thereby implying that the direct harm of the price-fixing conspiracy
was passed through the stream of commerce to them, purchasers of products containing plastics additives”); Lorix, 736
N.W.2d at 631 (“As an end user, plaintiff is the party most likely to be injured by an anticompetitive overcharge because
she is the only party in the chain of purchase who cannot pass on part or all of that overcharge”). At this stage of the
litigation, Plaintiffs' theory gets the benefit of any doubt; whether the degree of “pass on” 10 of an industry-wide price
increase is greater in a more competitive market is a matter that cannot be resolved on the pleadings alone.

10     In general, “[p]assing on describes the action of an overcharged buyer who passes the extra expense on to those who buy
       from him.” In re Sugar Industry Antitrust Litig., 579 F.2d 13, 16 n. 4 (3d Cir.1978) (internal quotation marks omitted). The
       “passing-on” theory has been invoked in one of two ways: “Defensive passing on refers to efforts by antitrust defendants to
       show that a particular plaintiff was not injured because he had foisted the inflated price onto his own customers. Offensive
       passing on is used to characterize plaintiffs' strategy proving that an overcharge was imposed upon them by buyers closer
       to the defendant in the chain of distribution.” Id. (internal quotations omitted); see also Warren Gen. Hosp. v. Amgen Inc.,
       643 F.3d 77, 85 (3d Cir.2011).
 *11 Even assuming, based on the foregoing, that Plaintiffs' have sufficiently alleged an injury tied to Defendants'
conduct, Plaintiff still must demonstrate that they are the proper plaintiffs to maintain an antitrust action with respect
to the relevant markets. The focus of Defendants' argument is that Plaintiffs were not participants in the allegedly
restrained markets. See AGC, 459 U.S. at 538–39. Defendants maintain that Indirect Purchaser Plaintiffs do not allege
that they were participants in the “two relevant markets—the CME cheese spot market and the CME class III milk
futures market * * * * To the contrary, [Indirect Purchaser Plaintiffs] allege that they purchased finished ‘Dairy Products'
from retail establishments.” Indirect Purchaser Plaintiffs contend they should be treated as participants in the relevant




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              9
In reCase:
     Dairy Farmers
                  Case 21-50428-JTD
            3:17-cv-50107
                   of America,Document    #: 100-1
                              Inc. Cheese Antitrust
                                                   Doc 22-4        Filed 05/21/21
                                                       Filed: 01/22/18
                                                    Litigation,           Page
                                                                Not Reported in...
                                                                                           Page
                                                                                            58 of100
                                                                                                  160ofPageID
                                                                                                        202 #:1578
2013 WL 4506000, 2013-2 Trade Cases P 78,499

market because their injury—paying higher prices for Defendants' products—was a foreseeable, intended consequence
of Defendants' illegal actions and flows from that which makes Defendants actions unlawful. 11

11     As a threshold matter, Judge Hibbler previously held that the Direct Purchaser Plaintiffs may only recover for damages
       caused by Defendants' monopolization of the milk futures market. Accordingly, the Court permitted claims to go forward
       for Plaintiffs whose injuries stem from the anticompetitive effects of monopolization on the milk futures market, including
       “purchasers of milk futures during months besides June, July, and August 2004 * * * [and] any Plaintiffs who entered into
       contracts whose value was directly tied to the price of milk futures will also be allowed to proceed.” The Court denied recovery
       for damages arising from the increase of prices in the cheddar spot market because they “stem from the collateral manipulation
       of the cheese markets.” Here, Indirect Purchaser Plaintiffs allege that both facets of Defendants' scheme injured them, as they
       purchased products whose prices were determined by both the cheese spot and milk futures markets. But, contrary to Plaintiffs'
       mistaken assumption, Direct Purchaser Plaintiffs also include both cheese and milk commodities buyers at the wholesale
       level. See Direct Purchaser Compl. ¶¶ 26, 28. Thus, Plaintiffs are not claiming a new category of injuries as they suggest, and
       they have not put forth any additional reasons for departing from Judge Hibbler's prior ruling. Judge Hibbler previously
       rejected the claims of Direct Purchasers of milk and cheese not indexed to the CME (based on the filed-rate doctrine) and
       the monopolization claims of purchasers whose injuries stem from the inflated price of cheese for lack of standing. Because
       Plaintiffs have offered no support for departing from Judge Hibbler's prior rulings other than one based on a mistaken
       assumption about the identity of Direct Purchaser Plaintiffs, Judge Hibbler's prior holdings remain law of the case. See Creek
       v. Village of Westhaven, 144 F.3d 441, 445 (7th Cir.1998) (“The law of the case doctrine is a rule of practice, based on sound
       policy that, when an issue is once litigated and decided, that should be the end of the matter.”).
The first hurdle that Indirect Purchaser Plaintiffs face is demonstrating that their injury constitutes an integral part of the
alleged price-fixing conspiracy: to wit, Defendants' alleged agreement to (1) purchase all of the available long positions
in three months' worth of Class III milk futures contracts and large quantities of cheese on the CME in an effort to
gain control of those markets, (2) sell their positions at an unreasonably high price to justify charging inflated prices for
their futures positions, and (3) maintain those prices long enough to sell off all of their positions at a profit. In short,
as Judge Hibbler previously observed, the object of the conspiracy was manipulating the futures market and the players
were participants in the futures market, either by virtue of being competitors for the futures contracts who were boxed
out of the market temporarily or as purchasers of those allegedly inflated contracts. Indirect Purchaser Plaintiffs allege
a general causal relationship between their injury and the alleged anticompetitive activity: Defendants manipulated the
futures market and in turn Plaintiffs paid higher prices for finished dairy products. But their injury is not alleged to be
a necessary step in furthering the ends of the conspiracy involving the two relevant markets. Instead, their injury is, “at
best, a result of—rather than a means to or a cause of”—the injury sustained by the participants in the milk futures
and spot cheese markets. See In re Refrigerant Compressors Antitrust Litigation, 2013 WL 1431756, at *12 (E.D.Mich.
Apr.9, 2013) (citing Province v. Cleveland Press Publ'g Co., 787 F.2d 1047, 1052 (6th Cir.1986)); see also Potash, 667
F.Supp.2d at 940–41 (finding that indirect purchasers did not have standing because they failed to allege a chain of
causation between the alleged restraint in the market—an illicit agreement to fix the price of potash—and their injury—
paying higher prices for potash-containing products, specifically, fertilizer). That does not mean that they did not feel
any effects from the conspiracy; however, as explained below, it bears on the directness of the injury.

 *12 In determining whether a plaintiff has antitrust standing, a court must look at “the directness between the injury and
the market restraint.” See Loeb, 306 F.3d at 484. Because the concept of antitrust standing was developed with common
law proximate causation standards in mind, directness is a particularly important factor in the Court's analysis. See
Greater Rockford, 998 F.2d at 395 (noting that antitrust standing serves the same function as the common law proximate
cause requirement) (citing AGC, 459 U.S. at 533). In establishing directness as a factor in the antitrust standing analysis,
the Court in AGC examined two separate considerations: (1) the chain of causation alleged by the plaintiffs; and (2) the
existence of an identifiable class of persons whose self-interest would normally motivate them to vindicate the public
interest in antitrust enforcement. AGC, 459 U.S. at 540–42.

By way of a few examples, in Potash, indirect purchasers bought products containing potash as a component from direct
customers of the alleged conspirators. The district court concluded that the indirect purchasers failed to allege a chain of


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                10
In reCase:
                 Case 21-50428-JTD
            3:17-cv-50107
     Dairy Farmers of America,Document
                                               Doc 22-4
                                          #: 100-1
                              Inc. Cheese Antitrust
                                                              Filed 05/21/21
                                                       Filed: 01/22/18
                                                    Litigation,           Page
                                                                Not Reported in...
                                                                                    Page
                                                                                     59 of101
                                                                                           160ofPageID
                                                                                                 202 #:1579
2013 WL 4506000, 2013-2 Trade Cases P 78,499

causation between the alleged restraint in the market—an illicit agreement to fix the price of potash—and their injury—
paying higher prices for potash-containing products, specifically, fertilizer. 667 F.Supp.2d at 940–41. As here, indirect
purchasers argued that they satisfied this requirement by alleging “that Plaintiffs, as consumers, have been forced to pay
higher prices for potash products as a result of defendants' price-fixing scheme.” However, the court determined that their
complaint failed “to allege the necessary links between the anticompetitive activity and their injury,” noting in particular
the “absence of any allegation regarding whether the parties from whom Indirect Purchaser Plaintiffs purchased fertilizer
actually passed on any overcharges they may have paid from parties further up the supply chain resulting from the
alleged price-fixing agreement among Defendants.” Similarly, in In re Refrigerant Compressors Antitrust Litigation, the
court concluded that the “causal nexus between the alleged conspiracy in the hermetic compressor market and the IP
Plaintiffs' alleged injury (paying inflated prices for finished goods that contain hermetic compressors) [was] too remote
and attenuated to support antitrust standing.” 2013 WL 1431756, at *14–15 (E.D.Mich. Apr.9, 2013); see also In re
Dynamic Random Access Memory (DRAM) Antitrust Litig., 536 F.Supp.2d 1129, 1136–41 (N.D.Cal.2008) (dismissing
state antitrust claims of computer purchasers because they did not participate in the market for computer memory).

Like the indirect purchasers in Potash, DRAM, and Refrigerant Compressors, Indirect Purchaser Plaintiffs are
downstream participants in a retail market (finished dairy products), which is separate from the allegedly restrained
markets (spot cheese and milk futures bought and sold on a commodities exchange). Further, the allegedly price-fixed
products (commodities/futures contracts) are not even components of the products that Plaintiffs purchased. Plaintiffs'
injury, to the extent they have one, occurred in a market secondary to the allegedly monopolized market and occurred
only after the spot cheese commodity evolved, eventually, into a finished dairy product. Again, that is not to say that the
price of those contracts does not ultimately affect the price of the finished dairy products, but the existence of different
markets weighs against finding that they have antitrust standing to pursue their federal antitrust claims. See also In re
Potash Antitrust Litigation, 667 F.Supp.2d 907, 937–41 (N.D.Ill.2009).

 *13 The complicating factor here—which was not discussed in Potash, DRAM, and Refrigerant—is the Seventh Circuit's
recognition that different injuries in distinct markets may be inflicted by an antitrust conspiracy and thus differently
situated plaintiffs might be able to raise claims for the same anticompetitive behavior. Loeb, 306 F.3d at 481. In Loeb,
purchasers of copper in the cash market, who in turn produced copper wire or repackaged and sold scrap, alleged that
the defendants conspired to manipulate price of copper cathode on the futures market in violation of federal and state
antitrust laws. The Seventh Circuit held that the fact that copper futures traders had a claim under the Sherman Act
did not render purchasers in cash market “indirect purchasers” unable to bring their own claim; however, while copper
wire producers who purchased cathode on the physical market could bring a Sherman Act claim, scrap dealers did not
suffer direct injury and could not sue under the Sherman Act. In analyzing the relevant markets, the court concluded that
the injuries suffered by the plaintiffs who purchased inflated futures contracts from the defendants were distinct from
any harm inflicted on plaintiffs who paid inflated cash prices for cathode or who purchased copper rod from integrated
producers.

The court pointed out the paradigm in all of the cases cited by the defendants: “Party A, the antitrust violator, sells to
Party B, and then Party C, a down-stream purchaser from B, seeks to recover the implicit overcharges that B passed on
to C.” 12 Loeb, 306 F.3d 482; see, e.g., Kansas v. UtiliCorp United, Inc., 497 U.S. 199, 207, 110 S.Ct. 2807, 111 L.Ed.2d
169 (1990) (public utilities, but not residential customers to whom they sell, may sue natural gas companies); In re Brand
Name Prescription Drugs Antitrust Litig., 123 F.3d 599, 606 (7th Cir.1997) (drug wholesalers, but not retail pharmacies to
whom they sell, may recover from manufacturers); McCarthy v. Recordex Serv., Inc., 80 F.3d 842, 852–54 (3d Cir.1996)
(attorneys, but the clients to whom they offer services, may recover overcharges for copies); In re Beef Indus. Antitrust
Litig., 710 F.2d 216, 218 (5th Cir.1983) (packers who sell to grocers may recover for their unlawful conduct but feeders
who sell to packers may not). The court then determined that the plaintiffs were not indirect purchasers along a supply
chain; “instead, the alleged conspiracy operated in the separate but related futures market, through which it sought
directly to manipulate the price of copper the plaintiffs were buying.” Loeb, 306 F.3d 482; see also Sanner v. Board of
Trade, 62 F.3d 918, 929 (7th Cir.1995) (rejecting the proposition that “participants in the futures market were more



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      11
In reCase:
     Dairy Farmers
                  Case 21-50428-JTD
            3:17-cv-50107
                   of America,Document    #: 100-1
                              Inc. Cheese Antitrust
                                                   Doc 22-4         Filed 05/21/21
                                                       Filed: 01/22/18
                                                    Litigation,           Page
                                                                Not Reported in...
                                                                                            Page
                                                                                             60 of102
                                                                                                   160ofPageID
                                                                                                         202 #:1580
2013 WL 4506000, 2013-2 Trade Cases P 78,499

directly injured,” so as to preclude recovery by farmers in the cash market and finding that in the context of a market
manipulation scheme, damages inflicted on the physical commodity market were not derivative of injuries in the futures
market but rather formed a separate and compensable injury).

12     In their response to Defendants' motion to dismiss, the Asmann Plaintiffs set up an almost identical scenario:
            Here, the Petition alleges Defendants manipulated the index that is used to set the price for the products that Plaintiff
            purchased. Consequently, the price that retailers paid DFA for those products was increased and those retailers in turn
            increased their prices to the general public, including Plaintiff. In particular, Defendants purchased all the contracts on
            the Cheddar Spot market with the purpose and effect of raising the prices that DFA received for its products that use the
            Cheddar Spot market as the basis for their prices. Plaintiff's payment of higher prices for those products has been caused
            by the exact conduct forbidden by [antitrust statutes].
 *14 This analysis—which looks separately at the futures and physical markets—guides the Court, but at the end of
the day does not save Indirect Purchasers' federal claims. As the court in Loeb pointed out, while there may be separate
markets giving rise to separate claims—“in the context of a market manipulation scheme, damages inflicted on the
physical commodity market [are] not derivative of injuries in the futures market”—the “directness inquiry” presents a
separate hurdle to Indirect Purchasers' claims. Even in the physical market, retail purchasers are classic examples of
indirect victims of antitrust injury. Distributors and wholesalers already entered into monetary transactions involving
these same products. In fact, there are numerous links in the chain of distribution before a finished dairy product
reaches a retailer, including transactions between the retailer and its distributors or wholesalers, between distributors or
wholesalers and manufacturers of cheese products, and between manufacturers and milk producers. 13 These companies
at the least have suffered more direct injuries than the retail purchasers. Cf. Sanner, 62 F.3d at 927 (soybean farmers,
clearly the most directly injured participants in the cash market because they were the only cash sellers of soybeans, were
permitted to recover their soybean losses, but millers, wholesalers, or retailers of soybeans were not).

13     As discussed above, the fact that the alleged conspiracy operated in the separate but related futures market does not necessarily
       doom the Indirect Purchaser Plaintiffs' claims; however, it is a fact that the casual connection is even more attenuated and
       complicated here than in the typical indirect purchaser case because the allegedly price-fixed products are not components
       of the finished goods.
Ultimately, the directness inquiry focuses on the presence of more immediate victims of an antitrust violation who
are presumed to be in a better position to advance an action. “The existence of an identifiable class of persons whose
self-interest would normally motivate them to vindicate the public interest in antitrust enforcement diminishes the
justification for allowing a more remote party * * * to perform the office of a private attorney general.” AGC, 459 U.S.
at 542; see also Serfecz v. Jewel Food Stores, 67 F.3d at 598 (noting that “only parties who can most efficiently vindicate
the purposes of the antitrust laws have antitrust standing”) (emphasis added). Here, the directness of the injury weighs
“particularly heavily” in the Court's analysis because the existence of a less remote party to vindicate the public interest
is no hypothetical proposition. The direct purchasers have actively pursued their claims and they seek damages as well as
“injunctive relief * * * to prevent future anticompetitive and unlawful conduct.” See Kochert, 463 F.3d at 718–19; see also
In re Plasma–Derivative Protein Therapies Antitrust Litigation, 2012 WL 39766, at *7–9 (N.D.Ill.2012) (concluding that
indirect plaintiffs lacked antitrust standing to pursue federal antitrust claims). Thus, by denying Indirect Plaintiffs leave
to proceed with their federal antitrust claims, the Court would not “leave a significant antitrust violation undetected or
unremedied.” Kochert, 463 F.3d at 718–19. For all of these reasons, the Court concludes that Indirect Purchaser Plaintiffs
lack antitrust standing to pursue their federal antitrust claims. See also In re Plasma–Derivative Protein Therapies Anitrust
Litigation, 2012 WL 39766, at *7–9 (N.D.Ill.2012) (concluding that indirect plaintiffs lacked antitrust standing to pursue
federal antitrust claims).


V. Subject Matter Jurisdiction and the MDL
 *15 The parties have raised a number of other important issues, including whether and how the AGC factors apply
to each of the various state antitrust claims that Plaintiffs seek to bring. Those questions will be deferred for the time


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 12
In reCase:
     Dairy Farmers
                  Case 21-50428-JTD
            3:17-cv-50107
                   of America,Document    #: 100-1
                              Inc. Cheese Antitrust
                                                   Doc 22-4        Filed 05/21/21
                                                       Filed: 01/22/18
                                                    Litigation,           Page
                                                                Not Reported in...
                                                                                           Page
                                                                                            61 of103
                                                                                                  160ofPageID
                                                                                                        202 #:1581
2013 WL 4506000, 2013-2 Trade Cases P 78,499

being because the Court must address two issues that have not been briefed by the parties: (i) whether the Court retains
original jurisdiction pursuant to CAFA or, in the alternative, should decline to exercise supplemental jurisdiction now
that it has been determined that all federal claims asserted by the Indirect Purchasers are subject to dismissal; and (ii)
whether the dismissal of Indirect Purchaser Plaintiffs' federal antitrust claims should have any effect on the overall case
management of this multi-district litigation.

More specifically, with the Indirect Purchasers' federal claims now subject to dismissal, the Court now must determine
whether it retains original subject matter jurisdiction and if not, whether it should decline to exercise supplemental
jurisdiction. See Pisciotta v. Old Nat'l Bancorp, 499 F.3d 629, 634 (7th Cir.2007). At present, the parties have not
addressed whether the Indirect Purchaser Plaintiffs' complaints meet CAFA's jurisdictional requirements. Moreover, in
the event that CAFA's jurisdictional requirements are not met, the Court must consider whether to retain supplemental
jurisdiction over Indirect Purchaser Plaintiffs' state law claims, given the comity concerns involved and the fact that to
date substantial judicial resources have not been committed to the state law counts. Because Plaintiffs seek to establish
federal jurisdiction, it is their burden to establish the jurisdictional facts by a preponderance of the evidence. See Blomberg
v. Serv. Corp. Int'l, 639 F.3d 761, 763 (7th Cir.2011).

Finally, even if federal jurisdiction exists by virtue of the CAFA, the other cases that have been transferred to this Court
all relate to Direct Purchaser claims in which all parties save Defendants Schreiber are engaged in settlement proceedings.
Going forward, the Indirect Purchaser side of the case will involve a myriad of state-law claims. The Court invites the
parties to address at the next status hearing and in any subsequent supplemental briefing how best to manage the rather
unusual posture of this case in light of the purposes of coordinated multi-district pre-trial proceedings.


VI. Conclusion
For the reasons stated above, the Court concludes that Indirect Purchaser Plaintiffs have Article III standing to pursue
state-law claims based on New York, Tennessee, Michigan, and Kansas law, but lack antitrust standing to pursue
their federal claims. Defendants' motions to dismiss [160, 197] are granted in part such that the federal claims are
dismissed 14 and the remaining issues are deferred pending further input from the parties as to (1) the Court's subject
matter jurisdiction under CAFA, (2) whether, if CAFA jurisdiction is lacking, the Court should exercise supplemental
jurisdiction over the Indirect Purchaser Plaintiffs' state law claims given that all federal claims of the Indirect Purchaser
Plaintiffs are subject to dismissal, and (3) how the Court's ruling today should affect the overall case management of
these MDL proceedings. This matter is set for a status hearing on September 6, 2013 at 10:30 a.m. to address how best
to obtain the parties' input on these matters.

14     Defendants have asked in their briefing that the dismissal be with prejudice and without leave to attempt to replead given
       that the Indirect Purchaser Plaintiffs already have had an original and two amended complaints; Plaintiffs request that the
       Court sua sponte grant leave to replead in the event of a dismissal order. The Court adopts a middle ground: if, after reviewing
       the Court's decision, the Indirect Purchaser Plaintiffs believe that they have a viable basis to replead, they may file a motion
       requesting leave to do so.


All Citations

Not Reported in F.Supp.2d, 2013 WL 4506000, 2013-2 Trade Cases P 78,499

End of Document                                                   © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               13
In reCase:
                 Case 21-50428-JTD
           3:17-cv-50107
     Plasma-Derivative Protein Document
                                               Doc 22-4
                                           #: 100-1
                               Therapies Anitrust
                                                               Filed 05/21/21
                                                       Filed:Not
                                                  Litigation, 01/22/18
                                                                 Reported Page
                                                                                     Page 104 ofPageID
                                                                                 62 of 160
                                                                          in F.Supp.2d...
                                                                                                 202 #:1582
2012 WL 39766, 2012-1 Trade Cases P 77,751



                                                    2012 WL 39766
                                    Only the Westlaw citation is currently available.
                                             United States District Court,
                                            N.D. Illinois, Eastern Division.

                  In re: PLASMA–DERIVATIVE PROTEIN THERAPIES ANITRUST LITIGATION.

                                                 No. MDL 2109, 09 C 7666.
                                                            |
                                                      Jan. 9, 2012.



                                        MEMORANDUM OPINION & ORDER

JOAN B. GOTTSCHALL, United States District Judge.

 *1 The County of San Mateo (“San Mateo”) filed suit against defendants CSL Limited, CSL Behring LLC, and
CSL Plasma (collectively, “CSL”), Baxter International Inc. (“Baxter”), and Plasma Protein Therapeutics Association
(“PPTA”), alleging that the defendants violated § 1 of the Sherman Act, 15 U.S.C. § 1, as well twenty-five states'
antitrust laws and fourteen states' unfair competition or consumer protection laws, by virtue of a conspiracy to “restrict
output to artificially raise, fix, maintain and/or stabilize the prices of Plasma–Derivative Protein Therapies in the United
States.” (See Indirect–Purchaser Plaintiff's Class Action Compl. ¶ 280, ECF No. 367–2.) The defendants have moved
to dismiss the complaint, arguing that San Mateo lacks standing to pursue its claims, and that certain of San Mateo's
state law claims fail for various reasons. For the reasons stated below, the court grants in part and denies in part the
defendants' motion and requests additional briefing as to certain issues.



                                                   I. BACKGROUND

This multi-district litigation presently consists of almost twenty actions brought on behalf of direct and indirect
purchasers of plasma-derivative protein therapies against the defendants. In their consolidated amended complaint (see
ECF No. 222), the direct purchaser plaintiffs alleged that CSL and Baxter, the two largest domestic producers of plasma-
derivative therapies, conspired along with PPTA, a trade association, to restrict supplies of plasma-derivative therapies
and to raise prices in violation of the Sherman Act, 15 U.S.C. § 1. All defendants moved to dismiss the consolidated
amended complaint for failure to state a claim under the standard articulated in Bell Atlantic Corp. v. Twombly, 550 U.S.
544 (2007), and PPTA and CSL filed separate motions arguing additional grounds for dismissal. The court denied all
of these motions. See In re Plasma–Derivative Protein Therapies Antitrust Litig., 764 F.Supp.2d 991 (N.D.Ill.2011). In
particular, while the court agreed that the defendants made “a somewhat convincing case that all of plaintiffs' allegations
can be explained as behavior perfectly in line with the firms' independent self-interest,” the court noted that at the motion
to dismiss stage, “the plaintiffs need only allege a conspiracy which is plausible in light of the competing explanations,”
which the complaint had done. See id. at 1002–03. Following that decision, the parties submitted a proposed scheduling
order, which this court entered. (See ECF No. 330.) Under the schedule, the direct purchaser plaintiffs' motion for class
certification is not due until November 2012, after fact discovery closes.

At about the same time that the court entered the scheduling order, the Judicial Panel on Multidistrict Litigation
transferred to this court a putative class-action suit filed by a single named plaintiff, San Mateo, which was brought on
behalf of indirect purchasers of plasma-derivative therapies. (See Compl. ¶ 23 (“Plaintiff brings this action, on behalf of
itself and all those similarly situated in an Identified State that purchased Plasma–Derivative Protein Therapies indirectly
from Defendants.”).) In the complaint, San Mateo explains that it operates a medical center through which it administers


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        1
In reCase:
                  Case 21-50428-JTD
           3:17-cv-50107
     Plasma-Derivative Protein Document    #: 100-1
                               Therapies Anitrust
                                                   Doc 22-4
                                                       Filed:Not
                                                  Litigation,
                                                                    Filed 05/21/21
                                                              01/22/18
                                                                 Reported Page   63 of 160
                                                                          in F.Supp.2d...
                                                                                            Page 105 ofPageID
                                                                                                        202 #:1583
2012 WL 39766, 2012-1 Trade Cases P 77,751

a county-wide health care system. (Id. ¶ 28–29.) As part of that program, the medical center indirectly purchases plasma-
derivative protein therapies for use in treating patients, for sale to patients via its pharmacies, and for laboratory use.
(Id. ¶ 29.) Prior to 2007, San Mateo purchased these therapies from spot markets organized by independent distributors
or by group purchasing organizations (“GPOs”) to which San Mateo belonged. (Id. ¶ 59.) Thereafter, San Mateo
began purchasing annual allocations of the therapies either from distributors who had purchased the therapies from
manufacturers, or from GPOs that negotiated contracts with manufacturers on behalf of their members. (Id. ¶ 60.)
Despite these alternate arrangements, San Mateo claims it was forced to keep purchasing plasma-derivative protein
therapies on the spot market at a higher price due to supply shortages caused by the defendants' conspiracy. (Id. ¶¶ 61–62.)


*2 San Mateo alleges the same violation of § 1 of the Sherman Act that the direct purchasers alleged (Count I), 1 but it
also alleges violations of various state antitrust laws (Count II) 2 and state unfair competition or consumer protection
laws (Count III) . 3 San Mateo includes argument directed toward its attempt to proceed as a class action under Federal
Rule of Civil Procedure 23, and defines its “Indirect Purchaser Class” as follows:

1      As the defendants note, San Mateo's complaint closely mimics—and in some instances appears to be taken verbatim from—
       the direct purchasers' consolidated amended complaint, at least with respect to the federal antitrust allegations. In contrast to
       the direct purchasers, however, San Mateo does not seek damages based upon the alleged § 1 violation. Such damages are not
       available to indirect purchasers under Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977); instead, San Mateo seeks injunctive
       relief under § 16 of the Clayton Act, 15 U.S.C. § 26. See U.S. Gypsum Co. v. Indiana Gas Co., 350 F.3d 623, 627 (7th Cir.2003)
       (“[T]he direct-purchaser doctrine does not foreclose equitable relief.”); In re Brand Name Prescription Drugs Antitrust Litig.,
       878 F.Supp. 1078, 1083 (N.D.Ill.1995) (“Regardless of whether they are deemed indirect purchasers under Illinois Brick ... all
       of the plaintiffs may still pursue injunctive relief under § 16 of the Clayton Act.”).
2      These are Alabama, Alaska, Arizona, California, the District of Columbia, Iowa, Kansas, Maine, Maryland, Michigan,
       Minnesota, Mississippi, Nebraska, Nevada, New Mexico, New York, North Carolina, North Dakota, Oregon, South Dakota,
       Utah, Vermont, West Virginia, Wisconsin, and Wyoming. In its response, however, San Mateo agreed to dismiss the claims
       brought under the laws of Alabama and Maryland, as well as claims for damages based on Alaska and Wyoming law. (See
       Mem. in Opp'n to Defs.' Mot. to Dismiss at 1 n.1, ECF No. 369.) Therefore, these claims are dismissed.
3      These are Colorado, the District of Columbia, Florida, Illinois, Kansas, Kentucky, Maine, Maryland, Massachusetts,
       Michigan, Nebraska, New Mexico, New York, and Utah. As above, San Mateo agreed to dismiss its claims with respect
       to Kentucky, Utah, Maryland, Kansas, and Massachusetts. (See Mem. in Opp'n to Defs.' Mot. to Dismiss at 1 n.1.) These
       claims are dismissed as well. San Mateo requests leave to amend to add claims pursuant to Mass. Gen. Laws ch. 93A, §§ 9
       and 11, but having heard no argument with respect to the prejudice or futility of such an amendment, the court denies the
       motion at this time. If and when San Mateo is actually in a position to amend, it may seek leave to do so by filing a separate,
       properly briefed motion.


  All persons and entities in the United States who purchased Plasma–Derivative Protein Therapies indirectly from any
  Defendant at any time from at least as early as July 1, 2003 through the present (“Class Period”) and, which meet
  the definition of one or more of the Identified State Subclasses. Excluded from the Class are Defendants, their parent
  companies, subsidiaries and affiliates, any co-conspirators, federal governmental entities and instrumentalities of the
  federal government.
  San Mateo also defines thirty putative subclasses using this definition and replacing “the United States” with the name
  of each relevant state. San Mateo seeks to proceed under Rule 23(b)(3), arguing that common questions of fact will
  predominate in this case.
Together, the defendants have moved to dismiss the complaint under Rule 12(b)(6). First, they argue that this court
should decide the issue of San Mateo's Article III standing before deciding whether to certify the class, and that San
Mateo—being located in California and having not purchased plasma therapies in any other state—lacks standing to
proceed except as to its California state law claims. Further, the defendants claim that San Mateo lacks antitrust standing
based on the considerations delineated in Associated General Contractors of California, Inc. v. California State Council



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
In reCase:
                  Case 21-50428-JTD
           3:17-cv-50107
     Plasma-Derivative Protein Document
                                                 Doc 22-4
                                           #: 100-1
                               Therapies Anitrust      Filed:Not
                                                  Litigation,
                                                                Filed 05/21/21
                                                              01/22/18
                                                                 Reported Page
                                                                                       Page 106 ofPageID
                                                                                 64 of 160
                                                                          in F.Supp.2d...
                                                                                                   202 #:1584
2012 WL 39766, 2012-1 Trade Cases P 77,751

of Carpenters (“AGC” ), 459 U.S. 519 (1983), and that all of San Mateo's claims should be dismissed for this reason.
Finally, the defendants allege that San Mateo's state law claims fail for various reasons, which the court does not reach
at this time.



                                                 II. LEGAL STANDARD

Under Rule 12(b)(6), the defendant may seek to dismiss the case if the plaintiff “fail[s] to state a claim upon which relief
can be granted.” The court accepts as true all well-pleaded facts and draws all reasonable inferences in favor of the
plaintiff. Stayart v. Yahoo! Inc., 623 F.3d 436, 438 (7th Cir.2010). But although Rule 8(a) only requires the complaint to
contain “a short and plain statement of the claim showing that the pleader is entitled to relief,” nonetheless the complaint
must include “more than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
do.” Twombly, 550 U.S. at 555. The relevant question is whether the complaint includes enough factual allegations to
“raise a right to relief above the speculative level .” Id. In other words, to survive a motion to dismiss post-Twombly, “
‘the plaintiff must give enough details about the subject-matter of the case to present a story that holds together,’ and
the question the court should ask is ‘could these things have happened, not did they happen.” ’ Estate of Davis v. Wells
Fargo Bank, 633 F.3d 529, 533 (7th Cir.2011) (quoting Swanson v. Citibank, N.A., 614 F.3d 400, 404–05 (7th Cir.2010)).

 *3 Moreover, Rule 8 “simply specifies the conditions of the formal adequacy of a pleading”—it does not set forth the
complaint's “substantive adequacy, that is, its legal merit.” Cnty. of McHenry v. Ins. Co. of the West, 438 F.3d 813, 818
(7th Cir.2006) (quoting Kirksey v. R.J. Reynolds Tobacco Co., 168 F.3d 1039, 1041 (7th Cir.1999) (internal quotation
marks omitted)). Thus, the non-moving party is required to provide some legal basis in support of his complaint, and
“although the district court is required to consider whether a plaintiff could prevail under any legal theory or set of facts,
it ‘will not invent legal arguments for litigants,” ’ nor is it “ ‘obliged to accept as true legal conclusions or unsupported
conclusions of fact.” ’ Id. (quoting Hickey v. O'Bannon, 287 F.3d 656, 658 (7th Cir.2002), and Stransky v. Cummins
Engine Co., 51 F.3d 1329, 1335 (7th Cir.1995)).



                                                       III. ANALYSIS

A. Article III Standing and Class Certification
The standing inquiry is, at heart, an inquiry into whether a particular litigant “is entitled to have the court decide the
merits of the dispute or of particular issues.” Allen v. Wright, 468 U.S. 737, 750–51 (1984) (quoting Warth v. Seldin, 422
U.S. 490, 498 (1975)). “This inquiry involves ‘both constitutional limitations on federal-court jurisdiction and prudential
limitations on its exercise.” ’ Kowalski v. Tesmer, 543 U.S. 125, 128–29 (2004) (quoting Warth, 422 U.S. at 498). The
limitations on federal court jurisdiction stem from the Article III “case or controversy” requirement; a litigant cannot
proceed unless he demonstrates “injury in fact plus redressability.” Kochert v. Greater Lafayette Health Serv., Inc., 463
F.3d 710, 714 (7th Cir.2006). In the case of alleged antitrust violations, prudential considerations also oblige the litigant to
demonstrate what has been called “antitrust standing.” See Cargill, Inc. v. Monfort of Colo., Inc., 479 U.S. 104, 110 n.5–
6 (1986). The court turns to Article III standing and class certification first. See Disability Rights Wis., Inc. v. Walworth
Cnty. Bd. of Supervisors, 522 F.3d 796, 800 (7th Cir.2008) (“[T]he prudential standing analysis assumes satisfaction of
the Article III requirements.”).

The defendants do not challenge San Mateo's Article III standing under the Sherman and Clayton Acts, nor do they
argue that San Mateo lacks standing under California's Cartwright Act. Instead, the defendants focus on San Mateo's
standing to bring the non-California state-law claims on behalf of unnamed putative class members. San Mateo claims
that it is not seeking relief “on behalf of itself, under any law other than California's Cartwright Act,” that “all of the
damages sought under these thirty-six state laws are on behalf of the unnamed members of the putative class,” and
that “it is these unnamed putative class members' Article III standing to pursue such claims that is relevant, not [San


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           3
In reCase:
                 Case 21-50428-JTD
           3:17-cv-50107
     Plasma-Derivative Protein Document
                                               Doc 22-4
                                           #: 100-1
                               Therapies Anitrust
                                                               Filed 05/21/21
                                                       Filed:Not
                                                  Litigation, 01/22/18
                                                                 Reported Page
                                                                                     Page 107 ofPageID
                                                                                 65 of 160
                                                                          in F.Supp.2d...
                                                                                                 202 #:1585
2012 WL 39766, 2012-1 Trade Cases P 77,751

Mateo's].” (Pl.'s Mem. of Law in Opp'n at 11 n.5, ECF No. 369.) Therein lies the crux of the debate: The defendants
argue that the court must determine whether San Mateo has standing to pursue these claims before certifying a class,
and that since San Mateo is located in California and did not purchase plasma therapies in other states, it lacks such
standing. San Mateo counters by arguing that class certification is “logically antecedent” to Article III standing, and
that the court should certify the class, then determine Article III standing “with reference to the class as a whole.”

 *4 San Mateo's “logically antecedent” language is drawn from two decisions, Ortiz v. Fibreboard Corp., 527 U.S. 815
(1999) and Amchem Prods., Inc. v. Windsor, 521 U.S. 591 (1997), wherein the Supreme Court grappled with attempts to
settle an asbestos tort liability case. The settlement as proposed would have applied to “exposure-only” class members,
i.e., unnamed class members who did not yet suffer from any asbestos-related physical injury. While the Court recognized
the general rule that “Article III court[s] must be sure of [their] own jurisdiction before getting to the merits,” it went
on to note that in Ortiz and Amchem, the class certification issues were “ ‘logically antecedent’ to Article III concerns”
and therefore could “properly be treated before Article III standing.” Ortiz, 527 U.S. at 831; see Amchem, 521 U.S. at
612. The Court then delved into a detailed analysis of class certification issues, while staying “ ‘mindful that [Rule 23's]
requirements must be interpreted in keeping with Article III constraints.” ’ Ortiz, 527 U.S. at 831 (quoting Amchem,
521 U.S. at 612–13).

As one observer noted, this “logically antecedent” concept “has caused a great deal of mischief.” See Linda S. Mullenix,
Standing and Other Dispositive Motions After Amchem and Ortiz: The Problem of “Logically Antecedent” Inquiries, 2004
Mich. St. L. Rev 703, 707 (Fall 2004). Some courts have taken an almost categorical approach, routinely resolving class
certification questions prior to conducting a standing inquiry. See In re Packaged Ice Antitrust Litig., 779 F.Supp.2d 642,
653–57 (E.D.Mich.2011) (providing a good overview of the state of the law). Others have taken a “nuanced” approach,
attempting to fashion a governing principle to determine when class certification is considered “logically antecedent.”
See Mullenix, 2004 Mich. St. L. Rev at 727 (describing Payton v. Cnty. of Kane, 308 F.3d 673 (7th Cir.2002) and Rivera
v. Wyeth–Ayerst Labs., 283 F.3d 315, 319 n.6 (5th Cir.2002)). Finally, some courts limit Ortiz and Amchem to the “very
specific situation of a mandatory global settlement class,” and do not interpret those cases to require courts to consider
class certification before standing. See, e.g., Easter v. American West Fin., 381 F.3d 948, 962 (9th Cir.2004). Even with in
this district, courts have not always taken a uniform view. Compare, e.g., In re Aftermarket Filters Antitrust Litig., No.
08 C 4883, 2009 WL 3754041, at *5 (N.D. Ill. Nov 05, 2009) (“Ortiz created an exception, limited to class actions, to
the general rule that courts address standing as a threshold matter.”), with In re Potash Antitrust Litig., 667 F.Supp.2d
907, 920–23 (N.D.Ill.2009) (“Ortiz, as properly understood within the context of Georgine and Amchem, does not require
district courts to postpone the threshold inquiry into Article HI standing until after class certification.”), rev'd on other
grounds sub nom. Minn–Chem, Inc. v. Agrium Inc., 657 F.3d 650 (7th Cir.2011).

 *5 Relevant here, the Seventh Circuit has applied the “logically antecedent” test beyond the narrow confines of the
original Amchem and Ortiz decisions. See Payton, 308 F.3d at 680. On the other hand, even after Ortiz and Amchem the
Seventh Circuit has continued to resolve standing challenges before class certification. See, e.g., Arreola v. Godinez, 546
F.3d 788, 794 (7th Cir.2008) (resolving standing as “an antecedent legal issue” prior to evaluating class certification).
Together, the court interprets these decisions to mean that while Ortiz and Amchem are not confined to their particular
facts, class certification issues are not always appropriate for a pre-standing evaluation. In this case, the court concludes
class certification issues are not logically antecedent to the Article III standing question, but that San Mateo has
established standing sufficient to allow it to pursue its non-California state-law claims for the time being.

San Mateo would have the court interpret the Seventh Circuit's Payton decision expansively. It argues that where a
plaintiff is injured by “the same course of conduct for which it seeks a remedy on behalf of the class” and has standing
under the laws of its “home state,” standing for the remaining state-law claims must be addressed after class certification.
(Pl.'s Mem. of Law in Opp'n at 9–10.) In the court's view, Payton should not be read so broadly. In that case, six arrestees
who had been released on bail from various county jails filed a putative class action challenging an Illinois law that
permitted the counties to impose a special bail fee as a condition for release. That fee was set individually by each county,



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        4
In reCase:
                  Case 21-50428-JTD
           3:17-cv-50107
     Plasma-Derivative Protein Document
                                                Doc 22-4
                                           #: 100-1
                               Therapies Anitrust      Filed:Not
                                                  Litigation,
                                                                Filed 05/21/21
                                                              01/22/18
                                                                 Reported Page
                                                                                      Page 108 ofPageID
                                                                                 66 of 160
                                                                          in F.Supp.2d...
                                                                                                  202 #:1586
2012 WL 39766, 2012-1 Trade Cases P 77,751

and cost between $1 and $45. The named plaintiffs sought to certify a class that would include everyone who paid the fee
in nineteen counties, even though the named plaintiffs had direct claims in only two. The district court had dismissed all of
the claims and denied the motion for class certification as moot. Upon review, the Seventh Circuit quickly concluded that
the named plaintiffs had individual standing to proceed on their direct claims, and that the case should have advanced
to the class certification stage as to those two counties. The Seventh Circuit then turned its attention to the “thorniest
issue in this case: the propriety of maintaining a suit against the other 17 counties, for which we have no specific named
plaintiffs.” Payton, 308 F.3d at 677–78.

The court began by undertaking a detailed discussion of the “juridical link” doctrine, which permits a class action claim
to go forward where “the plaintiffs as a group—named and unnamed—have suffered an identical injury at the hands of
several parties related by way of a conspiracy or concerted scheme, or [are] otherwise ‘juridically related in a manner that
suggests a single resolution of the dispute would be expeditious.” ’ Id. at 678–79 (quoting La Mar v. H & B Novelty & Loan
Co., 489 F.2d 461, 466 (9th Cir.1973)). Because the bail bond fee was permitted by state-wide statute, the constitutionality
of that fee would not differ from one county to the next. Therefore, the Seventh Circuit concluded that the district court
should have considered class certification first. Payton, 308 F.3d at 680. But in so deciding, the court emphasized that
the existence of the Illinois statute “assure[d] that the representative ha[d] the same legal claim as the unnamed parties.”
Id. at 681–82 (emphasis added). The court also went on to stress that a named plaintiff cannot “acquire standing to
sue by bringing his action on behalf of others who suffered injury which would have afforded them standing had they
been named plaintiffs,” since “a person cannot predicate standing on injury which he does not share. Standing cannot
be acquired through the back door of a class action.” Id. at 682 (internal quotation marks and citations omitted).

 *6 Thus, in Payton the court found a juridical link between the defendants because the named and unnamed plaintiffs
suffered identical injuries based on a uniform state law; this made it appropriate to engage in a class certification analysis
prior to delving into standing. San Mateo's attempt to analogize to its own case falls flat. It would have the court look
to the existence of the alleged conspiracy, as that conspiracy “is alleged to have caused injuries to all members of the
class.” (Pl.'s Mem. of Law in Opp'n at 7–8 n.4.) While this is true, to focus on a general “course of conduct” is to miss
the mark; instead, it is the specific legal claims that are relevant. When San Mateo claims not to seek relief “on its own
behalf” for the non-California state-law claims (see Pl.'s Mem. of Law in Opp'n at 11 n.5), it effectively concedes that
it suffered no injury and has no claim as to those states. Thus, the class certification issue is not “logically antecedent,”
because “[a] ruling as to the named plaintiffs' standing depends in no way upon the standing of proposed class members.”
See In re Wellbutrin XL Antitrust Litig., 260 F .R.D. 143, 155 (E.D.Pa.2009) (also noting that in Ortiz and Amchem,
“the question of whether the proposed class members could become parties to the case was logically antecedent to the
question of whether they had standing to make claims against the defendants in those cases”).

Because class certification issues are not logically antecedent here, the court addresses San Mateo's standing to pursue
the state-law claims. To the extent that San Mateo does not claim to suffer its own personalized injury by virtue of the
defendants' alleged violations of non-California state-law, San Mateo lacks standing to assert those claims. See Lewis
v. Casey, 518 U.S. 343, 357 (1996) (“[E]ven named plaintiffs who represent a class ‘must allege and show that they
personally have been injured, not that injury has been suffered by other, unidentified members of the class to which they
belong and which they purport to represent.” ’) (quoting Simon v. Eastern Ky. Welfare Rights Org., 426 U.S. 26, 40, n.20
(1976)); Payton, 308 F.3d at 682.

That is not the end of the inquiry: San Mateo alleged that it was forced to purchase plasma-derivative protein therapies
on the spot market, and in its opposition it claims that these spot markets required San Mateo to purchase the therapies
“from anyone in the nation that had a sufficient supply,” creating an open question as to where each purchase took
place. 4 Nowhere in the complaint did San Mateo actually allege that a purchase took place in another state. (See Defs.'
Mem. in Supp. of Mot. to Dismiss at 8 (“San Mateo does not allege it made even a single plasma purchase in any state.”).)
Nor does the 134–page complaint contain any specific allegation that San Mateo suffered a personalized injury due to
the defendants' alleged violations of other states' laws. But while “[t]he party seeking to invoke federal jurisdiction ... has



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          5
In reCase:
                  Case 21-50428-JTD
           3:17-cv-50107
     Plasma-Derivative Protein Document
                                                  Doc 22-4
                                           #: 100-1
                               Therapies Anitrust      Filed:Not
                                                  Litigation,
                                                                  Filed 05/21/21
                                                              01/22/18
                                                                 Reported Page   67 of 160
                                                                          in F.Supp.2d...
                                                                                          Page 109 ofPageID
                                                                                                      202 #:1587
2012 WL 39766, 2012-1 Trade Cases P 77,751

the burden of establishing that it meets the requirements of standing,” Disability Rights Wis., Inc., 522 F.3d at 800, at this
stage San Mateo does not have to make specific allegations. Instead, “general factual allegations of injury resulting from
the defendant's conduct may suffice, for on a motion to dismiss we ‘presum[e] that general allegations embrace those
specific facts that are necessary to support the claim.” ’ Lujan, 504 U.S. at 561 (quoting Lujan v. Nat'l Wildlife Federation,
497 U.S. 871, 889 (1990)); cf. Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443–45 (7th Cir.2009) (holding
the plaintiff to a higher standard where the defendant mounted a factual attack on the plaintiff's standing). While the
complaint is silent as to how and where the alleged spot market transactions took place, the allegation of spot market
purchases is the type of general allegation that is sufficient at this stage. See Midwest Gas Servs., Inc. v. Indiana Gas Co.,
317 F.3d 703, 709–10 (7th Cir.2003) (“We keep in mind that to survive a motion to dismiss ... a plaintiff need not include
the particulars of his claim; only a ‘short and plain statement’ is needed. This is also true for antitrust cases.”).

4      San Mateo also argues that it has standing to pursue at least some of its non-California state-law claims either because some
       states do not require any part of the alleged injury to have occurred within the state (e.g., Michigan, Colorado), and because
       some states' statutes do not clearly require an in-state purchase (e.g., Arizona, Wyoming). None of this obviates the need for
       San Mateo to establish a personalized injury in fact.
 *7 None of this is to say that San Mateo will be able to establish standing at the summary judgment stage. Standing
is not a “mere pleading requirement [ ], but rather an indispensable part of the plaintiff's case,” which means that each
element “must be supported in the same way as any other matter on which the plaintiff bears the burden of proof, i.e.,
with the manner and degree of evidence required at the successive stages of the litigation.” Apex Digital, 572 F.3d at 443
(quoting Lujan, 504 U.S. at 561). Ultimately, San Mateo must support its standing with more than mere “unadorned
speculation.” See Plotkin v. Ryan, 239 F.3d 882, 885 (7th Cir.2001). For the time being, however, San Mateo has provided
sufficient general allegations of its own individualized injury for its non-California state-law claims, and the court will
not dismiss these claims for lack of Article III standing. As with the direct purchaser plaintiffs, any attempt by San Mateo
to certify an indirect purchaser class shall proceed according to the case management schedule already in place.


B. Antitrust Standing
To establish antitrust standing, San Mateo must demonstrate both that (1) it has suffered an “antitrust injury, which is to
say injury of the type the antitrust laws were intended to prevent and that flows from that which makes the defendants'
acts unlawful,” Cargill, 479 U.S. at 109 (quotation marks and citation omitted); and (2) it is the “proper party” to
maintain an antitrust action. See AGC, 459 U.S. at 535 n.31 (“Harm to the antitrust plaintiff is sufficient to satisfy
the constitutional standing requirement of injury in fact, but the court must make a further determination whether the
plaintiff is a proper party to bring a private antitrust action.”); Kochert, 463 F.3d at 715–16 (citing Serfecz v. Jewel Food
Stores, 67 F.3d 591, 597–98 (7th Cir.1995)); Sw. Suburban Bd. of Realtors, Inc. v. Beverly Area Planning Ass'n, 830 F.2d
1374 (7th Cir.1987). The court has little difficulty in concluding that San Mateo alleges an antitrust injury, because San
Mateo claims that the defendants conspired to reduce output, thereby forcing San Mateo to pay higher prices. This is a
core antitrust injury. See U.S. Gypsum Co., 350 F.3d at 626–27 (“A private plaintiff must show antitrust injury—which
is to say, injury by reason of those things that make the practice unlawful, such as reduced output and higher prices.”);
Int'l Bhd. of Teamsters, Local 734 Health & Welfare Trust Fund v. Philip Morris Inc., 196 F .3d 818, 825 (7th Cir.1999)
(“To recover under the antitrust laws, the plaintiff must show that its injury flows from that which makes the conduct
an antitrust problem: higher prices and lower output.”).

The “proper plaintiff” determination is less straightforward. In general, a court evaluates that issue by reference to
the Supreme Court's AGC opinion, which requires “a case-by-case analysis [of] the link between a plaintiff's harm and
a defendant's wrongdoing.” Loeb Indus. Inc. v. Sumitomo Corp., 306 F.3d 469, 484 (7th Cir.2002) (citing AGC, 459
U.S. at 535–36). A number of factors are considered: “(1) the causal connection between the violation and the harm;
(2) the presence of improper motive; (3) the type of injury and whether it was one Congress sought to redress; (4) the
directness of the injury; (5) the speculative nature of the damages; and (6) the risk of duplicate recovery or complex
damage apportionment.” Id. (citing AGC, 459 U.S. at 537–45); see Kochert, 463 F.3d at 718.



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                6
In reCase:
                 Case 21-50428-JTD
           3:17-cv-50107
     Plasma-Derivative Protein Document
                                               Doc 22-4
                                           #: 100-1
                               Therapies Anitrust
                                                               Filed 05/21/21
                                                       Filed:Not
                                                  Litigation, 01/22/18
                                                                 Reported Page
                                                                                     Page 110 ofPageID
                                                                                 68 of 160
                                                                          in F.Supp.2d...
                                                                                                 202 #:1588
2012 WL 39766, 2012-1 Trade Cases P 77,751


 *8 Here, the defendants argue that AGC governs both the state and federal antitrust claims, and that the application
of the AGC factors demonstrates San Mateo's lack of antitrust standing. San Mateo responds that AGC is inapplicable
because this case involves horizontal price fixing on behalf of indirect purchasers “who are ‘down a chain of supply’ of
the price-fixed product.” (See Mem. in Opp'n at 13 (quoting In re Aftermarket Filters Antitrust Litig., 2009 WL 3754041
at *7).) Furthermore, San Mateo claims that to apply AGC here would be to undermine the states' intent in enacting their
own indirect purchaser antitrust legislation. San Mateo also argues that it has antitrust standing based on the factors
set forth in AGC.

It is not clear whether San Mateo directs its “supply chain” argument to only the state law antitrust claims, or whether
it argues that the reasoning in Aftermarket Filters applies to its federal antitrust claim as well. In any event, Aftermarket
Filters is the only authority San Mateo cites in support of its argument that AGC is generally inapplicable to the case.
In Aftermarket Filters, the district court concluded that “AGC was obviously never intended to apply to [a] situation
involving claims of price fixing down a chain of distribution, because in the federal context such claims were already
barred by Illinois Brick,” and that “AGC has no application to actions brought by Direct and Indirect Purchasers alleging
a conspiracy to fix prices in an entire physical market.” In re Aftermarket Filters Antitrust Litig., 2009 WL 3754041, at
*7. The court seemingly went on to limit AGC to cases in which “the defendants' conduct causes damage in two separate
but related markets.” Id. (citing Loeb Indus. Inc. v. Sumitomo Corp., 306 F.3d 469, 481–85 (7th Cir.2002)).

To the extent that Aftermarket Filters supports San Mateo's argument, this court must respectfully disagree with the
reasoning set forth therein. AGC is not so limited. First, Illinois Brick does not resolve the question at hand, because
Illinois Brick bars indirect purchasers only from bringing federal antitrust claims for damages. Injunctive relief under §
16 of the Clayton Act remains available, and necessitates an antitrust standing inquiry. See Int'l Bhd. of Teamsters, 196
F.3d at 823, 828 (noting that the “direct-purchaser doctrine of Illinois Brick and the direct-injury doctrine of Associated
General Contractors are analytically distinct” and are “independent obstacle[s] to recovery”). And in any event, the
antitrust standing doctrine was not created by the Supreme Court in AGC; instead, the AGC analysis “was an attempt
by the Court to synthesize and clarify the confusing collection of the then-extant antitrust-standing rules.” McCarthy
v. Recordex Serv., Inc., 80 F.3d 842, 850–51 & n.13 (3d Cir.1996) (“Recognizing that these alternative formulations for
assessing antitrust standing often led to contradictory and inconsistent results, the Supreme Court in AGC attempted to
articulate a unified set of factors that could be applied generally in determining antitrust standing.”). Thus, courts have
understood AGC to incorporate the principles of Illinois Brick, id., and they have applied the AGC factors to cases that
involve a single chain of distribution. See, e.g., In re Warfarin Sodium Antitrust Litig., 214 F.3d 395, 401 (3d Cir.2000)
(evaluating § 16 claim for injunctive relief brought by indirect purchasers of a prescription drug by reference to the AGC
factors). While courts also have applied AGC to cases that involve “two separate but related markets,” this court cannot
identify any reason to limit AGC to such a scenario.

 *9 The court therefore will apply AGC, at least to the federal claim. As an indirect purchaser, San Mateo may seek
only injunctive relief. This fact necessarily modifies the court's analysis, because “standing under § 16 raises no threat
of multiple lawsuits or duplicative recoveries.” See Cargill, 479 U.S. at 110–111 n.6. Still, the AGC analysis remains
“effectively the same.” Sw. Suburban Bd. of Realtors, Inc., 830 F.2d at 1377–78. In effect, the court is left to consider the
presence of improper motive, the causal connection between the violation and the harm, and the directness of the injury.
San Mateo has alleged, inter alia, that the defendants intentionally signaled each other, “scrubbed” meeting minutes to
hide evidence of their conspiracy, and purposefully restricted supplies of plasma-derivative protein therapies in order
to raise prices. “As intent and motive may be generally averred in a pleading, see Fed.R.Civ.P. 9(b), this is a sufficient
allegation of improper motive.” Omnicare, Inc. v. Unitedhealth Group, Inc., 524 F.Supp.2d 1031, 1043 (N.D.Ill.2007).
San Mateo also has alleged a causal connection between the Sherman Act violation and the harm it purports to have
suffered, as it alleges that it paid higher prices by virtue of the conspiracy to reduce output.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        7
In reCase:
                  Case 21-50428-JTD
           3:17-cv-50107
     Plasma-Derivative Protein Document
                                                Doc 22-4
                                           #: 100-1
                               Therapies Anitrust      Filed:Not
                                                  Litigation,
                                                                Filed 05/21/21
                                                              01/22/18
                                                                 Reported Page
                                                                                      Page 111 ofPageID
                                                                                 69 of 160
                                                                          in F.Supp.2d...
                                                                                                  202 #:1589
2012 WL 39766, 2012-1 Trade Cases P 77,751

But it is the directness of the injury that weighs “particularly heavily” in the court's mind, because “ ‘[t]he existence
of an identifiable class of persons whose self-interest would normally motivate them to vindicate the public interest in
antitrust enforcement diminishes the justification for allowing a more remote party ... to perform the office of a private
attorney general.” ’ See Kochert, 463 F.3d at 718–19 (quoting AGC, 459 U.S. at 542). In this case, the existence of a less
remote party to vindicate the public interest is no hypothetical proposition: the direct purchasers are actively pursuing
their claims, and they seek damages and the same injunctive relief sought by San Mateo. By denying San Mateo leave
to proceed, the court will not “leave a significant antitrust violation undetected or unremedied.” Id. (citing AGC, 459
U.S. at 542). The court concludes that, based upon prudential considerations, San Mateo lacks antitrust standing to
pursue its federal antitrust claim.


C. Subject Matter Jurisdiction and the MDL
The parties have raised a number of other important issues, including whether and how the AGC factors apply to each
of the various state antitrust claims San Mateo seeks to bring, and whether San Mateo fails to state a claim for relief
because, inter alia, it fails to plead with the particularity required by Rule 9(b). Those questions must be put off for
the time being, because the court must address two issues that have not been briefed by either party: whether the court
has subject matter jurisdiction, and whether the dismissal of the federal antitrust claim has any effect on whether this
particular case should continue as part of the multi-district litigation.

 *10 First, although San Mateo set out class allegations in its complaint, it did not mention the Class Action Fairness
Act (“CAFA”), 28 U.S.C. § 1332(d) as a basis for this court's jurisdiction. Instead, it alleged federal jurisdiction by virtue
of § 16 of the Clayton Act, 15 U.S.C. § 26 (for injunctive relief based on the defendants' alleged violation of § 1 of the
Sherman Act), and cited 28 U.S.C. §§ 1331 and 1337. (See Compl. ¶ 25.) Section 1332(d) is only mentioned in its response
to the defendants' motion to dismiss, when San Mateo admits that its case “primarily involves state law,” and that the
case would have proceeded before a state court save for the fact that CAFA is now in effect. (See Mem. in Opp'n to
Defs.' Mot. to Dismiss at 1.)

Based on the court's ruling above, the federal claim is now dismissed. This court must determine whether it has subject
matter jurisdiction. See Pisciotta v. Old Nat'l Bancorp, 499 F.3d 629, 634 (7th Cir.2007). At present, the court has
no idea whether San Mateo's complaint meets CAFA's jurisdictional requirements. San Mateo may have satisfied the
requirement for at least 100 proposed class members. See 28 U.S.C. § 1332(5)(B), Compl. ¶ 302 (describing “thousands of
Class members”). But the complaint never sets forth the amount in controversy, which must “exceed[ ] the sum or value
of $5,000,000, exclusive of interest and costs.” 28 U.S.C. § 1332(d)(2). Moreover, the court does not know whether there
is any basis for the court to decline to exercise jurisdiction under CAFA. Because it is San Mateo that seeks to establish
federal jurisdiction, it is San Mateo's burden to establish the jurisdictional facts by a preponderance of the evidence. See
Blomberg v. Serv. Corp. Int'l, 639 F.3d 761, 763 (7th Cir.2011).

Second, even if federal jurisdiction exists by virtue of the CAFA, the other cases that have been transferred to this court
all relate to direct purchaser claims under the Sherman Act. Not only does this case involve an indirect purchaser (or
purchasers), but the federal claim has been dismissed, leaving the court with nothing but a myriad of state-law claims. It
is clear that this case will complicate and delay the proceedings. Because the only potential basis for federal jurisdiction is
CAFA, the court questions whether this particular case should remain a part of this multidistrict proceeding or whether
it belongs in the Northern District of California.

As San Mateo bears the burden of proof on the subject matter jurisdiction question, it shall file an initial brief on these
issues by February 10, 2012; the defendants' response is due March 2, 2012, and San Mateo's reply is due March 9, 2012.
The briefs are not to exceed fifteen pages.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          8
In reCase:
                  Case 21-50428-JTD
           3:17-cv-50107
     Plasma-Derivative Protein Document
                                               Doc 22-4
                                           #: 100-1
                               Therapies Anitrust
                                                              Filed 05/21/21
                                                       Filed:Not
                                                  Litigation, 01/22/18
                                                                 Reported Page
                                                                                      Page 112 ofPageID
                                                                                 70 of 160
                                                                          in F.Supp.2d...
                                                                                                  202 #:1590
2012 WL 39766, 2012-1 Trade Cases P 77,751



                                                   IV. CONCLUSION

For the reasons stated above, the court concludes that San Mateo has Article III standing to pursue its state-law claims,
but lacks antitrust standing to pursue its federal claim. The federal claim therefore is dismissed, and the remaining issues
are held in abeyance pending the completion of briefing as to this court's subject matter jurisdiction under CAFA and
the propriety of keeping this case as part of the multi-district referral.


All Citations

Not Reported in F.Supp.2d, 2012 WL 39766, 2012-1 Trade Cases P 77,751

End of Document                                              © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           9
In reCase:
                 Case 21-50428-JTD
     Yasmin3:17-cv-50107    Document
           and Yaz (Drospirenone)
                                               Doc 22-4
                                         #: 100-1
                                  Marketing, Sales...,Filed:
                                                              Filed 05/21/21
                                                             01/22/18
                                                       Not Reported in...  PagePage
                                                                                71 of113
                                                                                      160ofPageID
                                                                                            202 #:1591
2010 WL 3119499, RICO Bus.Disp.Guide 11,930



                                                  2010 WL 3119499
                                    Only the Westlaw citation is currently available.
                                             United States District Court,
                                                    S.D. Illinois.

                              In re YASMIN AND YAZ (DROSPIRENONE) MARKETING,
                           SALES PRACTICES AND PRODUCTS LIABILITY LITIGATION.
                                               This Document Relates to:
                      Philadelphia Firefighters Union Local No. 22 Health and Welfare Fund,
                      et al., on behalf of themselves and all others similarly situated, Plaintiffs,
                                                           v.
                               Bayer Healthcare Pharmaceuticals Inc., et al., Defendants.

                           Nos. 3:09–md–02100–DRH–PMF, 3:09–cv–20071–DRH–PMF.
                                                      |
                                               MDL No. 2100.
                                                      |
                                                Aug. 5, 2010.



                                                         ORDER

DAVID R. HERNDON, Chief Judge.

 *1 This cause comes before the Court for consideration of Defendant Bayer's motion to dismiss (Doc. 36) Plaintiffs'
First Amended Complaint. (Doc. 21). Plaintiffs filed a response to the motion (Doc 39) and Bayer subsequently filed a
reply. (Doc. 40). Oral arguments were heard on July 1, 2010. Upon careful consideration of the parties' arguments, the
Court determines that Bayer's motion to dismiss shall be GRANTED.



                                                  I. INTRODUCTION

Plaintiffs (Philadelphia Firefighters Union Local No. 22 Health and Welfare Fund and American Federation of State,
County and Municipal Employees, District Council 47 Health and Welfare Fund), are health and welfare benefit funds
that directly or indirectly pay for prescription drugs for their participants and their participants' dependents (health and
welfare benefit funds such as Plaintiffs are commonly referred to as third party payors). (Doc. 21 ¶¶ 6–7). Plaintiffs
seek to represent a proposed class consisting of “[a]ll third party payors in the United States and its territories that
purchased, reimbursed, and/or paid for all or part of the cost of YAZ dispensed pursuant to prescriptions in the United
States.” (Doc. 21 ¶ 123).

Defendants are Bayer HealthCare Pharmaceuticals, Inc., Bayer Corporation, Bayer HealthCare LLC, and Bayer
Schering Pharma AG (collectively “Bayer”). Bayer manufactures and markets the oral contraceptive YAZ.

Plaintiffs contend that Bayer and their associates engaged in (and conspired to engage in) a fraudulent, misleading, and
unlawful advertising campaign (“fraudulent advertising campaign”) that wrongfully promoted YAZ as safe and effective
for unapproved off-label uses and concealed or omitted facts pertaining to YAZ's safety profile. (See e.g., Doc. 21 ¶¶
4, 65, 66, 68, 70, 79). Plaintiffs claim that the alleged misrepresentations and omissions in the fraudulent advertising
campaign expanded the market for YAZ and falsely inflated the price for YAZ, which in turn caused the Plaintiffs, as



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       1
In reCase:
                  Case 21-50428-JTD
     Yasmin3:17-cv-50107    Document
           and Yaz (Drospirenone)        #: 100-1
                                  Marketing,
                                                  Doc 22-4
                                             Sales...,Filed:
                                                                  Filed 05/21/21
                                                             01/22/18
                                                       Not Reported in...      PagePage
                                                                                    72 of114
                                                                                          160ofPageID
                                                                                                202 #:1592
2010 WL 3119499, RICO Bus.Disp.Guide 11,930

third party payors, to pay (and/or reimburse) an excessive price for an excessive amount of YAZ prescriptions. (See
Doc. 21 ¶¶ 120, 121).

Plaintiffs have asserted claims under the federal Racketeer Influenced and Corrupt Organizations (“RICO”) statute and
common law claims for negligence, fraud and misrepresentation, and unjust enrichment. Defendants seek to dismiss the
complaint in its entirety for failure to state a claim. (Doc. 36).



                                                      II. BACKGROUND

A. Factual Background
YAZ “is a combined hormonal oral contraceptive consisting of estrogen and progestin.” (Doc. 21 ¶ 36). The estrogen in
YAZ is ethinyl estradiol and the progestin is drospirenone. (Doc. 21 ¶ 37). According to the Complaint, “drospirenone
has certain side effects that are different from and more dangerous than the side effects associated with [other
progestins].” (Doc. 21 ¶ 52; see also id. ¶ 63). Plaintiffs allege that these side effects include an increase in potassium
levels which can result in hyperkalemia, a condition that could eventually lead to heart attack, pulmonary embolism, or
stroke. (Doc. 21 ¶¶ 53–54). The Complaint also alleges that individuals who take YAZ have a “substantially increased
risk of gallbladder complications.” (Doc. 21 ¶ 56).

 *2 The Food and Drug Administration (“FDA”) has approved YAZ for the following uses: (1) as an oral contraceptive
(doc. 21 ¶ 39); (2) as a treatment for moderate acne vulgaris in women who choose to use an oral contraceptive (doc.
21 ¶ 41); and (3) as a treatment for premenstrual dysphoric disorder (“PMDD”) in women who choose to use an oral
contraceptive. (Doc. 21 ¶ 40).

“PMDD is a condition associated with severe emotional and physical problems that are closely linked to the menstrual
cycle.” (Doc. 21 ¶ 44). PMDD and Premenstrual syndrome (“PMS”) share some common symptoms, such as depression,
anxiety, tension, irritability, and moodiness. (Doc. 21 ¶ 46). The symptoms associated with PMDD, however, are more
severe than those associated with PMS. (Doc. 21 ¶ 46). PMDD is estimated to affect 5% of menstruating women. (Doc.
21 ¶ 44). PMS, on the other hand, affects an estimated 75% of menstruating women. (Doc. 21 ¶ 45).


B. Plaintiffs' Claims
Plaintiffs contend that Bayer and its associates 1 engaged in (and conspired to implement and carry out) a fraudulent
advertising campaign that allegedly misled a number of persons or groups of persons, including consumers; patients;
physicians; third party payors; pharmacy benefit managers; the medical, pharmaceutical, and scientific communities;
and “others involved in the selection, approval, distribution, and payment of the costs for prescription drugs.” (See
e.g., Doc. 21 ¶¶ 4, 78, 109). The fraudulent advertising campaign allegedly contained misrepresentations regarding the
circumstances in which YAZ had been approved for use and YAZ's safety profile. (Doc. 21 ¶¶ 4, 78, 109). Specifically,
Plaintiffs allege that YAZ was improperly promoted “as safe and effective for unapproved off-label uses lacking scientific
support, including PMS, acne, anxiety, tension, irritability, moodiness, fatigue, headaches, and muscle aches.” (Doc.
21 ¶ 68. See also Doc. 21 ¶¶ 68, 87, 97 (asserting that Bayer promoted YAZ as safe and effective for “unapproved off-
label” or “off-label” uses); Doc 21 ¶¶ 79, 87, 98 (alleging that Bayer “overstated” YAZ's benefits); Doc 21 ¶ 70 (claiming
that consumers selected YAZ over competing drugs and were willing to pay more for YAZ because of its purported
“extra benefits”)).

1      For purposes of Plaintiffs' RICO claims, Plaintiffs allege the existence of two separate enterprises: The YAZ DTC Enterprise
       and The YAZ Medical Marketing Enterprise (Doc. 21 ¶¶ 137, 155). The YAZ DTC Enterprise is identified as “an association-
       in-fact within the meaning of 18 U.S.C. § 1961(4), consisting of Bayer, including its employees and agents, the marketing firm
       Young & Rubicam, other marketing and publication firms that Bayer associated with to market YAZ directly to patients,



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                2
In reCase:
                 Case 21-50428-JTD
     Yasmin3:17-cv-50107    Document
           and Yaz (Drospirenone)        #: 100-1
                                  Marketing,
                                                 Doc 22-4
                                             Sales...,Filed:
                                                                 Filed 05/21/21
                                                             01/22/18
                                                       Not Reported in...     PagePage
                                                                                   73 of115
                                                                                         160ofPageID
                                                                                               202 #:1593
2010 WL 3119499, RICO Bus.Disp.Guide 11,930

       and the web designers who created www.YazUS.com.” (Doc. 21 ¶ 137). The YAZ Medical Marketing Enterprise is identified
       as “an associationin-fact within the meaning of 18 U.S.C. § 1961(4), consisting of Bayer including its employees and agents,
       medical education companies, pharmacy chains, and speakers paid by Bayer to promote YAZ for off-label uses at lunches,
       dinners, videoconferences, CMEs, and other ‘educational’ programs.” (Doc. 21 ¶ 155).
In addition, Plaintiffs contend the fraudulent advertising campaign concealed or omitted the following: (1) that the
side effects associated with YAZ are different from and more dangerous than the side effects associated with oral
contraceptives that do not contain drospiranone; (2) that YAZ users have a higher risk for adverse events and are at
risk of experiencing dangerous life-threatening side effects; (3) and that patients using YAZ should be monitored more
regularly than normal while using YAZ. (See Doc. 21 ¶¶ 51–60, 65, 68).

Plaintiffs theorize that the purpose of the fraudulent advertising campaign was to increase profitability by, (1) expanding
the market for YAZ and (2) fostering an environment that would allow Bayer to create and sustain a falsely inflated price
for YAZ. (See e .g., Doc. 21 ¶ 4 (“[Bayer] conspired with others to implement and carry out” the fraudulent advertising
campaign “in order to increase YAZ sales and price YAZ at a substantial but unwarranted premium as compared to safer,
equally effective, and cheaper oral contraceptives.”); Doc. 21 ¶ 70 (“Bayer expected and intended that such perception
would increase consumer demand for YAZ in the form of increased consumption and willingness of consumers to pay
more for YAZ than ordinary oral contraceptives in consideration of the purported extra benefits.”)).

 *3 A key component of Plaintiffs' allegations is that, in addition to oral contraception, YAZ had only been approved
for two uses, the treatment of PMDD in women using oral contraceptives and the treatment of moderate acne in women
using oral contraceptives. (See Doc. 21 ¶¶ 39–41). 2 Plaintiffs claim Bayer did not want the market for YAZ to be limited
to the small subset of oral contraceptive users affected by PMDD or moderate acne. (See Doc. 21 ¶¶ 61, 62, 64, 110). 3
Accordingly, Plaintiffs contend, Bayer decided to promote YAZ as a safe and effective treatment for conditions or
symptoms that are estimated to affect a greater number of potential users, namely acne of all severities, PMS, and/or
other premenstrual symptoms not severe enough to warrant a diagnosis of PMDD. (See Doc. 21 ¶¶ 61, 62, 64, 65, 74–
75, 77–79, 107–110).

2      As noted, the symptoms associated with PMDD and PMS overlap. (Doc. 21 ¶ 46). The distinction being the severity of the
       symptoms associated with PMDD. (Doc. 21 ¶ 46).
3      As noted, PMDD affects an estimated 5% of menstruating women while PMS affects an estimated 75% of menstruating
       women. (Doc. 21 ¶¶ 44, 45).
The fraudulent advertising campaign was allegedly accomplished using the following mechanisms: producing and
sponsoring television commercials that allegedly promoted the drug as safe and effective for off label uses while
minimizing risks associated with the drug (Doc. 21 ¶¶ 71–76); sponsoring a YAZ promoting website which “[falsely]
indicat[ed] that all patients with moderate acne were candidates for YAZ and “failed to communicate any safety
information” (Doc. 21 ¶ 77); providing financial incentives to pharmacies to draft “Dear Doctor” letters that promoted
YAZ as a safe and effective treatment for PMS (Doc. 21 ¶ 103); sponsoring and/or promoting teleconferences, lectures,
and continued medical education programs where physicians were given financial and other incentives to speak favorably
about YAZ and promote YAZ for off label uses (Doc. 21 ¶¶ 91–97); and providing financial incentives to physicians
as “rewards for past high-prescribing and inducements to write future prescriptions for off-label uses of YAZ.” (Doc.
21 ¶ 92).



                                                        III. ANALYSIS

A. LEGAL STANDARD
Rule 12(b)(6) permits a motion to dismiss a complaint for failure to state a claim upon which relief can be granted. To
state such a claim, the complaint need only contain a “short and plain statement of the claim showing that the pleader is


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              3
In reCase:
                  Case 21-50428-JTD
     Yasmin3:17-cv-50107    Document
           and Yaz (Drospirenone)        #: 100-1
                                  Marketing,
                                                    Doc 22-4
                                             Sales...,Filed: 01/22/18
                                                       Not Reported
                                                                     Filed 05/21/21
                                                                    in...         PagePage
                                                                                       74 of116
                                                                                             160ofPageID
                                                                                                   202 #:1594
2010 WL 3119499, RICO Bus.Disp.Guide 11,930

entitled to relief.” Fed.R.Civ.P. 8(a)(2). In order to survive a Rule 12(b)(6) motion to dismiss for failure to state a claim
for which relief can be granted, a complaint must allege “enough facts to state a claim to relief that is plausible on its
face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 563 (2007). Motions to dismiss are intended only to test the legal
sufficiency of the plaintiff's complaint, not to address the claims on their merits; summary judgment motions are the
proper vehicles to consider legal arguments and evidence.

Federal Rule of Civil Procedure 9(b) states that “[i]n all averments of fraud or mistake, the circumstances constituting
fraud or mistake shall be stated with particularity.” In order to meet Rule 9(b)'s strictures and survive dismissal, a plaintiff
must generally allege the who, what, where, and when of the alleged fraud. Ackerman v. Northwestern Mut. Life Ins.
Co., 172 F.3d 467, 469 (7th Cir.1999); DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir.1990); see also Vicom, Inc. v.
Harbridge Merchant Servs., Inc., 20 F.3d 771, 777 (7th Cir.1994).


B. Counts I and II Civil RICO Claims

  1. Overview
 *4 In Counts I and II of their First Amended Complaint, Plaintiffs are seeking damages under the civil remedies
provision of the federal RICO statute (18 U.S.C. § 1964(c)) for injuries that allegedly resulted from Bayer's alleged
violations of 18 U.S.C. § 1962. In Count I, Plaintiffs allege that Bayer violated 18 U.S.C. § 1962(c) by committing
acts of mail fraud and wire fraud (in violation of 18 U.S.C. § 1341 and 18 U.S.C. § 1343). (Doc. 21 ¶ ¶ 134–173).
Additionally, Plaintiffs allege that Bayer violated section 1962(c) by using interstate facilities to conduct “unlawful
activity” (in violation of 18 U.S.C. § 1952). (Doc. 21 ¶¶ 134–173). 4 In Count II, Plaintiffs allege that Bayer violated 18
U.S.C. § 1962(d) by conspiring to violate section1962(c). (Doc. 21 ¶¶ 174–183). 5

4      The term “unlawful activity” is defined to include a miscellany of criminal conduct, ranging from the violent (e.g., arson) to
       the non-violent (e.g., violation of state liquor laws). See 18 U.S.C. § 1952(b)(i)(1)-(3). Bribery is specifically enumerated as an
       “unlawful activity.” See id. § 1952(b)(i) (2).
5      Section 1962(d) provides that: “It shall be unlawful for any person to conspire to violate any of the provisions of subsections
       (a), (b), or (c) of this section.”
Plaintiffs' allegations pertaining to mail and wire fraud are based on the alleged fraudulent advertising campaign
(television commercials, YAZ promoting website, “Dear Doctor” letters, and other promotional or educational events
sponsored by Bayer). (See Doc. 21 ¶¶ 69–78, 91–98, 146–149, 163–165; Doc. 39 pp. 11–12). Plaintiffs also generally allege
that Bayer used the mails and wires to promote its fraudulent advertising campaign and to receive and distribute the
proceeds of its fraudulent advertising scheme. (Doc. 21 ¶¶ 146–149, 163–165).

The activities that are the basis for Plaintiffs' allegations pertaining to use of interstate facilities to conduct “unlawful
activity” is not entirely clear. The portions of the Amended Complaint that Plaintiffs reference in support of this claim
contain only general conclusory allegations. (Doc. 39 p. 11 citing Doc. 21 ¶¶ 145, 148, 162, and 165). Paragraphs
91 through 104 of Plaintiffs' Amended Complaint, however, contain allegations regarding money and other benefits
allegedly conferred on physicians and pharmacy chains to promote off-label uses of YAZ. (Doc. 21 ¶¶ 91–104). Assuming
this section of the Amended Complaint sufficiently alleges bribery, a specifically enumerated “unlawful activity” under
18 U.S.C. § 1952(b), these allegations would be the basis for Plaintiffs' “unlawful activity” claims.


   2. Standing
Plaintiffs cannot sustain their civil RICO claims unless they have standing. The RICO civil liability provision, 18 U.S.C.
§ 1964(c), confers standing on “any person injured in his business or property by reason of a violation of section 1962.”
18 U.S.C.1964(c). The Supreme Court has held that the “by reason of” language requires a showing of proximate cause,
i.e., a direct relationship between the plaintiff's injury and the defendant's injurious conduct. See Holmes v. Securities


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                     4
In reCase:
                  Case 21-50428-JTD
     Yasmin3:17-cv-50107    Document
           and Yaz (Drospirenone)        #: 100-1
                                  Marketing,
                                                 Doc 22-4
                                             Sales...,Filed:
                                                                 Filed 05/21/21
                                                             01/22/18
                                                       Not Reported in...     PagePage
                                                                                   75 of117
                                                                                         160ofPageID
                                                                                               202 #:1595
2010 WL 3119499, RICO Bus.Disp.Guide 11,930

Investor Protection Corp., 503 U.S. 258, 268 (1992); RWB Services, LLC v. Hartford Computer Group, Inc., 539 F.3d
681, 686 (7th Cir.2008). Thus, in order to have standing, Plaintiffs must show a direct relationship between their alleged
injury (paying too much for too many YAZ prescriptions) and the alleged RICO violation(s) (the alleged fraudulent
advertising scheme and/or the alleged acts of bribery). 6

6       For the purpose of its proximate cause analysis, the Court assumes that Plaintiffs have sufficiently alleged an “injury to
        business or property.” The Court also assumes that the alleged wrongful conduct constitutes a violation of section 1962.
 *5 As is explained fully below, the Court finds that Plaintiffs cannot meet the direct relationship requirement.
Accordingly, Plaintiffs do not have standing to bring a civil RICO cause of action. Absent standing, Plaintiffs cannot
sustain their civil RICO claims and therefore, Counts I and II cannot survive Bayer's motion to dismiss.


   3. RICO's Proximate Cause Requirement
In Holmes v. Securities Investor Protection Corp., 503 U.S. 258 (1992), the Supreme Court concluded that the “by reason
of” language in 18 U.S.C. § 1964(c) requires a showing that the defendant's violation not only was the “but-for” cause
of the plaintiff's injury, but the proximate cause as well. See Id. at 267–268. In so holding, the Court explained that it
used the term “ ‘proximate cause’ to label generically the judicial tools used to limit a person's responsibility for the
consequences of that person's own acts.” Id. at 268. As set forth in Holmes, in a civil RICO action, proximate cause
is determined by examining whether a direct relationship exists between the injury asserted and the injurious conduct
alleged. See Id. at 268–269 (describing the interpretation federal courts had given to the term in the past and holding
that the same interpretation applies to section 1964(c) the Court stated that “a plaintiff who complain[s] of harm flowing
merely from the misfortunes visited upon a third person by the defendant's acts [is] generally said to stand at too remote
a distance to recover.” Id. See also Anza v. Ideal Steel Supply Corp., 547 U.S. 451 (2006) (“When a court evaluates a
RICO claim for proximate causation, the central question it must ask is whether the alleged violation led directly to the
plaintiff's injuries.”).

The Court in Holmes discussed three policy considerations for requiring a direct relationship between the alleged harm
and the alleged injurious conduct:

             First, the less direct an injury is, the more difficult it becomes to ascertain the amount of a plaintiff's
             damages attributable to the violation, as distinct from other, independent, factors. Second, quite
             apart from problems of proving factual causation, recognizing claims of the indirectly injured
             would force courts to adopt complicated rules apportioning damages among plaintiffs removed
             at different levels of injury from the violative acts, to obviate the risk of multiple recoveries. And,
             finally, the need to grapple with these problems is simply unjustified by the general interest in
             deterring injurious conduct, since directly injured victims can generally be counted on to vindicate
             the law as private attorneys general, without any of the problems attendant upon suits by plaintiffs
             injured more remotely.

Holmes, 503 U.S. at 269–270 (internal citations omitted).


    4. Direct Proximate Causation and Third Party Payor Actions Involving Prescription Drugs

   a. Controlling Authority
Neither the Supreme Court nor the Seventh Circuit has addressed whether, in the prescription drug context, the claims
of third party payors are too remote to satisfy civil RICO's direct proximate cause requirement. The Seventh Circuit
addressed claims of a similar nature in International Broth. of Teamsters, Local 734 Health and Welfare Trust Fund
v. Philip Morris Inc. (“Teamsters” ), 196 F.3d 818 (7th Cir.1999). Extrapolating from Teamsters, however, is difficult
because certain aspects of the case are unique to tobacco litigation and clearly distinguishable from the claims advanced


                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            5
In reCase:
                  Case 21-50428-JTD
     Yasmin3:17-cv-50107    Document
           and Yaz (Drospirenone)        #: 100-1
                                  Marketing,
                                                   Doc 22-4
                                             Sales...,Filed:
                                                                    Filed 05/21/21
                                                             01/22/18
                                                       Not Reported in...        PagePage
                                                                                      76 of118
                                                                                            160ofPageID
                                                                                                  202 #:1596
2010 WL 3119499, RICO Bus.Disp.Guide 11,930

here. 7 Nonetheless, because the claims presented in Teamsters are at least in the same genre as the claims presented here,
a brief review of the Court of Appeals decision for any relevant material is warranted.

7      The Court notes that in light of the Supreme Court's decision in Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008),
       to the extent (if any) the Seventh Circuit's decision stands for the proposition that first party reliance is required to sustain
       a RICO claim it has been overturned.
 *6 In Teamsters, welfare benefits funds and health insurers (“insurers”) brought civil RICO claims against cigarette
manufacturers for costs incurred in the provision of health care services to insured cigarette smokers. The claimed
“racketeering acts” involved alleged misrepresentations by tobacco entities regarding the relation between smoking and
health that were made to the public in general. Id. at 826. The insurers alleged that the misstatements influenced smokers
and that they were injured by the amount they paid to provide medical care for smokers afflicted by lung cancer, heart
disease, and other ailments.

The Court of Appeals concluded that the plaintiffs' RICO claims “flunk[ed] Holmes.” Id. at 825. In reaching its decision,
the Seventh Circuit stated: “The injury for which the plaintiffs seek compensation is remote indeed, the chain of causation
long, the risk of double recovery palpable because smokers can file their own RICO suits, and the damages wickedly hard
to calculate.” Id. at 825. The Court of Appeals went on to articulate two reasons for deciding that the alleged injury was
indirect. First, the alleged misstatements were directed at the public in general and affected the plaintiffs “(if at all) only
because they may have influenced smokers.” The insurers, the Seventh Circuit reasoned, were reacting to the medical
results of smoking and not to the alleged misstatements. Second, the insurers were not seeking to recover money paid to
the alleged wrongdoers; rather, they sought recovery of money paid to physicians and hospitals who treated the smokers
without committing any wrong.

The Seventh Circuit also summarily rejected the contention that the insurers had been deceived by the alleged
misstatements and as a result did not counsel their insureds about the dangers of smoking, which led to higher health
expenses. The Court of Appeals explained that “[o]f all entities in society, insurers have the best information about the
relation between smoking and health problems.” Id. at 826. (emphasis in original). Further, the Court of Appeals found
that attempting to determine what the insurers would have done and how effective such a campaign would have been
was “hopelessly speculative.” Id.


   b. Persuasive Authority
A number of other district courts have considered third party payor civil RICO claims in class actions involving
pharmaceutical products. Plaintiffs bringing these claims have encountered a number of difficulties including their ability
to meet the direct proximate cause requirement established in Holmes. A majority of courts considering the issue have
concluded that the injury for which third party payors seek reimbursement is too remote and speculative to maintain a
RICO claim. For instance, in Ironworkers Local Union No. 68 v. Astrazeneca Pharmaceuticals LP, et al. (Astrazeneca),
585 F.Supp.2d 1339 (M.D.Fla., Nov. 4, 2008), the defendant pharmaceutical manufacturer argued that the third party
payor plaintiffs could not establish the requisite causal connection between the alleged RICO violation and plaintiffs'
alleged injuries. Relying on the first Holmes policy consideration, Chief Judge Anne Conway of the Middle District of
Florida, held that the third party payor plaintiffs' alleged injuries were too remote from the alleged misrepresentations
to establish direct proximate cause. Id. at 1344. Judge Conway explained that it would be difficult to ascertain “damages
caused by Defendants' alleged fraudulent conduct, as opposed to damages caused by other, independent, factors.” Id.
According to the district court, the “key independent factor” was that plan participants could only obtain the subject
drug with a prescription. Id. The district court explained that physicians use independent medical judgment to decide
whether to prescribe the subject drug to a particular patient and that judgment can be influenced by any number of
factors. Id. Accordingly, establishing that the third party payors' injuries were caused by the alleged misconduct would
require an inquiry into each doctor patient relationship to determine whether the physician was influenced by the alleged
misrepresentations and to what extent. Id.


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   6
In reCase:
                  Case 21-50428-JTD
     Yasmin3:17-cv-50107    Document
           and Yaz (Drospirenone)        #: 100-1
                                  Marketing,
                                                    Doc 22-4
                                             Sales...,Filed: 01/22/18
                                                       Not Reported
                                                                     Filed 05/21/21
                                                                    in...         PagePage
                                                                                       77 of119
                                                                                             160ofPageID
                                                                                                   202 #:1597
2010 WL 3119499, RICO Bus.Disp.Guide 11,930


 *7 Similar decisions were reached by other district courts in the following cases: Southeast Laborers Health and
Welfare Fund v. Bayer Corp., 655 F.Supp.2d 1270, 1278–12 (S.D. Fla. Jul 30, 2009) (third party payors could not
establish proximate cause in civil RICO action against prescription drug manufacturer); In re Schering–Plough Corp.
Intron/Temodar Consumer Class Action, 2009 WL 2043604, at 26 (D.N.J., Jul. 10, 2009) (dismissing third party payors'
RICO claims in class action complaint alleging illegal or off-label promotion of prescription drugs where the “court
or jury would have to determine whether each prescribing physician received fraudulent marketing information from
the Defendants and whether each physician was influenced to prescribe the Subject Drugs on account of Schering's
conduct”); In re Actimmune Marketing Litigation, In re Actimmune Mktg. Litig., 614 F.Supp.2d 1037 (N.D.Cal. Apr.
28, 2009) (recognizing that doctors prescribe drugs based on “personalized conditions,” while rejecting the plaintiffs'
claims on causation grounds); District 1199P Health and Welfare Plan v. Janssen, L.P., 2008 WL 5413105, at *9 (D.N.J.
Dec. 23, 2008) (questioning whether third party payors “could ever properly plead proximate causation, as required by
[Holmes ] or if the independent and individualized decision-making of physicians prescribing [the subject drug] breaks
any chain of causation between Defendants' alleged misconduct and Plaintiffs' payment for the medication”).


 5. Direct Proximate Causation in this Case
Applying the proximate cause analysis of Holmes and its progeny, this Court is inclined to agree with other district
courts that have found direct proximate cause lacking in cases of this nature. 8 In the instant case, multiple steps separate
the alleged wrongful conduct (the fraudulent advertising campaign and/or the alleged bribery) and the alleged injuries
(paying “too much” for “too many”) YAZ prescriptions, including patient preference, the independent judgment of the
prescribing physician, and the reimbursement decision rendered by the third party payor and its benefits manager. 9
Thus, the causal link necessarily involves the decision making process of the patient, the prescribing physician, and the
third party payor. This demonstrates the attenuation in Plaintiffs' civil RICO claims.

8      Bayer contends that Plaintiffs' price inflation theory is a fraud on the market theory of causation and not a proper basis for
       recovery in RICO cases. (Doc. 36 pp. 3–4). Plaintiffs contend that they are not attempting to invoke the fraud on the market
       doctrine. (Doc. 39 pp. 9–10). The Court agrees that the fraud on the market doctrine is limited to securities fraud cases and
       would not be appropriate in a RICO case involving the prescription drug market. However, it is not clear that Plaintiffs are
       in fact attempting to invoke the fraud on the market doctrine. More importantly, the Court feels assessing whether Plaintiffs
       are attempting to invoke the fraud on the market doctrine unnecessarily complicates the task at hand. In the instant case, the
       central question is whether there is a sufficiently direct relationship between Plaintiffs' alleged injury (paying too much for too
       many YAZ prescriptions) and the alleged wrongful conduct.
9      Plaintiffs allege and the Court agrees that the presence of multiple victims does not necessarily foreclose a finding of proximate
       cause. (See Doc. 39 p. 6). Plaintiffs' argument is flawed, however, to the extent it asserts that the role of the prescribing
       physician constitutes the presence of multiple victims. (See Doc. 39 p. 6). The role of the prescribing physician is problematic
       because it is an additional factor that could have contributed to the Plaintiffs' alleged injury (demonstrating remoteness) and
       because it confounds the damages analysis (a significant policy consideration raised in Holmes ).
Further, the attenuated connection between the alleged RICO violations and Plaintiffs' alleged injury presents serious
questions with regard to the ascertainment of damages. To assess damages, the Court would have to delve into the
specifics of each physician patient relationship to determine what damages were caused by Bayer's alleged fraudulent
conduct, as opposed to what damages were caused by the physician's independent medical judgment. After all, a physician
is permitted to use prescription medication to treat conditions other than those stated on the labeling approved by the
FDA when, in his or her best medical judgment, use of the drug will benefit the patient. Piazza v. Myers, 33 Phila.Co.
Rptr. 144, 148 (Pa.C.P. Philadelphia Co.1997); see also In re Orthopedic Bone Screw Products Liability Litigation, MDL
No. 1014, 1996 WL 107556, at *3 (E.D.Pa. Mar. 8, 1996) (“the decision whether or not to use a drug for an off-label
purpose is a matter of medical judgment, not of regulatory approval”) (citation and quotation marks omitted). See also
Leibowitz v. Ortho Pharmaceutical Corporation, 224 Pa.Super. 418, 431 (1973) (“[i]t is for the prescribing physician to use
his independent medical judgment, taking into account the data supplied to him from the manufacturer, other medical


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                     7
In reCase:
                  Case 21-50428-JTD
     Yasmin3:17-cv-50107    Document
           and Yaz (Drospirenone)        #: 100-1
                                  Marketing,
                                                   Doc 22-4
                                             Sales...,Filed:
                                                                    Filed 05/21/21
                                                             01/22/18
                                                       Not Reported in...        PagePage
                                                                                      78 of120
                                                                                            160ofPageID
                                                                                                  202 #:1598
2010 WL 3119499, RICO Bus.Disp.Guide 11,930

literature, and any other source available to him, and weighing that knowledge against the personal medical history of
his patient, whether to prescribe a given drug.”). As an example, for some patients, the decision to prescribe YAZ may
have simply been the result of the prescribing physician concluding that a drug approved to treat the severe symptoms of
PMDD might also benefit a patient presenting with the similar but less severe symptoms of PMS. Attempting to ascertain
damages in this scenario, would result in the type of speculative damages analysis the direct proximate cause requirement
is intended to prevent. See Anza, 547 U.S. at 460 (“The element of proximate causation recognized in Holmes is meant
to prevent these types of intricate, uncertain inquiries from overrunning RICO litigation.”).

 *8 Plaintiffs' contentions with regard to foreseeability and intent do not alter the Court's proximate cause analysis.
(See e.g., Doc. 39 p.6 (“Here, victims like the plaintiff funds were not merely foreseeable, but were the intended and
inevitable targets of defendants' schemes.”)). 10 Plaintiffs' argument on this point goes astray. Bayer's alleged motive does
not provide a basis for subjecting it to liability for remote injuries. See Id. at 460 (“RICO plaintiff cannot circumvent the
proximate-cause requirement simply by claiming that the defendant's aim was to increase market share at a competitor's
expense”). Additionally, the Supreme Court's recent decision in Hemi Group, LLC v. City of New York, N.Y., 130 S.Ct.
983 (2010), raises questions with regard to the role of foreseeability in a civil RICO proximate cause analysis. 11 Most
importantly, the Supreme Court has consistently held that the cornerstone of the Court's proximate cause analysis should
be whether the alleged violation led directly to Plaintiffs' alleged injuries. (”[w]hen a court evaluates a RICO claim
for proximate causation, the central question it must ask is whether the alleged violation led directly to the plaintiff's
injuries)” See Anza, 547 U.S. at 461. In light of the above, the Court will not stray from the direct relationship test
by considering issues of foreseeability and intent. In the instant case, the remoteness of the injury and the speculative
nature of any potential damages analysis prevent Plaintiffs from meeting the direct causal relationship requirement and
proximate cause is therefore lacking.

10     Plaintiffs also allege that a direct relationship exists because, unlike plaintiffs in civil RICO actions involving the tobacco
       industry, they are seeking recovery of money paid to the alleged wrongdoer and not an innocent third party. (Doc. 39 p.5 n.2).
       This distinction, however, does not establish a direct relationship; other factors, such as the independent medical judgment of
       the prescribing physician, overwhelmingly demonstrate that the alleged injury is not sufficiently direct.
11     In Hemi the plurality criticized the dissent for basing its proximate cause analysis on foreseeability and intended consequences.
       See Hemi, 130 S.Ct. at 991 (“The dissent would have RICO's proximate cause requirement turn on foreseeability, rather than
       on the existence of a sufficiently “direct relationship” between the fraud and the harm.”). See also Id. (“Our precedents make
       clear that in the RICO context, the focus is on the directness of the relationship between the conduct and the harm. Indeed,
       Anza and Holmes never even mention the concept of foreseeability.”). This portion of the Court's proximate cause analysis,
       however, rests on a functional plurality (with Justice Gingsberg joining in the Court's opinion and the judgment but declining
       to endorse the proximate cause analysis of either the dissent or the majority).
One final argument raised by Plaintiffs with regard to proximate causation warrants review. At oral argument, Plaintiffs
asserted that if they had been aware of the alleged misrepresentations they would have minimized the number of YAZ
prescriptions purchased or reimbursed (presumably by altering their formulary to exclude or restrict coverage for YAZ
or through participant education), this argument is no different than the argument raised by the Plaintiffs and rejected
by the Seventh Circuit in Teamsters. 196 F.3d at 826. In the instant case, attempting to determine what the Plaintiffs
would have done and how effective patient education would have been is “hopelessly speculative” and militates against
finding that the alleged injury is sufficiently direct. See Teamsters, 196 F.3d at 826.

Considering the intricate damages analysis presented by this case and the remoteness of the alleged injury, the Court
finds that Plaintiffs cannot meet the direct proximate cause requirement; therefore, Plaintiffs cannot sustain their RICO
claims.



C. Counts III–V Common Law Claims 12



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   8
In reCase:
                 Case 21-50428-JTD
     Yasmin3:17-cv-50107    Document
           and Yaz (Drospirenone)
                                                Doc 22-4
                                         #: 100-1
                                  Marketing, Sales...,Filed:
                                                                Filed 05/21/21
                                                             01/22/18
                                                       Not Reported in...    PagePage
                                                                                  79 of121
                                                                                        160ofPageID
                                                                                              202 #:1599
2010 WL 3119499, RICO Bus.Disp.Guide 11,930

12     The class certification issue has not been addressed in this case. Accordingly, the Court considers Plaintiffs' common law
       claims pursuant to the law of Pennsylvania, the state in which the representative Plaintiffs reside. (Doc. 21 ¶¶ 6–7).
Plaintiffs have brought common law claims for negligence, fraud and misrepresentation, and unjust enrichment. In order
to prevail on the common law claims of negligence and fraud or misrepresentation, there must be a causal connection
between the wrongful conduct and the plaintiff's injury. See MIIX Insurance Co. v. Epstein, 937 A.2d 469 (Pa.Super.,
2007) (“an admittedly negligent act does not necessarily entail liability; rather even when it is established that the
defendant breached some duty of care owed the defendant, it is incumbent upon a plaintiff to establish a causal connection
between defendant's conduct and the plaintiff's injury.) (emphasis in original) citing Hamil v. Bashline, 392 A.2d 1280, 1284
(1978)); Wilson v. Donegal Mut. Ins. Co., 598 A .2d 1310, 1316 (Pa.Super., 1991) (proximate cause is an essential element
of a cause of action for fraud or deceit); Petrucelli v. Bohringer and Ratzinger, 46 F.3d 1298 (3d Cir.1995) (to prevail on
a claim of fraudulent misrepresentation, the plaintiff must prove a causal connection between the representations and
the alleged harm). Further, the proximate cause analysis for Plaintiffs' common law actions mirrors the direct proximate
cause analysis applicable in civil RICO actions. See e.g., Alumni Ass'n, Delta Zeta Zeta of Lambda Chi Alpha Fraternity
v. Sullivan 369 Pa.Super. 596, 601–602 (Pa.Super.,1987)

             *9 [T]he question of foreseeability is not to be confused with the question of legal or proximate
            causation. Even where harm to a particular plaintiff may be reasonably foreseeable from the
            defendant's conduct, and that conduct is the cause-in-fact of the plaintiff's harm, the law makes
            a determination that, at some point along the causal chain, liability will be limited. The term
            “proximate cause”, or “legal cause” is applied by courts to those considerations which limit liability,
            even where the fact of causation can be demonstrated. Because of convenience, public policy, or
            a rough sense of justice, the law arbitrarily declines to trace a series of events beyond a certain
            point, as no longer a “proximate” or “legal” consequence naturally flowing from the wrong-doer's
            misconduct. To put it simply, at a certain point, negligent conduct will be viewed as too remote from
            the harm arising to the plaintiff, and thus not a substantial factor in bringing about the plaintiff's
            harm.

Accordingly, for the reasons already discussed, Plaintiffs cannot establish proximate causation and their claims for
negligence and misrepresentation must be dismissed.

As to Plaintiffs' unjust enrichment claim, Plaintiffs must show: (1) Bayer received a benefit; (2) Bayer appreciated the
benefit; and (3) Bayer's retention of the benefit without payment of value would be inequitable or unjust. Allegheny Gen.
Hosp. v. Philip Morris, Inc., 228 F.3d 429, 447 (3d Cir.2000) (applying Pennsylvania law). Unjust enrichment may be
predicated on either quasi-contract or tort. In the present case, Plaintiffs base their unjust enrichment claim on a tort
theory, specifically; Plaintiffs allege that Bayer “represented YAZ in a false and misleading manner.” (Doc. 21 ¶ 208).
The Court has concluded that Plaintiffs cannot maintain their common law tort claim for fraud or misrepresentation.
Accordingly, Plaintiffs' unjust enrichment claim, which is based on this tort theory, fails as a matter of law. See Allegheny
Gen. Hosp., 228 F.3d at 446–447 (applying Pennsylvania law and noting that “[t]here is no justification for permitting
plaintiffs to proceed on their unjust enrichment claim once it is determined that the District Court properly dismissed
the traditional tort claims.”) (internal citation omitted).



                                                    IV. CONCLUSION

For the foregoing reasons the Court GRANTS Bayer's Motion to Dismiss (Doc. 36).


IT IS SO ORDERED.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            9
In reCase:
                  Case 21-50428-JTD
     Yasmin3:17-cv-50107    Document
           and Yaz (Drospirenone)
                                            Doc 22-4
                                         #: 100-1
                                  Marketing,
                                                          Filed 05/21/21
                                             Sales...,Filed: 01/22/18
                                                       Not Reported    PagePage
                                                                    in...   80 of122
                                                                                  160ofPageID
                                                                                        202 #:1600
2010 WL 3119499, RICO Bus.Disp.Guide 11,930


All Citations

Not Reported in F.Supp.2d, 2010 WL 3119499, RICO Bus.Disp.Guide 11,930

End of Document                                          © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     10
              Case 21-50428-JTD
     Case: 3:17-cv-50107          Doc
                         Document #:   22-4Filed:
                                     100-1     Filed 05/21/21
                                                   01/22/18 PagePage
                                                                 81 of123
                                                                       160ofPageID
                                                                             202 #:1601



                                         Myers v. Seung Heun Lee
                  United States District Court for the Eastern District of Virginia, Alexandria Division
                                September 21, 2010, Decided; September 21, 2010, Filed
                                                No. l:10cv!31 (AJT/JFA)

Reporter
2010 U.S. Dist. LEXIS 99707 *
                                                              Trichilo Bancroft McGavin Horvath & Judkins PC,
ANDREW H. MYERS, Plaintiff, v. SEUNG HEUN LEE,
                                                              Fairfax, VA; Blair Gerard Brown, Zuckerman Spaeder
et al., Defendants.
                                                              LLP (DC), Washington, DC; Katherine Anne Goetzl,
                                                              Littler Mendelson PC, Washington, DC.
Prior History: Myers v. Lee, 2010 U.S. Dist. LEXIS
69012 (E.D. Va., July 12, 2010)                               For Tao Fellowship, Defendant: Katherine Anne Goetzl,
                                                              LEAD ATTORNEY, Littler Mendelson PC, Washington,
Counsel: [*1] For Andrew H. Myers, Plaintiff: Jennifer        DC; Bernard Joseph DiMuro, DiMuro Ginsberg & Mook
Anne Short, LEAD ATTORNEY, Robert Thomas Hicks,               PC, Alexandria, VA; Blair Gerard Brown, Zuckerman
Holland & Knight LLP, McLean, VA; Thomas John                 Spaeder LLP (DC), Washington, DC.
McIntosh, Holland & Knight LLP (DC), Washington, DC.
                                                              For Dahn Foundation, Defendant: Randell Hunt Norton,
For Seung Heun Lee, also known as, Ilchi Lee, also            LEAD ATTORNEY, Thompson, O'Donnell, Markham,
known as, Seuseungnim, also known as, Grand Master            Norton & Hannon, Washington, DC; Bernard Joseph
Seung Heun Lee, also known as, Sung Hung Lee,                 DiMuro, DiMuro Ginsberg & Mook PC, Alexandria, VA;
Defendant: Adrien Caulder Pickard, LEAD ATTORNEY,             Blair Gerard Brown, Zuckerman Spaeder LLP (DC),
Fiske & Harvey PLLC, Alexandria, VA; Bernard Joseph           Washington, DC; Katherine Anne Goetzl, [*3] Littler
DiMuro, DiMuro Ginsberg & Mook PC, Alexandria, VA.            Mendelson PC, Washington, DC; Michael Lawrence
For Dahn World Co., Ltd., Defendant: Bernard Joseph           Pivor, Thompson & O'Donnell LLP, Washington, DC.
DiMuro, DiMuro Ginsberg & Mook PC, Alexandria, VA;            For HSP Ranch, Inc., also known as, HSP Earth Village,
Blair Gerard Brown, Susan Dudley Klaff, Zuckerman             Defendant: Bernard Joseph DiMuro, LEAD ATTORNEY,
Spaeder LLP (DC), Washington, DC; Dawn Elizabeth              Hillary Jane Collyer, Nina J. Ginsberg, DiMuro Ginsberg
Boyce, John David McGavin, Trichilo Bancroft McGavin          & Mook PC, Alexandria, VA; Katherine Anne Goetzl,
Horvath & Judkins PC, Fairfax, VA; Katherine Anne             Littler Mendelson PC, Washington, DC.
Goetzl, Littler Mendelson PC, Washington, DC.
                                                              Judges: Anthony J. Trenga, United States District
For BR Consulting NJ, Inc., Defendant: Bernard Joseph
                                                              Judge.
DiMuro, LEAD ATTORNEY, Hillary Jane Collyer, Nina J.
Ginsberg, DiMuro Ginsberg & Mook PC, Alexandria, VA;
                                                              Opinion by: Anthony J. Trenga
Blair Gerard Brown, Zuckerman Spaeder LLP (DC),
Washington, DC; Katherine Anne Goetzl, Littler
Mendelson PC, Washington, DC.                                 Opinion
For Dahn Yoga & Health Centers, Inc., Defendant: John
David McGavin, LEAD ATTORNEY, [*2] Dawn
Elizabeth Boyce, Heather Kathleen Bardot, Trichilo            Memorandum Opinion
Bancroft McGavin Horvath & Judkins PC, Fairfax, VA;
Bernard Joseph DiMuro, DiMuro Ginsberg & Mook PC,             On July 23, 2010, plaintiff Andrew Myers ("Myers") filed
Alexandria, VA; Blair Gerard Brown, Zuckerman                 an Amended Complaint (Doc. No. 76), in response to
Spaeder LLP (DC), Washington, DC; Katherine Anne              which the defendants filed Defendants' Joint Motion for
Goetzl, Littler Mendelson PC, Washington, DC.                 Partial Dismissal of Plaintiff Myers' Amended Complaint
                                                              (Doc. No. 89) (the "Motion"). 1 Specifically, Myers' seven
For Dahn Yoga and Healing Family Center, also known
as, Alexandria Dahn Yoga Studio, also known as,
Alexandria Dahn Yoga Center, Defendant: John David
McGavin, LEAD ATTORNEY, Dawn Elizabeth Boyce,                 1 In   response to the original Complaint (Doc. No. 1),
              Case 21-50428-JTD
     Case: 3:17-cv-50107          Doc
                         Document #:   22-4Filed:
                                     100-1     Filed 05/21/21
                                                   01/22/18 PagePage
                                                                 82 of124
                                                                       160ofPageID
                                                                             202 #:1602
                                               2010 U.S. Dist. LEXIS 99707, *3

count Amended Complaint alleges RICO and RICO                      subject matter jurisdiction over the state law claims and
conspiracy claims as to all defendants (Counts One and             personal jurisdiction over all but defendant Dahn Yoga &
Two); federal wage and hour law violations as to                   Health Centers, Inc. As to the RICO and RICO
defendant Dahn Yoga & Health Centers, Inc. (Counts                 conspiracy claims (Counts One and Two), defendants
Three and Four); violation of the Virginia Consumer                claim that the Amended Complaint fails to sufficiently
Protection Act as to defendants Ilchi Lee, Dahn Yoga &             allege, for the purpose of Section 1962(c) (1), a pattern
Health Centers, Inc., and Tao Fellowship (Count Five);             of racketeering activity; (2) defendants' employment by
common law fraud as to defendants Ilchi Lee, Dahn                  or association with a RICO enterprise; or (3) an
Yoga & Health Centers, Inc., Tao Fellowship, Dahn                  enterprise that exists sufficiently separate and apart
Foundation, and HSP Ranch [*4] (Count Six); and                    from the defendants themselves. A hearing on the
intentional infliction of emotional distress as to                 Motion was held on September 10, 2010, following
defendants Ilchi Lee, Dahn Yoga & Health Centers, Inc.,            which the Court took the matter under advisement.
Tao Fellowship, Dahn Foundation, and HSP Ranch
(Count Seven). The defendants move to dismiss all                  After consideration of the Motion, the opposition filed
claims except for the wage and hour law violations                 thereto and the arguments of counsel, the Court
under Counts Three and Four. The defendants also                   concludes that Myers has failed to sufficiently allege a
raise jurisdictional challenges, arguing that should the           RICO enterprise that is separate and distinct from the
Court dismiss the RICO claims, the Court would lack                defendants themselves and that the RICO and RICO
                                                                   conspiracy claims should be dismissed on those
                                                                   grounds. The Court also concludes that in the absence
defendants moved to dismiss pursuant to Fed. R. Civ. P             of the RICO and RICO [*7] conspiracy claims, this
12(b)(6) and 12(b)(2). In those [*5] motions, the defendants       Court should not exercise its supplemental jurisdiction
claimed that the fraudulent statements alleged as the basis for    over the alleged state law claims (Counts Five, Six, and
the mail and wire fraud that formed the pattern of racketeering
                                                                   Seven). For these reasons, those claims will be
activity in Count One (RICO) lacked sufficient specificity as
                                                                   dismissed without prejudice; and this case will proceed
required under Fed. R. Civ. P. 9(b). A similar claim was made
as to the common law fraud claims and claims under the
                                                                   only against defendant Dahn Yoga & Health Centers,
Virginia Consumer Act. In addition, defendant Dahn World           Inc. on Counts Three and Four, alleging violations of the
challenged personal jurisdiction. By order dated July 12, 2010     Fair Labor Standards Act.
(Doc. No. 75), the Court denied defendants' motions to
dismiss the RICO claims, finding that although some of Myers'
allegations lacked specificity required by Rule 9(b), there were   Statement of Facts
specific allegations against then defendant Alexandria Dahn
Yoga Center ("ADYC") sufficient for the purposes of alleging       Plaintiff's specific allegations are discussed in this
mail and wire fraud as predicate acts. The Court also found        Court's Memorandum Opinion dated July 12, 2010 (Doc.
that Myers' failure to attribute multiple misrepresentations to    No. 74). Very briefly summarized, Myers claims he was
each defendant was not fatal to the RICO counts as the             systematically indoctrinated and defrauded over the
alleged mail and wire fraud scheme pertained to all of the         course of a year, from September 2007 to August 2008,
defendants and sufficiently alleged their participation in that    by the defendants acting through a network of affiliated
scheme to defraud. The Court dismissed the state law fraud
                                                                   entities formed and controlled by defendant Sung Heun
claim and the claim under the Virginia Consumer Protection
                                                                   Lee (hereinafter "Ilchi Lee" or "Lee"), the network's
Act as to all defendants except [*6] ADYC, concluding that
the Complaint failed to allege specific misrepresentations by
                                                                   spiritual leader. 2
the other defendants. The Court dismissed the intentional
infliction of emotional distress claim against all defendants
except ADYC. The Court also dismissed as to all defendants         2 The   Amended Complaint, while expanding the original
claims for unjust enrichment, negligent infliction of emotional    complaint from 77 pages to 90 pages, does not materially add
distress, and breach of fiduciary duty. The Court granted leave    to the plaintiff's substantive allegations of wrongdoing, but
to file an amended complaint that attributed additional specific   rather (1) eliminates as a defendant Alexandria Dahn Yoga
statements to specific defendants. In their motions to dismiss,    Center, which is now alleged to be, in fact, part of defendant
the defendants did not challenge the sufficiency of the            Dahn Yoga & Health Centers, Inc., which was the sole
Complaint's allegations pertaining to the RICO enterprise and      shareholder [*8] of ADYC until July 2007, at which time ADYC
the Court did not consider that issue. As stated by the            was merged into DYHC; and (2) alleges a number of agency
defendants, the defendants' challenge to the RICO claims is        relationships among the defendants, through which Myers
prompted by the Amended Complaint's new allegations of             attributes the fraudulent statements to certain defendants,
agency.                                                            including the substance of those alleged misrepresentations

                                                           Page 2 of 7
              Case 21-50428-JTD
     Case: 3:17-cv-50107          Doc
                         Document #:   22-4Filed:
                                     100-1     Filed 05/21/21
                                                   01/22/18 PagePage
                                                                 83 of125
                                                                       160ofPageID
                                                                             202 #:1603
                                            2010 U.S. Dist. LEXIS 99707, *8

Named as defendants in the Amended Complaint in                 the Court must construe the complaint in the light most
addition to Lee are (1) Dahn World Co., Ltd. (hereinafter       favorable to the plaintiff, read the complaint as a whole,
"Dahn World"); (2) Dahn Yoga & Health Centers, Inc.             and take the facts asserted therein as true. Mylan Labs.,
(hereinafter, "DYHC"); (3) Dahn Foundation; (4) BR              Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).
Consulting NJ, Inc. (hereinafter "BR Consulting"); (5)          However, "[c]onclusory allegations regarding the legal
HSP Ranch; (6) Tao Fellowship; and (7) John Does                effect of the facts alleged" need not be accepted.
Nos. 1-20. In paragraphs 9 through 17 of the Amended            Labram v. Havel, 43 F.3d 918, 921 (4th Cir. 1995). For
Complaint, Myers describes the defendants and their             that reason, a claim is facially plausible "when the
relationships to each other. As alleged in the Amended          plaintiff pleads factual content that allows the court to
Complaint, defendant Lee is the "Grand Master" of the           draw the reasonable inference that the defendant is
entire Dahn network, which consists of Lee and the              liable for the misconduct alleged." Iqbal, 129 S. Ct. at
other defendants. Amended Complaint. at ¶¶ 9, 34. In            1949; Twombly, 555 U.S. at 556. "A pleading that offers
that connection, Myers alleges Lee formed, operates             labels and conclusions or a formulaic recitation of the
and controls defendant Dahn World, which provides               elements of a cause of action will not do." Iqbal, 129 S.
internet and computer services. Dahn World, in turn,            Ct. at 1949 (2009); Twombly, 550 U.S. at 555. A
owns 74% of the defendant DYHC. DYHC operates                   complaint is also insufficient if it relies upon "naked
directly [*9] or is affiliated with nearly 1,000 Dahn yoga      assertions devoid of further factual enhancement." Iqbal,
centers worldwide, including the Dahn Yoga and Health           129 S. Ct. at 1949 (internal citations omitted). The
Family Center, in Alexandria, Virginia (hereinafter             central [*11] purpose of the complaint is to provide the
"ADYC"), where Myers was first introduced to Lee's              defendant "fair notice of what the plaintiff's claim is and
affiliated entities and where Myers later worked. DYHC          the grounds upon which it rests," and the plaintiff's legal
also founded defendant Dahn Foundation, which                   allegations must be supported by some factual basis
coordinates volunteer activities in fifteen cities, providing   sufficient to allow the defendant to prepare a fair
"brain education" training to members of those                  response. Twombly, 550 U.S. at 555.
communities. The Dahn Foundation also provides
support for a community service initiative known as the
"Phoenix Project," which Myers also attended.                   Analysis

Lee also serves as a director of defendant Tao                  I. Failure to State a Claim as to Counts One (RICO. 18
Fellowship, which owns and operates mediation and               USC § 1962 (c)) and Two (RICO Conspiracy. 18 USC §
retreat centers, youth camps, and healer schools,               1962(d))
including two retreats that Myers attended, "Tao Holistic
                                                                In order to state a RICO claim, Myers must adequately
Healing" and "Dahnmudo School." Lee is also the
                                                                allege that a defendant engaged in the (1) conduct; (2)
founder, President and Chief Operating Officer of
                                                                of an enterprise; (3) through a pattern; (4) of
defendant BR Consulting, which licenses proprietary
                                                                racketeering activity. Myers must also allege that he
rights (i.e. Lee's "philosophy," etc.) to other Dahn related
                                                                was injured in his business or property because of the
entities and also owns and operates as a subsidiary
                                                                RICO violation. D'Addario v. Geller, 264 F. Supp. 2d
defendant HSP Ranch, where Myers attended a
                                                                367, 396 (E.D. Va. 2003).
"Chunhwa Mediation Tour" at "HSP Earth Village" in
July 2008.
                                                                A. Plaintiff Has Not Sufficiently Alleged An Enterprise
                                                                Distinct from the Defendants
Legal Standard
                                                                Section 1962(c) limits RICO liability to a "person
In order to survive a motion to dismiss under Fed. R.
                                                                employed by or associated with any enterprise." 18
Civ. P. 12(b)(6), [*10] a complaint must set forth "a
                                                                U.S.C. § 1962(c). An "enterprise" is defined as "any
claim for relief that is plausible on its face." Ashcroft v.
                                                                individual, partnership, corporation, association or other
Iqbal, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009);
                                                                legal entity, and any union or group of individuals
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127
                                                                associated in fact, although not a legal entity." 18 U.S.C.
S. Ct. 1955, 167 L. Ed. 2d 929 (2007). In that regard,
                                                                § 1961(4). Courts are [*12] in agreement that for the
                                                                purposes of liability under Section 1962(c), a RICO
the Court previously determined had been adequately pled as     person must be distinct from the RICO enterprise.
to former defendant ADYC.

                                                        Page 3 of 7
                Case 21-50428-JTD
       Case: 3:17-cv-50107          Doc
                           Document #:   22-4Filed:
                                       100-1     Filed 05/21/21
                                                     01/22/18 PagePage
                                                                   84 of126
                                                                         160ofPageID
                                                                               202 #:1604
                                               2010 U.S. Dist. LEXIS 99707, *12

Palmetto State, 117 F.3d 142, 148 (4th Cir. 1997). 3                relationships, including the following non-party
Thus, "liability depends on showing that the defendants             participants:
conducted or participated in the conduct of the                          • Jung Sun Lee, known as "Master Lee" (not to be
'enterprise's affairs,' not just their own affairs." Reves v.            confused with defendant Lee), Master of the
Ernst & Young, 507 U.S. 170, 185, 113 S. Ct. 1163, 122                   Alexandria Dahn Yoga Center; regional Master for
L. Ed. 2d 525 (1993) (emphasis in the original); New                     the Dahn Organization, employee of DYHC, and
Beckley Mining Corp. v. Int'l Union, United Mine                         agent of Ilchi Lee, Dahn Foundation, and HSP
Workers of America, 18 F. 3d 1161, 1163-64 (4th Cir.                     Ranch.
1994) (finding the alleged RICO person, the                              • Michael Munson, Master of the Dahn Organization
International, Union, United Mine Workers of America                     who led Myers in various activities including the
and its employees, was not distinct from the alleged                     DahnMuDo School (operated by defendant Tao
enterprise consisting of the Union along with its local                  Fellowship), the Phoenix Project (operated by
chapters). 4                                                             defendant Dahn Foundation), and the Young Earth
                                                                         Human Alliance ("YEHA") (hosted by defendant
For the RICO enterprise (hereinafter referred to as the                  Tao Fellowship).
"Dahn Organization"), Myers alleges that "[a]t all times                 • Chun Hae, also known as Master Blue Ocean, an
relevant to this [Amended] Complaint, the defendants . .                 employee of DHYC who also represented Tao
. , along with others, constituted an 'enterprise' as                    Fellowship and a "high level Master" of the Dahn
defined in 18 U.S.C. §§ 1961(4) and 1962(c)                              Organization, who trained Myers at a YEHA camp
(hereinafter, the 'Dahn Organization')." Amended                         in Ellenvile, New York (separate and distinct from
Complaint at ¶ 34. Further describing the "enterprise,"                  the Sedonia location operated by Tao Fellowship)
Myer alleges that "[t]he Dahn Organization was an                        and at the DahnMuDo School.
association in fact among the individuals and
corporations acting in concert to target, control, and                  • [*15] Byuk Won Sunsaengnim, a high level
defraud its victims of their health, liberty, and property              Master of the Dahn Organization, who trained
for the financial benefit of the Dahn Organization and its              Myers at the DahnMuDo School, an employee of
leader, Ilchi Lee." Amended Complaint at ¶ 34. Myers                    DYHC and agent of Tao Fellowship at the
further alleges that the "Dahn Organization's component                 DahnMuDo School.
entities share officers and directors and are otherwise                 • Hyerin Moon, a Master for the Dahn Organization,
interrelated." Amended Complaint at ¶ 37. In that                       employee of DYHC and agent of Dahn Foundation
regard, the Dahn Organization allegedly operates in a                   at the Phoenix Project.
"hierarchical manner" and defendant Lee "coordinates                    • Woo Seok Jang, a high-level Master for the Dahn
and directs the Dahn Organization's strategy within the                 Organization, employee of DYHC and agent of Tao
United States and worldwide," such that "in the                         Fellowship at the DahnMuDo School.
 [*14] United States, instructions and information flow                 • Master Bright, a high level Master, Washington
from Ilchi Lee and national elements of the Dahn                        D.C. Regional Director for the Dahn Organization,
Organization to individual Dahn Yoga Centers."                          employee of DYHC and agent of Tao Fellowship,
Amended Complaint at ¶ 38. This top-down command                        who persuaded Myers to attend a Dahn Center
and control is accomplished by defendants' acting                       Internship Training Program and Dahn Ho training.
through     a    series    of    interconnecting   agency               • Master Song, a Master for the Dahn Organization,
                                                                        employee of DYHC and agent of Tao Fellowship,
                                                                        who supervised Myers at the Dahn Ho training.
3 Every  Circuit now holds that the RICO enterprise must be             • Melissa [Last Name Unknown], a Master of the
distinct from the RICO persons, with the Eleventh Circuit the           Dahn Organization and Regional Master in New
final court to do so. See United States v. Goldin Indus., 219           Mexico, personal assistant to defendant Lee, an
F.3d 1268, 1270 (11th Cir. 2000) (reversing its position that           employee of DYHC, and an agent of Tao
1962(c) does not contain a distinctiveness requirement, and             Fellowship, HSP Ranch, and Ilchi Lee at the Dahn
noting that every circuit is now in agreement).                         Center Internship Training and Chunwa Mediation
4 In
                                                                        Tour.
    Boyle v. United States, 129 S. Ct. 2237, 173 L. Ed. 2d
1265 (2009), the Supreme Court liberally construed the
                                                                        • Alex Lee, an instructor with the Dahn
structure requirements          [*13] of an association-in-fact         Organization, an employee at DYHC, and agent of
enterprise. It did not alter the distinctiveness required between       Tao Fellowship.
the RICO person and the RICO enterprise.

                                                            Page 4 of 7
              Case 21-50428-JTD
     Case: 3:17-cv-50107          Doc
                         Document #:   22-4Filed:
                                     100-1     Filed 05/21/21
                                                   01/22/18 PagePage
                                                                 85 of127
                                                                       160ofPageID
                                                                             202 #:1605
                                          2010 U.S. Dist. LEXIS 99707, *15

      • Master [*16] Hong, an instructor and healer at        participated in the conduct of "some other, larger,
      Tao Holistic Healing program (associated with the       unlawful enterprise").
      Tao Fellowship), and an employee of DYHC and/or
      Tao Fellowship                                          Myers argues that he has properly alleged a
Overall, Myers alleged that "the purpose of the Dahn          distinctiveness between the defendants and the
Organization, operating through its members and other         enterprise because each of the defendants meets the
affiliated individuals, is to financially exploit the Dahn    definition of a "person" under RICO, relying heavily on
Organization's customers, members and employee's for          the holding in Cedric Kushner Promotions, Ltd. v. King,
the benefit of the Dahn Organization and its leader Ilchi     533 U.S. 158, 161, 121 S. Ct. 2087, 150 L. Ed. 2d 198
Lee." Amended Complaint at ¶ 42.                              (2001) (finding the president and sole shareholder of a
                                                              corporation a distinct RICO "person" from the RICO
The Amended Complaint fails to allege a RICO                  "enterprise" he managed). While Myers is correct that
enterprise that operates or functions in a way distinct       each of the defendants meets the definition of a
from the defendants themselves. There is a complete           "person" for the purposes of RICO, the activities of the
overlap between the defendants, their alleged agents,         alleged enterprise must be distinguishable from the
and the enterprise. Indeed, the defendants are alleged        normal day to day activities of these "persons." As the
to be, in fact "the Dahn Organization," and nowhere in        Supreme Court observed in Cedric:
the Amended Complaint are there any allegations that
the affairs of the enterprise are any different from the           We do not quarrel with the basic principle that to
affairs of the defendants. See Arzuaga-Collazo v.                  establish liability under § 1962(c) one must allege
Oriental Federal Savings Bank, el al., 913 F.2d 5, 6 (1st          and prove the existence of two distinct entities: (1)
Cir. 1990) (Breyer, C.J.) ("[A]n 'enterprise' does not             a "person"; and (2) an "enterprise" that is not simply
'conduct and participate . . . in the conduct of' that same        the same "person" referred to by a different name.
enterprise's affairs.") (emphasis in original).                    The statute's language, read [*19] as ordinary
                                                                   English, suggests that principle. The Act says that it
The defendants through their various agents are                    applies to "persons" who are "employed by or
 [*17] alleged to have made fraudulent statements                  associated with" the "enterprise." § 1962(c). In
encouraging Myers and others to participate in various             ordinary English one speaks of employing, being
activities and programs in order to recruit and extort             employed by, or associating with others, not
individuals under the auspices of inherently fraudulent            oneself.
spiritual and physical healing. These allegations are no
different from the alleged activities attributed to the       Id. at 158.
enterprise. In fact, Myers alleges that defendant Lee
                                                              Here, Myers has alleged only an enterprise that is the
formed, dominates, and controls the network of affiliated
                                                              defendants by a different name, the Dahn Organization.
defendants precisely for the same purposes of
                                                              In the end, the Amended Complaint alleges only that the
promoting and facilitating his allegedly fraudulent
                                                              RICO persons joined together for the purposes of
scheme as those attributed to the RICO enterprise
                                                              conducting their own affairs. In reaching its decision,
consisting of the same defendants. The sum total of the
                                                              this Court does not reject the possibility, recognized in
allegations set forth in the Amended Complaint does no
                                                              several circuits, 5 that a RICO defendant can be both a
more than allege that the defendants associated with
                                                              RICO "person" and one of a number of members of the
themselves for the purpose of conducting defendant
                                                              RICO "enterprise." While the Dahn Organization may
Lee's and the other defendants' business affairs through
                                                              qualify as an association-in-fact enterprise, Meyers must
entities created for that purpose. See Yellow Bus Lines,
                                                              still prove these defendants participated "in the conduct
Inc. v. Drivers, Chauffeurs & Helpers Union 639,839
                                                              of enterprise's affairs, not just their own affairs." Reves,
F.2d 782, 791, 268 U.S. App. D.C. 103 (D.C. Cir. 1988)
                                                              507 U.S. at 185. The complete identity between the
(holding that "an organization cannot join with its own
                                                              defendants, their agents, and the enterprise is
members to do that which it normally does and thereby
                                                              particularly clear in this case since, as alleged, the
form an enterprise separate and apart from itself."),
                                                              purposes and personality of defendant Lee dominate
modified on other grounds en banc, 913 F. 2d 948, 951,
286 U.S. App. D.C. 182 (D.C. Cir. 1990);
 [*18] Arzuaga-Collazo, 913 F.2d at 6 (concluding that        5 See,e.g., Cullen v. Margiotta, 811 F.2d 698, 729-30 (2d. Cir
the complaint fails to state a claim under RICO because
                                                              1987); Atlas Pile Driving Co. v. DiCon Fin. Co., 886 F.2d 986,
it does not allege that the defendants conducted or           995 (8th Cir. 1989).

                                                      Page 5 of 7
              Case 21-50428-JTD
     Case: 3:17-cv-50107          Doc
                         Document #:   22-4Filed:
                                     100-1     Filed 05/21/21
                                                   01/22/18 PagePage
                                                                 86 of128
                                                                       160ofPageID
                                                                             202 #:1606
                                         2010 U.S. Dist. LEXIS 99707, *19

both the defendants and the enterprise, neither of which    and its supplemental jurisdiction under § 1367. 6 In the
 [*20] has a purpose distinct from the goals and            absence of the RICO and RICO conspiracy claims, this
objectives of the other, from defendant Lee himself, or     Court has federal question jurisdiction under 28 U.S.C.
from his inherently fraudulent philosophy and activities.   § 1331 only as to the Fair Labor Standards claims
See Amended Complaint at ¶ 34.                              asserted against defendant DYHC in Counts Three and
                                                            Four.
For these reasons, the Court concludes that Myers has
failed to allege a RICO enterprise distinct from the        Myers' state law claims have little affinity to the FLSA
defendants.                                                 claims. Rather, they are based on essentially the same
                                                            allegations as the deficient RICO and RICO conspiracy
                                                            claims, and the overwhelming majority of the 90 page,
B. Plaintiff Has Not Properly Alleged A RICO                220 paragraph Amended Complaint relate to those state
Conspiracy Claim                                            law and RICO claims, as opposed to the FLSA claims.
                                                            While the allegations related to the state law claims may
To state a claim for RICO conspiracy pursuant to §          be sufficiently related to the FSLA claims to "form part of
1962(d), Myers must allege that there was (1) an            the same case or controversy under Article III of the
agreement to further or facilitate (2) an act that is       United States Constitution;' there is no doubt that they
independently wrongful under RICO. See Beck v.              "substantially predominate over the claim or claims over
Prupis, 529 U.S. 494, 505, 120 S. Ct. 1608, 146 L. Ed.      which the court has original jurisdiction." 28 U.S. C. §
2d 561 (2000); Salinas v. U.S., 522 U.S. 52, 65-66, 118     1367 (c)(2). They also present "novel or complex issues
S. Ct. 469, 139 L. Ed. 2d 352 (1997). Myers adequately      of state law," including issues pertaining to personal
alleged that the various defendants agreed to further the   jurisdiction over certain defendants and whether under
goals of the Dahn Organization. However, as discussed       state law certain of the [*23] alleged misrepresentations
above, Myers failed to adequately plead the existence of    are actionable. For these reasons, this Court declines to
an enterprise distinct from the defendants. Having failed   exercise supplemental jurisdiction over Counts Five, Six
to allege adequately a RICO offense that was the object     and Seven.
of the alleged conspiracy, Myers' alleged RICO
conspiracy must be dismissed. See GE Inv. Private
Placement Partners II v. Parker, 247 F.3d 543, 551 (4th     Conclusion
Cir. 2001) [*21] ("Because the pleadings do not state a
substantive RICO claim under § 1962(c), Plaintiffs'         For the above reasons, the Court dismisses Counts One
RICO conspiracy claim fails as well.").                     and Two, and declines to exercise supplemental
                                                            jurisdiction over Counts Five, Six, and Seven.

C. This Court Declines to Exercise Supplemental             An appropriate Order will issue.
Jurisdiction over the State Law Claims
                                                            /s/ Anthony J. Trenga
28 U.S.C. § 1367(a) provides:
    Except as provided in subsections (b) and (c) or as     Anthony J. Trenga
    expressly provided otherwise by Federal statute, in     United States District Judge
    any civil action of which the district courts have
    original jurisdiction, the district courts shall have   Alexandria. Virginia
    supplemental jurisdiction over all other claims that
    are so related to claims in the action within such      September 21, 2010
    original jurisdiction that they form part of the same
    case or controversy under Article III of the United
    States Constitution. Such supplemental jurisdiction
    shall include claims that involve the joinder or        6 In his opposition to defendants' motion to dismiss, Myers
    intervention of additional parties.                     claims that [*22] this Court also has subject matter jurisdiction
                                                            over the state law claims based on diversity of citizenship, 28
Myers invokes this Court's federal question jurisdiction    U.S.C. § 1332. However, Myers did not assert such jurisdiction
                                                            in either the original Complaint or the Amended Complaint and
                                                            this Court will not consider whether it has jurisdiction other
                                                            than as pleaded in the Amended Complaint.

                                                    Page 6 of 7
            Case 21-50428-JTD
   Case: 3:17-cv-50107          Doc
                       Document #:   22-4Filed:
                                   100-1     Filed 05/21/21
                                                 01/22/18 PagePage
                                                               87 of129
                                                                     160ofPageID
                                                                           202 #:1607
                              2010 U.S. Dist. LEXIS 99707, *22


End of Document




                                        Page 7 of 7
   Case:
Nesbitt
                 Case 21-50428-JTD
             3:17-cv-50107
        v. Regas, Not Reported Document
                               in F.Supp.3d #:
                                              Doc 22-4Filed:
                                               100-1
                                            (2015)
                                                          Filed 05/21/21
                                                              01/22/18 PagePage
                                                                            88 of130
                                                                                  160ofPageID
                                                                                        202 #:1608
2015 WL 1331291



                                                  2015 WL 1331291
                                   Only the Westlaw citation is currently available.
                                            United States District Court,
                                           N.D. Illinois, Eastern Division.

                                        Diane Goldring Nesbitt, Plaintiff,
                                                        v.
   James Regas, Christian Nesbitt, Regas, Frezados & Dallas, LLP, Peter Regas, Peter G. Frezados, William D.
 Dallas, Suzanne Regas, Allyson Regas, Jerry F. Miceli, Adams Appraisal Corp., and Douglas Adams, Defendants.

                                                       No. 13 C 8245
                                                             |
                                                   Signed March 20, 2015

Attorneys and Law Firms

Stuart Jay Chanen, Valorem Law Group LLC, Chicago, IL, for Plaintiff.

Michael P. Tone, Geoffrey Alexander Belzer, Kimberly Elizabeth Blair, Wilson, Elser, Moskowitz, Edelman & Dicker,
LLP, Alvin R. Becker, Howard L. Teplinsky, Katherine Anne Grosh, Beermann Pritikin Mirabelli Swerdlove LLP,
Catherine A. Cooke, Vincent Thomas Borst, Robbins, Salomon & Patt, Ltd., Chicago, IL, Craig Michael Capilla, Justin
Nathan Fielkow, Franklin Law Group, Northfield, IL, for Defendants.

Christian Nesbitt, Evanston, IL, pro se.



                                     MEMORANDUM OPINION AND ORDER

John J. Tharp, Jr., United States District Judge

 *1 Plaintiff Diane Goldring Nesbitt (“Goldring”) brings this action against eleven defendants, alleging that each
played a role in a fraudulent scheme that resulted in substantial losses to Goldring. She asserts violations of the
Racketeer Influenced and Corrupt Organizations (“RICO”) Act Section 1962(c) against all defendants (“Count I”),
RICO conspiracy claims against James Regas, Christian Nesbitt, Regas, Frezados & Dallas LLP, and Adams Valuation
Corporation (“Count II”), as well as four state law counts relating to the alleged fraud. The Court has stayed briefing
on the state law counts, and pending before the Court are a motion to dismiss filed by James Regas (Dkt. 24), a motion
to dismiss filed by Allyson Regas (Dkt. 27), a joint motion to dismiss filed by Douglas Adams and Adams Valuation
Corporation (Dkt. 30), and a joint motion to dismiss by Peter Regas, Peter G. Frezados, William D. Dallas, and the law
firm Regas, Frezados & Dallas, LLP (Dkt. 32). Also pending is Goldring's motion for default judgment against Suzanne
Regas (Dkt. 68) as well as Suzanne Regas's motion to quash service or to dismiss (Dkt. 73).

For the reasons that follow, the motions by Allyson Regas (Dkt. 27) and Regas, Frezados & Dallas, LLP (Dkt. 32) are
granted, and both Count I and Count II are dismissed against these movants without prejudice. Suzanne Regas's motion
(Dkt. 73) is denied with respect to quashing service, but granted with respect to dismissing Count I against Suzanne
Regas without prejudice. The motions by James Regas (Dkt. 25) and Adams Valuation Corp. (Dkt. 30) are granted
in part, with respect to dismissing Count I without prejudice, and denied in part, with respect to Count II. Goldring's
motion for default judgment (Dkt. 68) is denied. Accordingly, Count I is dismissed without prejudice as to James Regas,
Allyson Regas, Suzanne Regas, Peter Regas, Peter Frezados, William Dallas, Regas, Frezados & Dallas LLP, Douglas
Adams, and Adams Valuation Corp. Count II is dismissed without prejudice as to Regas, Frezados & Dallas LLP.



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                   1
   Case:
Nesbitt
                 Case 21-50428-JTD
             3:17-cv-50107
        v. Regas, Not Reported Document
                               in F.Supp.3d #:
                                                 Doc 22-4Filed:
                                               100-1
                                            (2015)
                                                             Filed 05/21/21
                                                                 01/22/18 PagePage
                                                                               89 of131
                                                                                     160ofPageID
                                                                                           202 #:1609
2015 WL 1331291



                                                      BACKGROUND 1

1      The facts in this chronology are drawn from the factual allegations of the complaint, which are taken as true on a motion
       to dismiss. Jennings v. Auto Meter Prods., Inc., 495 F.3d 466, 472 (7th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly,
       550 U.S. 544, 556 (2007)).
This case arises out of two bank failures caused by an unlawful insider loan scheme. In 2009, the Illinois Department
of Financial and Professional Regulation closed Mutual Bank of Harvey (“Mutual Bank”), and the Federal Deposit
Insurance Corporation (“FDIC”) was appointed its receiver. Also in 2009, the Office of the Comptroller of the Currency
(“OCC”) restricted the operations of Western Springs Bank and Trust Co. (“WS Bank”), and entered into a consent
decree. Eventually, in 2011, the FDIC shut down WS Bank, as well. Investigation of the records of both banks revealed
extensive use of unlawful insider loans involving James Regas and his family members, who were insiders for both banks.
James Regas was Chairman of WS Bank and Vice–Chairman of Mutual Bank, as well as outside general counsel for
both banks.


 *2 The insider loans scheme involved Regas 2 using his position within the banks to approve illegal insider loans while
obscuring the creditworthiness of the borrowers, concealing his own interest in the loans, inflating the appraised values
of the real property securing the loans, and siphoning off funds for his own use. In order to do so, Regas and his
longtime business partner Christian Nesbitt arranged for the law firm of Regas, Frezados, and Dallas, LLP (“RFD”) to
create business entities nominally under the control or ownership of Regas's children or Nesbitt's wife, Plaintiff Diane
Goldring. 3 In reality, however, these entities were not legitimate business entities at all, and were instead sham entities
under the control of Regas and Nesbitt. Nesbitt and Regas arranged for these entities to purchase real properties using
funds loaned by the victim banks, using Regas's position as an insider at these banks. Nesbitt and Regas also arranged for
Adams Valuation Corporation (“Adams Valuation”) and its president Douglas Adams to systematically overvalue these
real properties in its appraisals so that the sham entities could qualify for larger loans. Also, Nesbitt and Regas would
arrange for Regas's son Dean Regas and Nesbitt's wife Goldring to unwittingly sign guarantees for these loans without
knowing that the property values were inflated, that the loans did not go through proper underwriting procedures, or that
the banks were unaware of Regas's self-dealing. Regas would ensure that the banks approved the loans without following
proper underwriting procedures by using his influence, with fellow bank officers Allyson Regas and Jerry F. Miceli, to
pressure bank employees into approving the loans without following proper procedures. RFD would then represent all
parties (the victim banks, guaranty victims like Goldring and Dean Regas, and the sham entities) in performing the legal
work relating to the purchase and financing of these overvalued properties. Nesbitt and Regas would then skim off funds
from the sham entities for their own personal use.

2      There are four individual defendants named “Regas” in this case: James Regas, his brother Peter Regas, and his two daughters
       Suzanne and Allyson Regas. In addition, Goldring is suing the law firm of Regas, Frezados & Dallas LLP. Because James
       Regas is the alleged leader of the scheme, this Opinion will refer to James Regas as “Regas” and to his family members by
       their full names.
3      Goldring's full name is Diane Goldring Nesbitt, but because she refers to herself as “Goldring,” so does the Court. “Nesbitt”
       in this Opinion refers to Christian Nesbitt.
Goldring alleges that this basic scheme was executed multiple times. In October 2001, Regas directed RFD to create
Baybrook Bristol LLC for the purpose of holding title to 32 acres of land, which was used to secure a loan from either
Mutual Bank or WS Bank. In October 2004, Regas formed Hanover Capital Group, Inc. to purchase and purportedly
develop 110 acres of land using loans from WS Bank or Mutual Bank. In November 2004, Regas formed Jefferson
Capital Group, Inc. to purchase and develop 925 Edgemere Court in Evanston, Illinois, which was used to secure $5.7
million in loans from Mutual Bank. Ultimately, the Edgemere property was sold with a loan deficiency of $3.2 million.
In December 2004, Regas created 1104 Sheridan LLC with plans to devote $1 million to develop a property at 1104



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               2
   Case:
Nesbitt
                  Case 21-50428-JTD
             3:17-cv-50107
        v. Regas, Not Reported Document
                               in F.Supp.3d #:
                                                   Doc 22-4Filed:
                                               100-1
                                            (2015)
                                                               Filed 05/21/21
                                                                   01/22/18 PagePage
                                                                                 90 of132
                                                                                       160ofPageID
                                                                                             202 #:1610
2015 WL 1331291

Sheridan. 4 In January 2005, Regas created SDAR LLC for development of multiple pieces of property in St. Francis,
Wisconsin, and arranged for loans from Mutual Bank or WS Bank. In June 2005, Regas created 7500 Kenosha to
purchase and develop property in Bristol, Wisconsin, and arranged for a $2.5 million loan from Mutual Bank. In May
2006, Regas formed 913 Forest–Evanston LLC, which purchased a $2.2 million property (“Forest Property”) that was
used to secure a $3.0 million purchase loan, which was later expanded to $3,425,500. Ultimately, the Forest Property
was sold with a loan deficiency of $3.4 million. Also in May 2006, Regas formed Damen, Fullerton, Clybourn LLC
to purchase and develop a property in Chicago. In September 2007, Regas formed 917 Edgemere LLC to purchase a
property in Evanston, Illinois.

4      The complaint does not describe the municipality in which the 1104 Sheridan is located.
While executing this multi-year scheme, Regas and Nesbitt once arranged for Goldring to guarantee another loan under
false pretenses and to personally lend $200,000 to her husband—which was falsely listed in bank records as a “correction
offset,” presumably to conceal the broader scheme. Eventually, the victim banks collapsed, and government investigators
pieced together much of the information relating to the scheme. In June 2012, the federal government indicted Regas
for his participation in the scheme. Regas pled guilty to lying to government agents and admitted that between 2004
and 2009 he repeatedly arranged for unlawful insider loans so that he could use bank funds for his own benefit while
concealing the improper conflicts of interest.

*3 After the banks collapsed, Goldring discovered that she was exposed to considerable guaranty liability on these
loans, which she discovered were undersecured because of the inflated appraisal values on the collateral. 5 As a result,
Goldring suffered losses in the form of three seven-figure judgments (Goldring has to date paid $200,000 in settling two
out of the three judgments), the $200,000 personal loan to Nesbitt, approximately $150,000 in legal fees and costs, and
approximately $25,000 in other indebtedness caused by the scheme. Goldring filed this lawsuit, alleging a substantive civil
RICO claim (Count I), RICO conspiracy claim (Count II), claim under Illinois Deceptive Business Practices Act (Count
III), Fraudulent Inducement (Count IV), Fraud (Count V), and Aiding and Abetting a Fraud (Count VI). Defendants
James Regas, Allyson Regas, and Suzanne Regas have each moved individually to dismiss the complaint. 6 RFD, Peter
Regas, Peter Frezados, and William Dallas (“the Law Firm Defendants”) have moved jointly to dismiss the complaint,
as have Adams Valuation and Douglas Adams (“the Appraiser Defendants”). 7

5      In his brief, Regas repeatedly belittles Goldring's claims as the product of domestic disputes she should have taken up with her
       (now former) husband, Nesbitt, and implying that because the insider loan scheme was not aimed at her, she cannot now sue
       defendants with whom she has never had any relationships, “legal or otherwise.” He stops short, however, of asserting that
       she has no claim on that basis, however, and for at least two good reasons. First, because she was sued, and judgments were
       entered against her as a guarantor on a number of these undersecured loans, Goldring was (assuming her allegations to be
       true) indeed a direct victim of the fraud who relied on misrepresentations made in furtherance of the scheme. And second, even
       if that were not the case, “no showing of reliance is required to establish that a person has violated § 1962(c) by conducting
       the affairs of an enterprise through a pattern of racketeering activity consisting of acts of mail fraud.” Bridge v. Phoenix Bond
       & Indem. Co., 553 U.S. 639, 649 (2008).
6      Suzanne Regas has also filed a motion to quash service on the basis that she was never properly served, but in the alternative
       has joined her codefendants' motions to dismiss.
7      Christian Nesbitt answered the complaint.



                                                          DISCUSSION

I. Service of Process on Suzanne Regas




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
   Case:
Nesbitt
                  Case 21-50428-JTD
             3:17-cv-50107
        v. Regas, Not Reported Document
                               in F.Supp.3d #:
                                                 Doc 22-4Filed:
                                               100-1
                                            (2015)
                                                             Filed 05/21/21
                                                                 01/22/18 PagePage
                                                                               91 of133
                                                                                     160ofPageID
                                                                                           202 #:1611
2015 WL 1331291

The Court first turns to the preliminary question of whether Defendant Suzanne Regas was properly served. Goldring
filed her complaint on November 15, 2013. Goldring's attorneys sent requests for waivers of service to all the defendants in
this case, pursuant to Fed. R. Civ. P. 4(d). Suzanne Regas did not return a waiver of service, although she was aware of the
pending lawsuit. On December 20, 2013, Suzanne Regas sent a letter to her insurer and attached a copy of the complaint
and summons in this case, explaining that she had not been personally served and had “no intention of waiving service.”
Suzanne Regas Letter, Dkt. 75–3, at 1. Goldring hired a process server, who attempted service at Suzanne Regas's home
(which is also registered as her address with the Illinois Attorney Registration and Disciplinary Commission (“ARDC”)),
on five different occasions between February 26 and March 12, 2014. See Kirby Aff., Dkt. 75–4, at ¶¶ 57, 9, 11. Each
time, the process server encountered a doorman at Suzanne Regas's residential building, and Suzanne Regas did not
answer the doorman's phone calls. In addition, the process server attempted service once at her parents' home and once
at her former place of employment. The time limit prescribed by the Federal Rules of Civil Procedure expired on March
15, 2014, 120 days after the complaint was filed. See Fed. R. Civ. P. 4(m).

On August 29, 2014, Goldring filed a motion for service by publication. In that motion, Goldring outlined the five
attempts to serve Suzanne Regas at home and the two attempts to serve her at other associated addresses. Mot. to Serve,
Dkt. 65, at 2. The motion also brought to the Court's attention that Suzanne Regas was accused of evading service
in another case relating to insurance coverage for Goldring's claims in this case. See Mot. for Service by Publication,
Wesco Ins. Co. v. Regas, No. 14 C 716, Dkt. 12 (describing ten attempts to serve Suzanne Regas at home in April 2014);
Mot. for Service by Publication, No. 14 C 716, Dkt. 26 (describing nine attempts to serve a cross complaint in May
and June 2014). Further, the complaint in the Wesco Insurance case showed that Suzanne Regas was actually aware of
this case. Goldring argued that further attempts to locate and personally serve Suzanne Regas “would be impractical
and futile without assistance from the Court.” After a hearing, the Court granted Goldring's motion with the additional
requirement that Goldring also attempt service by overnight mail to Suzanne Regas's residence of record and to her
parents' home address. See Minute Order, Dkt. 67.

 *4 After providing the alternative notice authorized by the Court, Goldring moved for a default judgment against
Suzanne Regas. See Motion, Dkt. 68. A few days later, an attorney entered an appearance in this case on behalf of Ms.
Regas, and she subsequently filed a motion to quash service of process (or, in the alternative, to dismiss the complaint).
See Motion, Dkt. 73.

Ms. Regas argues that service was insufficient under federal and Illinois law. She first asserts that Rule 4(m) of the
Federal Rules of Civil Procedure requires that the Court dismiss this case, because Goldring is not able to demonstrate
“good cause” for an extension past the 120–day limit and did not move to extend the time limit before the time expired.
This “good cause” argument need not be considered, because even “[i]f the plaintiff cannot show good cause, then the
decision to grant an extension is left to the discretion of the district court.” United States v. Ligas, 549 F.3d 497, 501
(7th Cir. 2008) (citing Henderson v. United States, 517 U.S. 654, 66263 (1996)). Further, plaintiffs are entitled to request
(and courts have discretion to grant such requests) even after the 120–day time limit has already expired. See United
States v. McLaughlin, 470 F.3d 698, 701 (7th Cir. 2006) (“When delay in service causes zero prejudice ..., the granting of
extensions of time for service, whether before or after the 120–day period has expired, cannot be an abuse of discretion”).
In the absence of any prejudice to Ms. Regas (her motion identifies none), the Court was well within its discretion to
extend the 120–day service period.

Second, Suzanne Regas argues that even if the Court did not abuse its discretion in failing to dismiss the case after the
120–day deadline, the manner of service was insufficient under the Federal Rules and Illinois law. The Federal Rules
permit plaintiffs in this Court to effect service by following Illinois law. See Fed. R. Civ. P. 4(e)(1). Illinois law generally
requires personal service or abode service, 735 ILCS 5/2–203(a), but also allows special service by court order when either
personal service or abode service is impractical. See 735 ILCS 5/2–203.1. Special service may be authorized when two
conditions are met: the plaintiff must show that “a diligent inquiry as to the location of the individual defendant was
made and reasonable efforts to make service have been unsuccessful.” Id.



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           4
   Case:
Nesbitt
                  Case 21-50428-JTD
             3:17-cv-50107
        v. Regas, Not Reported Document
                               in F.Supp.3d #:
                                                  Doc 22-4Filed:
                                               100-1
                                            (2015)
                                                              Filed 05/21/21
                                                                  01/22/18 PagePage
                                                                                92 of134
                                                                                      160ofPageID
                                                                                            202 #:1612
2015 WL 1331291


As to the first condition, Goldring performed a “diligent inquiry as to the location of the individual defendant,” id., when
she relied on Suzanne Regas's residence of record with the ARDC, 8 and when the doorman at the building confirmed
that Suzanne Regas lived at that address. See Kirby Aff., 65–2, at 3–4. All parties agree that Goldring's process server had
the correct address for Suzanne Regas's residence. See, e.g., Suzanne Regas Decl., Dkt. 74–1, at ¶ 3. Further, Goldring
performed a diligent inquiry by exhausting the possibilities of attempting service at Suzanne Regas's former employer
and her parents' home. Id.

8      During this period of attempted service, Suzanne Regas was a practicing attorney licensed to practice in Illinois, and was
       therefore required to keep her ARDC address up to date. See ILCS S.Ct. Rule 756(c) (requiring notice to the ARDC within
       30 days of an address change). She does not, in any event, contest that service was attempted at the correct address.
 *5 Goldring also satisfied the second requirement of making “reasonable efforts to make service,” 735 ILCS 5/2–203.1,
through a process server trying on multiple occasions to effect service at Suzanne Regas's home, each time unsuccessfully
trying to call Suzanne Regas and leaving a business card with the building's doorman. Unlike a single family house,
Suzanne Regas's fourteenth-floor residence would not give a process server any external indicators of whether a resident
is home. Further, the building doorman and lack of public access to Suzanne Regas's unit increase the practical difficulty
of service. As required by 735 ILCS 5/2–203.1, Goldring filed with her motion for special service the process server's
affidavit of diligence, outlining the attempts at her home, at her parents' home, and at her former place of employment.
See Dkt. 65–2. Based on the record in this case of five unsuccessful attempts to serve Suzanne Regas, as well as ten
unsuccessful attempts to serve a summons and nine separate unsuccessful attempts to serve a cross complaint in case
number 14 C 716 in this Court, the Court determined that further efforts to attempt personal service or abode service on
Suzanne Regas would be futile and therefore impractical. See People ex rel. Waller v. Harrison, 348 Ill.App.3d 976, 804,
810 N.E.2d 589, 594 (Ill.App.Ct.2004) ( “[T]he statute does not require futile attempts to serve a defendant ....”); compare
Glens of Hanover Condominium Ass'n v. Carbide, 2012 IL App (2d) 120008–U, at ¶ 29 (Ill.App.Ct.2012) (unpublished
opinion) (disapproving of special service when process server made no effort to find defendant in places other than
defendant's home). Suzanne Regas's post hoc argument that further attempts would not in fact have been futile and that
she could have been served with further attempts is insufficient to show that the Court's earlier order was invalid. See
Waller, 348 Ill.App. at 804–05, 810 N.E.2d at 594–95 (implicitly placing the burden on the defendant to show that a
different course of action would have been successful in effecting service 9 ). Therefore, this Court was authorized by
Illinois law to grant service by special order under 735 ILCS 5/2–203.1.

9      Under the federal rules, plaintiffs still bear the burden of showing that proper service occurred, Cardenas v. City of Chicago,
       646 F.3d 1001, 1005 (7th Cir. 2011), but this is a separate question from whether an alternative method of service is permitted
       under Illinois law.
Once personal or abode service are found to be impractical, “[t]he court order may order service to be made in any
manner consistent with due process.” 735 ILCS 5/2–203.1. In the context of service of process, due process requires only
that the court provide “notice reasonably calculated, under all the circumstances, to apprise interested parties of the
pendency of the action and afford them an opportunity to present their objections.” Jones v. Flowers, 547 U.S. 220, 226
(2006) (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). Several factors lead the Court
to believe that overnight mail to her home could reasonably be expected to provide actual notice. First, Suzanne Regas
registered her home address with the Illinois ARDC, which indicates that her home address is the best place to contact
her regarding attorney licensing and that she consents to service by mail at that address for ARDC proceedings. See ILCS
S.Ct. Rule 765(a) (authorizing service for ARDC proceedings “by delivery of any such notice ... to the address listed on
the master role for the attorney”); ILCS S.Ct. Rule 765 committee comments (explaining that the rule was revised to
provide for service “by lawful means other than personal service on an attorney”). Obviously, this proceeding is not an
ARDC proceeding, but consent to being served by mail at an address for other matters suggests that this method can
be “reasonably calculated” to provide actual notice of this proceeding. Jones, 547 U.S. at 226; see also Sato v. Demos,
2012 IL App (1st) 1112968–U, at ¶ 34 (Ill.App.Ct.2012) (unpublished opinion) (holding that service pursuant to § 2–


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
   Case:
Nesbitt
                  Case 21-50428-JTD
             3:17-cv-50107
        v. Regas, Not Reported Document
                               in F.Supp.3d #:
                                                   Doc 22-4Filed:
                                               100-1
                                            (2015)
                                                               Filed 05/21/21
                                                                   01/22/18 PagePage
                                                                                 93 of135
                                                                                       160ofPageID
                                                                                             202 #:1613
2015 WL 1331291

203.1 by mail to a P.O. Box where a landlord receives rent checks is sufficient to serve the landlord). Another factor
suggesting that Suzanne Regas would have actual notice of this suit is that several of her family members and her former
employer are defendants in this matter. Also, Suzanne Regas was already aware of this case and had already filed a
claim with her insurance provider. 10 In addition, the method used to serve Suzanne Regas was also the method used
to notify her as to Goldring's motion for default judgment, to which she promptly responded and appeared. 11 Finally,
Suzanne Regas did not suffer any prejudice in this case. Despite appearing later than the other defendants, she is not
in a different position from her co-defendants. With her motion to quash, she also filed a motion to dismiss, which is
granted on the merits below. Therefore, the Court concludes that service by overnight mail to Suzanne Regas's ARDC-
registered address, when combined with service by overnight mail to her parents' home and service by publication, when
Suzanne Regas already had actual notice of the suit, comported with the requirements of due process. 12

10     The other case in which Suzanne Regas was accused of intentionally evading service was a declaratory action by her insurer
       asserting that they had no duty to defend or indemnify her in this underlying RICO case. Attached to the complaint was a
       letter from Suzanne Regas that discussed this case, by case number, and discussed Suzanne Regas's beliefs as to the merits
       of Goldring's claims and the motivation behind the lawsuit. See Suzanne Regas Letter, Wesco Ins. Co. v. Regas, No. 14 C
       716, Dkt. 1–C.
11     Actual notice, standing alone, is of course insufficient to establish personal jurisdiction over a defendant, and Rule 4 must be
       strictly followed. See, e.g., United States v. Ligas, 549 F.3d 497, 504 (7th Cir. 2008); McMasters v. United States, 260 F.3d
       814, 817 (7th Cir. 2001). The Court has done so in this case, in determining that Rule 4(e)(1) allows service by any method
       permissible under Illinois law and that 735 ILCS 5/2–203.1 permits any manner of service consistent with due process.
12     Having concluded that Rule 4(e)(1) permits service in accordance with state law and that the Court followed the requirements
       of 735 ILCS 5/2–203.1 in authorizing service by overnight mail in this case, the Court need not consider whether the service
       by publication was valid under 735 ILCS 5/2–206.
 *6 In summary, the Court concludes that the manner of service on Suzanne Regas complies with the requirements of
Rule 4, 735 ILCS 5/2–203.1, and the Due Process Clause, and that this Court may therefore exercise personal jurisdiction
over Suzanne Regas. Accordingly, Suzanne Regas's Motion to Quash Service, Dkt. 73, is denied with respect to quashing
service of process, dismissing the complaint for lack of personal jurisdiction, or dismissing the complaint for insufficient
service of process. On the other hand, because Suzanne Regas has appeared and responded to the complaint, Goldring's
Motion for Default Judgment Against Suzanne Regas, Dkt. 68, is denied.


II. Elements of a § 1962(c) Claim
The Court now turns to the defendants' motions to dismiss. Goldring alleges that she is entitled to recover under RICO's
civil cause of action because she has been injured by the defendants' RICO violations. Specifically, Goldring alleges that
the defendants violated RICO Section 1962(c), which states:

            (c) It shall be unlawful for any person employed by or associated with any enterprise engaged in,
            or the activities of which affect, interstate or foreign commerce, to conduct or participate, directly
            or indirectly, in the conduct of such enterprise's affairs through a pattern of racketeering activity
            or collection of unlawful debt.

18 U.S.C. § 1962(c). As the Supreme Court has explained, a § 1962(c) violation has four elements: “(1) conduct (2) of
an enterprise (3) through a pattern (4) of racketeering activity.” Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 496
(1985) (footnote omitted). Further, a plaintiff in a civil RICO action must show that she suffered an injury proximately
caused by the substantive RICO violation. James Cape & Sons Co. v. PCC Const. Co., 453 F.3d 396, 403 (7th Cir. 2006)
(citing Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 457 (2006)).




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
   Case:
Nesbitt
                  Case 21-50428-JTD
             3:17-cv-50107
        v. Regas, Not Reported Document
                               in F.Supp.3d #:
                                                   Doc 22-4Filed:
                                               100-1
                                            (2015)
                                                               Filed 05/21/21
                                                                   01/22/18 PagePage
                                                                                 94 of136
                                                                                       160ofPageID
                                                                                             202 #:1614
2015 WL 1331291


   A. “Conduct of an Enterprise”
The “conduct” and the “enterprise” elements of a § 1962(c) violation are closely related, and determining the “conduct”
of the enterprise first requires the determination of what the alleged enterprise is and who its members are. Therefore,
the Court first analyzes what the structure and identity of the enterprise and who its members are, and then analyzes the
allegations against each defendant to determine whether they participated in the “conduct” of that enterprise.


     1. The Enterprise
Enterprises can be formal associations with a clearly defined legal structure, such as a corporation, partnership, or other
business entity, or enterprises can be informal associations of persons, sometimes referred to as “association-in-fact”
enterprises. Goldring asserts that the defendants comprised an association in fact enterprise that “did not go by a specific
name.” Compl., Dkt. 1, at ¶ 64. She alleges that the racketeering enterprise “acted as a continuing and cohesive unit,”
the primary objective of which was to “illegally steal funds belonging to the Banks and to make other unwitting third
parties—and not themselves—legally responsible in the event that any of the fraudulent loans ... were not repaid.” Id.

An association-in-fact enterprise must have an ascertainable structure with “three structural features: a purpose,
relationships among those associated with the enterprise, and longevity sufficient to permit these associates to pursue the
enterprise's purpose.” Boyle v. United States, 556 U.S. 938, 946 (2009). The Supreme Court in Boyle rejected inferring
additional structural requirements, such as a “hierarchical structure,” “fixed roles” for its members, “name, regular
meetings, dues, established rules and regulations, disciplinary procedures, or induction or initiation ceremonies.” Id. at
948. In doing so, the Supreme Court abrogated a body of Seventh Circuit case law that required RICO enterprises to
have a more discernable structure through hierarchical organization or leadership. See Jay E. Hayden Found. v. First
Neighbor Bank, N.A., 610 F.3d 382, 388 (7th Cir. 2010) (“But the Supreme Court's recent decision in Boyle v. United
States throws all in doubt.”) (internal citation omitted). Thus, pleading the existence of an enterprise does not require
allegations that plausibly establish anything more than the three structural features listed in Boyle.

 *7 None of the defendants seriously, or effectively, argues that the complaint's allegations are sufficient to satisfy Boyle
's three structural requirements, so a brief review of the facts supporting each requirement necessary to plausibly allege
the existence of an enterprise will suffice. 13 Goldring alleges that the enterprise had a common purpose of enriching
the defendants—especially Regas and Nesbitt—at the expense of WS Bank, Mutual Bank, Regas's son Dean Regas,
and Goldring herself. Compl., Dkt. 1, at ¶¶ 1–2, 4–5. The complaint adequately alleges relationships between Regas and
Nesbitt, who were longtime business partners and controlled multiple business entities together. Id. at ¶¶ 3, 6. Further,
Regas had longstanding family and business relationships with Allyson Regas, Peter Regas, Suzanne Regas, the RFD
firm and its partners, who in turn had family and business relationships with one another. Id. at ¶¶ 19–24, 28–29, 31.
The complaint also alleges that the Adams defendants had relationships with each other and with Regas. Id. at ¶¶ 36–
38, 40–41. The third Boyle requirement, longevity sufficient to achieve the enterprise's purpose, is met by the complaint's
allegation of an eight-year scheme involving at least seven illegal loans and five sham business entities. See id. at ¶¶ 31(a),
(c), (f), (g), 44–45, 52, 58, 60; Pl.'s Resp., Dkt. 42, at 8–9.

13     The Adams defendants briefly argue that the complaint does not establish “even the existence of a RICO enterprise under a
       common goal,” but does not expand on this argument further, as the rest of the paragraph argues that Adams did not share
       in any profits of the purported scheme. Adams Br., Dkt. 30, at 7 (citing Baker v. IBP, Inc., 357 F.3d 685, 691 (7th Cir. 2004)).
       Profits are not a Boyle requirement, and the profit-sharing argument is analyzed separately below.


     2. Conduct of the Enterprise's Affairs
Boyle may have confirmed that the definition of a RICO “enterprise” is expansive, but the Seventh Circuit has since
clarified that Boyle did not do away with the requirement that a plaintiff prove that the defendant “person” be a distinct
entity from the “enterprise” or that the defendant used the enterprise to further an illegal scheme. See United Food &



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  7
   Case:
Nesbitt
                  Case 21-50428-JTD
             3:17-cv-50107
        v. Regas, Not Reported Document
                               in F.Supp.3d #:
                                                   Doc 22-4Filed:
                                               100-1
                                            (2015)
                                                               Filed 05/21/21
                                                                   01/22/18 PagePage
                                                                                 95 of137
                                                                                       160ofPageID
                                                                                             202 #:1615
2015 WL 1331291

Commercial Workers Unions & Emp'rs Midwest Health Benefits Fund v. Walgreen Co., 719 F.3d 849, 85354 (7th Cir.
2013) (“Section 1962(c) requires a plaintiff to identify a ‘person’—i.e., the defendant—that is distinct from the RICO
enterprise. And that ‘person’ must have ‘conducted or participated in the conduct of the “enterprise's affairs,” not
just [its] own affairs.’ ”) (internal citations omitted); Jay E. Hayden Found., 610 F.3d at 389 (“Even so, the RICO
offense is using an enterprise to engage in a pattern of racketeering activity.”). A RICO complaint—especially one
that alleges an association-in-fact enterprise where the distinctions between the alleged “enterprise” and the individual
defendants may not be clear—must allege that the defendant acted on the enterprise's behalf, rather than merely serving
the defendant's own, individual, interests. See, e.g., Walgreen Co., 719 F.3d at 854–855 (drug manufacturer and pharmacy
did not conduct affairs of an enterprise where complaint failed to set forth how alleged drug-switching scheme advanced
enterprise interests independent of the defendants' respective individual interests); Crichton v. Golden Rule Ins. Co.,
576 F.3d 392, 400 (7th Cir. 2009) (holding that a marketing arrangement by which an insurance company targeted a
membership organization's members for fraud would not suffice to suggest that either the insurance company or the
membership organization acted on behalf of any shared enterprise); Richmond v. Nationwide Cassel L.P., 52 F.3d 640,
647 (7th Cir. 1995) (finding that defendants were not distinct from an association-in-fact enterprise when the complaint
alleged only that the defendants defrauded the plaintiff directly, without the participation of other enterprise members).

To conduct, or participate in the conduct of, the affairs of an enterprise, a defendant must “participate in the operation
or management of the enterprise itself.” Reves v. Ernst & Young, 507 U.S. 170, 183 (1993). That does not mean, however,
that § 1962's reach is limited to those who were calling the shots; the Reves Court also noted that an enterprise also may
be operated “by lower-rung participants ... who are under the direction of upper management.” Id. at 184; see also MCM
Partners, Inc. v. Andrews–Bartlett & Assocs., Inc., 62 F.3d 967, 978–79 (7th Cir. 1995) (reversing dismissal of § 1962(c)
claim against low-level firms who carried out directions of other members of the enterprise). Operation and management
of an enterprise does not, however, include an outsider acting as “merely a hireling,” Bachman v. Bear, Stearns & Co.,
178 F.3d 930, 933 (7th Cir. 1999). 14 Under Reves, “a RICO enterprise may be operated at least by upper management,
lower-rung participants in the enterprise who are under the direction of upper management, or others associated with
the enterprise who exert control over it....' ” MCM Partners, 62 F.3d at 977 (internal quotation omitted).

14     Goldring argues that the holding in Bachman has been limited by the Seventh Circuit's later ruling in United States v. Sheneman,
       538 Fed.Appx. 722 (7th Cir. 2013), which observed that a defendant who does not directly receive any disbursed funds from
       a wire fraud scheme may still be guilty of wire fraud when he intentionally participates in a scheme to enrich another co-
       schemer. Id. at 723–24. Goldring's reliance on Sheneman is misplaced for three independent reasons. First, the issue discussed
       in Sheneman was whether a person could be guilty of wire fraud without receiving any proceeds, not whether a participant
       who only receives its normal fees participated in the “operation or management” of a RICO enterprise. See id. Second, the
       language cited by Goldring is dicta and is not binding on this court. See id. at 723 (noting that the evidence at trial “showed
       that Sheneman did receive $360,000 directly from the property sales, plus more than $600,000 his [co-conspirator] gave him.”).
       Finally, Sheneman was an order published in the Federal Appendix, not an opinion published in the Federal Reporter, so even
       the holding would not be binding on this court. See 7th Cir. R. 32.1 (“Orders, which are unsigned, are released in photocopied
       form, are not published in the Federal Reporter, and are not treated as precedents.”).
 *8 To meet this standard with respect to an association in fact enterprise, the complaint must therefore plead facts
plausibly alleging that the defendants engaged in a degree of cooperation and coordination “that fell outside the bounds
of the parties' normal commercial relationships.” Walgreen Co., 719 F.3d at 856; see also In re Insurance Brokerage
Antitrust Litig., 618 F.3d 300, 378 (3d Cir. 2010) (holding that members of an enterprise “participated in the operation or
management of the enterprise itself” by “commit[ing] [violations] that they [could not] accomplish alone” in a coordinated
bid rigging scheme) (quoting Reves, 507 U.S. at 183; Gregory P. Joseph, Civil RICO: A Definitive Guide 332 (3d ed.2010)).

An important factor in assessing whether a defendant can be deemed to have participated in the enterprise's affairs, rather
than its individual affairs, is whether the scheme's success depended on a particular defendant's knowing cooperation,
or whether that particular defendant played a fungible role that could have been performed by outsiders. Compare
Insurance Brokerage, 618 F.3d at 378 (finding each participant in bid-rigging to be acting on behalf of the enterprise



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  8
   Case:
Nesbitt
                  Case 21-50428-JTD
             3:17-cv-50107
        v. Regas, Not Reported Document
                               in F.Supp.3d #:
                                                  Doc 22-4Filed:
                                               100-1
                                            (2015)
                                                              Filed 05/21/21
                                                                  01/22/18 PagePage
                                                                                96 of138
                                                                                      160ofPageID
                                                                                            202 #:1616
2015 WL 1331291

because the scheme could not succeed without all bidders colluding), and MCM Partners, 62 F.3d at 979 (finding lower-
rung participants to be “vital” to the scheme's success because “only they had the ability” to effectuate the scheme), with
Reves, 507 U.S. at 186 (no “operation or management” for outside auditor hired to prepare financial reports), Walgreen
Co., 719 F.3d at 856 (no “operation or management” of enterprise, despite both participants knowing of the other's role,
when pharmacy could have accomplished its role in the scheme without the drug manufacturer's knowledge, and drug
manufacturer could have accomplished its role in the scheme with any pharmacy chain), and Goren v. New Vision Int'l,
Inc., 156 F.3d 721, 727–28 (7th Cir. 1998) (no “operation or management” for granting a license of one's own name and
likeness to promote enterprise or distributing promotional materials for the enterprise). 15

15     This line of demarcation does not fully explain the Seventh Circuit's reasoning in Jay E. Hayden Foundation v. First Neighbor
       Bank, 610 F.3d 382 (7th Cir. 2010). In that case, the Seventh Circuit held that there was no use of an enterprise by bank
       employees who helped conceal a long-running embezzlement scheme. See id. at 384–85, 389. That case can be distinguished
       on another basis because the predicate acts of racketeering were committed by a single conspirator acting on his own behalf,
       so the Seventh Circuit determined that the defendants, in covering up that leading conspirator's actions, “did not use the
       conspiracy (the enterprise); they were the conspiracy.” Id. at 389.
Even gross departures from industry practice may not be enough to show more than an ordinary commercial relationship,
if there is another business reason for the hired outsider's actions. See Walgreen Co., 719 F.3d at 854 (“[N]othing in the
complaint reveals how ... these communications or actions were undertaken on behalf of the enterprise as opposed to
on behalf of [the alleged participants] in their individual capacities, to advance their individual self-interests.”); D.M.
Robinson Chiropractic, S.C. v. Encompass Ins. Co. of Am., No. 10 C 8159, 2013 WL 1286696, at *10 (N.D.Ill. Mar. 28,
2013) (“Though Plaintiffs make much of the fact that Mitchell was interested in retaining Allstate's business, a vendor's
interest in retaining its business relationship is neither unusual nor suspicious.”).

 *9 Turning to Goldring's allegations in this case, the Court must analyze whether each moving defendant satisfies the
Reves requirement that each defendant participate in the “operation or management” of the alleged distinct enterprise
rather than acting for itself.



                                                         a) James Regas

As alleged, the conduct of Regas (and Nesbitt 16 ) easily suffices to plausibly allege participation in the management and
operations of the alleged enterprise. According to the complaint, Regas and Nesbitt orchestrated the scheme, while others
—lawyers, appraisers, corporate shareholders and officers, and bank officers—acted at Nesbitt's or Regas's direction.
The complaint accuses both Nesbitt and Regas of creating and using multiple sham entities and directing the actions of
the other defendants to obscure from the banks the real nature of these self-dealing loans. Like the Hosseini defendants'
commingling of funds and joint operation of the multiple auto dealerships (without regard to the formal legal ownership
of the entities), see 679 F.3d at 548–49, 558, Regas and Nesbitt are alleged to have freely transferred money from these
entities to themselves, without regard to the formal shareholders of the sham entities. Compl., Dkt. 1, at ¶¶ 4–7, 28–34.
These allegations easily surpasses the Reves minimum threshold requirement that Regas play “some part in directing the
enterprise's affairs.” 507 U.S. at 179.

16     Nesbitt has not moved to dismiss the complaint, and so has not challenged the sufficiency of the allegations that he conducted,
       or participated in conducting, the affairs of an enterprise. His conduct is discussed here only as necessary to provide context
       to the allegations regarding the participation of Regas and other defendants in the affairs of the alleged enterprise.
Further, the enterprise alleged was distinct from Regas acting on his own behalf. Regas used the sham entities (and the
associated shareholders and officers) to conceal his self-dealing interest and the high risk of default in the loans, and
the concealment of Regas's involvement could not have succeeded without multiple participants “acting in concert on
behalf of a shadow enterprise.” See Walgreen Co., 719 F.3d at 855. According to the complaint, the amounts approved



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 9
   Case:
Nesbitt
                    Case 21-50428-JTD
             3:17-cv-50107
        v. Regas, Not Reported Document
                               in F.Supp.3d #:
                                                 Doc 22-4Filed:
                                               100-1
                                            (2015)
                                                             Filed 05/21/21
                                                                 01/22/18 PagePage
                                                                               97 of139
                                                                                     160ofPageID
                                                                                           202 #:1617
2015 WL 1331291

in the insider loans were also inflated through Regas's alleged agreement with Adams Valuation to inflate the appraised
values of the collateral, furthering the scheme's purpose of siphoning off as much money as possible. Compl., Dkt. 1, at ¶
36. These allegations go beyond “garden variety” commercial relationships or “parallel, uncoordinated fraud,” because
the inflated appraisal portion of the scheme could not have succeeded with Nesbitt and Regas only acting on their own.
Walgreen Co., 719 F.3d at 855; see also Insurance Brokerage, 618 F.3d at 378 (finding conduct of an enterprise where
“defendants band together to commit violations they cannot accomplish alone”) (internal quotations omitted). Regas
and Nesbitt needed the participation and acquiescence of, at a minimum, the banks and the appraisers, to carry out the
insider loan scheme. Like the “prototypical RICO case,” the alleged scheme involved the use of formal business entities
and their “appearance of legitimacy to perpetrate more, and less easily discovered, criminal acts.” Fitzgerald v. Chrysler
Corp., 116 F.3d 225, 227 (7th Cir. 1997). Therefore, the complaint is more than sufficient to state that Regas was a
member (indeed, the head) of an enterprise distinct from himself.



                                                  b) Law Firm Defendants

 *10 The complaint also alleges that Regas controlled the law firm defendants in furtherance of the scheme. At Regas's
behest, RFD allegedly created at least some of the sham entities and performed the legal work relating to the loans, the
real property securing those loans, and obtaining the third party guarantees. Compl., Dkt. 1, at ¶¶ 29, 31, 42. As an
example, Goldring asserts:

               So, it would be quite common that Regas (and the Regas Firm at his direction) would prepare the
               corporate-creation documents for the underlying corporate entity and then follow that by preparing
               the loan transaction documents for one of the Banks, while the entire time keeping from the Banks
               the fact that the loans were being issued to the Entities, companies that Regas himself had created
               and continued to control.

Id. at ¶ 42.

These allegations are essentially that Regas used RFD as a law firm, to provide legal services—an ordinary commercial
relationship. The complaint does not allege that the law firm defendants knew of the insider loan scheme or that the legal
work that they were engaged to provide related to entities that were fictitious or transactions that were fraudulent. 17 It
does allege that RFD breached its duties and knowingly put its own interests or Regas's interests before that of the banks
(which would be an unsurprising consequence, given the highly conflicted nature of the alleged representation), but the
fact that the law firm defendants may have taken engagements that presented inappropriate conflicts of interest does not
turn RFD's relationship with the enterprise into an “insider” relationship. See Walgreen Co., 719 F.3d at 856 (no conduct
of an enterprise even when both participants knew of the other's “activities [that] were by all appearances illegal”). Nor
was RFD's participation vital to the success of the scheme, because unlike the colluding bidders in Insurance Brokerage
or the sole contracting authorities in MCM Partners, the scheme could have succeeded even if RFD had refused to
participate. See Insurance Brokerage, 618 F.3d at 378; MCM Partners, 62 F.3d at 979. Indeed, the complaint alleges
that Regas himself sometimes did the legal work necessary to create the sham legal entities. Compl., Dkt. 1, at ¶ 29.
Further, any law firm—not just RFD—could have performed the legal work of creating business entities and preparing
loan transaction documents, particularly given the fact that it was not essential (and is not alleged) that the law firm
defendants knew of the insider loan scheme. Accordingly, RFD's role in the scheme is more like that of the fungible
auditors of Reves or Bachman. Even if the complaint is correct about RFD's role in the scheme, the allegations are only
enough to accuse RFD and its attorneys 18 of being mere “hirelings.” Bachman, 178 F.3d at 933. Thus, the complaint
fails to state a § 1962(c) claim against RFD or its attorneys.

17      The Complaint does not sufficiently allege that James Regas was a partner in RFD or that his knowledge is imputable to
        that firm for any other reason.



                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      10
   Case:
Nesbitt
                  Case 21-50428-JTD
             3:17-cv-50107
        v. Regas, Not Reported Document
                               in F.Supp.3d #:
                                                 Doc 22-4Filed:
                                               100-1
                                            (2015)
                                                             Filed 05/21/21
                                                                 01/22/18 PagePage
                                                                               98 of140
                                                                                     160ofPageID
                                                                                           202 #:1618
2015 WL 1331291

18     The Court concludes that the complaint does not state a claim against Suzanne Regas for her role as an attorney at RFD, but
       because Goldring also accuses Suzanne Regas of playing other roles in the scheme, those allegations are analyzed separately
       below. The complaint also describes Peter Regas as “Secretary and Treasurer” of WS Bank, but does not allege that he took
       any actions in that capacity to further the scheme.



                                                   c) Appraiser Defendants

 *11 The complaint alleges a more active role in the operations of the enterprise for the appraiser defendants. Goldring
alleges that Adams Valuation agreed to systematically overvalue properties in appraisals performed on the real property
controlled by Regas. Compl., Dkt. 1, at ¶ 36. In exchange, Regas would exercise his control over Mutual Bank to retain
Adams Valuation for approximately 50% of the appraisals. Id. The appraiser defendants argue that this case bears
much in common with Decatur Ventures, LLC v. Stapleton Ventures, Inc., where a district court dismissed § 1962(c)
claims against appraisers who were alleged to have inflated appraisals of real properties. 373 F.Supp.2d 829, 837–38
(S.D.Ind.2005). That court held that even though the appraisers played a critical role in the scheme, they were nonetheless
“outside” the enterprise because the plaintiffs had failed to allege that the appraisers had knowledge of the scheme, had
failed to allege the actual values of the subject properties, and had failed to allege the appraisers' involvement in the
predicate acts of racketeering. Id. at 837–38. In contrast, Goldring has alleged that Adams Valuation “agreed” to the
scheme, has listed the true values of the subject properties in this case, and has identified several specific allegedly inflated
appraisals performed by Adams Valuation. Compl., Dkt. 1, at ¶ 36. These specific allegations paint a knowing, involved,
and integral role played by Adams Valuation that required Adams Valuation to perform certain acts differently than
would have been performed by other appraisal firms. So while this Court agrees that the Decatur Ventures court applied
the correct test, applying that test to the appraisers of this case leads to a different result.

The Adams defendants argue that they did not “act[ ] in any way distinct from their normal professional capacity” as
appraisers, Adams Reply, Dkt. 50, at 3, but the complaint alleges differently, and at this juncture the Court must credit
the allegations of the complaint as correct. Moreover, the inflated appraisal values were not merely “a vendor's interest
in retaining its business relationship” with the banks, D.M. Robinson Chiropractic, 2013 WL 1286696 at *10, because
inflating appraisal values advanced the interests of the enterprise at the expense of their own clients (in this scheme,
the banks that required the appraisals of the property securing the loans). Therefore, the complaint sufficiently alleges
that the Adams defendants had more than just ordinary business relationships with the enterprise and were knowing
participants in the enterprise.

Finally, the appraiser defendants argue that they did not participate in the conduct of the enterprise because the complaint
“does not present a single factual claim asserting that Adams had any interest in the outcome of the alleged scheme
beyond his own individual interest” or that the appraiser defendants “shared in any profits of the alleged enterprise or
received any additional fees ... beyond its customary fee.” Adams Br., Dkt. 30, at 7–8. That argument overlooks the fact
that while its fee may have been normal, the high volume of appraisals it conducted for the enterprise may not have
been; the fee is only one variable that affects whether the firm derived benefit from the enterprise and the Complaint
plausibly alleges that Adams Valuation was the beneficiary of an unusually, and inappropriately, high volume of work
relating to the enterprise. Compl., Dkt. 1, at ¶ 36. The appraiser defendants cite Bachman, which they argue imposes
a requirement that a defendant share in the profits or in the proceeds of an illegal scheme in order to be liable under
§ 1962(c). Adams Br., Dkt. 30, at 8. Bachman could be read to suggest such a requirement in its discussion of a mere
“hireling” that only received its “normal fee,” 178 F.3d at 933, but a profit-sharing requirement cannot be reconciled
with MCM Partners, where the Seventh Circuit held that “operation” of an enterprise could even include a participant's
acquiescence to losing money to advance the enterprise's goals. 19 62 F.3d at 979. Rather, Bachman teaches that profit-
sharing can be a relevant (but not dispositive) factor in determining whether a defendant was member of the enterprise
or an outside “hireling.” 178 F.3d at 933. Therefore, despite being silent on what interest Adams Valuation had in the




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            11
   Case:
Nesbitt
                  Case 21-50428-JTD
             3:17-cv-50107
        v. Regas, Not Reported Document
                               in F.Supp.3d #:
                                                   Doc 22-4Filed:
                                               100-1
                                            (2015)
                                                               Filed 05/21/21
                                                                   01/22/18 PagePage
                                                                                 99 of141
                                                                                       160ofPageID
                                                                                             202 #:1619
2015 WL 1331291

success of the scheme, the complaint sufficiently alleges that the appraiser defendants participated in the operation or
management of the enterprise.

19     The scheme alleged in MCM Partners had a purpose of maintaining a monopoly on forklift rentals, which benefited the “upper
       management” of the scheme, but also resulted in the “lower-rung” defendants having to pay above-market prices as customers
       of the forklift rental services. See 62 F.3d at 971. The Seventh Circuit held that these “lower-rung” defendants—coerced into
       following “upper management” orders—could still qualify as participants in the operation of the enterprise, despite the fact
       that the enterprise's success would result in losses, rather than profits, for these participants. Id. at 979.



                                                  d) Allyson and Suzanne Regas

 *12 The complaint contains very few allegations pertaining to the claims against Allyson and Suzanne Regas. The
complaint alleges that James Regas listed his daughters Allyson and Suzanne as “members and shareholders” in the
sham entities, but it also alleges a similar role for Goldring herself as a purported victim. Compl., Dkt. 1, at ¶¶ 28, 31(a)-
(c), 31(f)-(g), 44. More importantly, the complaint does not allege any actions taken by Suzanne or Allyson Regas in their
capacities as members or shareholders in these entities so the Court has no facts to analyze under the Reves “operation
or management” test.

The complaint does, however, accuse Allyson Regas, in her capacity as Chief Financial Officer and Vice President of one
of the victim banks, of “substantially assist[ing]” Regas by obtaining inflated appraisals, approving the loans without
using proper underwriting practices, and concealing the true nature of the loans. Compl., Dkt. 1, at ¶ 54. 20 In other
words, the complaint alleges that Allyson Regas abused her position as a bank officer to knowingly put the interests
of the enterprise above the interests of the bank to whom she owed a fiduciary duty. These allegations go far enough
beyond the purely self-interested actions alleged in Walgreen Co. or Jay E. Hayden Foundation to assert that Allyson
Regas “improperly hijack[ed] the business operations of [the bank] for illicit ends.” Walgreen Co., 719 F.3d at 854–55;
see also Jay E. Hayden Found., 610 F.3d at 389 (observing in dicta that the complaint could have sufficiently stated a
RICO claim if the plaintiff had alleged that the bank officers used the bank to commit fraud). Therefore, the complaint's
allegations suffice to establish that Allyson Regas participated in the conduct of an enterprise in her capacity as a bank
officer, but are insufficient to state a claim against Suzanne Regas.

20     The Court notes that the same allegation is leveled against defendant Miceli, who has not yet been required to respond to the
       Complaint. There seems little reason to believe that the analysis would be any different with respect to him.


   B. “Pattern of Racketeering Activity”
A plaintiff alleging a § 1962(c) violation must also establish that the enterprise acted “through a pattern of racketeering
activity.” 18 U.S.C. § 1962(c). “Pattern” means “at least two acts of racketeering activity” within a 10–year period, and
usually will require more than two. Id. § 1961(5); see also H.J. Inc. v. Nw. Bell. Tel. Co., 492 U.S. 229, 232 (1989). Further,
the plaintiff “must show that the racketeering predicates are related, and that they amount to or pose a threat of continued
criminal activity.” H.J. Inc., 492 U.S. at 239. For RICO violations predicated on acts of mail fraud or on obstruction of
justice involving dishonesty, the complaint must identify the predicate acts with particularity. Fed.R.Civ.P. 9(b); Jepson,
Inc. v. Makita Corp., 34 F.3d 1321, 1327 (7th Cir. 1994) (mail fraud). 21 Therefore, to survive these motions to dismiss,
the complaint must identify with particularity predicate acts of racketeering that are both “related” and “continuous.”
H.J. Inc., 492 U.S. at 239, 242.

21     Although not every conceivable violation of 18 U.S.C. § 1512 (titled “Tampering with a witness, victim, or informant”) would
       necessarily involve fraud or dishonesty, Goldring's complaint clearly alleges that the defendants “fraudulently concealed
       extensive facts,” “repeatedly told [Goldring] it was nothing to worry about,” and “fabricate [d] buyers to extend [a] falsehood.”
       Compl., Dkt. 1, at ¶¶ 43–45. These particular § 1512 allegations sound in fraud, so in this case, Rule 9(b) also governs these



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 12
   Case:
Nesbitt v. Regas,
                 Case 21-50428-JTD
            3:17-cv-50107
                  Not ReportedDocument
                               in F.Supp.3d#:
                                                 Doc 22-4
                                              100-1
                                            (2015)
                                                            Filed
                                                        Filed:    05/21/21
                                                               01/22/18 PagePage 142
                                                                             100 of   ofPageID
                                                                                    160 202    #:1620
2015 WL 1331291

       allegations. See Borsellino v. Goldman Sachs Grp., Inc., 477 F.3d 502, 507 (7th Cir. 2007) (claims “premised upon a course
       of fraudulent conduct” implicate Rule 9(b)'s heightened pleading requirements regardless of whether fraud is an element of
       the claims themselves); Jones v. Ada S. McKinley Cmty. Servs., No. 89 C 319, 1989 WL 105231, at *3 (N.D.Ill. Sept. 1, 1989)
       (applying Rule 9(b) to RICO claims predicated on § 1512 violations).
 *13 Mail fraud under 18 U.S.C. § 1341 requires the defendant's (1) participation in a scheme to defraud; (2) with the
intent to defraud; (3) using the mail in furtherance of the fraud. See 18 U.S.C. § 1341; United States v. Howard, 619 F.3d
723, 727 (7th Cir. 2010). “Intent to defraud,” the second element, “requires a wilful act by the defendant with the specific
intent to deceive or cheat.” Corley v. Rosewood Care Ctr., Inc. of Peoria, 388 F.3d 990, 1005 (7th Cir. 2004). Rule 9(b)
requires “only a general outline” of the scheme to defraud and the intent to defraud, but must “describe the predicate
acts with some specificity and ‘state the time, place, and content of the alleged communications perpetrating the fraud.’
” Midwest Grinding Co. v. Spitz, 976 F.2d 1016, 1020 (7th Cir. 1992) (quoting Graue Mill Dev. Corp. v. Colonial Bank
& Trust Co., 927 F.2d 988, 992 (7th Cir. 1991)).

Each individual mailing in furtherance of the scheme would qualify as a distinct mail fraud violation. See, e.g., United
States v. Giovenco, 773 F.3d 866, 868 (7th Cir. 2014) (describing six counts of mail fraud as six mailings to advance one
fraudulent scheme). To constitute a mail fraud violation, an individual mailing need not contain misrepresentations, or
even be essential to the scheme—it is enough that an individual mailing be “incident to an essential part of the scheme.”
Schmuck v. United States, 489 U.S. 705, 710 (1989) (quoting Pereira v. United States, 347 U.S. 1, 8 (1954)). And unlike
common law fraud, federal mail fraud only requires that the fraudulent scheme cause the plaintiff's injuries in some way
and does not require that the harmed plaintiff personally rely on the fraudulent misrepresentations. Bridge v. Phoenix
Bond & Indem. Co., 553 U.S. 639, 648–49, 656–57 (2008) (holding that a RICO violation predicated on mail fraud
could occur even without a plaintiff's first party reliance, as when a plaintiff is harmed by a third party reliance on the
defendant's representations).


Turning to the individual mailings alleged in this case, 22 the majority have little to no relation to the alleged fraud. The
mailings from non-defendants that amount to service of documents relating to other litigation 23 are not even “incident
to an essential part of the scheme.” Schmuck, 489 U.S. at 710. If anything, those mailings contain truthful information
from fellow victims of the scheme that would tend to frustrate—rather than advance—the scheme by alerting Goldring
to the fraud. Similarly, Goldring gives no indication of how letters from non-defendant creditors or government agencies
furthered the scheme or caused her losses, and so those mailings must be disregarded as well. This leaves only seven
remaining mailings alleged to constitute mail fraud:

       Date              From                                  To                                   Description

       2006-06-09        Adams Valuation                       Tom Pacocha                          Letter and
                                                               (Mutual Bank)                        Appraisal for
                                                                                                    913-15 Forest
                                                                                                    Avenue in
                                                                                                    Evanston

       2006-07-27        Martin Hall                           David Azran                          Letter re: 913
                         (Regas, Frezados &                                                         Forest-Evanston
                         Dallas LLP)                                                                LLC

       2006-08-09        Bette Lally                           Diane Goldring                       Letter enclosing
                         (Mutual Bank)                                                              appraisal for
                                                                                                    913-915 Forest Ave
                                                                                                    in Evanston




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            13
   Case:
Nesbitt v. Regas,
                  Case 21-50428-JTD
            3:17-cv-50107
                  Not ReportedDocument
                               in F.Supp.3d#:
                                                  Doc 22-4
                                              100-1
                                            (2015)
                                                             Filed
                                                         Filed:    05/21/21
                                                                01/22/18 PagePage 143
                                                                              101 of   ofPageID
                                                                                     160 202    #:1621
2015 WL 1331291

       2007-03-17         James Regas                           Diane Goldring                         Letter re: “Various
                          (Regas Frezados &                                                            Projects” 24
                          Dallas LLP)

       2011-06-28         Suzanne Regas                         Diane Goldring                         Demand for
                          (7500 Kenosha                                                                payment of
                          LLC)                                                                         expenses with
                                                                                                       accompanying
                                                                                                       exhibits

       2011-09-21         Suzanne Regas                         Diane Goldring                         Demand for
                          (7500 Kenosha                                                                payment of
                          LLC)                                                                         expenses with
                                                                                                       accompanying
                                                                                                       exhibits 25

       2012-03-19         Christian Nesbitt                     Illinois Secretary of                  2010 Annual
                                                                State                                  Report for North
                                                                                                       Park Webster2011
                                                                                                       Annual Report
                                                                                                       for North Park
                                                                                                       Webster2012
                                                                                                        *14 Webster2012
                                                                                                       Annual Report
                                                                                                       for North Park
                                                                                                       WebsterApplication
                                                                                                       for Reinstatement

Am.App. A, Dkt. 46, at 1–4.

22     Since Goldring has identified specific mailings and their contents in her proposed Amended Appendix A, Dkt. 46, she has
       satisfied Rule 9(b)'s particularity requirements regarding the mailings. Midwest Grinding, 976 F.2d at 1020.
23     Goldring's proposed Amended Appendix A, Dkt. 46, lists 17 letters from law firms (who have not named as parties in this case)
       serving copies of summons, pleadings, motions for default judgment or for summary judgment, supporting briefs, notices of
       depositions, notices of hearings, and court orders relating to litigation against Goldring in her capacity as guarantor of the
       delinquent loans or in her capacity as officer in the sham entities.
24     This letter was incorporated by reference in Exhibit 3 of the complaint, the Government's Sentencing Memorandum in James
       Regas's criminal case, Dkt. 1–3, at 3, which was in turn incorporated by reference in the complaint itself. See Compl., Dkt.
       1, at ¶ 8. Even if the contents could not be considered to fall within the four corners of the complaint, a redacted version of
       the letter is available as a public record on James Regas's criminal case docket, see Exhibit B, United States v. Regas, 12 CR
       461, Dkt. 27–2, and the Court could simply take judicial notice of its contents. Fed.R.Evid. 201(b); see also Michigan v. U.S.
       Army Corps of Eng'rs, 758 F.3d 892, 899 (taking judicial notice of official government reports).
25     This letter is listed twice on Goldring's proposed Amended Appendix A to the complaint. See Dkt. 46, at 3.
The first three letters listed, from 2006, concern a property at 913 Forest Avenue in Evanston, Illinois. The complaint's
allegations relating to this “Forest Property” are that the Regas Firm incorporated an LLC called “913 Forest–Evanston
LLC” under the actual control of Regas and Nesbitt, but with the purported managing members listed as “Dean and
Suzanne Regas, and, for a time, Goldring.” Compl., Dkt. 1, at ¶ 31(g). Regas and Nesbitt arranged for the Forest
property, worth $2.2 million, to be overvalued in order to secure a $3.0 million loan. Id. at ¶¶ 38–39. To facilitate the
loan, Regas and Nesbitt induced Goldring to personally guarantee the loan. Id. at ¶ 31(g). In a separate agreement,
Regas and Nesbitt agreed to pay $450,000 from the loan to repay an investor, Azran Forest LLC (“Azran Forest”). Id.
at ¶ 39. Although Regas and Nesbitt attempted to fraudulently withhold payment to Azran Forest, eventually Azran



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               14
   Case:
Nesbitt v. Regas,
                 Case 21-50428-JTD
            3:17-cv-50107
                  Not ReportedDocument
                               in F.Supp.3d#:
                                                Doc 22-4
                                              100-1
                                            (2015)
                                                           Filed
                                                       Filed:    05/21/21
                                                              01/22/18 PagePage 144
                                                                            102 of   ofPageID
                                                                                   160 202    #:1622
2015 WL 1331291

Forest sued and accepted a $412,500 settlement. Id. Even after paying the Azran settlement, Regas and Nesbitt still
“managed to successfully divert approximately $387,500” for themselves. Id. With this background, the fact that each of
these three mailings was “incident to” the scheme is clear. Schmuck, 489 U.S. at 710. In the first letter, Adams Valuation
sent the appraisal overvaluing the property by $800,000 to Mutual Bank as part of the loan approval process. The
second letter, written by RFD attorney Martin Hall on behalf of 913 Forest–Evanston LLC, falsely represented to
David Azran that there were insufficient funds to pay Azran—which Azran alleged was part of a conspiracy to defraud
Azran. See Azran Compl., Dkt. 1–8, at ¶ 28. The third letter, from Mutual Bank, forwarded the falsely inflated appraisal
in a communication to Goldring, who was a personal guarantor on the loan. See Compl., Dkt. 1, at ¶ 31(g). This
inflated appraisal understated the substantial guaranty exposure incurred by Goldring, who could not appreciate that
the property would eventually be foreclosed and that she would be personally liable for the deficiency in excess of $3.4
million. Id. Each of these mailings is identified with particularity in the complaint and each is related to the ongoing
scheme.

 *15 The letter from James Regas to Goldring, sent on RFD letterhead on March 13, 2007, reported the status of the
projects and business entities involving Regas, Nesbitt, and Goldring. In her complaint, Goldring accuses Regas and
Nesbitt of four specific material omissions in persuading Goldring to sign the loan guarantees: (1) that the appraised
values of the property securing the loans were artificially inflated, (2) that the loans did not follow underwriting
formalities, (3) that the lenders were unaware of Regas's self-dealing, and (4) that the loans were procured in flagrant
disregard of regulatory obligations and internal bank procedures. Compl., Dkt. 1, at ¶¶ 4–5. The March 13 letter does
not mention the inflated appraisals, the hidden risks of default, or Regas's unlawful means of obtaining the loans; as
such, it was an instrument of the fraud (assuming, as the Court must, that the letter is fraudulent because it fails to advise
Goldring of those issues).

The complaint provides no context or description for the other three letters written by Suzanne Regas and Christian
Nesbitt. It is unclear what Suzanne Regas's letters said or what role they played in the alleged scheme. 26 It is also unclear
what purpose was served by Christian Nesbitt's letters to the Illinois Secretary of State. Therefore, those letters have not
adequately provided “the who, what, when, where, and how” required under Rule 9(b) to show that the letters were in
furtherance of the alleged scheme (as necessary to constitute predicate acts of racketeering). Borsellino v. Goldman Sachs
Grp., Inc., 477 F.3d 502, 507 (7th Cir. 2007).

26     As discussed above, the complaint does not provide enough detail to tie Suzanne Regas to the operation or management of
       the enterprise.
Goldring also alleges several instances of obstruction of justice, especially by Nesbitt. The complaint accuses Nesbitt
of concealing information and preventing Goldring's receipt of correspondence relating to pending lawsuits in which
Goldring had been sued on her personal guarantees, which delayed Goldring's discovery of the broader scheme by several
years. Compl., Dkt. 1, at ¶ 44. Further, Nesbitt allegedly fabricated false buyers for the properties (including the creation
of forged documents) in order to persuade Goldring not to investigate further into her own guarantee liability. Id. at ¶
45. These allegations are not sufficient to state predicate racketeering actions under § 1512(c)(1) of the obstruction of
justice statute, because that statute relates solely to acts taken with “the intent to impair the [document's] integrity or
availability for use in an official proceeding.” Goldring does not allege that Nesbitt, or any other defendant, tried to
prevent the use of any document in any proceeding; rather, she alleges that Nesbitt concealed or altered such documents
so that she would not be aware of the true status of law suits that had been filed against her. In other words, § 1512(c)(1)
addresses attempts to conceal or tamper with evidence; that is not what Goldring alleges Nesbitt to have been doing when
he concealed information about the lawsuits from her. Goldring alleges that Nesbitt concealed or altered documents to
prevent Goldring from discovering the scheme and fails to explain how such documents would have been used in an
official proceeding. 27




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        15
   Case:
Nesbitt v. Regas,
                  Case 21-50428-JTD
            3:17-cv-50107
                  Not ReportedDocument
                               in F.Supp.3d#: 100-1
                                            (2015)
                                                   Doc 22-4   Filed
                                                          Filed:    05/21/21
                                                                 01/22/18 PagePage 145
                                                                               103 of   ofPageID
                                                                                      160 202    #:1623
2015 WL 1331291

27     In any event, all of the law suits at issue were filed in state court. Section 1512(c)(1) applies only to federal proceedings. See
       § 1515(a)(1).
In summary, then, Goldring's complaint and her proposed amended appendix outline four predicate acts of racketeering:
three letters relating to the Forest Property mailed in 2006, and one letter written by James Regas that relates to the
broader scheme relating to multiple properties and business entities. In order for Goldring to recover, however, these
four predicate acts of racketeering must be sufficiently “related” to constitute a pattern. H.J. Inc. v. Nw. Bell Tel. Co., 492
U.S. 229, 239 (1989). As the Supreme Court has observed, “relatedness” requires “similar purposes, results, participants,
victims, or methods of commission.” Id. at 240 (quoting Sedima S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 n.14 (1985)).
The relatedness requirement is not a particularly strict requirement. Here, the four letters served the scheme's general
purpose of using inflated property appraisal values to obtain loans and guarantees of value. The three letters regarding
to the Forest Property persuaded both the bank and Goldring to rely on Adams Valuation's inflated appraisal, and
attempted unsuccessfully to prevent Azran Forest from collecting funds owed at closing. See Compl., Dkt. 1, at ¶ 39. The
letter from Regas outlined a broad overview of multiple projects relating to the overall scheme, and presumably furthered
the scheme by persuading Goldring to continue guaranteeing loans. See generally Regas Letter, United States v. Regas,
12 CR 461, Dkt. 27–2 (N.D.Ill.Dec. 10, 2012). These mailings, relating to the same broad scheme, are sufficiently related
to each other and to the scheme.

 *16 Racketeering activity must also “pose a threat of continued criminal activity” in order to qualify as a “pattern.”
H.J. Inc., 492 U.S. at 239. The parties agree that this case must be evaluated for “closed-end continuity,” which may be
found in a “closed period of repeated conduct.” Id. at 241. The Seventh Circuit has outlined relevant factors for courts to
determine the continuity of a pattern: “Relevant factors include the number and variety of predicate acts and the length
of time over which they were committed, the number of victims, the presence of separate schemes and the occurrence of
distinct injuries.” Morgan v. Bank of Waukegan, 804 F.2d 970, 975 (7th Cir. 1986). Of Morgan 's continuity factors, the
duration factor is the “most important.” Roger Whitmore's Auto. Servs., Inc. v. Lake Cnty., Ill., 424 F.3d 659, 673 (7th
Cir. 2005); see also Midwest Grinding Co. v. Spitz, 976 F.2d 1016, 1024 (7th Cir. 1992) (describing the duration factor as
“the closest thing we have to a bright-line continuity test”).

Generally, the predicate acts underlying a “one-shot scheme” must occur over the course of more than a year in order to
form a pattern. Midwest Grinding, 976 F.2d at 1024 (collecting cases where periods of “several months” to “several years”
were insufficient to support a pattern); see also Jennings v. Auto Meter Prods., Inc., 495 F.3d 466, 474–75 (7th Cir. 2007)
(ten months insufficient); Vicom, Inc. v. Harbridge Merch. Servs., Inc., 20 F.3d 771, 782 (7th Cir. 1994) (nine months
insufficient). The earliest of the predicate acts occurred with a letter mailed on June 9, 2006, and the latest occurred about
nine months later, on March 17, 2007. This nine-month period is insufficient under the Seventh Circuit case law. This
conclusion is reinforced by the fact that the only predicate acts that Goldring has successfully alleged are mailings, which
“ ‘are unique among predicate acts' because multiplicity of such acts ‘may be no indication of the requisite continuity
of the underlying fraudulent activity.’ ” Midwest Grinding, 976 F.2d at 1024 (quoting U.S. Textiles, Inc. v. Anheuser–
Busch Cos., Inc., 911 F.2d 1261, 1266 (7th Cir. 1990)) Courts have found insufficient continuity between even hundreds
of mailings when the number of fraudulent transactions are small. See Vicom, Inc. v. Harbridge Merchant Servs., Inc.,
20 F.3d 771, 781 (7th Cir. 1994) (finding no “pattern” from racketeering predicated only on a few acts of mail fraud);
Midwest Grinding, 976 F.2d at 1024 (hundreds of mailings insufficient because there was only a single scheme with “a
few” recipients and only one victim); see also Hartz v. Friedman, 919 F.2d 469, 473 (7th Cir. 1990) (“The Seventh Circuit,
however, does not look favorably on relying on many instances of mail and wire fraud to form a pattern.”).

And while Goldring has alleged a long, multi-year scheme in which the defendants had engaged in fraudulent and even
criminal activity, only the predicate acts of racketeering count for the duration factor. Tortious or even criminal acts
committed before the first act of racketeering do not start the clock. See Midwest Grinding, 976 F.2d at 1024 & n.5
(starting the duration count with “the first predicate act of mail fraud” rather than when the alleged coconspirators
“began doing the groundwork”). Similarly, actions taken to cover up the completed scheme do not extend the duration,
either. Id. (holding that actions to cover up discovery “do nothing to extend the duration of the underlying ... scheme”);


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  16
   Case:
Nesbitt v. Regas,
                  Case 21-50428-JTD
            3:17-cv-50107
                  Not ReportedDocument
                               in F.Supp.3d#: 100-1
                                            (2015)
                                                   Doc 22-4   Filed
                                                          Filed:    05/21/21
                                                                 01/22/18 PagePage 146
                                                                               104 of   ofPageID
                                                                                      160 202    #:1624
2015 WL 1331291

see also Jennings, 495 F.3d at 474 (declining to consider later fraudulent cover-up attempts in the duration analysis).
Therefore, although Goldring has alleged a long-running scheme involving a pattern of criminal activity with multiple
perpetrators and multiple victims, the complaint falls short of alleging sufficient duration to establish a pattern of
racketeering activity as defined in 18 U.S.C. § 1961(1).


III. RICO Conspiracy Under § 1962(d)
 *17 Goldring also asserts a RICO conspiracy claim against Regas, Nesbitt, RFD, and Adams Valuation. Compl., Dkt.
1, at ¶ 70–73. A RICO conspiracy within the scope of § 1962(d) requires a showing that “(1) the defendant agreed to
maintain an interest in or control of an enterprise or to participate in the affairs of an enterprise through a pattern of
racketeering activity, and (2) the defendant further agreed that someone would commit at least two predicate acts to
accomplish those goals.” DeGuelle v. Camilli, 664 F.3d 192, 204 (7th Cir. 2011). In addition, the plaintiff must allege
injury from an act that is ... independently wrongful under RICO,” that is, a predicate act of racketeering. Beck v. Prupis,
529 U.S. 494, 505–06 (2000). 28

28     In Beck, the Supreme Court left open the question of whether a RICO conspiracy claim must allege injury arising from an
       actionable violation of the substantive provisions of the act (§ 1961(a)-(c))—that is, whether the plaintiff's claimed injury must
       have been caused by a violation of RICO rather than just by conduct alleged to constitute a predicate act of racketeering.
       See Beck, 529 U.S. at 506 n.10. To the Court's understanding, this remains an open question; it is not discussed in DeGuelle,
       which appears to transmute Beck 's holding that a claim that alleges injury from conduct that does not constitute a predicate
       act fails to state a claim for RICO conspiracy to an affirmative holding that an allegation of injury arising from a predicate
       act will suffice. Neither party has addressed the question in this case.
As discussed above, Goldring alleges sufficient facts to infer conduct of an enterprise involving James Regas, Christian
Nesbitt, Adams Valuation, and Allyson Regas (but not RFD). 29 Unlike the substantive RICO claim, however, a RICO
conspiracy claim does not need to identify with particularity the two predicate acts, but only needs to allege an agreement
that two predicate acts would occur. See Gas Tech. Institute v. Rehmat, 05 C 2712, 2006 WL 3743576, at *33 (N.D.Ill.Dec.
15, 2006) (“The Seventh Circuit has not required the pleading of claims under § 1962(d) with particularity, nor has this
court.”); Nat'l Org. for Women, Inc. v. Scheidler, 897 F.Supp. 1047, 1071 (N.D.Ill.1995) (holding that RICO conspiracy
claims are governed by the liberal pleading standards of Fed. R. Civ. P. 8(a), not the heightened requirements of Fed.
R. Civ. P. 9(b)). From the detailed allegations of the role each defendant played in the operation of the enterprise over
course of years, it is fair to infer that each willing participant in the enterprise agreed to participate in the scheme and
that acts of wire or mail fraud would occur throughout the multi-year duration of the scheme.

29     The complaint only names Regas, Nesbitt, RFD, and Adams Valuation in Count II, and does not assert Count II against
       Allyson Regas or Douglas Adams. See Compl., Dkt. 1, at 27.
Further, and as discussed above, Goldring has already alleged several injuries suffered as a result of mail fraud in
furtherance of the scheme. Mailings relating to the Forest Property led Goldring to rely on Adams Valuation's inflated
appraisals in choosing to guarantee the loan, which ultimately led to a Goldring paying a $100,000 settlement, as well as
legal fees, to resolve a $3.4 million judgment. See Compl., Dkt. 1, at ¶ 31(g); Am. App'x A, Dkt. 46, at 1. The March 13,
2007 letter sent by Regas to Goldring misrepresented the fundamental nature of Goldring's guarantees and the risk of
default. See generally Regas Letter, United States v. Regas, No. 12 CR 461, Dkt. 27–2 (N.D.Ill.Dec. 10, 2012). Goldring
identifies losses arising out of decisions made after the letter was sent, including a personal $200,000 loan that she agreed
to provide on October 1, 2008. See Compl., Dkt. 1, at ¶ 58. And while the alleged mailings may not constitute a pattern
of racketeering activity and therefore do not constitute a substantive RICO violation, this Court reads DeGuelle and
Beck to allow plaintiffs to state RICO conspiracy claims for injuries caused by racketeering acts when the other RICO
conspiracy elements are met—even if the plaintiff falls short of proving that a pattern of racketeering activity actually
occurred. When read with the allegations of the broader fraudulent scheme, Goldring's injuries are sufficient to support




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  17
   Case:
Nesbitt v. Regas,
                  Case 21-50428-JTD
            3:17-cv-50107
                  Not ReportedDocument
                               in F.Supp.3d#:
                                               Doc 22-4
                                              100-1
                                            (2015)
                                                          Filed
                                                      Filed:    05/21/21
                                                             01/22/18 PagePage 147
                                                                           105 of   ofPageID
                                                                                  160 202    #:1625
2015 WL 1331291

a RICO conspiracy claim. Therefore, the defendants' motions to dismiss Count II must be denied as to James Regas and
Adams Valuation; it is granted as to RFD.



                                                           ***

 *18 In a nutshell, the complaint alleges that Nesbitt and Regas created sham entities, which (under Nesbitt's and
Regas's control) purchased real property, and Adams Valuation appraised the properties at inflated values so that the
bank officer defendants (Allyson Regas and Jerry Miceli) would approve undersecured insider loans, allowing Nesbitt
and Regas to siphon off the excess funds for their own personal use. These allegations suffice to allege that James
Regas, Christian Nesbitt, Douglas Adams, Adams Valuation, and Allyson Regas participated in the affairs of a RICO
enterprise. The complaint falls short, however, in alleging that they did so through a pattern of racketeering activity.
Nevertheless, the complaint adequately alleges that defendants Regas, Nesbitt, and Adams Valuation conspired to do
so, and that Goldring was injured by the alleged predicate acts of racketeering, namely Regas's false letter of March
13, 2007, and three letters relating to the Forest Property. Therefore, the Court concludes that the complaint fails to
adequately allege a violation of 18 U.S.C. § 1962(c)(1), and dismisses that Count without prejudice, but adequately alleges
a violation of 18 U.S.C. § 1962(d). Goldring is granted leave to file an amended complaint that addresses the deficiencies
identified in this Memorandum Opinion.


All Citations

Not Reported in F.Supp.3d, 2015 WL 1331291

End of Document                                              © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         18
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 148
                                                               106 of   ofPageID
                                                                      160 202    #:1626



                                     Serfecz v. Jewel Food Stores
                   United States District Court for the Northern District of Illinois, Eastern Division
                               August 30, 1994, Decided ; August 31, 1994, Docketed
                                                     No. 92 C 4171

Reporter
1994 U.S. Dist. LEXIS 12239 *; 1994 WL 478576
                                                              owned or rented by Jewel.
JOSEPH SERFECZ and FIRST CHICAGO TRUST
COMPANY, Trustee of Trust No. 684, Plaintiffs, v.             Up until October 1987, Jewel owned and operated a
JEWEL FOOD STORES, INC., et. al., Defendants.                 grocery store in its leased space in the Grove Mall and
                                                              was the mall's anchor tenant. In October of 1987, Jewel
Judges: [*1] Grady                                            vacated the premises and moved its grocery operation
                                                              to a building in the newly constructed Elk Crossing Mall,
Opinion by: JOHN F. GRADY
                                                              directly across the street from the Grove Mall. Since that
                                                              time, the space formerly occupied by Jewel at the Grove
Opinion                                                       Mall has remained vacant, and Jewel has refused to
                                                              give up its leasehold interest in the premises, thereby
                                                              preventing Serfecz from securing another grocery store
                                                              as an anchor tenant. Since vacating its space, Jewel
MEMORANDUM OPINION                                            has continued to pay rent and has exercised its second
                                                              option to renew the lease. Jewel proposed to sublet the
This case comes before the court on the motion of
                                                              space to defendant United Skates of America ("United
defendants Jewel Food Stores, Inc., and American
                                                              Skates"), for use as a roller rink and games arcade.
Stores Properties, Inc., for summary judgment. For the
                                                              Serfecz objected to the proposed sublease because he
reasons discussed below, we grant the motion for
                                                              considered United Skates to be an "obnoxious" tenant
summary judgment on the antitrust and malicious
                                                              and because he was concerned that [*3] occupancy by
prosecution claims in Counts I, II, and III. Summary
                                                              United Skates would result in higher insurance rates. In
judgment on the breach of lease claim in Count IV is
                                                              February 1990, Jewel filed suit seeking a declaratory
granted in part and denied in part.
                                                              judgment regarding its right to sublet to United Skates.
BACKGROUND                                                    The trial court ruled against Jewel, and the appellate
                                                              court affirmed.
Plaintiff First Chicago Trust Company of Illinois, as
trustee, is the title holder of the Grove Mall Shopping       Plaintiffs bring suit against Jewel, American Stores, and
Center ("Grove Mall") in Elk Grove Village. Plaintiff         United Skates, and against the developers, owners and
Joseph Serfecz is the beneficial owner of this trust. In      operators of the Elk Crossing Mall (collectively referred
1963 defendant Jewel Food Stores, Inc. ("Jewel")              to herein as the "Elk Crossing defendants"), alleging
entered into a lease with plaintiffs' predecessor-in-         that the defendants conspired to keep the Jewel space
interest for retail space in the Grove Mall in which to       at the Grove Mall vacant, to prevent a major anchor
operate a grocery store. When Serfecz purchased the           tenant from taking over the space, to prevent Serfecz
Grove Mall in 1977, he assumed all existing leases,           from re-developing the mall, to coerce Serfecz's other
including the Jewel lease. Jewel's original lease ran until   tenants to leave the Grove Mall and move across the
1986 and provided Jewel three five-year options to            street to the Elk Crossing Mall, and to otherwise devalue
renew. Jewel has exercised two of those options. Thus,        and destroy the Grove Mall. Plaintiffs maintain that this
its current lease runs until 1996, and it has one             conspiracy is part of an overall marketing strategy of
remaining option to renew until 2001. Defendant [*2]          restricting the use of property in order to keep out
American Stores Properties, Inc. ("American Stores") is       competitors. In support of this claim, plaintiffs offer
the real estate management and development arm of             evidence of other similar restrictive lease arrangements
American Stores Company and its subsidiaries, of which        throughout Illinois involving Jewel.
Jewel is one, and is engaged in managing properties
                                                              In Counts I and II of their complaint, plaintiffs maintain
               Case 21-50428-JTD
     Case: 3:17-cv-50107 Document #:Doc 22-4
                                     100-1     Filed
                                           Filed:    05/21/21
                                                  01/22/18 PagePage 149
                                                                107 of   ofPageID
                                                                       160 202    #:1627
                                                1994 U.S. Dist. LEXIS 12239, *3

that defendants have violated [*4] Sections 1 and 2 of               only certain private parties to bring suit on the basis of
the Sherman Antitrust Act, 15 U.S.C. §§ 1, 2, by                     that violation. 3 The Supreme Court recognized that
conspiring to restrain trade by eliminating competition in           given "the infinite variety of claims" that might arise
the grocery store and retail shopping center markets,                under Section 4, it would be "virtually impossible to
and attempting to monopolize the grocery store                       announce a black-letter rule that will dictate the result in
business, the sale and development of commercial real                every case." Id. at 536. Thus, the Court rejected rigid,
estate, and the business of operating a retail shopping              one-dimensional tests for standing such as the "target
center within the relevant geographic market. Plaintiffs             area," "zone of interests," or "directness of injury" tests.
also bring state law claims in Count III for malicious               Southaven Land Co. v. Malone & Hyde, 715 F.2d 1079,
prosecution based on the February 1990 declaratory                   1085 (6th Cir. 1983) (citing Associated General
judgment suit brought by Jewel, 1 and in Count IV for                Contractors, 459 U.S. at 536 n.33). The Court instead
breach of lease. Before the court is the motion for                  identified various factors that should guide a case-by-
summary judgment of defendants Jewel and American                    case inquiry into whether a particular party has
Stores. 2                                                            standing [*7] to seek an antitrust remedy. Id. (citing
                                                                     Associated General Contractors, 459 U.S. at 537). It is
[*5] DISCUSSION                                                      important to note at the outset that no single factor is
                                                                     decisive; rather, the court must balance all of the
I. Antitrust Standing
                                                                     factors. R.C. Dick Geothermal v. Thermogenics, 890
Defendants move for summary judgment on Counts I                     F.2d 139, 146 (9th Cir. 1989). See also, Los Angeles
and II, claiming that plaintiffs lack standing to bring              Memorial Coliseum v. N.F.L., 791 F.2d 1356, 1363 (9th
antitrust claims against Jewel. Private civil actions to             Cir. 1986), cert. denied, 484 U.S. 826 (1987) ("Most
enforce the Sherman Act are allowed under Section 4 of               cases will find some factors tending in favor of standing
the Clayton Act, 15 U.S.C. § 15(a), which provides that              . . . and some against . . . and a court may finding
"any person who shall be injured in his business or                  standing if the balance of factors so instructs.").
property by reason of anything forbidden in the antitrust
                                                                      [*8] The antitrust standing factors outlined by the
laws may sue there for . . . and shall recover threefold
                                                                     Supreme Court in Associated General Contractors have
the damages by him sustained . . . ." However, despite
                                                                     been described and interpreted in various ways by the
this seemingly broad grant of authority to sue, the
                                                                     different circuit courts. However, as our colleague noted
Supreme Court has emphasized that "Congress did not
                                                                     in American Agriculture Movement v. Board of Trade,
intend the antitrust laws to provide a remedy in
                                                                     848 F. Supp. 814, 823 (N.D. Ill. 1994) (Marovich, J.),
damages for all injuries that might conceivably be traced
                                                                     "the differences between the expressions of the
to an antitrust violation." Associated General
                                                                     Associated General Contractors factors are ones of
Contractors of California v. California State Counsel of
                                                                     form rather than substance." Thus we refer to cases
Carpenters, 459 U.S. 519, 534, 74 L. Ed. 2d 723, 103 S.
                                                                     from several different circuits in our effort to better
Ct. 897 (1983) (internal quotation marks and citation
omitted). Thus, even though a plaintiff might suffer
sufficient harm to satisfy the constitutional standing
                                                                     3 As the Seventh Circuit explained in Indiana Grocery v. Super
requirement of injury [*6] in fact, "the court must make
                                                                     Valu Stores, 864 F.2d 1409 (7th Cir. 1989), "While sections 1
the further determination whether the plaintiff is a proper
                                                                     and 2 of the Sherman Act focus on competitive conditions in
party to bring a private antitrust action." Id. at 535 n. 31.
                                                                     the marketplace as a whole, . . . section 4 of the Clayton Act
Even when an antitrust violation under the Sherman Act
                                                                     focuses on the type of injury claimed by a particular plaintiff
has clearly occurred, Section 4 of the Clayton Act allows            and demands that it be an 'antitrust injury.'" Id. at 1419
                                                                     (emphasis in original). The Seventh Circuit elaborated further
1
                                                                     on this important distinction: "It is tempting when performing
  Defendants correctly point out that in our previous opinion of
                                                                     an antitrust injury analysis to look first at the substantive
March 26, 1993, we ruled that no other litigation could serve
                                                                     antitrust provision the defendant allegedly has violated, to note
as a basis for plaintiffs' charge of malicious prosecution. Thus,
                                                                     next the harmful effects on competition the substantive
we consider the malicious prosecution claim only insofar as it
                                                                     provision is designed to prevent, to note further that some of
is based on the February 1990 declaratory judgment action.
                                                                     those harmful effects might fall on parties such as the plaintiff,
2  Also pending is the motion of the Elk Crossing defendants         and to conclude, therefore, that the plaintiff should have
for summary judgment. However, due to repeated extensions            standing to vindicate the substantive antitrust provision." Such
in the briefing schedule, that motion is not yet fully briefed and   an approach, according to the Seventh Circuit, "stand[s] the
thus is not considered by the court at this time.                    antitrust injury inquiry on its head." Id. at 1419 n. 6.

                                                            Page 2 of 15
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 150
                                                               108 of   ofPageID
                                                                      160 202    #:1628
                                           1994 U.S. Dist. LEXIS 12239, *8

understand and apply the guidelines established in            removed its equipment, thereby rendering the premises
Associated General Contractors.                               unfit for use as a grocery. Like plaintiff Serfecz in the
                                                              present case, Southaven claimed that defendant
The first Associated General Contractors factor to be         intended to destroy [*11] the site as a location for the
considered is whether there is a causal connection            operation of a retail grocery outlet and to monopolize
between the antitrust violation and the harm to the           the grocery store market in the area. Id. at 1081.
plaintiff, and whether the defendant intended to cause
that harm. 459 U.S. at 537. Without elaborating in any        Following the Supreme Court's guidance in Associated
detail, we believe that plaintiffs in the present case have   General Contractors, the Sixth Circuit in Southaven
presented enough evidence for the trier of fact to find a     analyzed the nature of the plaintiff's injury by examining
causal connection between the absence of a grocery            the status of the plaintiff in relationship to the relevant
store anchor tenant and the slow demise of the                market. Id. at 1085-86. The court defined the relevant
Grove [*9] Mall. There is also evidence that Jewel            market as the retail grocery industry in the geographical
acted deliberately to prevent a competitor from               area of the Southaven property, id. at 1086, and found
occupying the space in the mall.                              that Southaven, as a lessor of retail commercial
                                                              premises to grocery stores, did not qualify as a
Another factor considered important by the Supreme            "competitor, purchaser, consumer or other economic
Court in Associated General Contractors is the nature of      actor in the grocery industry," even though its former
the plaintiff's injury. The Court considered whether the      and prospective grocery store tenants did compete in
injury was "'of a type that Congress sought to redress in     that market. Id. at 1081, 1086.
providing a private remedy for violations of Antitrust
laws,'" Associated General Contractors, 459 U.S. at 537       The Sixth Circuit noted, however, that under Blue Shield
(citing Blue Shield of Virginia v. McCready, 457 U.S.         of Virginia v. McCready, 457 U.S. 465, 73 L. Ed. 2d 149,
465, 483, 73 L. Ed. 2d 149, 102 S. Ct. 2540 (1982),           102 S. Ct. 2540 (1982), a plaintiff who is not, himself, a
bearing in mind the central policy underlying the             direct "participant" [*12] in the market, still may have
Sherman Act of "assuring customers the benefits of            standing if his injury is "'inextricably intertwined' with the
price competition," and "protecting the economic              injury sought to be inflicted upon the relevant market or
freedom of participants in the relevant market."              participants therein." Southaven, 715 F.2d at 1086
Associated General Contractors, 459 U.S. at 538               (citing McCready, 457 U.S. at 483). In McCready,
(emphasis added).                                             plaintiff, a psychotherapy patient, challenged her health
                                                              insurance provider's practice of covering only the costs
In Southaven Land Co. v. Malone & Hyde, 715 F.2d              of seeing a psychiatrist, not the expenses of a
1079 (6th Cir. 1983), a case strikingly similar to the one    psychologist. The Supreme Court found that plaintiff's
now before us, the Sixth Circuit considered [*10] the         injury as a consumer of psychotherapeutic services was
nature of the injury when evaluating the standing of a        "inextricably intertwined" with the injury sought to be
lessor of retail commercial space to challenge the            inflicted on the suppliers of psychological services, and
alleged antitrust behavior of an owner and operator of        thus, granted plaintiff standing to complain that Blue
retail grocery stores. Defendant leased premises from         Shield violated the antitrust laws by acting to restrain
plaintiff Southaven for the purpose of operating a retail     competition in the market for psychotherapeutic
grocery business. Defendant then executed a series of         services. McCready, 457 U.S. at 483-84.
subleases with successive third parties to operate
grocery stores at the Southaven location. At the time         The Sixth Circuit applied the analysis of McCready to
defendant entered into its lease with plaintiff and           the facts in Southaven, in order to determine whether
thereafter, defendant also owned and operated other           the plaintiff lessor's injury was "inextricably intertwined"
retail grocery outlets in the same geographical area.         with the injury to the grocery [*13] market. The court
The last of defendant's successive subtenants went            noted that the primary class of persons injured by an
bankrupt, and defendant did not arrange for a                 antitrust violation are those adversely affected as a
replacement grocery store. Following the business             result of controlled prices or an exclusion of competition.
demise of the last sublessor, plaintiff sought to negotiate   Southaven, 715 F.2d at 1087 n. 10. Because Southaven
a cancellation of defendant's lease so that plaintiff could   was not alleged to be a "member of a class of
replace defendant with a viable grocery operator, but         'consumers' of grocery products or a class otherwise
defendant refused to execute the proposed cancellation        manipulated or utilized by (defendant) as a fulcrum,
agreement or otherwise surrender the premises, and            conduit or market force to injure competitors or


                                                      Page 3 of 15
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 151
                                                               109 of   ofPageID
                                                                      160 202    #:1629
                                             1994 U.S. Dist. LEXIS 12239, *13

participants in the relevant product and geographical             inquiry into the nature of the plaintiff's injury in
markets," the Sixth Circuit concluded that the injuries           Southwest Suburban focused on plaintiff's status in
suffered by the plaintiff as an owner and lessor of retail        relationship to the relevant market. The Southwest
space were not sufficiently intertwined with the injuries         Suburban court concluded that the plaintiff trade
to the grocery market to give plaintiff standing under the        association lacked standing to sue for antitrust [*16]
rule of McCready. Id. at 1086. The Sixth Circuit further          violations because it was neither a supplier nor a
explained: "Although Southaven's injury may be a                  purchaser in the market for real estate brokerage
tangental [sic] by-product of [defendant's] averred               services. Id. at 1379. Rather, the plaintiff acted as a
monopolistic conduct, such injury is not inextricably             supplier of a product, its list, to brokers. Noting the
intertwined to any injury inflicted upon the relevant             general rule in the Seventh Circuit that "suppliers of an
market. . . . Its injury is not sufficiently linked to the pro-   injured customer may not seek recovery under the
competitive policy of the antitrust laws." Id. at 1086-           antitrust laws because their injuries are too 'indirect,
87 [*14] (emphasis in original).                                  secondary, or remote,'" id. (citing In re Industrial Gas
                                                                  Litigation, 681 F.2d 514, 519-20 (7th Cir. 1982), cert.
In another case of warring grocery stores, the Southern           denied, 460 U.S. 1016 (1983)), the court held that "any
District of New York applied the rules of Associated              injury which [plaintiff] sustained by virtue of defendants'
General Contractors, McCready, and Southaven, to                  alleged boycott of the [listing service] was only indirectly
evaluate the standing of the owner and developer of a             related and incidental to the anticompetitive scheme, the
shopping mall to complain that the defendant                      intent and effect of which was . . . to gain control of the
supermarkets conspired to prevent a grocery store from            real estate brokerage services market." Id.
opening in its mall by filing state court lawsuits and
attending local planing commission hearings to prevent            The paramount status of the consumer in antitrust law is
the issuance of necessary permits. Rosenberg v.                   made clear by other cases in the Seventh Circuit
Cleary, Gottlieb, 598 F. Supp. 642 (S.D.N.Y. 1984). The           applying and interpreting the nature of the injury factor.
court dismissed the antitrust counts because the alleged          The court closely scrutinizes whether the interests of the
violation related to "the retail grocery business," and           plaintiff are in line with the interests of consumers:
plaintiff, as a mall developer and owner, was not a direct         [*17] "'When the plaintiff is a poor champion of
participant in that market. Id. at 645. Rather, plaintiff's       consumers, a court must be especially careful not to
injuries related to its role as a participant in the              grant relief that may undercut the proper functions of
construction and real estate market, and as such, were            antitrust.'" Nelson v. Monroe Regional Medical Center,
only tangentially related to the alleged antitrust                925 F.2d 1555, 1564 (7th Cir. 1991) (citation omitted).
violations and resulting lack of competition in the               As the Seventh Circuit explained in Ball Memorial Hosp.
grocery market. Id. Thus, the court found plaintiff to be         v. Mutual Hosp. Ins., 784 F.2d 1325, 1338 (7th Cir.
an "inappropriate" antitrust complainant. Id.                     1986), even a competitor in the market does not
                                                                  necessarily share the consumer's interest (and the
We turn now to examine the [*15] case law in our own              antitrust laws' interest) in the protection and promotion
circuit regarding the nature of the injury aspect of the          of competition: "Action that injures rivals may ultimately
standing analysis. A leading Seventh Circuit case on the          injure consumers, but it is also perfectly consistent with
issue is Southwest Suburban Bd. of Realtors v. Beverly            competition." Id. at 1338 (emphasis in original). After all,
Area Planning Assoc., 830 F.2d 1374 (7th Cir. 1987). In           the antitrust laws were designed to protect competition,
Southwest Suburban, the Seventh Circuit evaluated the             not individual competitors. Id. (citing Brunswick v.
standing of a trade association that provided listing             Pueblo Bowl-O-Mat, 429 U.S. 477, 488, 50 L. Ed. 2d
services to real estate brokerage firms to challenge the          701, 97 S. Ct. 690 (1977)).
defendant neighborhood planning association and
defendant brokers' purported antitrust violations. The            In Garot Anderson Marketing v. Blue Cross, 772 F.
complaint alleged that the defendants conspired to                Supp. 1054, 1062 (N.D. Ill. 1990), a colleague in this
boycott the plaintiff's listing service, and encouraged           district [*18] applied the antitrust standing rules
consumers to boycott the listing service as well. Id. at          established in McCready and Southwest Suburban to
1379. As a result of the Conspiracy, the plaintiff was no         determine whether the plaintiff insurance agents and
longer able to provide a comprehensive listing of                 agencies who sold the insurance products of one of the
properties to its subscribers.                                    defendant insurance companies had standing to
                                                                  challenge the actions of the defendants in allegedly
Like the Sixth Circuit in Southaven, the Seventh Circuit's        conspiring not to compete with each other for a

                                                         Page 4 of 15
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 152
                                                               110 of   ofPageID
                                                                      160 202    #:1630
                                             1994 U.S. Dist. LEXIS 12239, *18

particular business. Plaintiffs alleged that they were             [*20] We turn now to the arguments in this case
injured by the loss of sales commissions resulting from           regarding the nature of Serfecz's injury as reflected by
the termination of a certain insurance product. The court         his status in relationship to the relevant marketplace,
concluded that the rule of Southwest Suburban did not             and the connection between his injury and the injury to
bar the plaintiffs' suit. The court explained that "the           that market. Defining the relevant market as the retail
plaintiff need not be the target of the alleged conduct. . .      grocery industry, we, like the Sixth Circuit in Southaven,
. It is sufficient that the plaintiff participated in some        find that Serfecz, as a lessor of retail premises, does not
relevant way in the part of the market endangered by              qualify as a competitor or consumer in this industry,
the alleged antitrust violation." Id. at 1062. Apparently,        even though his former and prospective future tenants
the court found that the plaintiffs' status as sellers of         compete in that market. The case law in our own circuit
insurance qualified them as "participants" in the same            supports this conclusion. In Southwest Suburban, 830
market as the defendant suppliers of insurance.                   F.2d 1374 (7th Cir. 1987), the Seventh Circuit
                                                                  concluded that the plaintiff trade association, which
Underlying the courts' efforts in Associated General              supplied a real estate listing service to brokers, could
Contractors, McCready, and their progeny, to limit                not sue certain brokers for antitrust violations in the
antitrust standing to marketplace [*19] participants is           brokerage market because it was neither a direct
the awareness that without such limits, the courts would          supplier nor a purchaser in the relevant market.
be overwhelmed with duplicative antitrust litigation, and         Similarly, Serfecz is neither a direct supplier nor
the knowledge that Congress did not intend the antitrust          purchaser in the grocery market. Rather, Serfecz, like
laws to provide a catch-all remedy for every injury               the listing service, can be thought of as a supplier to the
remotely linked to an antitrust violation. The Supreme            grocery stores which do directly compete in the market:
Court in Associated General Contractors noted the                 he supplies retail space. [*21] Under the general rule
"strong interest . . . in keeping the scope of complex            stated in Southwest Suburban, the injuries of suppliers
antitrust trials within judicially manageable limits." 459        such as Serfecz are too indirect to support standing.
U.S. at 543. As the Court explained in McCready,
      an antitrust violation may be expected to cause             Serfecz argues that under McCready he has standing to
      ripples of harm to flow through the Nation's                sue because even though he is not a direct market
      economy; but despite the broad wording of § 4 [the          participant, his injury is "inextricably intertwined" with the
      Clayton Act] there is a point beyond which the              injury to the grocery market. Serfecz offers a creative
      wrongdoer should not be held liable. . . . It is            argument regarding the close business tie that exists
      reasonable to assume that Congress did not intend           between a shopping mall developer and a grocery store
      to allow every person tangentially affected by an           anchor tenant; however, according to the case law, this
      antitrust violation to maintain an action to recover        does not qualify him as inextricably intertwined with the
      threefold damages for [his] injury.                         grocery market under the rule of McCready. As we
 457 U.S. at 476-77 (internal quotation marks and                 explained above, the plaintiff in McCready, while not
citation omitted). 4                                              herself a competitor in the market for psychotherapeutic
                                                                  services, was actually a consumer of such services.

4
                                                                  Plaintiffs also argue that Serfecz has standing because
  Fear of opening the floodgates was obviously a motivating
                                                                  Jewel's actions were "aimed squarely at Serfecz and the
factor behind the Sixth Circuit's denial of standing in
Southaven. The Sixth Circuit worried that if it were to permit
                                                                  Grove Mall, and not directly at a competitor." They cite
the shopping center landlord to sue the vacating grocery store    Hoopes v. Union Oil Co., 374 F.2d 480 (9th Cir. 1967),
for damages predicated upon diminished lease revenue              as a source for their reasoning. Plaintiffs' Memorandum
resulting from reduced consumer activity at his shopping          in Support of its Response to the Motion for Summary
center, it would also have to grant standing to the other         Judgment ("Plaintiffs' [*22] Response") at 5-6.
lessees as well, predicated upon their diminished sales.          However, the "target area" test for standing employed
Southaven, 715 F.2d at 1088 n.12. In Alpha Shoe Service v.        by the Ninth Circuit in Hoopes was rejected by the
Fleming Companies, 849 F.2d 352 (8th Cir. 1988), cert.
denied, 488 U.S. 942 (1988), the Eighth Circuit rejected just
such a suit brought by shopping center tenants against a          lacked standing because they "were not competitors,
grocery store anchor tenant who vacated its space and left it     participants, or consumers in the relevant market." Id. at 354.
empty for an extended period of time. The court declined to       The court rejected plaintiffs' broad definition of the market for
adopt plaintiffs' broad characterization of the relevant market   fear of "expanding the scope of the private antitrust action far
as "the attraction of consumers," and found that the tenants      beyond its intended bounds." Id.

                                                         Page 5 of 15
               Case 21-50428-JTD
     Case: 3:17-cv-50107 Document #:Doc 22-4
                                     100-1     Filed
                                           Filed:    05/21/21
                                                  01/22/18 PagePage 153
                                                                111 of   ofPageID
                                                                       160 202    #:1631
                                               1994 U.S. Dist. LEXIS 12239, *22

Supreme Court in Associated General Contractors, 459                 consumers or competitors, suffer immediate injuries . . .
U.S. at 536 n.33. 5                                                  while excluding person whose injuries were more
                                                                     indirectly caused by the antitrust conduct." Id. The court
 [*23] In its desire to keep antitrust litigation within             believed that "this select class of plaintiffs" would be
judicially manageable bounds and avoid duplicative                   able to "impose the deterrent sting of treble damages at
suits, without forcing antitrust violations to go                    the smallest cost of enforcement." Id. The Seventh
unchallenged altogether, the Supreme Court in                        Circuit thus reduced this aspect of the inquiry to a basic
Associated General Contractors also considered                       costs/benefits analysis.
whether a party more directly injured by the violations
might file suit as another factor relevant to the standing           Under the rationale articulated in Associated General
inquiry. "The existence of an identifiable class of                  Contractors and Industrial Gas, the courts search for the
persons whose self-interest would normally motivate                  most directly [*25] injured -- and thus, presumably, the
them to vindicate the public interest in antitrust                   best -- plaintiff. Accordingly, the Seventh Circuit in
enforcement diminishes the justification for allowing a              Southwest Suburban concluded that brokers who
more remote party . . . to perform the office of a private           subscribed to plaintiff's listing service and whom might
attorney general." 459 U.S. at 542. If more direct victims           have been hurt by the boycott of the listing service
exist, denial of standing to those only tangentially                 would serve as more appropriate plaintiffs than the
injured "is not likely to leave a significant antitrust              listing service itself, because their injuries were more
violation undetected or unremedied." Id. Applying a                  direct. 830 F.2d at 1379-80. The Ninth Circuit in R.C.
similar rationale in a case which foreshadowed the                   Dick Geothermal Corp. v. Thermogenics, 890 F.2d 139
Supreme Court's reasoning in Associated General                      (9th Cir. 1989), considered the standing of the landlord
Contractors, the Seventh Circuit emphasized the                      of one of the defendants to complain that the
importance of limiting antitrust standing to those                   defendants' conspiracy to restrain trade by slowing
plaintiffs able to most efficiently vindicate the antitrust          production injured the landlord by reducing the royalties
laws. In re Industrial Gas Litigation, 681 F.2d 514, 516 &           it received under the lease. The Ninth Circuit denied
520 (7th Cir. 1982). [*24] Thus, the standing inquiry                standing because the landlord, although injured by his
focuses "not only on whether there has been an                       decreased royalties revenue, was not the most directly
'antitrust injury,' but also on whether the particular               injured potential plaintiff; rather, the court concluded that
plaintiff is the appropriate antitrust enforcer." Id at 520.         other sellers in the market would be "in a far better
Like the Supreme Court in Associated General                         position to champion the public interest in vigorous
Contractors, the Seventh Circuit strove to strike a                  antitrust law enforcement." Id. at 148. Likewise, in
balance between the interest in "deterrence through                  Rosenberg, the Southern District of New [*26] York
private antitrust enforcement and redress for injury," on            observed that both supermarket consumers and the
the one hand, and "the avoidance of excessive treble                 plaintiff shopping mall developer's prospective grocery
damages litigation," on the other hand. Id. The court                store tenant would be more suitable complainants
concluded that the proper compromise could best be                   regarding the defendant supermarket's alleged actions
achieved by granting standing "only to those who, as                 in restraint of trade in the grocery store market. And,
                                                                     finally, in Southaven, the Sixth Circuit briefly noted that
                                                                     consumers and other market participants would be more
5 Responding to the emphasis in the case law and defendants'         direct victims, and thus, by implication, better plaintiffs.
memorandum in support of their motion for summary judgment
on the market status of an antitrust plaintiff, Serfecz also         We now consider whether a similar rationale can be
resorts to the argument that he is in fact a consumer in the         applied to the present case: Is there an identifiable class
market because he shops for groceries in Elk Grove Village,          of potential plaintiffs who might be better suited than
and that, in order to sustain his shopping center, he is "willing"   Serfecz by virtue of their more direct injuries to bring suit
to become a competitor in the market by opening his own              and whose self-interest would motivate them to do so?
grocery store in the Grove Mall. Plaintiffs' Response at 7.          In the case most directly on point, Southaven, the Sixth
However, the antitrust allegations in the complaint frame this       Circuit rather summarily concluded that consumers or
case as a suit to remedy the injuries suffered by Serfecz as         other market participants would be more appropriate
the owner of a competing shopping mall, not the injuries he          plaintiffs to seek a remedy for restraint of trade or
may have suffered as a grocery consumer or prospective
                                                                     monopolization in the grocery market. While, in theory,
grocery store competitor. Thus, we reject Serfecz's last ditch
                                                                     we agree with the Sixth Circuit, we lack that court's
efforts to obtain standing by re-casting his case in a manner
unsupported by the complaint.
                                                                     confidence that either of these two groups of potential

                                                            Page 6 of 15
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 154
                                                               112 of   ofPageID
                                                                      160 202    #:1632
                                            1994 U.S. Dist. LEXIS 12239, *26

plaintiffs would be sufficiently motivated to actually bring    particularly since diminished consumer activity at any
suit. We suspect that [*27] Serfecz might be correct            given shopping area could result from myriad
that a competing grocery store not yet operating in the         independent reasons unrelated to the alleged antitrust
area, such as Dominicks, would be more likely to forgo          violation." Southaven, 715 F.2d at 1087. Thus, at the
a location than to incur the high start-up costs of             heart of the Sixth Circuit's preference for antitrust
litigation. Indeed, according to plaintiffs, the fact is that   plaintiffs with direct injuries, is the difficulty inherent in
no Competitor has filed an antitrust lawsuit against            establishing causation of an indirect injury, which in turn
Jewel although there is evidence that Jewel has been            creates difficulty in determining damages. Thus, the
restricting locations throughout Illinois for the last ten      existence of a causal connection between the antitrust
years. As regards a consumer suit, the degree of harm           violation and the harm to the plaintiff is not only an
suffered by an individual consumer as a result of               independent factor in the Associated General
reduced competition in the grocery market in Elk Grove          Contractors analysis, supra p. 6-7, but also underlies
Village would probably not be sufficiently great to give        the examination, under Associated General Contractors,
him incentive to sue. Thus, we fear that there is a high        of the directness of the plaintiff's injury.
risk that a significant antitrust violation will go
unremedied if we do not grant plaintiffs standing to sue        In Greater Rockford Energy & Technology v. Shell Oil
in this case. However, the case law in the various              Co., 998 F.2d 391 (7th Cir. 1993), [*30] cert. denied,
circuits, including our own, makes it clear that the mere       127 L. Ed. 2d 375, 114 S. Ct. 1054 (1994), the Seventh
existence of competitors or consumers in the relevant           Circuit, too, acknowledged the difficulty of proving that
market who could sue is considered a factor in favor of         the harm suffered by a plaintiff resulted from the alleged
denying standing. Where a more directly injured class of        antitrust activity. "An antitrust violation need not be the
potential plaintiffs exists, we are left with very little       sole cause of the alleged injuries, but the plaintiff must
leeway to address the likelihood of whether any                 establish, with a fair degree of certainty, that the
members of that [*28] class would actually bring suit.          violation was a material element of, and substantial
While the result may be somewhat frustrating in this            factor in producing, the injury." Id. at 401. Where there
particular case, it does provide a straightforward rule of      was not just one, but numerous intervening economic
law and eliminates the need for us to consider evidence         and market factors which could offer an alternative
on the speculative question of whether and when a               explanation for plaintiff's injuries, the Seventh Circuit
more appropriate plaintiff might sue.                           observed that it would be difficult for the plaintiff to prove
                                                                that the antitrust violations were the cause of the
The Supreme Court in Associated General Contractors             injuries. Id. at 402-404.
examined the directness of the plaintiff's injury as a
factor in the standing analysis not only to prevent             We turn now to the present case, and consider the
excessive and duplicative litigation, but also to avoid         difficulties facing Serfecz in attempting to prove that the
highly complicated damage determinations. 459 U.S. at           injuries he suffered resulted from Jewel's alleged
542-544. As the Sixth Circuit explained in Southaven,           antitrust violations. Defendants argue that numerous
"indirect injuries may render damages highly speculative        factors might explain Serfecz's inability to attract either
or create situations of complexity that would foreclose         tenants or developers to the Grove Mall, including [*31]
an equitable determination and apportionment of                 its aging, dilapidated condition, its poor design, and the
damages." 715 F.2d at 1087. The Sixth Circuit reviewed          presence of a new, more attractive competing mall
the damages sustained by the plaintiff shopping center          across the street. Defendants are correct that in light of
lessor in Southaven, and noted that there had been no           these possible independent reasons for the decline of
breach or failure to perform under the lease; in fact, the      the Grove Mall, it may be difficult for Serfecz to prove
defendant grocery store operator had continued to               that his injuries were caused by antitrust violations.
tender rental payments when due even though it was no           However, as we mentioned when discussing causation
longer [*29] operating at the Southaven location.               as an independent factor in the Associated General
Rather, the plaintiff complained of its inability to            Contractors analysis, we believe that plaintiffs have
command premium rent from its other lessees (or                 cited enough evidence to raise a material issue of fact
perhaps to even attract lessees at all) due to the              regarding causation. For example, in a sworn
reduced consumer traffic at a shopping center without           declaration, plaintiffs' retail shopping center expert
an operating grocery store. The Sixth Circuit believed          explained that because of Jewel's actions in continuing
that "ascertainment of damages to compensate such               to claim a leasehold interest in the premises,
injury would necessitate wide ranging speculation,              commencing various litigation against Serfecz, and

                                                       Page 7 of 15
               Case 21-50428-JTD
     Case: 3:17-cv-50107 Document #:Doc 22-4
                                     100-1     Filed
                                           Filed:    05/21/21
                                                  01/22/18 PagePage 155
                                                                113 of   ofPageID
                                                                       160 202    #:1633
                                               1994 U.S. Dist. LEXIS 12239, *31

attempting to sublet to a roller rink with arcade games,             development in the business of operating a retail
prospective tenants and redevelopers would have no                   shopping center and leasing commercial premises to
interest in the Grove Mall. Plaintiffs' Exhibits to Plaintiffs'      retail tenants. See, e.g., Complaint at PP 25, 40, 85, 86.
Response, Declaration of Kenneth Leonard. However,                   Defendants have offered no dispute regarding the direct
there is still room for the kind of concern raised in both           injuries suffered by plaintiffs as participants in that
Southaven and Greater Rockford Energy & Technology                   market, 7 and thus, we conclude that plaintiffs have
regarding the difficulties of allocating the damages                 standing to challenge Jewel's actions in relation to the
amongst [*32] the "myriad" possible causes.                          market for operation of retail shopping centers.
                                                                     However, our determination that plaintiffs have standing
In summary, applying the factors established by the                  to assert limited antitrust claims against Jewel does not
Supreme Court in Associated General Contractors, we                  end our review of the motion for summary judgment.
find that plaintiffs lack standing to challenge Jewel's              The motion raises substantive challenges to the antitrust
antitrust activity in the retail grocery market. We believe          claims which go beyond the question of standing. These
that Serfecz has raised a dispute of material fact                   challenges will be discussed infra in Part II of this
regarding whether Jewel's alleged antitrust conduct                  opinion.
caused his harm. However, we are ultimately persuaded
by the Sixth Circuit's reasoning in Southaven, as well as            [*35] II. The Merits of Plaintiffs' Claims of Antitrust
that of the Southern District of New York in Rosenberg,              Violations
that plaintiffs' injuries were too indirect to be considered
inextricably intertwined with the injury to the relevant             Summary judgment "shall be rendered forthwith if the
marketplace, the retail grocery business, and thus the               pleadings, depositions, answers to interrogatories, and
plaintiffs are not the proper plaintiffs to challenge                admissions on file, together with the affidavits, if any,
antitrust activity in that market. The emphasis in our own           show that there is no genuine issue as to any material
circuit on the interests of the consumer and the status of           fact and that the moving party is entitled to a judgment
a plaintiff in relation to the marketplace persuades us              as a matter of law." Fed. R. Civ. P. 56(c); Celotex Corp.
that the approach to the shopping center/grocery store               v. Catrett, 477 U.S. 317, 322, 91 L. Ed. 2d 265, 106 S.
battle taken by the Sixth Circuit in Southaven and the               Ct. 2548, (1986). A "genuine issue of material fact exists
Southern District of New York in Rosenberg would be                  only where 'there is sufficient evidence favoring the
good law here in the Seventh Circuit. Thus, we grant                 nonmoving party for a jury to return a verdict for that
Jewel's      motion      for   summary       judgment    and         party.'" Dribeck Importers, Inc. v. G. Heileman Brewing
dismiss [*33] for lack of standing plaintiffs' antitrust             Co., 883 F.2d 569, 573 (7th Cir. 1989) (quoting
claims against both Jewel and American Stores in                     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 91
Counts I and II of the complaint insofar as they pertain             L. Ed. 2d 202, 106 S. Ct. 2505 (1986)). In considering
to Jewel's alleged antitrust activities in the retail grocery        such a motion, the court must view all inferences in the
market. 6                                                            light most favorable to the nonmoving party. See
                                                                     Regner v. City of Chicago, 789 F.2d 534, 536 (7th Cir.
However, plaintiffs' antitrust claims against Jewel are              1986). [*36] Summary judgement will be granted
not limited to the grocery business. Plaintiffs also have            "against a party who fails to make a showing sufficient
clearly alleged that Jewel participated in a Conspiracy              to establish the existence of an element essential to that
with the Elk Crossing [*34] defendants and United                    party's case, and on which that party will bear the
Skates to restrain trade and monopolize sales and                    burden of proof at trial." Celotex, 477 U.S. at 322.


6  In arguing the motion for summary judgment brought by
Jewel and American Stores, the parties have made no attempt          7  Indeed, defendants, themselves, at one point acknowledge
to distinguish the situation of Jewel from that of its property      that Jewel might be found liable for antitrust violations in the
manager and sister company, American Stores. Apparently,             market for retail shopping centers on a conspiracy theory. See
the parties view the role of these two defendants as identical.      Defendants' Memorandum in Support of Motion for Summary
Therefore, even though very little information has been              Judgment ("Defendants' Memorandum") at 12 n.1. ("Because
provided to the court regarding American Stores, as                  Jewel does not compete in the market for retail shopping
distinguished from Jewel, we assume that its responsibility for      centers . . . Jewel cannot be found to have monopolized . . .
the alleged antitrust activities is the same of that of Jewel, and   this market. . . . Jewel can only be found liable on a
we treat it identically for purposes of this motion for summary      monopolization theory in this market by virtue of a
judgment.                                                            conspiracy.")

                                                            Page 8 of 15
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 156
                                                               114 of   ofPageID
                                                                      160 202    #:1634
                                           1994 U.S. Dist. LEXIS 12239, *36

Defendants argue that even if plaintiffs have standing to      applied this standard, and concluded that there was a
bring antitrust claims against Jewel, plaintiffs have failed   triable issue of fact regarding the existence of a
to make a factual showing sufficient to establish the          conspiracy. The evidence in that case included direct
essential elements of those claims. In order to establish      evidence of agreements to maintain prices, such as
a violation of Section 1 of the Sherman Act, plaintiffs        testimony from a district manager that defendant
must establish the existence of a contract, combination        Monsanto approached price-cutting [*39] distributors
or conspiracy intended to restrain competition. Greater        and warned them that if they did not maintain the
Rockford Energy & Technology, 998 F.2d at 396.                 suggested resale price, they would not receive
Plaintiffs claim that Jewel and American Stores                adequate supplies of a certain product. When one of the
participated in a conspiracy to restrain trade in the retail   distributors did not agree, Monsanto complained to the
shopping center market in violation of Section 1 by            distributor's parent company, and the parent company
helping to destroy the viability of the Grove Mall. In         instructed its subsidiary to comply; the distributor then
furtherance of that conspiracy, Jewel ceased operations        informed Monsanto that it would charge the suggested
at Grove Mall, vacated the premises and moved across           price. The Court found this evidence "plainly . . .
the street to the newer Elk Crossing Mall, yet continued       persuasive as to a meeting of minds." Monsanto, 465
to renew its lease at the [*37] Grove Mall, thereby tying      U.S. at 765. In Market Force by contrast, the Seventh
up the anchor tenant space and preventing another              Circuit noted that evidence of informal communications
grocery store from moving in. Subsequently, Jewel              and meetings among defendants, and of similarity in
attempted to sublet to United Skates for the "obnoxious"       policies, for example, would not be considered
use of operating a roller rink with arcade games.              unambiguous support for a inference of conspiracy.
                                                               Market Force, 906 F.2d at 1172-73.
The plaintiff bears the ultimate burden of proving that
there was in fact such a conspiracy. Market Force v.           We apply the analytical framework of Monsanto and
Wauwatosa Realty, 906 F.2d 1167, 1170 (7th Cir. 1990)          Matsushita, as set forth in Market Force, to the facts of
(citing Monsanto v. Spray-Rite Serv., 465 U.S. 752, 763,       the present case. Plaintiffs' prima facie evidence of
79 L. Ed. 2d 775, 104 S. Ct. 1464 (1984)). However, a          Jewel's involvement in the averred conspiracy is the fact
conspiracy to engage in anti-competitive conduct "need         that Jewel benefitted greatly from the slow but steady
not, and generally will not, be established by direct          demise of the Grove Mall and the [*40] resulting
evidence." Contractor Utility Sales v. Certain-teed            increase in consumer traffic at the Elk Crossing Mall.
Products, 638 F.2d 1061, 1074 (7th Cir. 1981). Rather,         Therefore, plaintiffs argue, Jewel had a compelling
"the requisite concerted action may be inferred from . . .     motive to participate in a conspiracy. When considering
circumstantial evidence." Id. Following the holdings of        whether a genuine issue for trial exists on a claim of
the Supreme Court in Matsushita Elec. Indus v. Zenith          antitrust conspiracy, the Supreme Court views evidence
Radio, 475 U.S. 574, 89 L. Ed. 2d 538, 106 S. Ct. 1348         of motive to conspire, or lack thereof, as "highly
(1986), and Monsanto regarding the sufficiency of the          relevant." Matsushita, 475 U.S. at 595-97. "Lack of
standard [*38] of proof in a Section 1 claim, the              motive bears on the range of permissible conclusions
Seventh Circuit has adopted a three-step inquiry. The          that might be drawn from ambiguous evidence: if
court first reviews the plaintiff's evidence of a              petitioners had no rational economic motive to conspire,
conspiracy. The court then considers whether the               and if their conduct is consistent with other, equally
plaintiff's evidence of conspiracy is ambiguous; that is, is   plausible explanations, the conduct does not give rise to
it as consistent with the defendants' permissible,             an inference of conspiracy." Id. at 596-97.
legitimate independent business interests as with an
illegal conspiracy? If the defendants can show a               Defendants argue that Jewel's purported actions in
plausible and justifiable reason for their conduct that is     furtherance of the alleged conspiracy were entirely
consistent with proper business practice, the burden           consistent with Jewel's permissible independent
then shifts to the plaintiff to come forward with direct or    business interests. Jewel maintains that it moved to the
circumstantial evidence that tends to exclude the              Elk Crossing Mall in order to take advantage of the
possibility that defendants were pursuing these                newer, larger, and overall more attractive facilities and
independent interests. Market Force, 906 F.2d at 1170-         open a companion Osco drugstore (which was
71. If the plaintiff cannot do so, a grant of summary          prohibited under [*41] its lease at the Grove Mall).
judgment for the defendant is appropriate. Id.                 Jewel further maintains that it attempted to sublet to
                                                               United Skates simply to fulfill its legitimate business
In Monsanto, a price-fixing case, the Supreme Court            interest in earning some rent on the property. Similarly,

                                                      Page 9 of 15
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 157
                                                               115 of   ofPageID
                                                                      160 202    #:1635
                                              1994 U.S. Dist. LEXIS 12239, *41

Jewel's departure from the Grove Mall to serve as the              prohibited from competing and obtaining new tenants,"
anchor tenant at Elk Crossing also served the legitimate           Plaintiffs' Response at 16, and ask us to infer from the
business interests of Jewel's alleged co-conspirators,             duplication a conspiracy to devalue the Grove Mall. In
the Elk Crossing defendants. However, what Jewel has               support of their theory, plaintiffs cite the opinion of their
failed to satisfactorily explain to the court is its legitimate    shopping center expert that "the way the center was
interest in continuing to pay rent on a vacant store and           planned clearly showed a 'very strong, very confident
its refusal to cancel the lease or accept Serfecz's offer          pattern of activity that showed [defendants] had no fear
to pay the rent Jewel would have received from United              of competition coming from the old center.'" Plaintiff's
Skates. Certainly, the rational trier of fact might                Response at 16 (citing Leonard Deposition at 114). The
conclude that Jewel's motive in refusing was purely                persuasiveness of this opinion is doubtful, given the
anticompetitive.                                                   commonplace appearance of look-alike strip-malls on
                                                                   opposite corners of busy intersections throughout the
However, plaintiffs are not yet over the hurdle in terms           suburbs. Be that as it may, the fact that the Elk Crossing
of meeting their burden of proof of conspiracy under               defendants may have been fairly confident that they
Section 1 of the Sherman Act. A "fundamental                       would be able to successfully compete with the
prerequisite" of a Section 1 violation "is unlawful                dilapidated mall across the street is not itself sufficient
conduct by two or more parties pursuant to an                      evidence of a conspiracy between Jewel and American
agreement, explicit or implied." Contractor Utility Sales,         Stores and these defendants. Plaintiffs emphasize also
638 F.2d at 1074. Thus, evidence that two defendants               the close business tie between a grocery anchor tenant
each benefitted from anticompetitive [*42] practices               and the shopping center location it occupies,
does not itself establish an unlawful conspiracy;                  characterizing Jewel as a "partner in interest" with the
evidence of an agreement is critical. Id. at 1075. "Solely         owners and developers of the Elk Crossing Mall.
unilateral conduct, regardless of its anticompetitive              While [*44] it is true that the business interests of the
effects, is not prohibited by Section 1. Rather . . . there        anchor tenant and the interests of the landlord shopping
must be evidence that two or more parties have                     mall may be aligned, this "confluence of interest," to
knowingly participated in a common scheme or design                quote plaintiffs, is not, alone, sufficient evidence to
to accomplish an anti-competitive purpose." Id. at 1074.           support an inference of participation in an illegal
                                                                   antitrust conspiracy.
It is on this issue that plaintiffs' response to the
defendants' summary judgment motion is notably silent.             In the absence of evidence of an agreement between
Certainly, there is evidence that both Jewel and the Elk           Jewel and American Stores and their co-defendants to
Crossing defendants reaped the benefits of the demise              destroy competition, we must grant the motion for [*45]
of the Grove Mall. But on the issue of Conspiracy,                 summary judgment as to plaintiffs' claims of Sherman
plaintiffs offer only speculation, hunch, and theory. 8 For        Act Section 1 violations in Count I. 9
example, as evidence of the Elk Crossing defendants'
participation in the purported anticompetitive scheme,             [*46]    For similar reasons, we must also grant
plaintiff emphasizes that the Elk Crossing defendants
planned from the start to duplicate the tenant mix of the
Grove Mall. Plaintiffs maintain that "no rational real             9  Plaintiffs complain repeatedly of delays in production of
estate developer would duplicate the tenant mix of a
                                                                   various discovery materials and their inability to take the
mall directly across the street unless he knew the                 deposition of defendant Patrick F. Daly, real estate developer
existing mall was going to be devalued [*43] and                   and president of the beneficial owner of the Elk Crossing Mall.
                                                                   Yet, it was upon plaintiffs' own motion that the court agreed to
                                                                   consider this motion on an expedited basis. See order of June
8 We note also that what few arguments plaintiffs do advance       29, 1994. Thus, it would be difficult for plaintiffs now to argue
regarding the existence of a conspiracy concern only Jewel         that the matter was not yet ripe for summary judgment due to
and the Elk Crossing defendants and United Skates; no              incomplete discovery. However, we can make no definitive
attempt has been made by plaintiffs to suggest that their claim    assessment regarding the status of discovery because on
of a Section 1 violation might be based on a conspiracy            October 20, 1993, we referred all discovery disputes to the
between Jewel and its sister company, American Stores. In          designated Magistrate-Judge. If, after additional discovery,
fact, as discussed earlier, supra note 6, very little at all has   plaintiffs are able to present evidence in support of their
been said by either party about American Stores. Thus, we do       conspiracy claim, and can demonstrate why this evidence was
not address whether evidence of such a conspiracy would            not available earlier, we would be willing to entertain a motion
constitute a proper basis for a Section 1 claim.                   to reconsider.

                                                         Page 10 of 15
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 158
                                                               116 of   ofPageID
                                                                      160 202    #:1636
                                          1994 U.S. Dist. LEXIS 12239, *46

defendants' motion for summary judgment on plaintiffs'        and thus constitutes an unlawful use of the premises in
claims in Count II of monopolization in violation of          violation of sentence 1 of paragraph 1 of the lease.
Section 2 of the Sherman Antitrust Act. Section 2 of the      Because we have found in Part II of this opinion that
Sherman Act, unlike Section 1, does not require proof of      plaintiffs have not met their burden of proof of
a conspiracy between two or more parties; rather, the         conspiracy and, thus, have not established a Section 1
focus of this section is on the actions of a single firm to   violation, Section 1 cannot serve as a basis for plaintiffs'
control a market. 15 U.S.C. § 2; Okansen v. Page              breach of lease claim. As regards the alleged Section 2
Memorial Hosp., 945 F.2d 696, 710 (4th Cir. 1991), cert.      violation, we found that plaintiff had standing to
denied, 117 L. Ed. 2d 137, 112 S. Ct. 973 (1992).             challenge Jewel only in relation to the retail shopping
However, because of our findings in Part I of this            center market, not the grocery market, and that Jewel
opinion, supra pp. 22-24, regarding standing, evidence        could be found liable for monopolistic conduct in this
of a conspiracy between defendants Jewel and                  market only on a theory of conspiracy. Again, because
American Stores and the Elk Crossing defendants               there was insufficient evidence of a conspiracy, we
would be required. We found that plaintiffs had standing      granted summary judgment as to Section 2 as well.
to challenge Jewel's actions only in relation to the retail   However, Section 2, unlike Section 1, does not itself
shopping center market, not the grocery market.               require proof of a conspiracy. Thus, plaintiffs' lack of
Obviously, Jewel and American Stores could not, by            standing under the Clayton Act to sue Jewel for
themselves, illegally monopolize the market for retail        monopolizing the grocery market does not mean that a
shopping centers. They could, however, be found liable        violation of Section 2 of the Sherman Act has not
for Section 2 violations by [*47] virtue of a conspiracy      occurred; it means only that plaintiffs [*49] are not the
between themselves and players in the retail shopping         appropriate parties to bring a civil action for antitrust
center market, the Elk Crossing defendants. Because           remedies on the basis of such a violation. Nor does
the plaintiffs have not presented sufficient evidence to      plaintiffs' lack of antitrust standing mean that they lack
raise a genuine issue of concerted action between the         standing as parties to the lease to sue for breach of a
two sets of defendants, we must grant summary                 lease provision relating to violations of the law, arguably
judgment for Jewel and American on Count II as well.          including violations of Sherman Antitrust Act Section 2.
                                                              10 But because of their position that plaintiffs lack
III. The Breach of Lease Claim                                standing to bring an antitrust suit on this basis,
                                                              defendants have not even addressed the question of
In Count IV of their complaint, plaintiffs claim that
                                                              whether there is sufficient evidence that Jewel illegally
Jewel's actions in keeping its space at the Grove Mall
                                                              monopolized the grocery market in violation of Section
dark and vacant in furtherance of its alleged antitrust
                                                              2. For purposes of considering defendants' motion
goals constitutes a breach of requirements in its lease
                                                              regarding the breach of lease claim, and in the absence
that the premises be used only to operate a grocery
                                                              of contrary arguments by defendants, we assume that
store and only for lawful purposes.
                                                              there is sufficient evidence of monopolistic conduct in
                                                              the grocery market by Jewel in violation of Section 2.
A. Unlawful Use

The first sentence of Paragraph 1 of Jewel's lease
                                                              10  Defendants might argue that because plaintiffs lack
("sentence 1") provides:
                                                              standing to sue for the underlying antitrust violations, plaintiffs
    Lessee shall not use the demised premises for any
                                                              also lack standing to sue for breach of the unlawful use
    unlawful purpose nor shall it commit waste.
                                                              covenant based on these antitrust violations. However,
and the second sentence ("sentence 2") provides:
                                                              plaintiffs' standing as lessors to sue on the lease is
    It shall comply with all lawful requirements of the       independent of the question of standing to sue on the
    local Board of Health, Police and Fire Departments,       underlying violations. For example, even though a lessor lacks
    and state and federal authorities, respecting the         standing to prosecute his tenant for operation of a drug
    manner in which it uses the leased premises.              dealership or gambling ring on the leased premises under the
                                                              criminal code, he could sue for breach of an unlawful use
Defendants' Memorandum, Exhibit 4 ("Lease"). Plaintiffs       covenant in the lease. Indeed, defendants appear to concede
 [*48] maintain that Jewel's use of the premises to           that plaintiffs have standing to bring exactly this type of suit.
restrain trade and to monopolize the grocery store            Defendants' Memorandum at 23. Applying similar reasoning,
business violates Sections 1 and 2 of the Sherman Act,        we believe plaintiffs have standing to sue for breach of the
                                                              lease based on their tenant's alleged illegal antitrust behavior.

                                                     Page 11 of 15
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 159
                                                               117 of   ofPageID
                                                                      160 202    #:1637
                                          1994 U.S. Dist. LEXIS 12239, *50

 [*50] We must next consider whether this type of illegal    purpose." Sentence 1 of the Jewel lease has no clause
act was the type of act contemplated by the language of      restricting its application to laws "applicable to the
the lease prohibiting the use of the premises for            premises," and thus, we believe that breaches of this
unlawful purposes. Neither party has offered much case       provision, unlike the Deutsch provision, need not
law to guide our interpretation of this language. The only   necessarily involve violations of laws directly related to
relevant case cited is Deutsch v. Phillips Petroleum Co.,    the premises. We find that sentence 1 is not analogous
56 Cal. App. 3d 586, 128 Cal. Rptr. 497, 498 (Cal. App.      to the provision at issue in the Deutsch lease, and
2d Dist. 1976). In Deutsch, the Court of Appeals of          accordingly, we decline to follow the ruling in Deutsch.
California interpreted a lease provision somewhat
similar to sentence 2 of paragraph 1 of the Jewel lease,     In a further attempt to escape the application of
and concluded that the alleged antitrust violations did      sentence 1, defendants argue that this provision relates
not constitute a breach of the lease. However, the           to the use of the premises only for such activities as
California court's analysis rested primarily on language     prostitution, drug-dealing, or gambling. While it is true
which is not present in the provision of the Jewel lease     that these activities might be more traditionally [*53]
regarding unlawful use. The Deutsch lease stated that        and typically characterized as "criminal" or "illegal," as
the lessee "shall conduct its business on the said           compared to antitrust conduct, defendants have offered
demised premises in conformity with all State or Federal     no evidence to support their narrow interpretation of
Statutes and Municipal Ordinances applicable thereto . .     "unlawful purpose."
. ." Id. at 499. The California court made much of the
                                                             In light of the unambiguous, 11 broad and non-restrictive
concluding words "applicable thereto," which it found to
                                                             wording of sentence 1, we conclude that use of the
modify the word "premises." Based on this wording,
                                                             leased premises in furtherance of a Section 2 antitrust
 [*51] the Deutsch court concluded that a breach of this
                                                             violation could indeed constitute a breach of the lease.
provision of the lease could result only from a violation
                                                             Thus, we deny the motion for summary judgment on the
of a statute directly "applicable to the premises," and
                                                             claim of breach of lease in Count IV insofar as it is
that the antitrust violation in question did not meet this
                                                             based on the illegal use provision of the lease.
requirement because it had no significant relation to the
premises. Id. at 500-501. The court further noted that
the purpose of such a provision was to "ensure[] that the
                                                             B. Continuous Operation
lessee will harm neither the physical attributes nor the
reputation of the property." Id. at 501.                     Plaintiffs also argue that by acting to keep the premises
                                                             vacant, Jewel has breached paragraph 28 of the lease,
The Jewel lease, unlike the lease described in Deutsch,
                                                             which provides that "Lessee shall use the leased
has two separate sentences dealing with use of the
                                                             premises only for the operation [*54] of a grocery
premises, the first restricting unlawful use and the
                                                             supermarket." Plaintiffs contend that the requirement in
second dealing with compliance with various laws
                                                             paragraph 28 that the premises be used "only for the
relating to the premises. It is sentence 2 which
                                                             operation of a grocery" implies that the premises must
corresponds to the lease provision at issue in Deutsch.
                                                             be occupied and used, as opposed to left dark and
However, plaintiffs' claim of breach of lease is based
                                                             vacant. In other words, plaintiffs infer into paragraph 28
primarily on sentence 1's prohibition of unlawful use,
                                                             a continuous use requirement although one is not
and not sentence 2's requirement of compliance with the
                                                             expressly provided.
requirements of various governmental authorities. Thus,
the Deutsch holding is on point here only insofar as         However, not only does paragraph 28 not expressly
sentence 1 of the Jewel lease is similar in language and     require continuous use, but elsewhere, the lease
purpose to sentence 2 and the analogous [*52]                actually anticipates a situation of extended vacancy and
Deutsch provision. There is no reason to believe that        contains express provisions to address just these
sentence 1 of the Jewel lease is merely an introduction      circumstances. In paragraph 17, the lease provides that
to or duplication of sentence 2; more likely, it has a
separate and somewhat different focus from sentence 2.
Otherwise, its presence in paragraph 1 would be              11 If there were any ambiguity, we would follow the general
redundant and somewhat meaningless. Moreover, by             rule of contract interpretation which requires courts to construe
contrast to the disputed provision in the Deutsch lease,     an ambiguity against the drafter. However, there is no
sentence 1 of the Jewel lease is a general provision         evidence as to which party drafted the lease at issue in this
prohibiting the use of the premises "for any unlawful        case.

                                                    Page 12 of 15
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 160
                                                               118 of   ofPageID
                                                                      160 202    #:1638
                                          1994 U.S. Dist. LEXIS 12239, *54

in addition to a minimum base rental, "lessee covenants      explicitly.'" Continental Bank, N.A. v. Everett, 964 F.2d
to pay as percentage rental an amount equal to one           701, 705 (7th Cir. 1992) (quoting Jordan v. Duff &
percent (1%) of all sales in excess of four million four     Phelps, 815 F.2d 429, 435-36 (7th Cir. 1987)), [*57]
hundred forty thousand and no/100 Dollars . . . made         cert. denied, 113 S. Ct. 816 (1992). The covenant is
in or from the leased premises per lease per year."          thus used to fill contractual gaps. Where the disputed
Paragraph 17 further states that "the obligation to pay      issue in a contract is governed by express terms,
percentage rental shall not be deemed to require             however, there is no gap to be filled, and the parties'
Lessee to conduct business on the leased premises nor        behavior is assessed according to the express
to operate its business so as to produce percentage          provisions, without resort to an implied covenant of good
rental."                                                     faith and fair dealing. Continental, 964 F.2d at 705.
                                                             Unfortunately for plaintiffs, this is just such a situation.
Also directly relevant is paragraph 30, which provides       The express language of paragraphs 17 and 30 leaves
that "in the event that the Lessee [*55] allows the          no room for the implied covenant of good faith and fair
leased premises to remain vacant or fails to open for        dealing to step in. Serfecz has inherited a highly
business for a period of sixty (60) consecutive days or      unfavorable lease, and we cannot rewrite the contract
more during the term, Lessee shall for the purpose of        now.
calculating the percentage rental be deemed during
each week that it is not open for business . . . to have     Defendants' motion for summary judgment on the claim
made sales in an amount equal to the amount of the           of breach of lease in Count IV must be granted insofar
average sales per week made during the three (3) years       as it is based on Jewel's failure to continue operating or
prior to such time."                                         release its space at the Grove Mall.

Because paragraphs 17 and 30 explicitly and                  IV. The Malicious Prosecution Claim
specifically address the situation of extended vacancy
and inoperation, these two paragraphs override any           In February 1990, Serfecz learned that Jewel was in the
suggestion that a continuous use requirement might be        process of negotiating a sublease with United Skates.
inferred from the "use for operation as a grocery"           To prevent the proposed sublease, Serfecz changed the
provision in paragraph 28. Thus, it is clear from the        locks to the facility. Jewel then brought a declaratory
express language of the lease that Jewel's behavior          judgment action [*58] against Serfecz in state court
regarding its leased premises at the Grove Mall is well      regarding its right to sublease its premises to United
within its rights under the lease.                           Skates. Plaintiffs maintain that the lawsuit was devised
                                                             solely for the purpose of harassing and intimidating
Plaintiffs cannot avoid this harsh result by resort to the   Serfecz and his attorneys, and otherwise interfering with
covenant of good faith and fair dealing. A covenant to       Serfecz's efforts to redevelop the Grove Mall.
deal fairly and in good faith is implied in every contract   Accordingly, in Count III of their complaint, plaintiffs
in Illinois, Beraha v. Baxter Health Care Corp., 956 F.2d    charge Jewel with malicious prosecution.
1436, 1443 (7th Cir. 1992) (citing Martindell v. Lake
Shore Nat'l Bank, 15 Ill. 2d 272, 154 N.E.2d 683             "Actions for malicious prosecution of a civil proceeding
(1958)), [*56] including property leases. See, e.g.,         are not favored in Illinois on the ground that courts
Abbott v. Amoco Oil, 249 Ill. App. 3d 774, 619 N.E.2d        should be open to litigants for resolution of their rights
789, 798, 189 Ill. Dec. 88 (Ill. App. 2nd Dist. 1993),       without fear of prosecution for calling upon the courts to
appeal denied, 624 N.E.2d 804 (1993); P.M.C. v.              determine their rights." Keefe v. Aluminum Co. of
Ekstein, No. 91 C 3709, 1992 U.S. Dist. Lexis 7306, *6       America, 166 Ill. App. 3d 316, 519 N.E.2d 955, 956, 116
(N.D. Ill. May 13, 1992). However, the implied covenant      Ill. Dec. 740 (Ill. App. 1st Dist. 1988), appeal denied,
of good faith and fair dealing is not an independent         526 N.E.2d 831 (1988). A malicious prosecution
source of duties for either party to a contract. Beraha,     claimant must prove the following five elements:
956 F.2d at 1443. Rather, it is an interpretive rule of            (1) Institution and prosecution of judicial
construction, which "'comes into play in defining and              proceedings by the defendant;
modifying duties which grow out of specific contract
terms and obligations.'" Id. (citing Gordon v. Matthew           (2) Lack of probable cause for those proceedings;
Bender & Co., 562 F. Supp. 1286, 1289 (N.D. Ill. 1983)).
The covenant, then, is merely "an estimate of 'what              (3) Malice in instituting the proceedings;
parties would agree to if they dickered about the subject


                                                    Page 13 of 15
                Case 21-50428-JTD
      Case: 3:17-cv-50107 Document #:Doc 22-4
                                      100-1     Filed
                                            Filed:    05/21/21
                                                   01/22/18 PagePage 161
                                                                 119 of   ofPageID
                                                                        160 202    #:1639
                                              1994 U.S. Dist. LEXIS 12239, *58

      (4) Termination of the prior cause in plaintiff's [*59]      sufficient evidence to support a finding of lack of
      favor; and                                                   probable cause, the second element of malicious
                                                                   prosecution. At trial, the state court directed a finding for
      (5) Suffering by plaintiff of some special injury,           Serfecz, concluding that Jewel had presented no
      beyond the anxiety, loss of time, attorney fees and          evidence to support its case. Plaintiffs' Response,
      necessity for defending one's reputation which are           Exhibits ( Jewel v. Serfecz, No. 90 CH 7124, (Circuit
      the common incidents of most lawsuits.                       Court of Cook County 7/13/90)). The appellate court
                                                                   affirmed the trial court, noting that Jewel had presented
Id.                                                                "no competent testimony" regarding the insurance rates.
                                                                   Plaintiffs' Response, Exhibit 5 (Jewel v. Serfecz, No. 1-
There is no question in the present case as to proof of
                                                                   90-2576, (Ill. App. 1st Dist. May 31, 1991). We agree
elements (1) and (4), regarding institution and
                                                                   with plaintiff that the fact that Jewel did not thoroughly
prosecution of judicial proceedings and termination of
                                                                   research or present evidence on the insurance question
the suit in plaintiffs' favor. Additionally, we find that
                                                                   supports an inference that it lacked probable cause to
plaintiffs have sufficient evidence to create a factual
                                                                   believe that it would win the case.
dispute as to the third element, malicious intent,
especially given the requirement that on summary                   Defendants note that Jewel succeeded in its quest for a
judgment the court must view all inferences in the light           temporary restraining order ("TRO") against plaintiffs,
most favorable to the nonmoving party. See Regner v.               and argue that as a matter of law, this preliminary
City of Chicago, 789 F.2d at 536. In support of their              success conclusively establishes probable cause. In
interpretation of events, plaintiffs point to Jewel's              Keefe, the court held that a civil judgment entered by
misconduct during discovery in the state court suit,               the circuit court would constitute conclusive evidence of
implying that Jewel's dilatory discovery tactics were              probable [*62] cause, even though that judgment was
intended primarily to exacerbate the harassment                    subsequently reversed on appeal. 519 N.E.2d at 956.
suffered by plaintiffs as a result of the litigation. Plaintiffs   The Illinois Appellate Court said nothing, however,
also note that prior to trial in the state court action,           about the evidentiary impact of the issuance of a TRO.
Jewel rejected Serfecz's offer to pay Jewel the same               While obviously a grant of a TRO would be some
rent it would have received from [*60] United Skates, a            evidence of probable cause, we do not believe it to have
decision by Jewel which further implies that Jewel's true          the same per se conclusive weight as a final judgment
goal in bringing suit was not to sublet to United Skates           by the trial court, presumably reached after a period of
and earn rental income but to harass Serfecz.                      more careful and thorough consideration of all the
Paragraph 31 of the Jewel lease states that "no                    issues than is typical at the TRO stage of litigation.
sublease shall be made . . . which increases the                   Moreover, defendants have not presented much
insurance rates with respect to the leased premises                information regarding the nature of the TRO that was
without Lessor's written consent." A major focus of the            issued. We know only that Serfecz attempted to oust
lawsuit concerned the impact that the subtenancy of a              Jewel from the premises by changing the locks, and that
roller rink and games arcade would have had on the                 as a result of the TRO, Jewel regained control of the
Grove Mall's property insurance rates. Plaintiffs point to         property it leased in the Grove Mall. The mere fact that
evidence that despite the importance of the insurance              the trial court concluded that Jewel was entitled to
issue, Jewel's primary witness had no idea what the                access to its leased property does not conclusively
effect on insurance rates would be. This ignorance on              establish that Jewel had probable cause to believe that
Jewel's part suggests a lack of preparation and                    it was entitled to a declaratory judgment regarding its
investigation. Plaintiffs also note that Jewel waived its          right to sublet to United Skates. Thus, we conclude that
right to use an insurance expert. This evidence further            there remains a material factual [*63] dispute on the
supports plaintiffs' position that the lawsuit was merely a        issue of probable cause.
"sham" brought primarily for purposes of harassment
and intimidation.                                                  Finally, we consider the element of special injury.
                                                                   Defendants argue that plaintiffs have failed to present
Probable cause in the context of a malicious                       evidence of some unique injury, such as seizure of
prosecution claim means the existence of facts "that               property or personal arrest, that differs from the usual
would lead a person of ordinary caution and prudence to            stresses and demands inherent in defending a law suit.
believe that he had a justifiable claim." Keefe, 519               The Illinois Appellate Court explained in Equity Assoc. v.
N.E.2d at 956. [*61] We find that plaintiffs have                  Village of Northbrook, 171 Ill. App. 3d 115, 524 N.E.2d

                                                         Page 14 of 15
               Case 21-50428-JTD
     Case: 3:17-cv-50107 Document #:Doc 22-4
                                     100-1     Filed
                                           Filed:    05/21/21
                                                  01/22/18 PagePage 162
                                                                120 of   ofPageID
                                                                       160 202    #:1640
                                               1994 U.S. Dist. LEXIS 12239, *63

1119, 121 Ill. Dec. 71 (Ill. App. 1st Dist. 1988), appeal            have supplemental jurisdiction over this claim pursuant
denied, 530 N.E.2d 243 (1988), that special injury                   to 28 U.S.C. § 1367(a). Timm v. Mead Corp., Slip Op.
involves interference with property so great as to                   No. 93-3629 at 7 (7th Cir. Aug. 9, 1994). 13
"suspend" the victim's "right to the free use of his own
property during the pendency" of the prosecution. Id. at             [*66] DATED: August 30, 1994
1123 (citing Lasswell v. Ehrlich, 92 Ill. App. 3d 935, 416
                                                                     ENTER:
N.E.2d 423, 48 Ill. Dec. 392 (1981) (citing Norin v.
Scheldt Manufacturing, 297 Ill. 521, 130 N.E. 791                    John F. Grady, United States District Judge
(1921))). The result is either an actual seizure or an
effective or constructive seizure of the property, far
beyond mere "interference." [*64] Equity Assoc., 524                      End of Document
N.E.2d at 1123. Unless a plaintiff can prove such
special injury, "the institution of an ordinary civil action
or proceeding, no matter how unfounded, vexatious or
malicious it may be, does not give rise to an action for
malicious prosecution." Bank of Lyons v. Schultz, 78 Ill.
2d 235, 399 N.E.2d 1286, 1288, 35 Ill. Dec. 758 (1980)
(internal quotation marks and citation omitted). Plaintiffs'
argument regarding injury focuses on the harm Serfecz
suffered in his efforts to redevelop the Grove Mall as a
result of the litigation. However severe this injury may
have been, it is simply not the type of "special injury"
envisioned by the Illinois courts. 12

 [*65] Thus, we must grant defendants' motion for
summary judgment on the claim of malicious
prosecution in Count III for failure to prove special injury.

CONCLUSION

For the reasons discussed above, the motion of
defendants Jewel and American Stores for summary
judgment on the antitrust and malicious prosecution
claims in Counts I, II, and III is granted. Summary
judgment is also granted on Count IV insofar as the
breach of lease claim is based on Jewel's failure to
continue operating a grocery store at the Grove Mall,
and denied insofar as it is based on the unlawful use
provision in the lease. The only claim remaining against
Jewel and American Stores, then, is the state law claim
in Count IV for breach of lease based on Jewel's alleged
use of the premises in furtherance of a monopolistic
scheme in violation of Sherman Antitrust Act § 2. We                 13  Even were we to dismiss all the federal claims against the
                                                                     other defendants, we would decline to exercise our discretion
                                                                     under § 1367(c) to dismiss the remaining pendent state law
12  We note that a preliminary injunction which prevents a           claims, but rather, weighing concerns of judicial economy,
plaintiff from using his property would constitute a special         fairness and comity, we would continue to exercise
injury under Illinois law. Bank of Lyons, 399 N.E.2d at 1288-        supplemental jurisdiction. This case is well over a year old,
89. However, the temporary restraining order issued in this          and, like the court in Timm, we see "no need to delay the
case does not constitute such an injury. While the state court       resolution of this matter (and add to the burdens of the Illinois
ultimately concluded that Jewel was not entitled to sublet to        court system) by having the parties litigate the . . . state law
United Skates, there is no indication that plaintiffs were injured   issues anew in state court," id. at 8-9, especially given the fact
by the TRO which, apparently, merely gave their legal tenant,        that the remaining state law breach of lease claim involves a
Jewel, access to and control of its leased premises.                 claim of violations of federal antitrust law.

                                                           Page 15 of 15
   Case:Illinois
Southern
                     Case 21-50428-JTD
           3:17-cv-50107
                 Laborers' andDocument    #: 100-1
                               Employers Health
                                                  Doc 22-4
                                                and...,Filed:
                                                                  Filed 05/21/21
                                                              01/22/18
                                                        Not Reported in... Page
                                                                                          Page 163
                                                                                           121 of   ofPageID
                                                                                                  160 202    #:1641
2009 WL 3151807, RICO Bus.Disp.Guide 11,779



                                                      2009 WL 3151807
                                                 United States District Court,
                                                       S.D. New York.

    SOUTHERN ILLINOIS LABORERS' AND EMPLOYERS HEALTH AND WELFARE FUND, et al., Plaintiffs,
                                           v.
                                  PFIZER INC., Defendant.

                                                     No. 08 CV 5175(KMW).
                                                                |
                                                         Sept. 30, 2009.



                                                   POPINION and ORDER

KIMBA M. WOOD, District Judge.

*1 Plaintiffs are a putative nationwide class of health care and welfare funds, and third-party payors, who paid a portion
of the purchase price of Lipitor, Defendant Pfizer's cholesterol-lowering drug. 1 Plaintiffs allege in the Second Amended
Complaint (hereinafter, the “Complaint”) that Defendant fraudulently marketed Lipitor to physicians by concealing the
side effects of Lipitor and by misrepresenting the efficacy of Lipitor in certain patient groups. Plaintiffs argue that this
fraudulent conduct caused Plaintiffs to pay more than they otherwise would have paid to treat their plan members for
elevated cholesterol levels.

1      The named Plaintiffs are: (1) Southern Illinois Laborers' and Employers Health and Welfare Fund; (2) NECA–IBEW Welfare
       Trust Fund; (3) Midwestern Teamsters Health and Welfare Fund; (4) The Welfare Fund of Teamsters Local Union 863; (5)
       Plumbers and Pipefitters Local Union 630 Welfare Trust Fund; (6) Cleveland Bakers and Teamsters Health and Welfare Fund;
       (7) Electrical Workers Benefit Trust Fund; (8) Fire & Police Retiree Health Care Fund, San Antonio; (9) Laborers' District
       Council Building and Construction Health and Welfare Fund; (10) Laborers' District Council Heavy and Highway Utility
       Health and Welfare Fund; and (11) New York City Police Sergeants and Benevolent Association Health and Welfare Funds.
Plaintiffs bring the following claims against Defendant: (1) violations of the Racketeer Influenced and Corrupt
Organizations Act (“RICO”), 18 U.S.C. § 1861, et seq.; (2) unjust enrichment, fraudulent misrepresentation, negligent
misrepresentation, and civil conspiracy under various states' common laws; and (3) violations of several state consumer
protection acts. 2

2      Plaintiffs bring claims under Illinois, New Jersey, Florida, Ohio, Indiana, Texas, Pennsylvania, and New York consumer
       protection acts. Defendant seeks to dismiss for statute-specific reasons all but the Florida claim.
Defendant moves to dismiss all of Plaintiffs' claims on the ground that Plaintiffs lack standing. For the following reasons,
the Court agrees with Defendant that the Complaint, as currently pled, fails to establish standing.

Accordingly, the Court GRANTS Defendant's motion to dismiss in its entirety. The Court sua sponte GRANTS Plaintiffs
leave to amend most, but not all, of their claims. 3

3      Plaintiffs have not moved for leave to amend the Complaint. However, the Court has the discretion to grant leave to amend
       sua sponte. Steger v. Delta Airlines, Inc., 382 F.Supp.2d 382, 387 (E.D.N.Y.2005) ( “[E]ven if not requested by the Plaintiff,
       the Court may sua sponte grant leave to amend.”); Witkowich v. Gonzales, 541 F.Supp.2d 572, 590 (S.D.N.Y.2008) (same).




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                1
   Case:Illinois
Southern
                  Case 21-50428-JTD
           3:17-cv-50107
                 Laborers' andDocument    #: 100-1
                               Employers Health
                                                  Doc 22-4
                                                and...,Filed:
                                                                   Filed 05/21/21
                                                              01/22/18
                                                        Not Reported in... Page
                                                                                           Page 164
                                                                                            122 of   ofPageID
                                                                                                   160 202    #:1642
2009 WL 3151807, RICO Bus.Disp.Guide 11,779


I. Background

  A. Facts
Defendant Pfizer sells Lipitor, a statin drug that lowers patients' cholesterol levels by blocking their bodies' production
of certain enzymes needed to produce cholesterol. (Compl.¶¶ 19, 24.) In 1996, the FDA approved Lipitor for use in
accordance with the third revision of the Adult Treatment Panel guidelines (hereinafter, “ATP III Guidelines”). (Compl.¶
38.)


  1. ATP III Guidelines
The ATP III Guidelines, devised by an expert panel on cholesterol management, advise physicians on how to formulate
patient treatment plans that help to prevent the onset of coronary heart disease in certain patients and to manage already
existing coronary heart disease in other patients. (Compl.¶¶ 41–42.) The ATP III Guidelines set target (or “goal”) low-
density lipoprotein (“LDL”) levels for each patient demographic.

The ATP III Guidelines recommend that drug therapy be prescribed only after a physician considers the following four
factors: (1) a patient's LDL level; (2) whether a patient is already suffering from chronic heart disease; (3) the number of
risk factors a patient faces for developing chronic heart disease; 4 and (4) a patient's ten-year probability for developing
chronic heart disease. (Compl.¶ 45.)

4      Cigarette smoking, hypertension, age, gender, and a family history of heart disease are examples of risk factors for developing
       chronic heart disease.
Based on these factors, the ATP III Guidelines recommend that some patients be treated with therapeutic lifestyle
changes alone (e.g., changes in exercise, diet, and stress management) and that some patients be treated with drug therapy
in conjunction with therapeutic lifestyle changes. (Compl.¶ 46.)


   2. Fraudulently Minimizing Health Risks
 *2 Plaintiffs allege that Defendant intentionally: (1) failed to disclose some of Lipitor's side effects to physicians; and
(2) minimized the remaining side effects when advertising to physicians. (Compl.¶¶ 84–89, 98.) According to Plaintiffs,
Defendant's conduct was part of a plan to encourage physicians to prescribe Lipitor instead of other lower-priced statins,
and to prescribe Lipitor to patients who might not otherwise have been prescribed drug therapy. (Compl.¶ 81.)


  3. Fraudulently Expanding Market for Lipitor
Plaintiffs allege that Defendant promoted the use of Lipitor for certain patient groups even though Defendant knew
Lipitor would not be effective in those patient groups. (Compl.¶¶ 100–103.)


Plaintiffs also allege that Defendant fraudulently expanded the market for Lipitor by engaging in off-label marketing 5
and then obscuring the fact that its recommendations were for off-label use. (Compl.¶ 144.) For example, Defendant's
sales representatives allegedly misled physicians and pharmacy benefit decision makers 6 (“PBDMs”) by stating that the
ATP III Guidelines indicate that drug therapy should be used in all patients with LDL levels above their respective LDL
goals. However, the ATP III Guidelines indicate that drug therapy should be used only under certain circumstances
when patients' LDL levels are above their respective LDL goals. (Compl.¶¶ 138–144.)

5      A physician may prescribe a drug or medical device for uses that are not expressly approved by the FDA. See 21 U.S.C.S.
       § 396 (2009). When a patient has been prescribed and has used a FDA-approved drug or medical device for a purpose for
       which the FDA has not expressly approved, this is called “off-label use.” The Supreme Court and the FDA have recognized



                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                2
   Case:Illinois
Southern
                  Case 21-50428-JTD
           3:17-cv-50107
                 Laborers' andDocument    #: 100-1
                               Employers Health
                                                  Doc 22-4
                                                and...,Filed:
                                                                   Filed 05/21/21
                                                              01/22/18
                                                        Not Reported in... Page
                                                                                           Page 165
                                                                                            123 of   ofPageID
                                                                                                   160 202    #:1643
2009 WL 3151807, RICO Bus.Disp.Guide 11,779

       and approved of the off-label use of drugs and medical devices. Buckman Co. v. Plaintiffs' Legal Comm., 531 U.S. 341, 350,
       121 S.Ct. 1012, 148 L.Ed.2d 854 (2001) (explaining that “ ‘off-label’ usage of medical devices ... is an accepted and necessary
       corollary of the FDA's mission to regulate in this area without directly interfering with the practice of medicine.”).
6      Plaintiffs state that PBDMs are “persons who help third-party payors [such as Plaintiffs] design their pharmacy benefit
       plans.” (Complaint ¶ 118.) PBDMs help third-party payors “mak[e] choices about which drugs to cover and how much third-
       party payors will reimburse for certain drugs.” (Id.)


  4. Lipitor's Price
According to Plaintiffs, the cost per-patient per-month for Lipitor was much higher than the cost would have been if the
physician had prescribed a generic statin or recommended therapeutic lifestyle changes alone. 7 (Compl.¶ 96.) Plaintiffs
state that they would not have paid this premium for Lipitor if they had know that Defendant was engaging in unlawful
marketing.

7      Plaintiffs cite a Consumer Reports analysis that found, as of February 2007, that a prescription for 10 milligrams per day
       of Lipitor had an average monthly cost of $93, whereas generic statins for a comparable dose ranged in price from $32 to
       $83. (Compl.¶ 96.)
Plaintiffs contend they were unaware of Defendant's unlawful marketing because they relied on Defendant's statement
on its website that it was lawfully advertising Lipitor. (Compl.¶ 125.)


  B. Procedural History
On April 3, 2006, Plaintiffs filed a complaint in the Northern District of Illinois, alleging claims substantially similar to
the claims alleged herein. On February 2, 2007, Defendant moved to transfer the claims of the non-Illinois Plaintiffs to
their home states, or in the alternative, to move all the claims to the Southern District of New York, the jurisdiction in
which the Defendant is headquartered. 8

8      When the case was still in the Northern District of Illinois, Defendant also filed a motion for judgment on the pleadings
       and a motion to dismiss. The presiding judge in the Northern District of Illinois found that these motions were mooted by
       subsequent proceedings.
On September 4, 2007, while the motion to transfer was pending, Plaintiffs filed the Second Amended Complaint, the
complaint at issue here. On October 4, 2007, Defendant filed a timely motion to dismiss all of Plaintiffs' claims.

On May 29, 2008, Defendant's motion to transfer the case was granted. Shortly thereafter, the case was transferred to the
Southern District of New York. 9 When the case was transferred to this Court, the October 4, 2007 motion to dismiss
had yet to be resolved.

9      From June 5, 2008 to February 27, 2009, the case was assigned to the Honorable Sidney H. Stein, Southern District of New
       York. On February 27, 2009, the case was transferred to the undersigned.
Accordingly, this Court now turns to Defendant's motion to dismiss for lack of standing. For the following reasons, the
Court GRANTS in its entirely, Defendant's motion to dismiss Plaintiffs' claims. The Court GRANTS sua sponte leave
to amend some, but not all, of Plaintiffs' claims.


II. Standing
 *3 Defendant moves to dismiss Plaintiffs' claims pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(1) on
several grounds, including the ground that Plaintiffs have failed to adequately allege that Defendant's conduct caused




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
   Case:Illinois
Southern
                 Case 21-50428-JTD
           3:17-cv-50107
                 Laborers' andDocument
                                               Doc 22-4
                                          #: 100-1
                               Employers Health and...,Filed:
                                                               Filed 05/21/21
                                                              01/22/18
                                                        Not Reported in... Page
                                                                                     Page 166
                                                                                      124 of   ofPageID
                                                                                             160 202    #:1644
2009 WL 3151807, RICO Bus.Disp.Guide 11,779

their alleged injury. The Court holds that Plaintiffs have not adequately alleged causation, and, thus, they lack standing
to bring any of their claims against Defendant.

The Court dismisses with leave to amend the RICO claim as well as most of Plaintiffs' state law claims. The Court denies
Plaintiffs leave to amend six of their claims on the ground that amending these six claims would be futile.


   A. Standard of Review
When a defendant moves to dismiss for lack of standing pursuant to Rule 12(b)(1), the plaintiff bears the burden of
establishing by a preponderance of the evidence that the court has subject-matter jurisdiction. Wiwa v. Royal Dutch
Petroleum Co., 96 Civ. 8386(KMW), 2009 U.S. Dist. LEXIS 34843, at *11–12 (S.D.N.Y. Mar. 18, 2009) (citing Makarova
v. United States, 201 F.3d 110, 113 (2d Cir.2000)). In the context of RICO claims, the Rule 12(b)(1) standard is
“substantially identical” to the standard for a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6).
Lerner v. Fleet Bank, N.A., 318 F.3d 113, 128 (2d Cir.2003).

Under Rule 12(b)(6), a court must “accept as true all factual statements alleged in the complaint and draw all reasonable
inferences in favor of the non-moving party.” Vietnam Ass'n for Victims of Agent Orange v. Dow Chem. Co., 517 F.3d
104, 115 (2d Cir.2008) (citation omitted).

Courts engage in a two-pronged approach when deciding a motion to dismiss. “[A] court considering a motion to dismiss
can choose to begin by identifying pleadings that, because they are no more than conclusions, are not entitled to the
assumption of truth.” Ashcroft v. Iqbal, ––– U.S. ––––, ––––, 129 S.Ct. 1937, 1950, 173 L.Ed.2d 868 (2009). Then, “[w]hen
there are well-pleaded factual allegations, a court should assume their veracity and then determine whether they plausibly
give rise to an entitlement to relief.” Id. This “plausibility standard is not akin to a probability requirement, but it asks
for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quotations omitted) (citing Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 556, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).


 B. RICO Standing
Defendant seeks to dismiss Plaintiffs' RICO claim on the ground that Plaintiffs have not adequately alleged that
Defendant's purported RICO violations caused their injury.


  1. Legal Standard
Under 18 U.S.C. § 1964 (“RICO Section 1964”), a private claimant may sue a person or entity for engaging in “a pattern
of racketeering activity,” when the party being sued maintains an enterprise that is engaged in, or affects, interstate
commerce. 18 U.S.C. § 1962(b).

Courts have required RICO claimants to meet the following three standing requirements: there must be (1) a RICO
violation by the defendant, as defined by RICO Section 1962; (2) an injury to the plaintiff's business or property;
and (3) a causal relationship connecting defendant's RICO violation to plaintiff's injury. First Nationwide Bank v. Gelt
Funding Corp., 27 F.3d 763, 767 (2d Cir.1994); First Capital Asset Mgmt. v. Brickelbush, Inc., 150 F.Supp.2d 624, 631
(S.D.N.Y.2001).


   a. Alleging RICO Violation
 *4 A plaintiff must allege with particularity the RICO violation, stating why the conduct in question was fraudulent
and how it involved interstate commerce. Fed.R.Civ.P. 9(b) (“In all averments of fraud ... the circumstances constituting
fraud ... shall be stated with particularity.”); Mills v. Polar Molecular Corp., 12 F.3d 1170, 1176 (2d Cir.1993) (stating
that Rule 9(b)'s particularity requirement applies to allegations of mail and wire fraud in civil RICO claims). 10



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        4
   Case:Illinois
Southern
                  Case 21-50428-JTD
           3:17-cv-50107
                 Laborers' andDocument    #: 100-1
                               Employers Health
                                                  Doc 22-4
                                                and...,Filed:
                                                                  Filed 05/21/21
                                                              01/22/18
                                                        Not Reported in... Page
                                                                                          Page 167
                                                                                           125 of   ofPageID
                                                                                                  160 202    #:1645
2009 WL 3151807, RICO Bus.Disp.Guide 11,779


10     Typically, a plaintiff must state the contents of the communications, who was involved, where and when the communications
       took place, and in what way the communications were fraudulent. Mills, 12 F.3d at 1176; Official Publ'ns, Inc. v. Kable News
       Co., Inc., 692 F.Supp. 239, 245 (S.D.N.Y.1988), aff'd in part, rev'd in part on other grounds, 884 F.2d 664 (2d Cir.1989). “In
       cases in which the plaintiff claims that the mails or wires were simply used in furtherance of a master plan to defraud, ...
       a detailed description of the underlying scheme and the connection therewith of the mail and/or wire communications, is
       sufficient to satisfy Rule 9(b).” In re Sumitomo Copper Litig., 995 F.Supp. 451, 456 (S.D.N.Y.1998). Particularity as to the
       mailings themselves is unnecessary. AMA v. United Healthcare Corp., 588 F.Supp.2d 432, 443 (S.D.N.Y.2008).


   b. Alleging Injury
To establish standing under RICO, a plaintiff must also allege injury to her business or property that resulted from
the defendant's alleged fraud. 18 U.S.C. § 1964. A plaintiff alleging damages in out-of-pocket losses must allege these
damages as a quantifiable, “clear and definite” monetary amount. McLaughlin v. Am. Tobacco Co., 522 F.3d 215, 227
(2d Cir.2008) (quoting First Nationwide Bank, 27 F.3d at 768); AMA, 588 F.Supp.2d at 441 (finding that the plaintiff's
alleged injury of “hundreds of millions of dollars or more” is “neither clear nor definitive”). Courts disfavor damage
estimates that require speculation, or that are based upon factors other than the defendant's misrepresentations. Anza
v. Ideal Steel Supply Corp., 547 U.S. 451, 459, 126 S.Ct. 1991, 164 L.Ed.2d 720 (2006) (finding that the plaintiff had
failed to allege an injury because “[b]usinesses lose and gain customers for many reasons, and it would require a comple
assessment to establish what portion of [the plaintiff]'s lost sales were the product of [the defendant]'s decreased prices.”).


  c. Alleging Causal Relationship
The final requirement for establishing standing under RICO is causation. Under RICO Section 1964(c), a RICO claimant
must have been injured “by reason of” the defendant's RICO violation. 18 U.S.C. § 1964(c). A plaintiff must show that
a defendant's RICO violation was both: (1) a “but for” cause of his injury; and (2) the proximate cause of his injury.
Bridge v. Phoenix Bond & Indem. Co., ––– U.S. ––––, –––– – ––––, 128 S.Ct. 2131, 2142–43, 170 L.Ed.2d 1012 (2008);
see also Holmes v. Sec. Investor Prot. Corp., 503 U.S. 258, 268, 112 S.Ct. 1311, 117 L.Ed.2d 532 (1992); McLaughlin,
522 F.3d at 222 (2d Cir.2008).

When courts analyze the “but for” cause of an injury, they consider whether the conduct at issue was the factual cause
of an injury. See, e.g., Holmes, 503 U.S. at 265. In other words, courts assess whether “but for” the defendant's conduct,
the injury would not have occurred.

Unlike “but for” causation, proximate causation is a “flexible concept that does not lend itself to ‘a black-letter rule that
will dictate the result in every case.’ “ Bridge, 128 S.Ct. at 2142 (quoting Holmes, 503 U.S. at 272 n. 10). Courts “use
proximate cause to label generically the judicial tools used to limit a person's responsibility for the consequences of that
person's own acts with a particular emphasis on the ‘demand for some direct relation between the injury asserted and the
injurious conduct alleged.’ “ Id. (internal citations omitted) (quoting Holmes, 503 U.S. at 268.); see Anza, 547 U.S. at 461.

 *5 Courts assessing whether a party has alleged proximate cause, consider whether the party has alleged “some direct
relation between the injury asserted and the injurious conduct alleged.” Bridge, 128 S.Ct. at 2142 (quoting Holmes, 503
U.S. at 268); Anza, 547 U.S. at 461. A direct relationship between the injury and the injurious conduct is often established
by a plaintiff's allegations that it relied on the defendant's fraudulent statements, and this reliance caused its injury.

A plaintiff's allegation of reliance is often necessary to establish proximate causation. In Bridge, the Supreme Court
explained that the “complete absence of reliance may prevent the plaintiff from establishing proximate cause.” 11
128 S.Ct. at 2144. A failure to allege reliance may also hamper a plaintiff's ability to assert “but for” causation. Id.
(“In most cases, the plaintiff will not be able to establish even but-for causation if no one relied on the [defendant's]
misrepresentation.”).



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                5
   Case:Illinois
Southern
                  Case 21-50428-JTD
           3:17-cv-50107
                 Laborers' andDocument    #: 100-1
                               Employers Health
                                                    Doc 22-4
                                                and...,Filed: 01/22/18
                                                        Not Reported
                                                                      Filed 05/21/21
                                                                     in... Page
                                                                                               Page 168
                                                                                                126 of   ofPageID
                                                                                                       160 202    #:1646
2009 WL 3151807, RICO Bus.Disp.Guide 11,779


11     The Supreme Court left open the possibility that a plaintiff could have standing to bring a RICO claim without alleging
       reliance. The Supreme Court used the word “may” before “prevent” to refer to the effect the absence of reliance could have
       on a party's ability to allege proximate cause.
          The Second Circuit has declined to reach the issue of whether a plaintiff can ever allege a RICO violation without alleging
          reliance. City of New York v. Smokes–Spirits.com, Inc., 541 F.3d 425, 444 n. 24 (2d Cir.2008) ( “[W]e need not address the
          question of whether an allegation of proximate cause fails where there are absolutely no allegations of reliance.”).
To establish reliance, a plaintiff need not allege that the plaintiff itself relied on the defendant's misrepresentations. Id .
The plaintiff can allege reliance by stating either that the plaintiff itself relied on the misrepresentation or that a third-
party relied on the defendant's misrepresentation. 12 Id .

12     The Supreme Court recognized that in reaching this issue it was resolving a conflict among the Courts of Appeals.


   2. Application
In this Order, the Court's RICO analysis focuses exclusively on Plaintiffs' failure to adequately allege causation. The
Court assumes arguendo that Plaintiffs have adequately alleged a RICO violation when they allege that Defendant
fraudulently disseminated inaccurate information about the relative safety and efficacy of Lipitor through the mail, by
email, and by phone. The Court also assumes arguendo that Plaintiffs adequately allege an injury when they allege that
they suffered an economic loss as a result of paying for Lipitor instead of cheaper, safer, and equally effective courses
of treatment.

Plaintiffs advance three theories of causation, none of which is adequately plead in the Complaint. The first theory of
causation is that Defendant made fraudulent misrepresentations to physicians regarding Lipitor's efficacy and safety,
and that physicians' reliance on these misrepresentations caused Plaintiffs' injury. The second theory of causation is
that Defendant made misrepresentations directly to Pharmacy Benefit Decision Makers (“PBDMs”) and this caused
Plaintiffs' injury. The third theory of causation is that Defendant made a fraudulent misrepresentation directly to
Plaintiffs regarding Defendant's marketing scheme, and Plaintiffs' reliance on this misrepresentation caused Plaintiffs'
injury.


   a. Misrepresentations to Physicians
The first theory of causation is that the alleged overpayment for patients' cholesterol treatment was caused by Defendant's
fraudulent misrepresentations to physicians regarding the efficacy and safety of Lipitor as compared to alternative
cholesterol therapies. Plaintiffs contend that Defendant made these misrepresentations to physicians in general, and as
a result of these misrepresentations, Plaintiffs had to pay for Lipitor rather than cheaper statins or non-drug therapies
for treating high cholesterol.

 *6 Implicit in Plaintiffs' theory of causation is the claim that physicians relied upon Defendant's misrepresentations
when they decided to prescribe Lipitor instead of other cholesterol-lowering treatments. However, Plaintiffs do not
explicitly allege that physicians in fact relied on Defendant's misrepresentations.

Plaintiffs do not cite a single instance in which a physician received the fraudulent information and decided to prescribe
Lipitor based on the information she received. Plaintiffs do not even explicitly allege the more general claim that
physicians in general relied on Defendant's misrepresentations. Accordingly, this causation argument fails as currently
pled. 13

13     Plaintiffs argue that they do not have to allege reliance to establish causation because Bridge does not state that reliance is
       always necessary to establish causation. Plaintiffs further contend that they can establish causation by stating that (1) Plaintiffs'




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                       6
   Case:Illinois
Southern
                  Case 21-50428-JTD
           3:17-cv-50107
                 Laborers' andDocument    #: 100-1
                               Employers Health
                                                    Doc 22-4
                                                and...,Filed:
                                                                     Filed 05/21/21
                                                              01/22/18
                                                        Not Reported in... Page
                                                                                             Page 169
                                                                                              127 of   ofPageID
                                                                                                     160 202    #:1647
2009 WL 3151807, RICO Bus.Disp.Guide 11,779

       injury was a “foreseeable and natural consequence of” Defendant's scheme,(2) no “independent factors” account for Plaintiffs'
       injury, and (3) there is “no risk of duplicative recoveries by plantiffs removed at different levels of injury from the violation.”
       Bridge, 128 S.Ct. at 2144.
          The Court finds that Plaintiffs have not adequately alleged causation even if the Court assumes arguendo that under certain
          circumstances an allegation of reliance is unnecessary. Plaintiffs in their briefing state that “no independent factors account
          for Plaintiffs' injury,” but their Complaint does not contain allegations that support this legal conclusion.


  b. Misrepresentations to Physicians
Plaintiffs contend that Pfizer made misrepresentations to the PBDMs that were similar to the misrepresentations made
to physicians. Then, PBDMs allegedly included Lipitor on their recommended formularies. 14

14     A formulary is a list of drugs that are covered by a given drug benefit plan.
Based on the allegations as currently plead, the Court finds that this does not constitute a viable theory of causation.
Plaintiffs do not allege that the PBDMs in fact relied on Plaintiffs' misrepresentations regarding the cost effectiveness,
efficacy, or safety of Lipitor when the PBDMs decided to include Lipitor on the recommended formularies. In addition,
Plaintiffs do not specifically allege that Plaintiffs used formularies that were developed by PBDMs. Therefore, the Court
finds that Plaintiffs fail to adequately establish that the alleged misrepresenations to PBDMs were the cause of Plaintiffs'
overpayment for Lipitor.


   c. Misrepresentations to Plaintiffs
Plaintiffs' third theory of causation is that Plaintiffs were injured when they relied on Defendant's misrepresentation on
its website. Defendant's website allegedly stated that its marketing of Lipitor to physicians was lawful, when it was not.
Plaintiffs allege that they would have restricted their coverage of Lipitor if Defendant had not stated on its website that
it was lawfully marketing Lipitor. Thus, according to Plaintiffs, Defendant's misrepresentations about the nature of its
advertising campaign caused Plaintiffs' economic loss.

The Court rejects this theory of causation as currently pled. Plaintiffs do not allege that Defendant provided Plaintiffs
with misleading substantive information about Lipitor; thus, Plaintiffs' assessment of Lipitor's value, efficacy, and safety
could not have been affected by Defendant's alleged misrepresentations.

The Court recognizes that had Plaintiff known the truth about Defendant's allegedly fraudulent advertising campaign,
Plaintiffs may have been able to provide information to physicians that countered the information provided by
Defendant. However, this lost opportunity to counter Defendant's misinformation is immaterial unless Plaintiffs allege
that the physicians were in fact relying on Defendant's misrepresentations. Because Plaintiffs do not allege that physicians
relied on Defendant's misrepresentations, Plaintiffs' reliance on Defendant's claim that it was lawfully advertising Lipitor,
is legally irrelevant.

 *7 For these reasons, Plaintiffs' efforts to equate their claims to those in Desiano v. Warner–Lambert Co., 326 F.3d
339, 349 (2d Cir.2003), is misplaced. In Desiano, the plaintiffs, who were health insurers, alleged that the defendant,
pharmaceutical company Warner–Lambert and its affiliates, made misrepresentations about anti-diabetes drug Rezulin's
safety directly to the plaintiffs. The plaintiffs in Desiano alleged that they “would have taken steps so as not to purchase
Rezulin at the prices set by Warner–Lambert” had they known that Warner–Lambert was misrepresenting Rezulin's
safety. 15 326 F.3d at 349. The Second Circuit in Desiano found that misrepresentation regarding Rezulin's safety
“directly caused economic loss to [the plaintiffs] as purchasers, since they would not have bought Defendants' product,
rather than available cheaper alternatives, had they not been misled by [Warner–Lambert's] misrepresentations.” Id. at
349. (emphasis added).




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                     7
   Case:Illinois
Southern
                  Case 21-50428-JTD
           3:17-cv-50107
                 Laborers' andDocument    #: 100-1
                               Employers Health
                                                   Doc 22-4
                                                and...,Filed:
                                                                   Filed 05/21/21
                                                              01/22/18
                                                        Not Reported in... Page
                                                                                           Page 170
                                                                                            128 of   ofPageID
                                                                                                   160 202    #:1648
2009 WL 3151807, RICO Bus.Disp.Guide 11,779

15     The Second Circuit stated that “[a]mong the steps Plaintiffs might have taken were to exclude it altogether from their approved
       schedules, set a low scheduled value, set a high copay obligation, and otherwise dissuade doctors from prescribing it.” Desiano,
       326 F.3d at 349 n. 9.
Here, the alleged misrepresentation to Plaintiffs is of a materially different kind than the misrepresentations in Desiano.
Here, Plaintiffs do not allege that Defendant misrepresented Lipitor's safety directly to Plaintiffs, but rather that
Defendant made a single, very general misrepresentation on its website; Defendant allegedly stated that its advertising
campaign was lawful, when it was not. Moreover, as the Court noted above, this misrepresentation would be material
only if Plaintiffs allege that physicians had relied on Defendant's misrepresentations.

The Court, therefore, GRANTS Defendant's motion to dismiss the RICO claim for lack of standing. The Court dismisses
this claim without prejudice, and sua sponte GRANTS Plaintiffs leave to amend the RICO claim.


  C. State Law Claims
Plaintiffs bring claims pursuant to their respective state consumer fraud acts. The Court dismisses all of these claims on
the ground that Plaintiffs have failed to establish standing under Article III of the Constitution.

The Court dismisses most of the state law claims without prejudice. The Court sua sponte GRANTS Plaintiffs leave to
amend most of their claims. However, for the reasons set forth below, the Court dismisses six of the claims with prejudice
and without leave to amend.


  1. Article III Standing
The Court finds that Plaintiffs have failed to establish Article III standing for the same reasons the Court finds Plaintiffs
have failed to establish standing under RICO—Plaintiffs have not alleged a causal connection between the alleged injury
and the challenged act. 16

16     Here, like in the RICO analysis, the Court assumes arguendo that Plaintiffs have adequately alleged injury and the challenged
       act is likely to be redressed by a favorable decision.


   a. Legal Standard
Under Article III, judicial power extends only to “cases and controversies.” See U.S. Const. art. III, § 2. Therefore, a
plaintiff must allege that its claim is a case or controversy in order to establish Article III standing. A plaintiff can do so
by alleging: (1) an injury in fact, (2) a causal connection between the alleged injury and the challenged act, and (3) that the
alleged injury is likely to be redressed by a favorable decision. Nat'l Council of La Raza v. Mukasey, 283 Fed. Appx. 848,
850 (2d Cir.2008) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992));
see also Dep't of Commerce v. U.S. House of Representatives, 525 U.S. 316, 329, 119 S.Ct. 765, 142 L.Ed.2d 797 (1999).


   b. Application
 *8 Plaintiffs fail to allege the necessary causal connection between their alleged overpayment for Lipitor and
Defendant's alleged misrepresentations. As the Court discussed above, Plaintiffs assert a theory of causation that is
dependant upon the allegation that physicians relied upon Defendant's misrepresentations. Because the Plaintiffs do
not expressly allege that physicians relied upon Defendant's misrepresentations, the Court finds that Plaintiffs have not
alleged the necessary causal connection, and thus have not established Article III standing. Accordingly, Defendant's
motion to dismiss Plaintiffs' state law claims is GRANTED.


  2. Amending Claims



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  8
   Case:Illinois
Southern
                  Case 21-50428-JTD
           3:17-cv-50107
                 Laborers' andDocument    #: 100-1
                               Employers Health
                                                     Doc 22-4
                                                and...,Filed: 01/22/18
                                                        Not Reported
                                                                      Filed 05/21/21
                                                                     in... Page
                                                                                               Page 171
                                                                                                129 of   ofPageID
                                                                                                       160 202    #:1649
2009 WL 3151807, RICO Bus.Disp.Guide 11,779

The Court now addresses sua sponte whether to grant Plaintiffs leave to amend their claims. Leave to amend should be
given freely. Fed.R.Civ.P. 15(a) ( “The court should freely give leave when justice so requires.”); Smokes–Spirits, 541
F.3d at 452 (quoting Fed.R.Civ.P. 15(a)). Accordingly the Court grants Plaintiffs leave to amend the following claims
for: (1) unjust enrichment; (2) fraudulent misrepresentation; (3) negligent misrepresentation (except for the negligent
misrepresentation claims under Illinois common law, Ohio common law, and Indiana common law); (4) civil conspiracy;
(5) violation of Pennsylvania's Unfair Trade Practices and Consumer Protection Law; (6) violation of Indiana's Deceptive
Consumer Sales Act; (7) violation of New York General Business Law; and (8) violation of Florida's Deceptive and
Unfair Trade Practices Act.

Leave to amend should not been given when amending the claims would be futile. Smokes–Spirits.com, 541 F.3d at 452
(“Leave to amend need not be granted, however, where the proposed amendment would be futile.”) (internal citations
and quotations omitted). For the reasons set forth below, the Court finds that it would be futile to allow Plaintiffs
to amend the following claims for: (1) violation of the Ohio Consumer Sales Protection Act; (2) violation of Texas's
Deceptive Trade Practices and Consumer Protection Act; (3) violation of the New Jersey Consumer Fraud Act; (4)
negligent misrepresentation under Illinois common law; (5) negligent misrepresentation under Ohio common law; and
(6) negligent misrepresentation under Indiana common law. The Court, therefore, dismisses these claims with prejudice
and without leave to amend.


   a. Ohio Consumer Sales Protection Act
Ohio Plaintiff Cleveland Bakers and Teamsters Health and Welfare Fund (hereinafter, “Ohio Plaintiff”) brings a claim
pursuant to the Ohio Consumer Sales Protection Act, Ohio Rev.Code Ann. § 1354.01(A) (hereinafter, “Ohio Act”).
Defendant contends that Ohio Plaintiff cannot establish standing because only natural persons can engage in a consumer
transaction under the Ohio Act. The Court agrees, and thus finds that Ohio Plaintiff is unable to bring a claim under
the Ohio Act.

The Ohio Act provides that a “consumer” may recover economic damages for unconsciousable or deceptive acts made
in connection with a “consumer transaction.” Ohio Rev. Cod. Ann. § 1345.09. Under the Ohio Act, a “consumer
transaction” must be a “a sale ... to an individual [defined as a natural person] for purposes that are primarily personal,
family, or household.” Ohio Rev. Cod. Ann. § 1345.01(A).

 *9 Because a sale must be to a natural person in order to constitute a “consumer transaction” within the meaning of
the Ohio Act, the sales from Defendant to Ohio Plaintiffs cannot be characterized as a “consumer transaction.” See City
of Findlay v. Hotels.com, L.P., 441 F.Supp.2d 855, 862 (N.D.Ohio 2006) (“Because the City is not a natural person, it
may not assert an [Ohio Act] claim.”). 17

17     In re Bextra & Celebrex Mktg. Sales Practices & Prod. Liab. Litig. explains that plaintiffs who are third-party payors do not
       have standing under the Ohio Act for the following reason:
            [E]ven if the sale of [medication] from defendants to the patients is characterized as, at least in part, a sale to the plaintiff
            because the plaintiff paid for the medicine, that sale does not qualify as a “consumer transaction” because transactions
            between suppliers and corporations, that is, non-natural persons, do not constitute sales to individuals and therefore do
            not qualify as “consumer transactions” for purposes of standing to bring a claim.
         495 F.Supp.2d 1027, 1032 (N.D.Cal.2007).
Ohio Plaintiff is not a natural person, and thus is unable to engage in a “consumer transaction” within the meaning of
the Ohio Act.

Accordingly, the Court finds that allowing Ohio Plaintiff to replead its claim would be futile. Defendant's motion to
dismiss Ohio Plaintiff's claim is GRANTED with prejudice and without leave to amend.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                        9
   Case:Illinois
Southern
                 Case 21-50428-JTD
           3:17-cv-50107
                 Laborers' andDocument
                                                 Doc 22-4
                                          #: 100-1
                               Employers Health and...,Filed:
                                                                 Filed 05/21/21
                                                              01/22/18
                                                        Not Reported in... Page
                                                                                        Page 172
                                                                                         130 of   ofPageID
                                                                                                160 202    #:1650
2009 WL 3151807, RICO Bus.Disp.Guide 11,779


   b. Texas's Deceptive Trade Practices and Consumer Protection Act
Texas Plaintiff F & P Retiree Health Care Fund (hereinafter, “Texas Claim”) sues Defendant pursuant to Texas's
Deceptive Trade Practices and Consumer Protection Act, Tex. Bus. & Com.Code Ann. § 17.41–63 (hereinafter, the
“Texas Act”). Defendant argues that Texas Plaintiff cannot establish standing because Texas Plaintiff did not use Lipitor
itself. The Court agrees that the Texas Plaintiff is unable to establish standing.

The Texas Act grants standing to a “consumer” who “seeks or acquires by purchase or lease, any goods or services.”
Tex. Bus. & Com.Code Ann. § 17.45(4). Texas courts have expressly stated that to state a cause of action under the Texas
Act, as Texas Plaintiff seeks to do, the “goods and services, ... must be purchased or leased for use by the party seeking
to state a cause of action.” Crown Life Ins. Co. v. Casteel, 22 S.W.3d 378, 386 (Tex.2000) (internal quotations omitted);
In re Bextra & Celebrex Mktg. Sales Practices, 495 F.Supp.2d at 1036.

The Court finds that Texas Plaintiff is not a consumer within the meaning of the Texas Act because it does not “use”
Lipitor. Defendant's motion to dismiss Texas Plaintiff's claim is GRANTED with prejudice and without leave to amend.


  c. New Jersey Consumer Fraud Act
Plaintiff Welfare Fund of Teamsters Local Union 863 (hereinafter, “New Jersey Plaintiff”) alleges that Defendant
violated the New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8–1 et seq. (hereinafter, the “New Jersey Act”).
Defendant argues that New Jersey Plaintiff cannot establish standing because New Jersey Plaintiff is not a “consumer”
within the definition of the New Jersey Act. The Court agrees.

New Jersey state courts have defined a “consumer” as “one who uses (economic) goods, and so diminishes or destroys
their utilities .” In re Rezulin Prods. Liab. Litig., 390 F.Supp.2d 319, 339 (S.D.N.Y.2005) (quoting City Check Cashing,
Inc. v. National State Bank, 244 N.J.Super. 304, 309, 582 A.2d 809 (App.Div.1990)); see also Lithuanian Commerce Corp.
v. Sara Lee Hosiery, 179 F.R.D. 450, 469 (D.N.J.1998) (explaining that New Jersey courts have held that a company
that purchases a product for resale is not a consumer because it has not diminished or destroyed the product through
use); Windsor Card Shops v. Hallmark Cards, 957 F.Supp. 562, 567 n. 6 (D.N.J.1997) (same). As Plaintiffs note, one
New Jersey court has adopted a more expansive definition of “consumer.” Int'l Union of Operating Eng'rs Local No. 68
Welfare Fund v. Merck & Co., No. ATL–L–3015–04, 2004 WL 3767338, at *4–6 (N.J.Super.Ct.Law.Div. July 8, 2004)
(finding that third-party payors are “consumers” for the purposes of bringing a illicit marketing practices claim against
a drug manufacturer under the New Jersey Act). 18

18     The New Jersey Supreme Court, in reviewing this decision and reversing on other grounds, assumed arguendo that a third-
       party payor has standing under the New Jersey Act. Int'l Union of Operating Eng'rs Local No. 68 Welfare Fund v. Merck &
       Co., 192 N.J. 372, 377 n. 1, 929 A.2d 1076 (2004) (“We presume, for purposes of this analysis, that [the third-party payor]
       qualifies as a consumer as that term is intended in our consumer fraud statute.”). Because the New Jersey Supreme Court
       has not reached the issue of whether a third-party payor is a consumer under the New Jersey Act, the Court relies upon the
       decisions by the New Jersey state appellate courts that have addressed this point of law. As noted above, these New Jersey
       appellate courts have largely found that a “consumer” must personally use the good, and thus third-party payors cannot be
       “consumers” within the meaning of the New Jersey Act.
 *10 The Court, however, finds that the weight of New Jersey authority supports a finding that New Jersey Plaintiff is
not a consumer within the meaning of the New Jersey Act because it does not use Lipitor in a way that diminishes or
destroys its utility. Accordingly, Defendant's motion to dismiss New Jersey Plaintiff's claim is GRANTED with prejudice
and without leave to amend.


  d. Illinois Negligent Misrepresentation




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            10
   Case:Illinois
Southern
                  Case 21-50428-JTD
           3:17-cv-50107
                 Laborers' andDocument    #: 100-1
                               Employers Health
                                                    Doc 22-4
                                                and...,Filed:
                                                                     Filed 05/21/21
                                                              01/22/18
                                                        Not Reported in... Page
                                                                                             Page 173
                                                                                              131 of   ofPageID
                                                                                                     160 202    #:1651
2009 WL 3151807, RICO Bus.Disp.Guide 11,779

Illinois Plaintiffs Southern Illinois L & E, NECA–IBEW, and Midwestern Teamsters H & W (hereinafter “Illinois
Plaintiffs”) sue for negligent misrepresentation under Illinois common law. Defendant argues that Illinois Plaintiffs'
claim fails as a matter of law because the Illinois common law provides that a party cannot recover for negligent
misrepresentation if it alleges only an economic loss. Nepomoceno v. Knights of Columbus, No. 96 C 4789, 1999 WL
66570 at * 11 (N.D.Ill. February 8, 1999) (“In a nutshell, [the economic loss] doctrine bars a plaintiff from recovering
in negligence for losses which are purely economic, that is, do not involve personal injury or property damage .... [T]ort
law is not intended to compensate parties for monetary loses suffered as a result of duties which are owed to them simply
as a result of a contract.”).

Illinois common law recognizes an exception to the economic loss doctrine where the defendant is in the business of
providing information. See Tolan and Son, Inc. v. KLLM Architects, Inc., 308 Ill.App.3d 18, 241 Ill.Dec. 427, 719
N.E.2d 288, 294 (Ill.App.Dist.1999) (explaining that “negligent misrepresentation by a defendant in the business of
supplying information for the guidance of others in business transactions is an exception to the [economic loss] doctrine”).
Businesses that provide legal or accounting services are examples of businesses that are in the business of providing
information. Id.

The economic loss exception also applies when the defendant provides both tangible goods and informational services,
as long as these two aspects of the business are entirely distinct. Id. at 299. When courts consider whether two aspects of a
business are entirely district, they consider whether the business's informational service is intertwined with the business's
provision of a tangible good. If the two aspects of a business are intertwined, then the economic loss exception does
not apply. Id.; Orix Credit Alliance v. Taylor Mach. Works, 125 F.3d 468, 476 (7th Cir.1997) (finding that because the
defendant's appraisals of customers' machinery was intertwined with the tangible goods the defendant sold, the defendant
could not be characterized as selling information); see also Coleman Cable Sys. v. Shell Oil Co., 847 F.Supp. 93, 95
(N.D.Ill.1994) (stating that the exception to the economic loss doctrine is inapplicable because “any information supplied
by the manufacturer was considered merely incidental to the sale of goods” when the manufacturer was in the business
of selling computers and roofing materials).

 *11 Illinois Plaintiffs argue that they can state a claim for negligent misrepresentation even though they suffered only
an economic loss because Defendant was in the business of supplying information: “Pfizer-supplied information about
Lipitor was crucial in driving the demand for and setting the price of Lipitor, as well as for the [Plaintiffs'] reimbursement
decision.” The Court rejects this argument. The information Defendant provided was fundamentally intertwined with
its sale of Lipitor, a tangible product. Therefore, the exception to the economic loss doctrine does not apply.

Accordingly, the Court finds that Illinois Plaintiffs are unable to establish a claim for negligent misrepresentation under
Illinois common law because they only allege an economic loss and the exception to the economic loss rule does not
apply. 19 The Court GRANTS Defendant's motion to dismiss Illinois Plaintiff's negligent misrepresentation claim with
prejudice and without leave to amend.

19     Illinois Plaintiffs also argue that the economic loss doctrine is inapplicable here because they are not alleging a product defect.
       However, Illinois law does not require a product defect to find the economic loss doctrine applicable, and therefore the Court
       rejects this argument. See County of Kane v. Shell Pipeline Co., LP, No. 04 cv 8014, 2005 WL 1026583, at *3 (N.D.Ill. Apr.6,
       2005) (“[C]ourts have not strictly limited the economic loss doctrine to products liability claims.”).


  e. Ohio Negligent Misrepresentation
Ohio Plaintiffs bring a negligent misrepresentation claim against Defendant under Ohio common law. Defendant argues
that Ohio Plaintiffs' claim necessarily fails because Defendant is not in the business of providing information. The Court
agrees.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   11
   Case:Illinois
Southern
                  Case 21-50428-JTD
           3:17-cv-50107
                 Laborers' andDocument
                                              Doc 22-4
                                          #: 100-1
                               Employers Health and...,Filed:
                                                             Filed 05/21/21
                                                              01/22/18
                                                        Not Reported in... Page
                                                                                     Page 174
                                                                                      132 of   ofPageID
                                                                                             160 202    #:1652
2009 WL 3151807, RICO Bus.Disp.Guide 11,779

Under Ohio common law, “[t]he elements for negligent misrepresentation clearly require (1) a defendant who is in the
business of supplying information; and (2) a plaintiff who sought guidance with respect to his business transactions from
the defendant.” Nichols v. Ryder Truck Rental, No. 65376, 1994 Ohio App. LEXIS 2697, *11 (Ohio Ct.App. June 23,
1994); see also Thornton v. State Farm Mut. Auto. Ins. Co., No. 06 cv 00018, U.S. Dist. LEXIS 83968, at *50 (N.D.Ohio
Nov. 17, 2006) (applying Nichols ).

Defendant is in the business of providing a tangible product and not information. Accordingly, Ohio Plaintiffs fail to
adequately plead a negligent misrepresentation claim under Ohio common law. Thus, the Court GRANTS Defendant's
motion to dismiss Ohio Plaintiffs' negligent misrepresentation claim with prejudice and without leave to amend.


  f. Indiana Negligent Misrepresentation
Indiana Plaintiff Electrical Workers Benefit Trust Fund (hereinafter, “Indiana Plaintiff”) bring a negligent
misrepresentation claim. Defendant argues that the claim should be dismissed on the ground that the parties are not in
an employer-employee relationship. The Court agrees.

Indiana common law recognizes claims for negligent misrepresentation only in the context of a relationship between an
employer and an employee. Trytko v. Hubbell, Inc., 28 F.3d 715 (7th Cir.1994); Greg Allen Constr. Co. v. Estelle, 798
N.E.2d 171 (Ind.2003). Indiana Plaintiff was not in an employer-employee relationship with the Defendant. Accordingly,
the Court GRANTS Defendant's motion to dismiss Indiana Plaintiff's claim with prejudice and without leave to amend.


III. Conclusion
 *12 The Court GRANTS Defendant's motion to dismiss in its entirety on the ground that Plaintiffs have failed to
establish standing. The Court GRANTS Plaintiffs leave to amend all of their claims, except for their claims under the
Ohio, Texas, and New Jersey consumer protection acts and their claims for negligent misrepresentation under Illinois,
Ohio, and Indiana common law.

Any amended complaint shall be submitted to the Court by Monday, November 2, 2009 at 5:00 p.m.

SO ORDERED.


All Citations

Not Reported in F.Supp.2d, 2009 WL 3151807, RICO Bus.Disp.Guide 11,779

End of Document                                             © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        12
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 175
                                                               133 of   ofPageID
                                                                      160 202    #:1653



                                            St. Paul v. FMC Corp.
                        United States District Court for the District of Minnesota, Third Division
                                              February 26, 1990, Decided
                                          Civil File No. 3-89-0466 Class Action

Reporter
1990 U.S. Dist. LEXIS 18142 *; 1991-1 Trade Cas. (CCH) P69,305
                                                              Shamrock Corporation and Pennwalt Corporation.
City of St. Paul, a municipal corporation, Plaintiff, v.
FMC Corporation; Occidental Chemical Corporation;             Gordon G. Busdicker, Esq., Wendy J. Wildung, Esq.,
Stauffer Chemical Company; The Dow Chemical                   John Beukema, Esq., Faegre & Benson, Minneapolis,
Company; PPG Industries, Inc.; Diamond Shamrock               Minnesota; John W. Thomas, Esq., Senior Counsel,
Corporation; Pennwalt Corporation; The B. F. Goodrich         PPG Industries, Inc., Pittsburgh, Pennsylvania; and
Company; Vulcan Materials Company; Georgia-Pacific            David Armstrong, Esq., Daniel P. Stefko, Esq., Dorothy
Corporation; and Kaiser Aluminum and Chemical                 Davis, Esq., William Thomson, Esq., Dickie, McCamey
Corporation, Defendants                                       & Chilcote, Pittsburgh, Pennsylvania, for defendant PPG
                                                              Industries, Inc.
Counsel: [*1] John A. Cochrane, Esq., Cochrane &
                                                              Thomas Demitrack, Esq., Jones, Day, Reavis & Pogue,
Bresnahan, P.A., St. Paul, Minnesota, and Vance K.
                                                              Cleveland, Ohio, for defendant The B. F. Goodrich
Opperman, Esq., Richard A. Lockridge, Esq.,
                                                              company.
Opperman, Heins & Paquin, South, Minneapolis,
Minnesota, and Edward P. Starr, City Attorney, City of        James J. Garrett, Esq., Michael L. Zigler, Esq, Morrison
St. Paul, St. Paul, Minnesota, for the plaintiff.             & Foerster, San Francisco, California; and Jan D.
                                                              Halverson, Esq., Felhaber, Larson, Fenlon & Vogt,
Joseph A. Walters, Esq., O'Connor & Hannan,
                                                              Minneapolis, Minnesota, for defendant Vulgar Materials
Minneapolis, Minnesota, and James W. Rankin, Esq.,
                                                              Corporation.
Alan R. Kidston, Esq., Kirkland & Ellis, Chicago, Illinois,
for defendant FMC Corporation.                                Kenneth Kramer, Esq., Shearman & Sterling, New York,
                                                              New York, for defendant Georgia-Pacific Corporation.
Thomas D. Jensen, Esq., Lommen, Nelson, Cole &
Stageberg, P.A., Minneapolis, Minnesota, and Bruce W.         Elliot S. [*3] Kaplan, Esq., Deborah J. Palmer, Esq.,
Kauffman, Esq., David H. Pittinsky, Esq., Carl W.             Robins, Zelle, Larson & Kaplan, Minneapolis,
Hittinger, Esq., Richard J. Bortnick, Esq., Dilworth,         Minnesota, for defendant Kaiser Aluminum & Chemical
Paxson, Kalish & Kauffman, Philadelphia, Pennsylvania,        Corporation.
for defendant Occidental Chemical Corporation.
                                                              Judges: Paul A. Magnuson, United States District
John H. Schafer, Esq., S. William Livingston, Jr., Esq.,
                                                              Judge.
Covington & Burling, Washington, D.C., and William T.
Egan, Esq., Rider, Bennett, Egan & Arundel,                   Opinion by: MAGNUSON
Minneapolis, Minnesota, for defendant Stauffer
Chemical Company.
                                                              Opinion
John D. Levine, Esq., Michael E. Bress, Esq., Dorsey &
Whitney, Minneapolis, Minnesota, and James T.
Halverson, Esq., Joseph Iarocci, Esq., Shearman &
Sterling, New York, New York, for defendant The Dow           MEMORANDUM AND ORDER
Chemical [*2] Company.
                                                              This matter is before the court upon defendants' motions
Joseph T. Dixon, Jr., Esq., Henson and Efron, P.A.,           for: 1) judgment on the pleadings; 2) dismissal for lack
Minneapolis, Minnesota; Robert C. Hein, Esq., Mary A.         of subject matter jurisdiction; and 3) to limit the class
McLaughlin, Esq., Judy L. Popper, Esq., Dechert, Price        action complaint. For the reasons set forth below,
and Rhoads, Philadelphia, Pennsylvania; and Thomas            defendants' motions for judgment on the pleadings and
E. Zemaitis, Esq., Pepper, Hamilton & Scheetz,                dismissal are denied, and the motion to limit the
Philadelphia, Pennsylvania, for defendants Diamond
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 176
                                                               134 of   ofPageID
                                                                      160 202    #:1654
                                            1990 U.S. Dist. LEXIS 18142, *3

complaint is granted.                                          Subsequent to the Philadelphia complaint and the
                                                               Cement and Concrete decision, on May 31, 1988, St.
                                                               Paul entered into a stipulation of dismissal with
FACTS                                                          defendants. Regarding indirect-purchaser claims, the
                                                               stipulation states that "this dismissal is without prejudice
This class-action antitrust case owes its existence to the     to all [public entities], . . . located within the State of
Supreme Court's recent decision in California v. ARC           Minnesota . . . that purchased chlorine or caustic soda
America Corp., U.S. , 109 S.Ct. 1661 (1989), which             indirectly from any of the above-named defendants"
held that indirect-purchaser antitrust actions under state     (emphasis added). These claims were further subject to
law are not preempted by the Illinois Brick rule's             the follow [*6] proviso:
limitation of federal antitrust actions to direct
purchasers. Plaintiff, the City of St. Paul, brings this       No such claims may be brought against the above-
action as an indirect purchaser of chlorine and caustic        named defendants by the indirect purchasers unless
soda products, alleging that the defendants, all chlorine      and until a final decision is rendered in the matter of In
and caustic soda producers, have engaged in price-             re Cement and Concrete Antitrust Litigation, docket nos.
fixing conduct for these products in violation of both [*4]    84-2865, 85-1670, and 85-1722 to 85-1724, by the
the Sherman Act and Minnesota's antitrust statute. The         Supreme Court and the Ninth Circuit Court of Appeals
procedural history of prior antitrust litigation between       reversing the Ninth Circuit's ruling that section 325D.57
these same parties, as well as the changes in antitrust        of the Minnesota Antitrust Statute, to the extent it
law noted above, constitute much of the relevant               purports to permit recovery by indirect purchasers, is
background for the instant motions. On June 17, 1986,          preempted by operation of Article VI, clause 2 of the
St. Paul brought a class action against defendants in          United States Constitution; provided further that no such
this court alleging essentially the same antitrust             claims shall be brought if the Supreme Court or the
violations alleged in this case. St. Paul sought to            Ninth circuit rules, for any other reason, that indirect
represent a nation-wide class of municipalities and other      purchasers may not bring suit under the Minnesota
public entities under both Minnesota law and under             Antitrust Statute.
Section 1 of the Sherman Act Law, then amended the
complaint by alleging a class of Minnesota public              The stipulation stated the following regarding direct
entities and dropping the Minnesota antitrust claims. In       purchasers: "All [public entities] located within the State
its second amended complaint St. Paul reinstated the           of Minnesota that purchased chlorine or caustic soda
allegations as they were in the original complaint. St.        directly from any of the defendants . . . are deemed
Paul does not deny that it brought this action as both a       members of the class certified in [the Philadelphia
direct and an indirect purchaser of chlorine and caustic       litigation] . . . unless . . . such direct purchasers out-out
soda from defendants.                                          [sic] of the class certified by that court."

On December 2, 1986, the city of Philadelphia brought a        St. Paul does not dispute [*7] that it subsequently
class-action antitrust claim against a group of                received proper class notice and an opportunity to opt
defendants including all of the defendants in this case        out of the Philadelphia litigation. The notice
alleging price-fixing for chlorine and caustic soda            unequivocally presented class members with the choice
products in violation of Section 1 of the Sherman [*5]         of opting out or remaining and being bound by the
Act. The class consisted of all public entities --             ultimate resolution, as well as defining the class as
nationwide -- which purchased chlorine and caustic             direct purchasers. Several settlement agreements
soda directly from the named defendants. Meanwhile, in         eventually resolved the Philadelphia litigation as to all
May, 1987, the 9th Circuit Court of Appeals held several       defendants. The settlements released the class
state antitrust statutes, to the extent they provided          members' claims according to the following language:
actions for indirect purchasers, preempted by Federal
                                                               "Upon the Court's approval of this Agreement and the
Antitrust law. In re Cement and Concrete Antitrust
                                                               settlement set forth herein pursuant to Rule 23, a final
Litigation, 817 F.2d 1435 (9th Cir. 1987). The Cement
                                                               judgment . . . shall be entered which shall forever
and Concrete court relied heavily on the Supreme
                                                               discharge [each settling defendant] from any and all
Court's decision in Illinois Brick Co. v. Illinois, 431 U.S.
                                                               claims, demands, causes of action, obligations,
720, 97 S.Ct. 2061 (1977), which held that Section 4 of
                                                               damages and liabilities and all other claims of any kind, .
the Clayton Act does not provide a cause of action to
                                                               . . of every member of the Class who did not timely
indirect purchasers. 817 F.2d at 1445.

                                                       Page 2 of 7
               Case 21-50428-JTD
     Case: 3:17-cv-50107 Document #:Doc 22-4
                                     100-1     Filed
                                           Filed:    05/21/21
                                                  01/22/18 PagePage 177
                                                                135 of   ofPageID
                                                                       160 202    #:1655
                                           1990 U.S. Dist. LEXIS 18142, *7

request exclusion in the manner provided for in the           issues.
pertinent notice to the Class (including all of each Class
                                                              A. Claim Preclusion in Class Actions
member's parents, subsidiaries, affiliates, predecessors
and successors) under the antitrust laws of the United        This issue requires the court to determine the effect of
States, or the antitrust or similar laws regulating           the Philadelphia litigation settlements upon St. Paul,
competition of any State thereof or of any other              which by the May 1988 stipulation of dismissal deemed
jurisdiction [*8] to the date hereof based upon, arising      itself a member of the Philadelphia class. The stipulation
out of, or having connection in any way whatsoever with       clearly preserved indirect-purchaser claims for indirect
any act, omission, cause or matter that is in whole or in     purchasers. The stipulation also clearly subjected
part the subject of or asserted in or any claims that         direct [*10] purchasers to the results of the Philadelphia
could have been asserted under the antitrust laws of the      litigation. The problem is that the stipulation does not
United States or the antitrust or similar laws regulating     specifically address how parties with both indirect and
competition of any State thereof or of any other              direct purchasers - like St. Paulare to be treated.
jurisdiction, as well as any other claims based on the        Defendants correctly observe that nothing in the
allegations asserted in, the Consolidated Amended             stipulation gave St. Paul the right to remain in the
Class Action Complaint or any of the complaints filed in      Philadelphia direct-purchaser action and later bring an
the cases enumerated in Exhibit A hereto."                    indirect purchaser action. The converse, however, is
                                                              also true.
(emphasis added). The supplemental notice clearly
stated that the class consisted of direct purchasers          Because the stipulation is silent the next step is to
whose recovery would be apportioned pro rata                  analyze the extent of the Philadelphia class-action's
according to the amount of their direct purchases. The        preclusive effect. St. Paul argues that its interests as an
claim forms sent to class members in this direct-             indirect purchaser were not the subject of the
purchaser action provided a column for the entry of           Philadelphia litigation and consequently were not
direct purchases. No column was provided for indirect         adequately represented. Because the indirect claims
purchases, i.e. purchases from non-defendants.                were not represented, St. Paul further argues, they
                                                              cannot be precluded.
Following the Supreme Court's decision in ARC
America, St. Paul filed its complaint in the instant case,    "Adequate representation is required to support
seeking recovery as an indirect purchaser under               preclusion by judgment in a class action. One major
Minnesota law for what is conceded to be the                  requirement of representation draws from the due
defendants' [*9] same anticompetitive acts. The               process perception that absent persons cannot be
complaint further alleges that some of the purchases          represented by parties who have fundamentally
were "on a basis equatable to a cost plus basis." The         divergent interest in the subject of the representation."
putative class is nation-wide. Defendants now move for        Wright, Miller, and Cooper, Federal Practice and
judgment on the pleadings based on the doctrines of           Procedure, § 4455 at [*11] 477 (West 1981) (citing
claim preclusion or res judicata (part I); dismissal for      Hansberry v. Lee, 311 U.S. 32 (1946)). "The reasons for
lack of subject matter Jurisdiction (part II); and an order   limiting preclusion to the subject of the class action are
limiting the class (part III).                                even stronger than the reasons for imposing similar
                                                              limits on preclusion by other representative litigation. Id.
                                                              at 484. "These limitations on preclusion by a class
DISCUSSION                                                    judgment are wrapped up with the general proposition
I.                                                            that 'the court conducting the action cannot
                                                              predetermine the [preclusive] effect of the judgment.'"
CLAIM PRECLUSION AND RES JUDICATA                             Id. at 485 (quoting Gonzales v. Cassidy, 474 F.2d 67,
                                                              74 (5th Cir. 1973)).
Defendants first argue that St. Paul, as a direct-
purchaser member of the Philadelphia direct purchaser         In the instant case the court concludes that the
class, is precluded from bringing this action based on        Philadelphia litigation does not preclude St. Paul from
the judgments in that case. Similarly, defendants argue       collaterally pursuing its indirect claims in this action.
that St. Paul is precluded under the doctrine of res          This conclusion is compelled by the divergence of
judicata. The court will discuss these issues separately      interests between a direct-purchaser representative and
although it reaches the same conclusions on both              an indirect-purchaser claimant. The class certified was

                                                      Page 3 of 7
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 178
                                                               136 of   ofPageID
                                                                      160 202    #:1656
                                            1990 U.S. Dist. LEXIS 18142, *11

of direct purchasers, the settlements were distributed          best to effectuate the goals of compensating of antitrust
pro rata according to direct purchases, and the class           victims and deterring anticompetitive conduct rather
representative was a direct purchaser. The Supreme              than how to preserve adequate representation for
Court in Illinois Brick Co. v. Illinois, 431 U.S. 720, 738      particular classes of purchasers -- the court cost great
(1977), recognized the substantial divergence of interest       doubt on the wisdom of including pendent indirect
between direct and indirect purchasers:                         claims in federal antitrust actions:

Permitting [*12] the use of pass-on theories under § 4          First, the Court [*14] of Appeals concluded that state
essentially would transform treble-damages actions into         indirect purchaser statutes interfere with the
massive efforts to apportion the recovery among all             congressional purpose of avoiding unnecessarily
potential plaintiffs that could have absorbed part of the       complicated proceedings on federal antitrust claims. But
overcharge -- from direct purchasers to middlemen to            these state statutes cannot and do not purport to affect
ultimate consumers. However appealing this attempt to           remedies available under federal law. Furthermore,
allocate the overcharge might seem in theory, it would          state indirect purchaser actions will not necessarily be
add whole new dimensions of complexity to treble-               brought in federal court. 817 F.2d, at 1445. Unlike the
damages suits and seriously undermine their                     federal indirect purchaser claims asserted in Illinois
effectiveness.                                                  Brick, which would have been exclusively within the
                                                                jurisdiction of the federal courts, 15 U.S.C. §§ 15(a), 26,
As we have indicated, potential plaintiffs at each level in     claims under state indirect purchaser statutes could be
the distribution chain are in a position to assert              brought in state court, separately from federal actions
conflicting claims to a common fund -- the amount of the        brought by direct purchasers. Moreover, federal courts
alleged overcharge -- by contending that the entire             have the discretion to decline to exercise pendent
overcharge was absorbed at that particular level in the         jurisdiction over state indirect purchaser claims, even if
chain.                                                          those claims are brought in the first instance in federal
                                                                court. See United Mine Workers of America v. Gibbs,
The Illinois Brick court, in discussing its rationale for
                                                                383 U.S. 715, 725-726, 86 S.Ct. 1130, 1138-39, 16
limiting private federal antitrust actions to direct
                                                                L.Ed.2d 218 (1966). Since many state indirect
purchasers, also anticipated the need for different
                                                                purchaser actions would be heard in state courts, at
classes with their own representatives should indirect-
                                                                least when the federal courts determined that hearing
purchaser claims be allowed:
                                                                those claims would be overly [*15] burdensome, any
But allowing indirect purchasers to recover using pass-         complication of federal direct purchaser actions in
on theories, even under the optimistic assumption that          federal court would be minimal.
joinder of potential plaintiffs will deal satisfactorily with
problems of multiple [*13] litigation and liability, would
                                                                109 S.Ct. at 1666. In discussing the diluted recovery
transform treble-damages actions into massive
                                                                problem, moreover, the court noted "that direct
multiparty litigations involving many levels of distribution
                                                                purchasers may have to share with indirect purchasers
and including large classes of ultimate consumers
                                                                is a function of the fact and form of settlement rather
remote from the defendant. In treble-damages actions
                                                                than the impermissible operation of state indirect
by ultimate consumers, the overcharge would have to
                                                                purchaser statutes" 109 S.Ct. at 1667 (emphasis
be apportioned among the relevant wholesalers,
                                                                added).
retailers, and other middlemen, whose representatives
presumably should be joined. And in suits by direct             Here, as noted above, the fact and form of the
purchasers or middlemen, the interests of ultimate              settlement was determined by a direct purchaser on
consumers are similarly implicated.                             behalf of direct purchasers resulting in a pro rata
                                                                distributions according to each member's direct
                                                                purchases. Considering the divergent interests noted
431 U.S. at 740-41 (emphasis added). This divergence
                                                                above, the court concludes that the Philadelphia class
of interest between direct and indirect purchasers is still
                                                                representative had no interest in pursuing indirect
recognized despite the court's decision in ARC America.
                                                                claims for those members who were both indirect and
In holding that state indirect-purchaser actions do not
                                                                direct purchasers, thus diluting its own recovery.
interfere with the policies underlying federal law and
                                                                Defendants rely heavily on TBK Partners, Ltd. v.
thus are not preempted -- an analysis focusing on how
                                                                Western Union Corp., 675 F.2d 456 (2d Cir. 1982),

                                                        Page 4 of 7
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 179
                                                               137 of   ofPageID
                                                                      160 202    #:1657
                                          1990 U.S. Dist. LEXIS 18142, *15

which involved the settlement of a shareholder               on whether the claims arise out of the same nucleus of
derivative class action "involving a dispute over a          operative fact or are based on the same factual
century-old lease." 675 F.2d at 457. The court affirmed      predicate." Murphy, 877 F.2d at 684-85. Here, again,
the approval or the settlement over the objections of        the two cases involve different facts -- different contracts
certain [*16] minority shareholders to the settlement's      leading to different damages. That the anticompetitive
preclusion of "all claims that might be asserted in          conduct was the same in both cases does not end the
connection with the action . . . including [an] appraisal    inquiry. Defendants correctly observe that, despite the
proceeding that had been dismissed without prejudice         Cement and Concrete holding, indirect-purchaser claims
by the state court." 675 F.2d at 459. The court approved     under state law were, at the time of the Philadelphia
the settlement because the state-law claim was "based        litigation, at least colorable. See Crown Oil Corp. v.
on the identical factual predicate as that underlying the    Superior Court, 223 Cal. Rptr. 164, 177 Cal. App. 3d
claims in the settled class action." 675 F.2d at 460. The    604 (1986) (holding that indirect claims under state law
instant case is distinguishable. Unlike TBK, this case       were not preempted). The question here, however, is
involves a class representative with no interest in the      not whether colorable claims for state indirect-purchaser
pursuit of indirect claims. This divergence of interest is   actions existed at that time; rather, the question is
based on the lack of an identical factual predicate. The     whether such claims had to be pursued in the
anticompetitive conduct alleged is identical, but the        Philadelphia litigation. The answer is no. Because the
indirect claims arise out of additional purchases of         indirect claims are not based on the same factual
chlorine and caustic soda further along the distribution     predicate as the federal direct claims, [*19] res judicata
chain. As the TBK court recognized, "special care must       does not apply here. Cases on which defendants rely,
be taken to ensure that the release of a claim not           for this reason, have no weight in the instant case. See
asserted within a class action or not shared alike by all    Nash County Bd. of Ed. v. Biltmore Co., Co., 640 F.2d
class members does not represent 'an advantage to the        484 (4th cir. 1981) (holding res judicata applicable
class . . . by the uncompensated sacrifice of claims of      where antitrust factual predicates -- including evidence
members, whether few or many.'" 675 F.2d at 461              and damages -- were identical and the only difference
(quoting National Super Spuds, Inc. v. New [*17] York        between the first state-court action and the second
Mercantile Exchange, 660 F.2d 9, 19 (2d Cir. 1981)).         federal-court action was the allegation of an interstate
Super Spuds, contrary to defendants' assertions, is the      commerce nexus); Engelhardt v. Bell & Howell Co., 327
persuasive authority here. In Super Spuds the court          F.2d 30 (8th Cir. 1964) (holding res judicata applicable
refused to approve a class settlement on behalf of all       where, as above, the only difference between the first
those who purchased liquidated potato futures contracts      and second antitrust actions was the allegation of an
to the extent it precluded separate state-court class        interstate-commerce nexus). Res judicata, in sum, does
actions by members who also had unliquidated potato          not apply here because the Philadelphia litigation was
future contracts, 660 F.2d at 919. The additional            based on a materially different factual predicate.
contracts prevented factual identity between the state
                                                             II.
and federal claims, resulting in a divergence of interest
between the class representative and those with state        SUBJECT MATTER JURISDICTION
claims and, in turn, resulting in inadequate
representation. Claim preclusion was thus inappropriate.     Defendants assert, in a second motion, that this court
Id. Based on similar concerns the court must rule that       lacks subject-matter jurisdiction because plaintiffs have
the settlements in the Philadelphia litigation do not        failed to state a federal claim proving pendent
preclude St. Paul's collateral pursuit of this indirect-     jurisdiction for the indirect-purchaser claims. The court
purchaser state action.                                      concludes that St. Paul has properly asserted a federal
                                                             claim. Pendent jurisdiction over the state indirect-
Defendants' res judicata arguments suffer the same fate      purchaser [*20] claim is consequently appropriate.
for similar reasons. There are three elements to the res
judicata doctrine: 1) the prior judgment must be             Defendants contend that St. Paul has failed to properly
rendered by a court of competent jurisdiction; 2) the        plead a federal cause of action under the "cost plus"
prior judgment must be a final judgment on the merits;       exception to Illinois Brick. This exception allows
and the same cause of action [*18] and the parties           recovery for indirect purchasers "where there is a pre-
were involved in both cases. Murphy v. Jones, 877 F.2d       existing, fixed-quantity, cost-plus contract between the
682, 684 (8th Cir. 1989). "Put another way, whether two      direct purchaser and its customer, as well as between
claims are the same for res judicata purposes depends        all other parties in other parties in the distribution

                                                     Page 5 of 7
                Case 21-50428-JTD
      Case: 3:17-cv-50107 Document #:Doc 22-4
                                      100-1     Filed
                                            Filed:    05/21/21
                                                   01/22/18 PagePage 180
                                                                 138 of   ofPageID
                                                                        160 202    #:1658
                                          1990 U.S. Dist. LEXIS 18142, *20

chain[.]" Mid-West Paper Products Co. v. Continental          When state law is unclear or unsettled, "it is the duty of
Group, 596 F.2d 573, 577 (3d Cir. 1979) (citing Illinois      a federal court to apply the rule it believes that state
Brick, 431 U.S. at 736). St. Paul's complaint alleges that    supreme court would follow." Gearhart v. Uniden Corp.
it made indirect purchases of chlorine and caustic soda       of America, 781 F.2d 147, 149 (8th Cir. 1986). In
on a "basis equitable to a cost-plus basis." Defendants       making this determination, a decision of the state's
claim this allegation fails to state a federal cause of       intermediate appellate court is "a datum for ascertaining
action, relying on cases granting summary Judgment for        state law which is not to be disregarded by a federal
failure to put forth evidence of cost-plus contracts. In re   court unless it is convinced by other persuasive data
Wyoming Tight Sands Cases, 866 F.2d 1286 (10th Cir.           that the highest court of the state would decide
1989); In re Midwest Milk Monopolization, 529 F.Supp.         otherwise." Commissioner [*23] v. Estate of Bosch,
1326 (W.D. Mo. 1982). These summary judgment                  387 U.S. 456, 465 (1967) (quoting West v. Amer. Tel.
holdings have little relevance here, given the great          and Tel. Co., 311 U.S. 223, 237 (1940)). The court finds
difference in the requirements of notice pleading under       the Keating case persuasive here, particularly because
Fed. R. Civ. P. 8 and the requirement of providing [*21]      Minnesota antitrust law is to be interpreted consistently
evidence to avoid summary judgment. Although the              with federal law. The court finds, moreover, no
court has serious doubts as to whether any such cost-         persuasive datum to the contrary. Accordingly, the
plus contracts can be proven, it does not regard              complaint must be limited to post-August 1, 1984
dismissal as appropriate. Pendent jurisdiction over the       purchases.
state indirect-purchaser statutes, in any event, exists
because St. Paul has also made a claim for injunctive         Defendants also seek to limit the complaint to
relief under the Clayton Act, 15 U.S.C. § 26. Such relief     purchasers within the State of Minnesota, advancing
is available to both indirect and direct purchasers. See,     two arguments. First, they argue that the Minnesota
e.g., Reiter v. Sonotone Corp., 486 F.Supp. 115, 121          antitrust statute applies only to Minnesota purchasers.
(D. Minn. 1980). Because St. Paul has properly pleaded        The statute applies to the following:
a federal claim, the court has pendent jurisdiction over
                                                              a) any contract, combination, or conspiracy when any
the state indirect-purchaser action.
                                                              part thereof was created, formed or entered into in this
II.                                                           state; and

MOTION TO LIMIT THE COMPLAINT                                 (b) any contract, combination or conspiracy. . .whenever
                                                              any of the foregoing affects the trade or commerce of
Defendants seek to limit the class action complaint to        this state.
claims arising after August 1, 1984, the effective date of
the amendment of Minnesota's antitrust statute to allow       Here, subdivision (a) clearly does not apply as all of the
indirect purchaser actions. See Minn. Stat. § 325D.54.        defendants are from foreign jurisdictions. Subdivision (b)
St. Paul counters by arguing that the amendment               clearly applies to purchases made by Minnesota
merely clarified existing law to explicitly allow indirect    municipal entities, but reading this provision to apply to
actions in light of Illinois Brick. The Minnesota Court of    foreign purchases is far more troublesome. In a
Appeals addressed the very same argument in Keating           nationwide market, such [*24] purchases might be seen
v. Philip Morris, Inc., 417 N.W.2d 132, 136 (Minn. Ct.        to "affect the trade or commerce" of Minnesota by
App. 1007), [*22] and rejected it. Noting that                affecting the price Minnesota governmental entities pay
Minnesota antitrust law is to be construed consistently       for chlorine and caustic soda. On the other hand, the
with federal antitrust law and that Minnesota laws are        statute might be read to require a tighter nexus between
not to be applied retroactively unless "clearly and           the anticompetitive activity and these Minnesota
manifestly so intended by the legislature," the Keating       purchases given the explicit purpose of protecting the
court concluded pre-amendment indirect claims are not         trade or commerce of Minnesota. The latter
provided for under the Minnesota statute. Id. The             interpretation strikes the court as more reasonable.
Minnesota Supreme Court, however, has not addressed
this issue, which raises a question of whether the court      In any event, interpreting the statute to apply only to
of appeals case accurately set forth Minnesota law. In        purchasers within Minnesota is compelled by
applying state law, federal courts are bound by the           defendants' second argument, that application of
decisions of the state's highest court. Kifer v. Liberty      Minnesota law to a nationwide class is unconstitutional.
Mutual Ins. Co., 777 F.2d 1325, 1329 (8th Cir. 1985).         Under Phillips Petroleum Co. v. Shutts, 472 U.S. 797,
                                                              105 S.Ct. 2965 (1985), the court must conduct a two-

                                                      Page 6 of 7
              Case 21-50428-JTD
    Case: 3:17-cv-50107 Document #:Doc 22-4
                                    100-1     Filed
                                          Filed:    05/21/21
                                                 01/22/18 PagePage 181
                                                               139 of   ofPageID
                                                                      160 202    #:1659
                                            1990 U.S. Dist. LEXIS 18142, *24

step analysis in determining whether to apply state law         apply Minnesota conflicts law, do not involve analysis of
to a foreign class member. First, the court must                every state's antitrust laws, and involve claims
determine whether Minnesota law is "in conflict with that       connected to the forum. These authorities provide no
of any other jurisdiction connected to this suit." 105          guidance in this case. See In re Seagate Technologies
S.Ct. at 2976. Second, if there is a conflict of law, the       Securities Litigation, 115 F.R.D. 264 (N.D. Cal. 1987)
court must determine whether Minnesota has a                    (applying California choice of law principles where all
"significant contact or significant aggregation of contacts     fraud claims had a connection to California);
to the claims asserted by each member of the plaintiff          Sollenbarger v. Mountain States Tel. and Tel. Co., 121
class." [*25] 105 S.Ct. at 2979. This analysis is               F.R.D. 417 (D. N.M. 1988) (analyzing potential conflicts
required "even in a nationwide class action" which can          in the contract law of seven states); In re ORFA
serve the important goal of providing an efficient              Securities Litigation, 634 F.Supp. 1449 (D. N.J. 1987)
resolution or large numbers of claims which might               (all pendent fraud claims had connection to the forum);
otherwise not be asserted. 105 S.Ct. at 2980. Here, the         Kleiner v. First Nat'l. Bank of Atlanta, 97 F.R.D. 683
claims of foreign purchasers against foreign defendants         (N.D. Ga. 1983) (analyzing potential conflicts in the
simply have no meaningful contact with Minnesota. The           contract law of five states). The court, in sum, concludes
conflicts analysis is thus determinative of the issue's         that this class should be limited to Minnesota
outcome. The court concludes that Minnesota antitrust           governmental entities.
law is in conflict with other states' antitrust laws. The key
                                                                III.
is the availability of the private treble damage remedy to
indirect purchasers. The following brief discussion,
although in no way an exhaustive or detailed discussion
                                                                CONCLUSION
of state antitrust laws throughout the nation, provides
sufficient illustration of the antitrust conflicts involved     Accordingly, IT IS ORDERED that:
several states do not provide antitrust damages actions.
Other states do not allow treble damages, and several           1. Defendant's motion for judgment on the pleadings is
more require participation by the state attorney general.       DENIED;
Most importantly, only fifteen jurisdictions allow indirect
purchaser suits, four of them requiring that class actions      2. Defendant's motion to dismiss for lack of subject
asserting such claims be brought by the state attorney          matter jurisdiction is DENIED; and
general. Case law in three states, moreover, [*26]
                                                                3. The class is hereby limited to Minnesota
does not allow indirect-purchaser recovery. The
                                                                governmental entities for purchases made after
remaining states are silent on the indirect purchaser
                                                                August [*28] 1, 1984.
issue. St. Paul glibly asserts that this court should
interpret these states' laws consistently with Minnesota
law. This task would not only lead to the possibility of           End of Document
later inconsistencies; it would require a burdensome
attempt to predict such states' laws. These concerns
also support a final reason to limit the class to
Minnesota purchasers. In applying Minnesota law, the
court would have to perform a choice of law analysis for
each state under Minnesota's elaborate multiple factor
Milkovitsch test. See In re Control Data Corp. Securities
Litigation, 116 F.R.D. 216, 223 (D. Minn. 1986). Given
the burdensome nature of such a task, "the court does
not consider performing a Milkovitsch choice of law
analysis as a viable alternative to applying MInnesota
law to all claims or allowing the class members to
individually control the prosecution of their state claims."
Id. (denying certification for foreign fraud claims under
Minnesota common law -- despite the satisfaction of
constitutional requirements). St. Paul relies on
authorities from other jurisdictions which [*27] do not


                                                        Page 7 of 7
   Case:Buick,
Suburban
                   Case 21-50428-JTD
         3:17-cv-50107
               Inc. v. Gargo,Document
                             Not Reported#:
                                          in100-1
                                                  Doc 22-4
                                                  Filed:
                                            F.Supp.2d
                                                                 Filed 05/21/21
                                                          01/22/18
                                                      (2009)                 PagePage 182
                                                                                  140 of   ofPageID
                                                                                         160 202    #:1660
2009 WL 1543709



                                                    2009 WL 1543709
                                      Only the Westlaw citation is currently available.
                                               United States District Court,
                                                      N.D. Illinois,
                                                    Eastern Division.

                                          SUBURBAN BUICK, INC., Plaintiff,
                                                         v.
    Jerry GARGO, Gail A. Gargo, Nicholas G. Gargo, Daniel J. Gargo Charles N. Owen, individually and as president
         of Chuck Owen Auto Body, Inc., David C. MOrmon, individually and as President of Dave's Auto Body,
        Greg S. Melvin, Katherine Pollack, Rosemary Young, Gargo Custom Homes, and Go Service, Defendants.

                                                         No. 08 C 0370.
                                                                |
                                                         May 29, 2009.

Attorneys and Law Firms

Brian E. King, Stephen M. Komie, Komie & Associates, Chicago, IL, for Plaintiff.

Clifford Lee Gunter, Attorney at Law, Joliet, IL, Matthew Patrick Connelly, Craig Edward Donnelly, Connelly, Roberts
& McGivney, Chicago, IL, Vincent C. Mancini, Terry A. Ekl, EKL Williams PLLC Two Arboretum Lakes, James
Stuart Harkness, Momkus, McCluskey, Monroe, Marsh & Spyratos LLC, Lisle, IL, for Defendants.David C. Morman,
Sandwich, IL, pro se.



                                        MEMORANDUM OPINION AND ORDER

ROBERT W. GETTLEMAN, District Judge.

 *1 Plaintiff Suburban Buick, Inc. has brought a six-count complaint against defendants Jerry D. Gargo (“J.Gargo”);
his wife, Gail A. Gargo (“G.Gargo”); their sons, Nicholas G. (“N.Gargo”) and Daniel J. Gargo (“D. Gargo” and
together with N. Gargo, “the Gargo Sons”); Charles N. Owen (“Owen”); Owen's company, Chuck Owen Auto Body,
Inc. (“COAB”); David C. Mormon (“Mormon”); Mormon's company, Dave's Auto Body; Greg S. Melvin (“Melvin”);
Katherine Pollack (“Pollack”); Rosemary Young (“Young”); and two companies started by Jerry Gargo, Gargo Custom
Homes and GO Service. 1 Plaintiff originally filed a verified complaint on January 17, 2008. On July 30, 2008, plaintiff
sought and was granted leave of the court to file a first amended verified complaint. The first amended complaint (the
“complaint”) was filed on August 29, 2008.

1        The following individuals/entities have been served but have not yet appeared or responded to the complaint: Dave's Auto
         Body, Gargo Custom Homes & GO Service.
The complaint: alleges violations of the Racketeer Influenced and Corrupt Organizations (RICO) Act, 18 U.S.C. § 1964,
based on wire fraud (Count I), mail fraud (Count II), and money laundering (Count III); seeks injunctive relief to restrict
defendants from disposing or selling certain assets (Count IV); and asserts claims for conversion (Count V) and civil
conspiracy (Count VI). All of the counts are based on alleged intentional fraudulent conduct by defendants. The Court's
jurisdiction is invoked pursuant to 18 U.S.C. § 1964 and 28 U.S.C. § 1331.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           1
   Case:Buick,
Suburban
                 Case 21-50428-JTD
         3:17-cv-50107
               Inc. v. Gargo,Document
                             Not Reported#:
                                          in100-1
                                                 Doc 22-4
                                                  Filed:
                                            F.Supp.2d     01/22/18
                                                      (2009)
                                                                  Filed 05/21/21
                                                                              PagePage 183
                                                                                   141 of   ofPageID
                                                                                          160 202    #:1661
2009 WL 1543709

Several of the defendants have filed motions to dismiss the first amended verified complaint pursuant to Fed.R.Civ.P.
9(b) for failure to plead allegations of fraud with particularity, and Rule 12(b)(6) for failure to state a claim upon which
relief may be granted. For the reasons explained below, the motions are granted in part and denied in part.



                                                     RELEVANT FACTS

The complaint alleges that the various defendants conspired to defraud Suburban Buick, a General Motors car dealership
located in Wheaton, Illinois, of money and the honest value of its employees' services, with defendant Jerry Gargo serving
as the central figure in all branches of the conspiracy. Jerry Gargo was a manager and/or officer of Suburban Buick.
Nicholas and Daniel Gargo were unauthorized employees of Suburban Buick, hired by their father, Jerry Gargo. Daniel
Gargo was a manager of Suburban Buick. Charles Owen is the owner and principal operator of Chuck Owen Auto
Body, Inc., a company that he allegedly used in furtherance of the purported conspiracy. David Mormon owns and
operates Dave's Auto Body, another defendant, which was also allegedly used in furtherance of the purported conspiracy.
Mormon was previously a Suburban Buick employee. Greg Melvin served as the parts department manager of Suburban
Buick. Katherine Pollack was Suburban Buick's office manager and treasurer and Rosemary Young was her assistant.
Gargo Custom Homes is an entity through which the owners, Defendants Jerry and his wife, Gail Gargo, allegedly
invested funds defrauded from Suburban Buick. GO Services is an entity that was allegedly organized by Jerry Gargo
to facilitate the conspiracy.

 *2 Plaintiff alleges that defendants conspired to engage in a pattern of racketeering activity by operating three kinds of
scams through Suburban Buick; the defendant entities, Chuck Owen Auto Body, Dave's Auto Body, GO Services; and
a non-party, Auto Service South, with J. Gargo functioning as the central figure in the conspiracy. The alleged scams
are: (1) an auto body repair scam, (2) an auto parts scam, and (3) an unauthorized pay and salary scam.



                                                    Auto Body Repair Scam

With respect to the auto body repair scam, plaintiff alleges that defendants J. Gargo and Owen entered into an illegal
agreement to defraud Suburban Buick of funds by falsifying work orders. To accomplish this task, J. Gargo and Owen
created false work orders for General Motors vehicles still under warranty. The work orders identified vehicles for which
repair work was neither necessary nor actually obtained. The “repair work” was outsourced to Owen's company, Chuck
Owen Auto Body. Owen would then create a repair order on his company's letterhead and mail the order to Suburban
Buick for payment. Ultimately, Owen received payment from Suburban Buick based upon these invoices. 2 Plaintiff
alleges that Owen sent a pre-determined amount of money (about fifty percent) from these payments to GO Service, a
company owned by J. Gargo. J. Gargo and Owen purportedly met on a monthly basis in furtherance of this scam.

2      General Motors ultimately reimbursed Suburban Buick for these expenses, as the identified vehicles were still under warranty.



                                                        Auto Parts Scam

With respect to the auto parts scam, plaintiff alleges that defendants Greg Melvin and J. Gargo converted auto parts
acquired with Suburban Buick funds. Specifically, plaintiff alleges that Melvin, J. Gargo, and Owen operated a scheme
whereby Owen would purchase auto parts from Suburban Buick through J. Gargo and Melvin at fifty percent of
Suburban Buick's cost for the part. In furtherance of the scheme, Owen would telephone J. Gargo with a request for
a specific auto part. J. Gargo redirected all such calls to Melvin, who, as parts department manager, would order the
requested part using Suburban Buick's funds. Upon receipt of the parts, Melvin removed them from Suburban Buick's
inventory and manipulated inventory records to conceal their theft. Melvin, together with J. Gargo, then sold the parts


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               2
   Case:Buick,
Suburban
                  Case 21-50428-JTD
         3:17-cv-50107
               Inc. v. Gargo,Document
                             Not Reported#:
                                          in100-1
                                                   Doc 22-4
                                                  Filed:
                                            F.Supp.2d     01/22/18
                                                      (2009)
                                                                    Filed 05/21/21
                                                                                PagePage 184
                                                                                     142 of   ofPageID
                                                                                            160 202    #:1662
2009 WL 1543709

to Owen and split the proceeds from these sales. Owen then sold the parts, which he knew to be stolen goods, to his
customers at full retail price, thus enriching himself. Plaintiff also alleges that Melvin and J. Gargo sold David Mormon,
a former Suburban Buick mechanic, transmissions for less than the amount Suburban Buick would usually charge its
retail customers. 3

3      General Motors also reimbursed Suburban Buick for the costs of these transmissions upon reliance on Gargo's representations
       that the transmissions were for vehicles under warranty.



                                               Unauthorized Pay and Salary Scam

Plaintiff alleges that defendants J. Gargo, the Gargo Sons, Greg Melvin, Pollack, and Young conspired to defraud
Suburban Buick through an unauthorized pay and salary scheme. Specifically, plaintiff alleges that defendants J. Gargo
(as general manager), Pollack (as office manager and treasurer), and Young (as Pollack's assistant) used their authority
and positions to provide unauthorized pay increases and other compensation to themselves, the Gargo Sons, and Melvin,
without approval of Suburban Buick's board of directors. Jerry Gargo, Pollack, and Young had the authority to act
as signatories on Suburban Buick's checks. Under Suburban Buick's policy, all three were signatories on direct deposit
payroll checks. The complaint identifies at least ten occasions on which defendants gave and/or received unauthorized
compensation from the fall of 2003 through the summer of 2004. Plaintiff also alleges that J. Gargo hired his sons, Daniel
and Nicholas, without plaintiff's authorization.



                                                           DISCUSSION

 *3 Defendants, Greg Melvin, Charles Owen, and COAB have moved to dismiss under Rules 9(b) and 12(b)(6), arguing
that the complaint: 1) fails to allege with particularity defendants' misconduct in Counts I (RICO Wire Fraud), II
(RICO Mail Fraud), III (RICO Money Laundering), V (Conversion), and VI (Civil Conspiracy); 2) fails to allege with
particularity that Suburban Bank is the defrauded and damaged party in Counts I, II, III, V, and VI; 3) fails to satisfy
the elements for a RICO claim and, thus, fails to state a claim upon which relief can be granted in Counts I, II, and III;
and 4) fails to state a claim for injunctive relief in Count IV. For the reasons discussed below, their motions are granted.

Defendants, J. Gargo, G. Gargo, and the Gargo Sons broadly seek dismissal on Rule 9(b) and 12(b)(6) grounds. G.
Gargo and the Gargo Sons note that the complaint fails to allege any wrongdoing on their part with particularity. For
the reasons discussed below, the court agrees and these motions are granted.

Defendants Pollack and Young seek 12(b)(6) dismissal of all counts on grounds that the allegations are “unclear,”
“contradictory and patently false” in comparison to police reports they attach to their motion to dismiss. 4 They also
argue that plaintiff fails to allege that they actively participated in or had the requisite knowledge about the alleged
fraudulent schemes; they simply performed their duties as Suburban Buick employees. For the reasons discussed below,
the court denies Pollack and Young's joint motion to dismiss.

4      Plaintiff has neither attached nor referred to these reports in its complaint.



                                                            ANALYSIS

I. LEGAL STANDARDS
The purpose of a motion to dismiss is to test the sufficiency of the complaint, not to decide the merits. Gibson v. Chicago,
910 F.2d 1510, 1520 (7th Cir.1990). Federal notice pleading requires only that the plaintiff “set out in her complaint



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             3
   Case:Buick,
Suburban
                 Case 21-50428-JTD
         3:17-cv-50107
               Inc. v. Gargo,Document
                             Not Reported#:
                                                Doc 22-4
                                          in100-1 Filed:
                                            F.Supp.2d
                                                               Filed 05/21/21
                                                          01/22/18
                                                      (2009)               PagePage 185
                                                                                143 of   ofPageID
                                                                                       160 202    #:1663
2009 WL 1543709

a short and plain statement of the claim that will provide the defendant with fair notice of the claim.” Scott v. City
of Chicago, 195 F.3d 950, 951 (7th Cir.1999). When ruling on a motion to dismiss, the court must accept all factual
allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff. Szumny v. Am. Gen. Fin.,
Inc., 246 F.3d 1065, 1067 (7th Cir.2001). Further, the court will not consider the documents or other materials beyond
those attached to or referred by the complaint itself. See Fed.R.Civ.P. 12(d); see also Scibetta v. Rehtmeyer, Inc., No.
04C5246, 2005 WL 331559, at *1–*2 (N.D.Ill. Feb.9, 2005) (considering contracts attached to the plaintiff's complaint,
but not exhibits attached to a motion to dismiss) (citing Wright v. Assoc. Ins. Cos., 29 F.3d 1244, 1248 (7th Cir.1994)).
To survive a Rule 12(b)(6) motion, a plaintiff need not provide detailed factual allegations, but must provide “more than
labels and conclusions, and a formulaic recitation of the elements of the cause of action.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). “Factual allegations must be enough to raise a right to relief above
the speculative level.” Id. at 1965.


 *4 Allegations of fraud are subject to a heightened pleading standard. Fed.R.Civ.P. 9(b). Fraud must be pled with
particularity, which means the complaint must allege the “who, what, when, where and how” of the fraud. DiLeo v. Ernst
& Young, 901 F.2d 624, 627 (7th Cir.1990). At the motion to dismiss stage, Rule 9(b) requires only that the plaintiff
identify the alleged misrepresentations, not actually prove that the statement was false. See Bankers Trust Co. v. Old
Republic Ins., Co., 959 F.2d 677, 683 (7th Cir.1992). This standard also applies to allegations of predicate acts of fraud in
the RICO context. See Slaney v. Int'l. Amateur Athletic Fed'n, 244 F.3d 580, 597–99 (7th Cir.2001); Haroco, Inc. v. Am.
Natl. Bank and Trust Co., 747 F.2d 384, 405 (7th Cir.1984) (finding that the plaintiff adequately specified the transactions,
the false representations, and the identities of those involved). The pleadings must be specific enough to put defendants
on notice of the conduct alleged.

In the instant case, the court finds that plaintiff has failed to allege with particularity a grand scheme to defraud Suburban
Buick. The complaint identifies six entities as RICO enterprises under 18 U.S.C. § 1961(4), but plaintiff has failed to
identify which enterprises were used by which defendants to conduct which predicate acts in violation of the RICO
statute. See Appraisers Coalition v. Appraisal Inst., No. 93C913, 1993 WL 326671, at *7 (N.D.Ill. Aug.18, 1993) (noting
the importance of linking each identified enterprise with at least one predicate act). Further, plaintiff fails to identify to
which defendant(s) each of the six counts applies. In sum, plaintiff's allegations are insufficient to put the defendants
on notice of the alleged conduct.

II. J. GARGO'S MOTION TO DISMISS
Defendant J. Gargo moves to dismiss the complaint on the following four grounds: 1) plaintiff's failure to allege that
it was defrauded and damaged by defendants; 2) the complaint's liberal use of “Defendants Gargo” and “Gargo” lacks
specificity as to each defendant's conduct and as to the application of each count to each defendant; 3) the lack of
specificity concerning each defendant's management of an enterprise; and 4) plaintiff's Count IV, for an injunction, is an
improper means of seeking injunctive relief. The court agrees that plaintiff's allegations are insufficient.

The court agrees that the complaint lacks the specificity required under Fed.R.Civ.P. 9(b) for RICO violations and other
fraud claims. “[I]n a case involving multiple defendants ... ‘the complaint should inform each defendant of the nature of
his alleged participation in the fraud.’ “ Vicom, Inc. v. Harbridge Merchant Servs., Inc., 20 F.3d 771, 778 (7th Cir.1994)
(quoting DiVittorio v. Equidyne Extractive Indus., Inc., 822 F.2d 1242, 1247 (2d Cir.1987)). The complaint should not
lump multiple defendants together, but should “inform each defendant of the specific fraudulent acts that constitute the
basis of the action against the particular defendant.” Id. at 778 (quoting Balabanos v. North Am. Inv. Group, Ltd., 708
F.Supp. 1488, 1493 (N.D.Ill.1988)). As defendant J. Gargo duly notes, the amended complaint is replete with references
to “Defendants Gargo” and “Gargo” when discussing the conduct of, and counts alleged against, each of the four Gargo
defendants. The amended complaint also contains many broad references to “Defendants”. This style of pleading is
wholly inadequate to put defendants on notice of the conduct alleged.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         4
   Case:Buick,
Suburban
                 Case 21-50428-JTD
         3:17-cv-50107
               Inc. v. Gargo,Document
                             Not Reported#:
                                                Doc 22-4
                                          in100-1 Filed:
                                            F.Supp.2d
                                                               Filed 05/21/21
                                                          01/22/18
                                                      (2009)               PagePage 186
                                                                                144 of   ofPageID
                                                                                       160 202    #:1664
2009 WL 1543709

 *5 The complaint is also deficient because plaintiff fails to identify which defendants were managing the affairs of which
enterprise. The complaint exhibits a kitchen-sink style of pleading, which has resulted in a very confusing, imprecise, and
muddied set of allegations and counts against defendants. The complaint identifies six entities that qualify as enterprises
under 18 U.S.C. § 1961(4). The plaintiff also refers to an “Enterprise” with a capital “E” as in, “The Defendants ...
infiltrated the enterprise and conspired to use the Enterprise to facilitate the conspiracy[.]” This use of “Enterprise”
suggests the existence of another sort of enterprise, in addition to the six identified. Perhaps plaintiff has attempted to
allege an association-in-fact enterprise, consisting of the various defendants. However, plaintiff has fallen far short of
pleading an association-in-fact enterprise.

This lack of clarity is fatal to plaintiff's claims. RICO claims under 18 U.S.C.1962(c) require a showing that each
defendant directly or indirectly conducted or participated in an enterprise's affairs through a pattern of racketeering
activity. The complaint fails to allege specifically which enterprise's affairs each defendant conducted through a pattern
of racketeering activity. The complaint strongly suggests that Suburban Buick is one such enterprise, but the complaint
is vague as to whether the allegations apply to the conduct of any other identified enterprise and/or an association-in-
fact enterprise.

Further, under 18 U.S.C.1961(1), racketeering activity includes the predicate acts of wire fraud, mail fraud, and money
laundering. Plaintiff has alleged three separate counts against the “Defendants” for each of these predicate acts, but
entirely fails to identify which defendant is being accused of engaging in any of these predicate acts.

Finally, the court agrees that plaintiff's attempt to seek injunctive relief at this stage is improper. The complaint, on
its face, is unclear as to whether plaintiff is seeking pre-judgment or post-judgment injunctive relief. To the extent that
the complaint is seeking pre-judgment relief, the court refers the parties to its March 27, 2008, Order in which it denied
plaintiff's motion for a preliminary injunction (Dkt.76). To the extent that plaintiff is seeking post-judgment relief, it is
premature. Plaintiff has brought its claim for injunctive relief under 18 U.S.C. § 1964, which specifies remedies available
for RICO violations. The court has jurisdiction “to prevent and restrain [RICO] violations” under section 1964(a).
Pursuant to the Seventh Circuit's holding in Nat'l Org. of Women, Inc. v. Scheidler, plaintiff has statutory authority
under 1964(c) to seek injunctive relief in a private action for RICO violations. 267 F.3d 687, 695–700 (7th Cir.2001), aff'g
897 F.Supp. 1047, 1083 (N.D.Ill.1995), rev'd on other grounds, 537 U.S. 393, 123 S.Ct. 1057, 154 L.Ed.2d 991 (2003).
If plaintiff is able to state an actionable RICO claim, plaintiff has the right under 1964(c) to seek injunctive, as well as
monetary, relief. Thus, the issue may remain alive, and the court can revisit this if and when injunctive relief is sought
upon the court's determination of liability. The request for equitable relief should be included in plaintiff's prayer for
relief rather than in a separate count.

*6 For the foregoing reasons, the court grants J. Gargo's motion to dismiss as to all counts.


III. G. GARGO'S AND THE GARGO SONS' MOTIONS TO DISMISS
Defendants, G. Gargo and the Gargo Sons, move to dismiss plaintiff's complaint on Rule 9(b) and 12(b) grounds. They
contend that plaintiff fails to lodge specific allegations of wrongdoing. The court agrees.

Section 1962(c) makes it unlawful for “any person employed by or associated with [an] enterprise ... to conduct or
participate, directly or indirectly, in the conduct of such enterprise's affairs through a pattern of racketeering activity
or collection of [an] unlawful debt.” 18 U.S.C. § 1962(c). Section 1961(4) defines “enterprise” as “any individual,
partnership, corporation, association, or other legal entity, and any union or group of individuals associated in fact
although not a legal entity.” Consequently, a plaintiff must show that the defendants conducted the affairs of some legal
entity or group of individuals through a pattern of racketeering (i.e., criminal) activity. 5




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        5
   Case:Buick,
Suburban
                  Case 21-50428-JTD
         3:17-cv-50107
               Inc. v. Gargo,Document
                             Not Reported#:
                                          in100-1
                                                    Doc 22-4
                                                  Filed:
                                            F.Supp.2d     01/22/18
                                                      (2009)
                                                                      Filed 05/21/21
                                                                                  PagePage 187
                                                                                       145 of   ofPageID
                                                                                              160 202    #:1665
2009 WL 1543709

5      Several of the defendants incorrectly argue that plaintiff fails to allege how they directed or controlled the affairs of a “criminal
       enterprise.” A plaintiff need not show that the defendants conducted the affairs of a “criminal enterprise.”
Plaintiff has failed to allege adequately that G. Gargo or the Gargo Sons conducted the affairs of any of the identified
enterprises through a pattern of racketeering activity. Plaintiff has done nothing more than allege that G. Gargo is
a co-owner of Gargo Custom Homes and the wife of the alleged mastermind, J. Gargo. Plaintiff has simply alleged
that the Gargo Sons were hired by their father without Suburban Buick's authorization, they received unauthorized
compensation, and D. Gargo served as a manager of Suburban Buick. Plaintiff has not alleged that any of these
defendants had knowledge of the alleged scheme or did anything in furtherance of the schemes. Because racketeering
activity under RICO involves predicate acts of fraud, plaintiff must allege that the predicate acts were committed willfully
or with actual knowledge of the illegal activity. See Emery v. Am. Gen. Fin., Inc., 71 F.3d 1343, 1346–1348 (7th Cir.1995)
(discussing intent requirement for mail and wire fraud claim); Jepson, Inc. v. Makita Corp., 34 F.3d 1321, 1328 (7th
Cir.1994) (upholding complaint's dismissal where plaintiff failed to allege sufficient facts for inference of fraudulent
intent). Plaintiff has alleged neither willfulness nor knowledge. While the court may draw reasonable inferences from
the facts alleged in the plaintiff's favor, any inferences as to these defendants' conduct would go well beyond the four
corners of the complaint.

For the foregoing reasons, the court grants G. Gargo's and the Gargo Sons' motions to dismiss.


IV. POLLACK AND YOUNG'S JOINT MOTION TO DISMISS
Defendants Pollack and Young move to dismiss plaintiff's complaint in light of, 1) contradictory information contained
in police reports 6 attached to their motion, and 2) because they acted at the direction of others. Neither of these
arguments is applicable to the pending motions to dismiss, but would resonate if this court were considering motions
for summary judgment.

6      The referenced police reports suggest that Pollack and Young discovered, investigated, and reported the alleged auto body
       repair scheme.
 *7 First, when reviewing motions to dismiss, the court is constrained to the four corners of the complaint. The police
reports were neither attached to nor referenced in or central to plaintiff's amended complaint. Because this is a motion
to dismiss and not a motion for summary judgment, the court will not consider the documents or other materials
beyond those attached to the complaint itself. See Scibetta v. Rehtmeyer, No. 04C5246, 2005 U.S. Dist. LEXIS 5563,
at *4–*5 (N.D.Ill. Feb. 9, 2005) (citing Wright v. Assoc. Ins. Companies, 29 F.3d 1244, 1248 (7th Cir.1994) (internal
citations omitted); compare Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir.1993) (affirming
consideration of contracts attached to motion, as the parties' contractual obligations were central to the complaint).

Second, Pollack and Young assert that they neither facilitated nor were responsible for any of the alleged unauthorized
pay increases, much less “actively participated in, knew about or conspired with the other Defendants,” because they
acted at the direction of others. This argument is also not suited for the motion to dismiss context and is better suited
for summary judgment, where the court's scrutiny extends beyond the complaint to other evidence in the record.

For the foregoing reasons, Pollack and Young's joint motion to dismiss is denied, although the claims against them are
dismissed along with the claims against the other defendants.


V. MELVIN AND OWEN'S MOTIONS TO DISMISS

 A. RICO Claims (COUNTS I, II, and III)
Defendants Melvin and Owen seek dismissal of plaintiff's RICO claims on the grounds that, 1) plaintiff has failed to plead
with particularity the nature of their alleged fraudulent conduct in the “alleged criminal enterprise,” 7 and 2) plaintiff


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                       6
   Case:Buick,
Suburban
                  Case 21-50428-JTD
         3:17-cv-50107
               Inc. v. Gargo,Document
                             Not Reported#:
                                          in100-1
                                                 Doc 22-4
                                                  Filed:
                                            F.Supp.2d
                                                                 Filed 05/21/21
                                                          01/22/18
                                                      (2009)                 PagePage 188
                                                                                  146 of   ofPageID
                                                                                         160 202    #:1666
2009 WL 1543709

has failed to state a claim upon which relief can be granted, especially because plaintiff has failed to “establish” that it is
the defrauded and damaged party. The court agrees that plaintiff's RICO claims should be dismissed for failure to plead
with particularity, but disagrees that plaintiff bears the burden of “establishing” anything at the pleading stage.

7      As already explained, RICO violations do not arise from the operation of a “criminal enterprise,” but from the operation of
       an enterprise for criminal purposes.


  1. 18 U.S.C. § 1962
As the court has already noted, the complaint lacks particularity in a myriad of ways. Most significantly, the amended
complaint lacks a clear identification of the specific section of the RICO statute at issue. As plaintiff duly notes in its
amended complaint, 18 U.S.C. § 1964 provides a private right of action for injuries incurred as a result of violations
of section 1962. Subsection (a) of § 1962 proscribes the investment of income, derived from a pattern of racketeering
activity, in or for the establishment or operation of an enterprise that affects interstate or foreign commerce. Subsection
(b) proscribes persons from acquiring or maintaining control of an enterprise that affects interstate or foreign commerce
through a pattern of racketeering activity. Subsection (c) proscribes persons employed by or associated with an enterprise
that affects interstate or foreign commerce from conducting or participating in the conduct of the enterprise's affairs
through a pattern of racketeering activity. Subsection (d) proscribes conspiracies to violate any of the aforementioned
provisions.

 *8 Plaintiff fails to identify with clarity which subsection has been violated. Each of the RICO counts contains a
reference to section 1962(a)'s prohibition of the use or investment of income derived from a pattern of racketeering
activity. However, at no point has plaintiff alleged any injuries resulting from defendants' investment of income derived
from racketeering activity. An allegation of injuries resulting from such investments is a necessary component of a section
1962(a) claim. See R.E. Davis Chem. Corp. v. Nalco Chem. Co., 757 F.Supp. 1499, 1524–1525 (N.D.Ill.1990).

To further complicate matters, earlier in the amended complaint plaintiff alleges that a number of defendants “infiltrated
the enterprise and conspired to use the Enterprise to facilitate the conspiracy and conduct unlawful acts.” This suggests
that the action is premised on a violation of 1962(c). However, without more specificity neither the court nor the
defendants can be sure. Melvin and Owen appear to construe the action as one premised on a subsection 1962(c) violation
and seek dismissal based, in part, on plaintiff's failure to allege with specificity that they conducted the affairs of the
enterprise.

To state a claim under section 1962(c), plaintiff must plead “(1) conduct (2) of an enterprise (3) through a pattern (4)
of racketeering activity.” Jennings v. Auto Meter Prods. Inc., 495 F.3d 466, 472 (7th Cir.2007) (citing Sedima, S.P.R.L.
v. Imrex Co., Inc., 473 U.S. 479, 496 (1985)). Each of these elements must be pled with particularity. Rolls–Royce Corp.
v. Alcor Engine Co., No. 1:04–CV–0968, 2007 WL 1021450, at *5 (S.D.Ind. Mar.29, 2007) (dismissal of RICO claims
for, in part, failure to allege one of the elements with particularity). A plaintiff must allege that defendants have engaged
in at least two of the predicate acts enumerated in 18 U.S.C. § 1961(1) within a ten-year period. Plaintiff alleges that
defendants committed various predicate acts of wire fraud, mail fraud, and money laundering. Melvin and Owen contend
that plaintiff has failed to plead the particularities of the predicate acts.


 2. Conduct
Melvin and Owen argue that plaintiff fails to allege that they controlled the operations of the enterprise. The court agrees.

To “ ‘participate, directly or indirectly, in the conduct of such enterprise's affairs,’ one must have some part in directing
those affairs.” Reves v. Ernst & Young, 507 U.S. 170, 179, 113 S.Ct. 1163, 122 L.Ed.2d 525 (1993) (referring to 18 U.S.C.
§ 1962(c)). “In other words, [the defendant] must have participated in the operation or management of the enterprise
itself.” United States v. Swan, 250 F.3d 495, 498 (7th Cir.2000); see also Reves, 507 U.S. at 185. While adopting this



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             7
   Case:Buick,
Suburban
                  Case 21-50428-JTD
         3:17-cv-50107
               Inc. v. Gargo,Document
                             Not Reported#:
                                          in100-1
                                                  Doc 22-4
                                                  Filed:
                                            F.Supp.2d     01/22/18
                                                      (2009)
                                                                  Filed 05/21/21
                                                                              PagePage 189
                                                                                   147 of   ofPageID
                                                                                          160 202    #:1667
2009 WL 1543709

“operation or management test,” the Reves court noted that “an enterprise is ‘operated’ not just by upper management
but also by lower-rung participants in the enterprise who are under the direction of upper management.” Reves at 184;
see also MCM Partners, Inc. v. Andrews–Bartlett & Assocs., Inc., 62 F.3d 967, 979 (7th Cir.1995) (reversing dismissal of
section 1962(c) claim against lower-rung employees).

 *9 As previously noted, plaintiff has identified several entities as enterprises under 18 U.S.C.1961(4), including
Suburban Buick and COAB. Plaintiff has alleged several facts that Melvin conducted the affairs of the Suburban Buick
enterprise. As Suburban Buick's parts department manager, Melvin had the ability and authority to maintain Suburban
Buick's auto parts inventory, including ordering auto parts for Suburban Buick's vehicles and managing inventory
records. Basic logic dictates that the parts department plays an important role in the affairs of a car dealership such as
Suburban Buick.

With respect to Owen, plaintiff has adequately alleged that Owen conducted the affairs of the COAB enterprise. Owen
is the owner of COAB. He has the ability to prepare and submit work orders for repair work on under-warranty vehicles
sold by Suburban Buick, to funnel payments to other vendors for work purportedly done on vehicles, and to order auto
parts to complete repair work.

However, the amended complaint is unclear as to whether Melvin and/or Owen also conducted the affairs of other
identified enterprises, such as Go Service (“GO Service is an enterprise created by Defendants to defraud Suburban
Buick of monies”), Auto Service South (“Auto Service South is an enterprise created by Defendants to defraud Suburban
Buick of monies”), or the undefined “Enterprise.” This confusion is heightened in the parties' briefs, where Melvin and
Owen refer to another enterprise, an “alleged criminal enterprise.” Plaintiff's response brief fails to refute the existence
of this other enterprise.


   3. Particularities of the Predicate Acts
A RICO complaint “must go beyond a showing of fraud and state the time, place and content of the alleged mail and wire
communication perpetrating the fraud.” United States Textiles, Inc. v. Anheuser–Busch Cos., 911 F.2d 1261, 1268 n. 6
(7th Cir.1990) (quoting New England Data Servs., Inc. v. Becher, 829 F.2d 286, 291 (1st Cir.1987). The pleadings must go
beyond “loose references to mailings and telephone calls.” R.E. Davis Chem. Corp. v. Nalco Chem. Co., 757 F.Supp. 1499,
1516 (N.D.Ill.1990). “Pattern” under RICO “consists of at least two predicate acts of racketeering committed within
a ten-year period.” Vicom, Inc. v. Harbridge Merchant Servs., Inc., 20 F.3d 771, 779 (7th Cir.1994) (citing 18 U.S.C. §
1961(5)). However, a plaintiff must allege more than just the occurrence of two predicate acts. A plaintiff “must show
that the predicate acts are related, and that they amount to or pose a threat of continued criminal activity.” H.J., Inc. v.
Northwestern Bell Tel. Co., 492 U.S. 229, 239, 109 S.Ct. 2893, 106 L.Ed.2d 195 (1989). The Seventh Circuit has set forth
a multi-factor test for determining the relationship and continuity 8 of the predicate acts: 1) the number and variety of
predicate acts, 2) length of time over which the predicate acts were committed, 3) the number of victims, 4) the presence
of separate schemes, and 5) the occurrence of distinct injuries. Morgan v. Bank of Waukegan, 804 F.2d 970, 975–76 (7th
Cir.1986). Length of time is the most-important, but not all-determinative, factor. See Midwest Grinding Co. v. Spitz,
976 F.2d 1016, 1024 (7th Cir.1992); see also Vicom, 20 F.3d at 780.

8      The Supreme Court identified the existence of two types of continuity: a) closed, namely a “closed period of repeated conduct”
       or b) open-ended, namely “past conduct that by its nature projects into the future with a threat of repetition”. H. J., Inc.,
       492 U.S. at 241. GO Service.
 *10 In the instant case, Melvin and Owen assert that plaintiff has also failed to set forth the details of the predicate
acts. The court agrees. For example, although plaintiff has alleged three schemes (auto body repair scam, auto parts
scam, and unauthorized pay and salary scam), plaintiff has failed to identify sufficiently the mail and wire transmissions
that furthered the scams. In its claim for wire fraud (Count I), plaintiff asserts that “between November 1996 through
April, 2005, Defendants, in whole or in part, committed numerous separate acts [of wire fraud]”. (emphasis added).


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                8
   Case:Buick,
Suburban
                  Case 21-50428-JTD
         3:17-cv-50107
               Inc. v. Gargo,Document
                             Not Reported#:
                                          in100-1
                                                 Doc 22-4
                                                  Filed:
                                            F.Supp.2d
                                                                Filed 05/21/21
                                                          01/22/18
                                                      (2009)                PagePage 190
                                                                                 148 of   ofPageID
                                                                                        160 202    #:1668
2009 WL 1543709

Plaintiff then identifies only two specific instances on which “[d]efendants” submitted allegedly fraudulent repair orders,
in an attempt to demonstrate that at least two acts of racketeering activity occurred within ten years of one another.
Plaintiff's allegations are similarly broad in its claim for mail fraud (Count II). Plaintiff fails to identify the frequency or
number of transmissions, the dates of the transmissions, or even which defendants conducted the alleged predicate acts.
Consequently, plaintiff has failed to allege sufficiently a pattern of racketeering activity.


   4. Defrauded or Damaged Party
Defendants Melvin and Owen assert that plaintiff's RICO claims should be dismissed because plaintiff has failed to
“establish” that it was defrauded and damaged. To survive a motion to dismiss, a plaintiff need not “establish” anything;
a plaintiff must only allege. A RICO plaintiff alleging predicate acts of fraud need not show that it relied on defendants'
alleged misrepresentations. See Bridge v. Phoenix Bond & Indemnity Co., 553U.S. 639, ––––, ––––, 128 S.Ct. 2131, 2139,
2145, 170 L.Ed.2d 1012 (2008), aff'g 477 F.3d 928 (7th Cir.2007). A plaintiff need allege only that the defendants' scheme
was a proximate cause of its injuries. Holmes v. Secs. Investor Protection Corp., 503 U.S. 258, 268–69, 112 S.Ct. 1311,
117 L.Ed.2d 532 (1992); see also Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 461, 126 S.Ct. 1991, 164 L.Ed.2d 720
(2006). In the instant case, plaintiff has alleged that it suffered damages resulting from defendants' conduct. As examples,
plaintiff has alleged deprivation of its right to receive the honest services of its employees, loss of property, and loss
of funds. These allegations of damages are sufficient. At the pleading stage, injuries (including those resulting from
fraudulent conduct), need not be identified with particularity. Recreation Servs. v. Odyssey Fun World, 952 F.Supp. 594,
597 (N.D.Ill.1997).

In sum, although plaintiff has pled damages sufficiently, it has failed to state substantive claims for RICO violations of
wire fraud (Count I), mail fraud (Count II), or money laundering (Count III). Melvin and Owen's motions to dismiss
are granted.


   B. Conversion (Count V)
To state a claim for conversion, plaintiff must allege: 1) an unauthorized and wrongful assumption of control, dominion
or ownership by defendant over plaintiff's personalty; 2) plaintiff's right to the property; 3) plaintiff's right to immediate
possession of the property, absolutely and unconditionally; and 4) a demand for possession of the property. Fonda v.
Gen. Casualty Co. of Ill., 279 Ill.App.3d 894, 899, 216 Ill.Dec. 379, 665 N.E.2d 439 (1st Dist.1996). Because the claim
alleges a conversion of money, the money must be capable of being described as a specific chattel, meaning plaintiff must
have a right to “a specific fund or specific money in coin or bills.” Mid–America Fire and Marine Ins. Co. v. Middleton,
127 Ill.App.3d 887, 892, 82 Ill.Dec. 555, 468 N.E.2d 1335 (4th Dist.1984). The money does not have to be “specifically
earmarked” for plaintiff, and need not always be a segregated fund, but the converted funds must be “capable of being
described, identified or segregated in a specific manner.” Indep. Trust Corp. v. Fidelity Nat'l Title Ins. Co. of New York,
No. 05C5749, 2007 WL 1017858 at *24 (N.D.Ill. Mar.30, 2007) (and cases cited therein).

 *11 In count V, plaintiff claims that defendants converted in excess of $250,000.00 of plaintiff's property, including
funds, for their personal use and gain. The complaint contains various allegations of how defendants converted plaintiff's
property, including auto parts from plaintiff's inventory and funds in an alleged payroll scam. Defendants, Melvin and
Owen seek dismissal of this count because of its purported failure to state a claim for conversion under Rule 12(b)(6). In
sum, defendants argue that plaintiff lodges “undefined” allegations as to plaintiff's right to the converted property and
fails to allege that it demanded the property's return. The court agrees this count should be dismissed.

In the instant case, plaintiff alleges that defendants converted certain funds belonging to plaintiff in an unauthorized
pay and salary scam and deposited these fraudulently obtained funds into various bank accounts. Plaintiff also alleges
that some of the defendants attempted to conceal the converted funds by investing in real estate, businesses, or paying
off personal expenses. Some of the defendants also converted auto parts from plaintiff's inventory and profited from
the sales of the stolen goods.


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           9
   Case:Buick,
Suburban
                  Case 21-50428-JTD
         3:17-cv-50107
               Inc. v. Gargo,Document
                             Not Reported#:
                                                Doc 22-4
                                          in100-1 Filed:
                                            F.Supp.2d
                                                               Filed 05/21/21
                                                          01/22/18
                                                      (2009)               PagePage 191
                                                                                149 of   ofPageID
                                                                                       160 202    #:1669
2009 WL 1543709


Plaintiff's claim is dismissed for indefiniteness because it is premised, at least in part, on the conversion of funds taken
directly from plaintiff's coffers (as in the salary scam) or by indirect means (through the sale of stolen auto parts).
Plaintiff cannot identify which specific funds went to which defendant or even if any of those funds are still in defendants'
possession, especially given defendants' purported attempts to conceal the nature of the funds. In short, plaintiff alleges a
general debt owed by defendants to plaintiff, which is insufficient to state a claim for conversion of money. See TABFG,
LLC v. Richard Pfeil, No. 08 C 6979, 2009 WL 1209019 (N.D.Ill. May 1, 2009).


  C. Civil Conspiracy (Count VI)
To state a claim for civil conspiracy, a plaintiff must allege: (1) an agreement between at least two people for the purpose
of accomplishing some unlawful purpose or some lawful purpose by unlawful means; and (2) at least one tortious act
by one of the co-conspirators in furtherance of the agreement. Faith Freight Forwarding Corp. v. Ruiz, No. 95C7560,
1997 WL 159207, at *5 (N.D.Ill. March, 24, 1997). Additionally, a plaintiff must allege not only an agreement, but
some factual allegation suggesting a “meeting of the minds.” Kunik v. Racine County, Wis., 946 F.2d 1574, 1580 (7th
Cir.1991). “[A] conspiracy claim sounding in fraud must be pled with particularity.” Platinumtel Communs., LLC v.
Zefcom, LLC, No. 08–CV1062, 2008 WL 5423606, at *8–*9 (N.D.Ill.Dec.30, 2008). Failure to allege sufficiently the
underlying fraud claim will result in dismissal of the conspiracy claim. Id.; see also Cumis Ins. Soc'y v. Peters, 983 F.Supp.
787, 794 (N.D.Ill.1997). Defendants Melvin and Owen argue that Count VI is deficient because plaintiff fails to set forth
the elements of civil conspiracy with the required specificity under Fed.R.Civ.P. 9(b). The court agrees.

 *12 In the instant case, plaintiff alleges that “[d]efendants agreed on multiple levels and in multiple conspiracies to
defraud Suburban Buick.” Later, plaintiff alleges that “multiple overt acts were committed by all members of the
conspiracy in furtherance of the common scheme to defraud Suburban Buick.” Plaintiff has failed to allege any specific
agreement or any facts that suggest a “meeting of the minds” among all the defendants. Plaintiff has identified three
different schemes and at least six different entities. According to plaintiff's description, not every defendant was involved
in each scheme and not every defendant was operating within each identified entity. This renders each defendant's
knowledge of, much less agreement to participate in, every scheme unlikely.

Plaintiff's style of pleading leaves the reader wholly confused as to the number of conspiracies plaintiff has alleged.
Further, as previously discussed, plaintiff has not pled its underlying fraud claims with particularity. Accordingly,
Melvin's and Owen's motions to dismiss plaintiff's civil conspiracy claim are granted.



                                                      CONCLUSION

For the reasons stated above, plaintiff's first amended complaint is dismissed. This matter is set for status on June 11,
2009 at 9:00 a.m., at which time plaintiff may request leave to file a second amended complaint.


All Citations

Not Reported in F.Supp.2d, 2009 WL 1543709

End of Document                                               © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          10
   Case:
Sullivan v. All
                 Case 21-50428-JTD
            3:17-cv-50107
                Web Leads, Inc.,Document
                                                Doc 22-4
                                             #: 100-1
                                 Slip Copy (2017)
                                                           Filed
                                                       Filed:    05/21/21
                                                              01/22/18 PagePage 192
                                                                            150 of   ofPageID
                                                                                   160 202    #:1670
2017 WL 2378079



                                                  2017 WL 2378079
                                    Only the Westlaw citation is currently available.
                                             United States District Court,
                                            N.D. Illinois, Eastern Division.

             William SULLIVAN, Individually and on Behalf of All Others Similarly Situated, Plaintiff,
                                                     v.
                         ALL WEB LEADS, INC., a Delaware Corporation, Defendant.

                                                     Case No. 17 C 1307
                                                             |
                                                     Signed 06/01/2017

Attorneys and Law Firms

Gary Michael Klinger, Ryan F. Sullivan, Kozonis & Associates Ltd., Chicago, IL, for Plaintiff.

Jeffrey H. Bunn, Latimer LeVay Fyock, Chicago, IL, for Defendant.



                                      MEMORANDUM OPINION AND ORDER

Harry D. Leinenweber, Judge

*1 Before the Court is Defendant's Motion to Dismiss Plaintiff's Complaint or, in the Alternative, to Strike the Proposed
Class [ECF Nos. 7, 12]. For the reasons stated herein, the Motion is denied.



                                              I. FACTUAL BACKGROUND

Plaintiff William Sullivan (“Sullivan”) filed this lawsuit under the Telephone Consumer Protection Act, 47 U.S.C. § 227
et seq. (the “TCPA”), to address allegedly deceptive marketing practices of Defendant All Web Leads, Inc. (“All Web”).
The following facts are drawn from Sullivan's Complaint and are, for purposes of this Motion, accepted as true, with all
inferences drawn in his favor. See, e.g., Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2015).

All Web offers services to insurance industry customers, typically insurance agents, by generating “leads.” Specifically,
All Web places calls to potential purchasers of insurance coverage and then transfers those calls to its customers. (Compl.
¶ 16.) To identify “leads,” All Web owns and operates various websites claiming to offer insurance quotes. (Id. ¶ 18.)
Upon visiting one of these websites, a consumer is directed to fill out a quote request form specific to the type of insurance
of interest. (Ibid.) Sullivan was one such consumer. On January 13, 2017, he visited www.affordable-health-insurance-
plans.org to obtain quotes on health insurance plans that would comply with the Patient Protection and Affordable Care
Act, 52 U.S.C. § 18001 et seq. (“Obamacare”). (Id. ¶¶ 31, 37-38.) When prompted (see figure below), Sullivan entered
his zip code and clicked “Start Now.”




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         1
   Case:
Sullivan v. All
                 Case 21-50428-JTD
            3:17-cv-50107
                Web Leads, Inc.,Document
                                             Doc 22-4
                                             #: 100-1
                                 Slip Copy (2017)
                                                        Filed
                                                    Filed:    05/21/21
                                                           01/22/18 PagePage 193
                                                                         151 of   ofPageID
                                                                                160 202    #:1671
2017 WL 2378079




(Compl. ¶¶ 19, 32.) Once directed to the next page, Sullivan filled out the form (reproduced below) by entering personal
information, including a “Day phone” number, and then clicked the “Submit” button.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    2
   Case:
Sullivan v. All
                  Case 21-50428-JTD
            3:17-cv-50107
                Web Leads, Inc.,Document
                                                Doc 22-4
                                             #: 100-1
                                 Slip Copy (2017)
                                                           Filed
                                                       Filed:    05/21/21
                                                              01/22/18 PagePage 194
                                                                            152 of   ofPageID
                                                                                   160 202    #:1672
2017 WL 2378079




(Id. ¶ 20.) Because it appeared in small print at the bottom of the page, Sullivan did not see All Web's consent language
before he clicked “Submit”:




(Id. ¶ 23.) He therefore had no reason to suspect that he was agreeing to be contacted via autodialed calls. (Id. ¶ 26.)
Soon after completing the quote form, Sullivan received an autodialed call from a representative at All Web. (Compl. ¶
34.) Upon answering, Sullivan heard “an immediate pause on the other end, followed by a distinct ‘clicking’ noise before
the connection with the representative was made.” (Id. ¶ 35.) The representative asked Sullivan a series of questions,
confirmed that he was seeking information about health insurance, and then transferred him to a health insurance agent.
(Id. ¶ 36.) Sullivan informed the agent that he was seeking a health insurance plan that would comply with the Obamacare
individual mandate; yet the agent attempted to persuade Sullivan “to enroll in a limited benefit non-major medical plan,
and suggested that it was a better option than an ‘Obamacare-compliant’ plan.” (Id. ¶ 38.) When it became clear that
the agent was not offering the opportunity to review and compare “Obamacare-compliant” health insurance quotes,
Sullivan ended the call. (Ibid.) He continued to receive additional similar phone calls over the next several days. (Id. ¶ 40.)




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          3
   Case:
Sullivan v. All
                  Case 21-50428-JTD
            3:17-cv-50107
                Web Leads, Inc.,Document
                                                 Doc 22-4
                                             #: 100-1
                                 Slip Copy (2017)
                                                            Filed
                                                        Filed:    05/21/21
                                                               01/22/18 PagePage 195
                                                                             153 of   ofPageID
                                                                                    160 202    #:1673
2017 WL 2378079

 *2 Sullivan filed this lawsuit seeking injunctive relief and money damages on behalf of himself and a nationwide class of
individuals who utilized the same website, clicked “Submit” on the associated quote form, and then received autodialed
calls. (Compl. ¶ 42.)



                               II. THE TELEPHONE CONSUMER PROTECTION ACT

The TCPA makes it unlawful for any “person within the United States” to, inter alia, “make any call (other than a
call made for emergency purposes or made with the prior express consent of the called party) using any automatic
telephone dialing system or ... artificial or prerecorded voice ... to any telephone number assigned to a ... cellular telephone
service.” 47 U.S.C. § 227(b)(A)(iii). (The exception to this prohibition—calls “made solely to collect a debt owed to or
guaranteed by the United States”—is a non-issue here.) The TCPA authorizes the Federal Communications Commission
(the “FCC”) to promulgate regulations implementing the statute's requirements. 47 U.S.C. § 227(b)(2); see also, Mims v.
Arrow Fin. Servs., LLC, 565 U.S. 368, 370 (2012) (“The Act ... directs the Federal Communications Commission (FCC
or Commission) to prescribe implementing regulations.”); accord, Ira Holtzman, C.P.A. v. Turza, 728 F.3d 682, 687 (7th
Cir. 2013).

Under the express language of the TCPA, an automated call may be lawfully made to a cell phone in certain
circumstances, only one of which is relevant to this case. Specifically, a call is not unlawful if it is made “with the prior
express consent of the called party.” 47 U.S.C. § 227(b)(A)(iii). The FCC recognizes that the statute itself is mute on what
form of express consent—oral, written, or some other kind—suffices “for calls that use an automatic telephone dialing
system or prerecorded voice to deliver a telemarketing message.” In the Matter of Rules & Regs. Implementing the Tel.
Cons. Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1838 ¶ 21 (Feb. 15, 2012) (hereinafter, the “2012 Order”).

At one time, FCC implementing regulations required only “prior express consent” for automated calls to cell phones,
meaning that a person had only to “knowingly release their phone number [to the caller] ... absent instructions to the
contrary.” 2012 Order at 1833 ¶ 7 n.20 (citation omitted). In 2012, however, the FCC announced a new rule to take
effect on October 16, 2013, that modified the consent requirements for automated telemarketing calls under the TCPA.
See, 2012 Order at 1831 ¶ 1; 47 C.F.R. § 64.1200. The new rule for automated telemarketing calls to cell phones requires
the “prior express written consent of the called party.” 47 C.F.R. § 64.1200(a)(2). The FCC defines “telemarketing” as
“the initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or investment
in, property, goods, or services, which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12). Prior express written
consent means:

            an agreement, in writing, bearing the signature of the person called that clearly authorizes the
            seller to deliver or cause to be delivered to the person called advertisements or telemarketing
            messages using an automatic telephone dialing system or an artificial or prerecorded voice, and the
            telephone number to which the signatory authorizes such advertisements or marketing messages
            to be delivered.

*3 47 C.F.R. § 64.1200(f)(8). To be effective, such consent also must satisfy further requirements:

  (i) The written agreement shall include a clear and conspicuous disclosure informing the person signing that: (A)
  By executing the agreement, such person authorizes the seller to deliver or cause to be delivered to the signatory
  telemarketing calls using an automatic telephone dialing system or an artificial or prerecorded voice; and (B) The
  person is not required to sign the agreement (directly or indirectly), or agree to enter into such an agreement as a
  condition of purchasing any property goods, or services.

  (ii) The term “signature” shall include an electronic or digital form signature, to the extent that such form of signature
  is recognized as a valid signature under applicable federal law or state contract law.



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           4
   Case:
Sullivan v. All
                 Case 21-50428-JTD
            3:17-cv-50107
                Web Leads, Inc.,Document
                                               Doc 22-4
                                             #: 100-1
                                 Slip Copy (2017)
                                                          Filed
                                                      Filed:    05/21/21
                                                             01/22/18 PagePage 196
                                                                           154 of   ofPageID
                                                                                  160 202    #:1674
2017 WL 2378079


Ibid. In tandem with elevating these consent requirements, the FCC also promulgated certain exceptions. As relevant,
it created an exemption from the prior express written consent requirement for health care messages made to cellular
lines. That exception states that no person or entity may:

            (2) Initiate, or cause to be initiated, any telephone call that includes or introduces an advertisement
            or constitutes telemarketing, using an automatic telephone dialing system or an artificial or
            prerecorded voice, to any of the lines or telephone numbers described in paragraphs (a)(1)(i)
            through (iii) of this section, other than ... a call that delivers a “health care” message made by, or
            on behalf of a “covered entity” or its “business associate,” as those terms are defined in the HIPAA
            Privacy Rule, 45 CFR 160.103[.]

47 C.F.R. § 64.1200(a)(2)(emphasis added). Despite some ambiguity in the wording of this “health care rule” (the parties'
shorthand), the FCC has clarified that such calls are exempted only from the written consent requirement. See, Consumer
& Governmental Aff. Bureau Seeks Comment on Petition for Expedited Declaratory Ruling & Exemption from Am. Ass'n of
Healthcare Admin. Mgmt., 29 F.C.C. Rcd. 15267, 15267 n.7 (Dec. 17, 2014); cf. Jackson v. Safeway, Inc., No. 15 C 4419,
2016 WL 5907917, at *7 n.10 (N.D. Cal. Oct. 11, 2016) (“[B]oth parties assume that there is a ‘prior express consent’
requirement for such ‘health care’ calls.”).

The “health care rule” speaks in HIPAA-defined terms and, as with most administrative alphabet soup, requires further
explication. Under the Health Insurance Portability and Accountability Act (“HIPAA”), “health care” is defined as
“care, services, or supplies related to the health of an individual,” including, but not limited to, “(1) [p]reventive,
diagnostic, therapeutic, rehabilitative, maintenance, or palliative care, and counseling, service, assessment, or procedure
with respect to the physical or mental condition, or functional status, of an individual or that affects the structure or
function of the body; and (2) [s]ale or dispensing of a drug, device, equipment, or other item in accordance with a
prescription.” 45 C.F.R. § 160.103.

Last to mention is this lawsuit's bedrock. Section 227 of the TCPA “authorizes private litigation”; aggrieved parties need
not depend on the FCC. Holtzman, 728 F.3d at 688; accord, Mims, 565 U.S. at 370. In general, a district court presiding
over such litigation gives controlling weight to final decisions of the FCC implementing and interpreting the TCPA. See,
e.g., CE Design, Ltd. v. Prism Bus. Media, Inc., 606 F.3d 443, 449-50 (7th Cir. 2010) (noting that “Congress vested the
power of agency review of final FCC orders exclusively in the courts of appeals”); Jamison v. First Credit Servs., Inc.,
290 F.R.D. 92, 97 (N.D. Ill. 2013) (stating in a TCPA case that the court is “bound by the FCC's orders, which are
final and controlling”).



                                                     III. ANALYSIS

 *4 All Web seeks to dismiss Sullivan's Complaint under FED. R. CIV. P. 12(b)(6) for failure to state a claim on which
relief can be granted. In the alternative, All Web moves to strike the class allegations in the Complaint for failure to
satisfy the strictures of FED. R. CIV. P. 23.



                                                   A. Motion to Dismiss

Based on a mélange of arguments, All Web moves to dismiss. The gravamen of its Motion is that Sullivan has pled
himself out of court because the Complaint establishes his prior express consent or, alternatively, his prior express written
consent to receive the call(s). Sullivan responds that All Web's Motion is bankrupt because its website, as alleged, does
not procure valid express written consent.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        5
   Case:
Sullivan v. All
                  Case 21-50428-JTD
            3:17-cv-50107
                Web Leads, Inc.,Document
                                                 Doc 22-4
                                             #: 100-1
                                 Slip Copy (2017)
                                                            Filed
                                                        Filed:    05/21/21
                                                               01/22/18 PagePage 197
                                                                             155 of   ofPageID
                                                                                    160 202    #:1675
2017 WL 2378079



                                                      1. Legal Standard

To survive a Rule 12(b)(6) motion to dismiss, a complaint “must state a claim that is plausible on its face.” Adams, 742
F.3d at 728 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim enjoys “facial plausibility when
the plaintiff pleads sufficient factual content that allows the court to draw the reasonable inference that the defendant
is liable for the alleged misconduct.” Adams, 742 F.3d at 728 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A
plaintiff must allege that all elements of his claim are satisfied, but cannot survive a Rule 12(b)(6) motion to dismiss by
alleging only legal conclusions. Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143, 1147 (7th Cir. 2010). “Threadbare recitals
of the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

To state a claim under the TCPA, Sullivan must allege that: (1) a call was made (2) using an automatic telephone dialing
system or artificial or prerecorded voice; (3) the number called was assigned to cellular telephone service; and (4) the
party making the call lacked the requisite consent. See, e.g., Thrasher-Lyon v. Illinois Farmers Ins. Co., 861 F.Supp.2d
898, 904-05 (N.D. Ill. 2012).



                                                         2. Discussion

At the outset, Sullivan objects to treating the issue of consent at the pleading stage. (See, ECF No. 10 (“Pl.'s Response”)
at 6-7.) The prevailing view in this district is that “prior express consent” under the TCPA “is an affirmative defense on
which the defendant bears the burden of proof; it is not a required element of the plaintiff's claim.” Kolinek v. Walgreen
Co., No. 13 C 4806, 2014 WL 518174, at *2 (N.D. Ill. Feb. 10, 2014) (collecting cases). Because complaints need not
anticipate and defeat affirmative defenses, dismissal is typically only appropriate if the affirmative defense “is set out
entirely in the plaintiff's complaint.” Ibid. For this reason, courts reject a TCPA defendant's attempt on a Rule 12(b)(6)
motion to argue consent contrary to express allegations in a complaint or attack a complaint for not pleading lack of
consent. See, e.g., Charvat v. Allstate Corp., 29 F.Supp.3d 1147, 1149 (N.D. Ill. 2014); Thrasher-Lyon, 861 F.Supp.2d
at 905; Greene v. DirecTV, Inc., No. 10 C 117, 2010 WL 1506730, at *2 (N.D. Ill. Apr. 14, 2010). In more garden-
variety circumstances, the Court would end the inquiry without engaging in a detailed consent analysis, because it is clear
enough that Sullivan has alleged sufficient facts to alert All Web of the substance of his TCPA claim. See, e.g., Bakov v.
Consolidated Travel Holdings Grp., Inc., No. 15 C 2980, 2016 WL 4146471, at *3 (N.D. Ill. Aug. 4, 2016) (Leinenweber,
J.) (finding that the plaintiffs sufficiently alleged that “they received unsolicited phone calls on their cell phones that were
prerecorded,” which “is all that is necessary” for a TCPA claim).

 *5 However, All Web's Motion is at least formally premised on the allegations of (illegitimate) consent contained within
the four corners of the Complaint. All Web does not attack the Complaint for failure to plead lack of consent. Nor
does it speculate contrary to the facts of the Complaint, instead arguing only their legal significance. See, e.g., U.S. v.
Lewis, 411 F.3d 838, 842 (7th Cir. 2005) (“The exception occurs where, as here, the allegations of the complaint itself set
forth everything necessary to satisfy the affirmative defense....”). Alas, because the argument here is that Plaintiff's own
consent allegations plead him out of court, the Court excavates the consent issue before denying All Web's Motion.



                                 a. The Calls at Issue Fall outside the “Health Care” Rule

If the “health care rule” applies in this case, then All Web needed only Sullivan's prior express consent to autodial his
cell phone. To qualify for the less demanding consent requirements of the “health care rule,” an automated call must
deliver a “health care message.” All Web contends that the autodialed calls at issue qualify as “health care messages”
because Sullivan was seeking “more affordable health insurance” and the calls were part of securing “supplies related to
the health of an individual.” (ECF No. 12 (“Def.'s Mot.”) at 10.)


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           6
   Case:
Sullivan v. All
                 Case 21-50428-JTD
            3:17-cv-50107
                Web Leads, Inc.,Document
                                               Doc 22-4
                                             #: 100-1
                                 Slip Copy (2017)
                                                          Filed
                                                      Filed:    05/21/21
                                                             01/22/18 PagePage 198
                                                                           156 of   ofPageID
                                                                                  160 202    #:1676
2017 WL 2378079


Although it abjures comprehensively defining “health care message,” the FCC describes such calls as those placed by or
on behalf of “the consumer's health care provider to the consumer ... concern[ing] the consumer's health.” 2012 Order
at 1855 ¶ 63. Archetypical messages include “immunization reminders,” ibid., “prescription notifications,” In the Matter
of Rules & Regs. Implementing the Tel. Consumer Prot. Act of 1991, 30 F.C.C. Rcd. 7961, 8031 ¶ 146 (July 18, 2015)
(hereinafter the “2015 Order”), and flu shot notices. See, e.g., Zani v. Rite Aid Headquarters Corp., No. 14 C 9701, 2017
WL 1383969, at *9-12 (S.D.N.Y. Mar. 30, 2017); Jackson v. Safeway, Inc., No. 15 C 4419, 2016 WL 5907917, at *8-9
(N.D. Cal. Oct. 11, 2016). Guidance from the FCC and the limited case law on point establish the relevance of three
factors to whether a call conveys a “health care message”:

  First, if such a call concerns a product or service that is inarguably health-related, ... it likely conveys a health care
  message. Such category would include the administration of medication “prescribed by a doctor or other healthcare
  provider,” but would not include any product simply because it may be construed to benefit a consumer's health. Second,
  if such a call is made by or on behalf of a health care provider to a patient with whom she has an established health
  care treatment relationship, that too is material to application of the rule. Finally, if the call concerns the individual
  health care needs of the patient recipient, that too is material. The operative question as to this last factor would be
  whether a nexus exists between the subject matter of the call and the established health care needs of its recipient.

Zani, 2017 WL 1383969, at *11 (emphasis added) (internal citations omitted).

Applying these factors to this case leads inescapably to the conclusion that All Web's lead-generating calls are not “health
care messages.” First, such calls are not “inarguably health-related”; rather, they smack of messages designed to promote
a “product simply because it may be construed to benefit a consumer's health.” As the Zani court indicated, such subject
matter is not as a matter of law “inarguably health-related.”

Second, All Web does not autodial consumers “by or on behalf of a health care provider” in the course of an “established
health care treatment relationship.” All Web's calls neither remind patients who had a flu shot last year to come into
the same pharmacy to receive this year's flu shot, nor confirm provision of medication to an individual “in accordance
with a prescription.” See, Zani, 2017 WL 1383969, at 11; Jackson, 2016 WL 5907917, at *8-9; 45 C.F.R. § 160.103; 2012
Order at 1855 ¶ 63 (noting that “immunization reminders” and calls “ ‘pushing’ flu vaccines” may convey health care
messages). Instead, All Web's calls represent an effort to inaugurate a new relationship between an individual and a
health insurance issuer.

 *6 Finally, there is no nexus between the subject matter of an All Web autodialed call as alleged “and the established
health care needs of its recipient.” Recall that HIPAA defines “health care” in non-limiting fashion to include
preventative, diagnostic, or therapeutic services “with respect to the physical or mental condition, or functional status, of
an individual or that affects the structure or function of the body” and medications or devices “dispensed in accordance
with a prescription.” 45 C.F.R. § 160.103. All Web's calls are hopelessly divorced from these examples of “health care.”
Indeed, a footnote in the FCC's 2015 Order confirms that “insurance-coverage calls”—even where the insurer actually
had a relationship with the insured and was calling to notify a patient that coverage was available for a medical service
already rendered—do not necessarily fall within the HIPAA definition of “health care.” See, 2015 Order at 8028-39 ¶ 141
n.473 (“We note, additionally, that insurance-coverage calls, which are included in AAHAM's list of ‘healthcare calls,’
are not necessarily among the topics in HIPAA's definition of ‘health care.’ ”); In the Matter of American Association
of Healthcare Administrative Management Petition for Expedited Declaratory Rulings and Exemption Regarding Non-
Telemarketing Healthcare Calls, CG Dkt. No. 02-278, at 3 (Oct. 21, 2014).

While All Web is correct in the narrow sense that, under these cases and FCC guidance, calls otherwise qualifying as
“health care messages” need not eschew all advertising content, it has not shown how Sullivan's Complaint establishes
the antecedent issue of the alleged calls' health care content. As such, for purposes of its Motion, All Web cannot rely
on the TCPA's prior express consent requirement under the “health care rule.”


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        7
   Case:
Sullivan v. All
                  Case 21-50428-JTD
            3:17-cv-50107
                Web Leads, Inc.,Document
                                                 Doc 22-4
                                             #: 100-1
                                 Slip Copy (2017)
                                                            Filed
                                                        Filed:    05/21/21
                                                               01/22/18 PagePage 199
                                                                             157 of   ofPageID
                                                                                    160 202    #:1677
2017 WL 2378079




   b. All Web Needed, but Did Not as a Matter of Law Effectively Procure, Sullivan's Prior Express Written Consent

All Web argues in the alternative that Sullivan's complaint does not adequately allege “telemarketing” calls triggering
the heightened written consent requirement and that, even if it does, Sullivan pleads himself out of court by establishing
that All Web had his prior express written consent.

All Web fails to show how its alleged calls to consumers like Sullivan constitute anything other than telemarketing calls.
As set forth in its implementing regulations, the TCPA defines “telemarketing” as “the initiation of a telephone call or
message for the purpose of encouraging the purchase or rental of, or investment in, property, goods, or services, which
is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12). That is, whether a call is a “telemarketing” call depends not
on its content but instead on its purpose. See, Golan v. Veritas Entertainment, LLC, 788 F.3d 814, 820 (8th Cir. 2015);
see also, Payton v. Kale Realty, LLC, No. 13 C 8002, 164 F.Supp.3d 1050, 1062-63 (N.D. Ill. Feb. 22, 2016). In this
case, Sullivan alleges that All Web's purpose in placing these calls is to encourage the purchase of insurance from All
Web's insurance industry customers. (Compl. ¶¶ 16-18, 21, 31, 36-38.) And, as set forth above, no content of these alleged
calls falls within the ambit of the “health care rule.” As such, Sullivan has adequately pled that All Web called him for
telemarketing purposes. See, e.g., Margulis v. Eagle Health Advisors, LLC, No. 4:15 C 1248, 2016 WL 1258640, at *3
(E.D. Mo. Mar. 31, 2016) (denying motion to dismiss the plaintiff's claim, which adequately pled that the defendant
used a “telemarketing robot” to place calls to him for the purpose of selling health insurance). All Web therefore needed
Sullivan's prior express written consent.

The parties vigorously dispute whether Sullivan's Complaint establishes that he gave All Web his prior express written
consent to make the calls. All Web claims that the consent language on the quote form webpage, coupled with the user's
choice to click the “Submit” button, constitutes prior express written consent under the TCPA. Sullivan responds that
this method of procuring consent is legally insufficient.

 *7 The Court feels that the legal enforceability of All Web's consent language is an issue best left for later in the litigation
when there is a fully developed factual record. In ruling on All Web's Motion to Dismiss, however, the Court must
determine whether Sullivan states a plausible TCPA violation based on lack of (effective) prior express written consent,
with inferences drawn in his favor. The Court finds it plausible on the facts alleged that All Web did not effectively
procure Sullivan's consent. This is because the Complaint does not as a matter of law establish reasonable notice of
the terms to which Sullivan purportedly gave prior express written consent, let alone a disclosure that was “clear and
conspicuous” under the TCPA. 47 C.F.R. § 64.1200(f)(8)(i); id. 64.1200(f)(3) (“The term clear and conspicuous means a
notice that would be apparent to the reasonable consumer, separate and distinguishable from the advertising copy or
other disclosures.”) (emphasis in original).

Sullivan unequivocally alleges not only that he lacked actual notice of All Web's consent language, but also that these
disclosures were unreasonably camouflaged in the context of the webpage and below its “Submit” button. Given that
at least reasonable notice to the consumer is required, consider how courts in contract cases analyze the reasonableness
of notice of terms to online consumers. (Also note that the definition of “prior express written consent” relies on the
concept of a “written agreement” and, at least in part, expressly incorporates contract law. See, 47 C.F.R. § 64.1200(f)(8)
(ii) (“to the extent that such form of signature is recognized as a valid signature under ... state contract law”).) Regardless
of whether All Web's consent agreement is characterized as a “clickwrap” or a “browsewrap” agreement, contract law
only permits its enforcement if there was reasonable notice of its terms plus some action capable of being construed as
assent. The following cases establish this proposition and provide salient data points:

  • Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1177 (9th Cir. 2014) (invaliding a browsewrap agreement, i.e., a “Terms
     of Use” hyperlink placed directly below or a few inches away from the button users had to click to proceed with



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            8
   Case:
Sullivan v. All
                 Case 21-50428-JTD
            3:17-cv-50107
                Web Leads, Inc.,Document
                                              Doc 22-4
                                             #: 100-1
                                 Slip Copy (2017)
                                                         Filed
                                                     Filed:    05/21/21
                                                            01/22/18 PagePage 200
                                                                          158 of   ofPageID
                                                                                 160 202    #:1678
2017 WL 2378079

    checkout, because the website did not provide any notice to users or promote any affirmative action to demonstrate
    their assent to the agreement);

  • Hancock v. Am. Tel. & Telegraph Co., Inc., 701 F.3d 1248, 1256 (10th Cir. 2012) (enforcing a clickwrap agreement
    whose terms were displayed in a scrollable text box and underneath it were buttons labeled “Exit Registration,”
    “I Reject,” and “I Agree”);

  • Specht v. Netscape Communications Corp., 306 F.3d 17, 32 (2d Cir. 2002) (Sotomayor, J.) (refusing to enforce an
     agreement whose terms were placed below the “Accept” button);

  • Sgouros v. TransUnion Corp., No. 14 C 1850, 2015 WL 507584, at *6-7 (N.D. Ill. Feb. 5, 2015) (“It is unreasonable
     to expect users to scroll down the Window when they are not aware of a possibility of being bound by the terms
     in the Window.”);

  • Van Tassell v. United Marketing Group, LLC, 795 F.Supp.2d 770, 790 (N.D. Ill. 2011) (invalidating a browsewrap
     agreement because the webpage failed to have any reference to the Conditions of Use and also required a multi-
     step process to locate the Conditions of Use);

  • Burcham v. Expedia, Inc., No. 4:07 C 1963, 2009 WL 586513, at *1, 3 (E.D. Mo. Mar. 6, 2009) (finding a valid
    clickwrap agreement where a “Continue” button led to a page that stated “By continuing on you agree to the
    following terms and conditions,” provided the terms and conditions, and included a clickable box stating “I agree
    to the terms and conditions”); and

  • Feldman v. Google, Inc., 513 F.Supp.2d 229, 236 (E.D. Pa. 2007) (finding reasonable notice of a clickwrap agreement
     where users did not need to scroll down to a submerged screen to see the terms, and “a prominent admonition
     in boldface to read the terms and conditions ... and indicate assent” made the text of the agreement immediately
     visible to users).

 *8 In this case, after Sullivan input his personal information, he clicked the “Submit” button immediately below the
end of the health insurance quote form without scrolling down further to the bottom of the webpage to read All Web's
Lilliputian consent language. In these circumstances, the Court thinks it “reasonable for users to assume that their click
merely constituted their assent to [an] authorization” submitting their personal information further to getting a health
insurance quote. Sgouros, 2015 WL 507584 at *5. By clicking “Submit,” users would likely expect quotes to be displayed
on an ensuing webpage once their information was processed, especially in light of the website's promises of speedy
quotes. (See, e.g., Compl. ¶¶ 19 (“The Fastest Way to Get On & Off Exchange Quotes.”), 20 (“The Fastest Way to Get
Free Health Insurance Quotes.”).) Given the website's silence on quotes proceeding by phone and failure to alert users
that legal disclosures appear below the “Submit” box, the Court cannot, while drawing inferences in Sullivan's favor,
find that All Web's alleged consent mechanism gave Sullivan reasonable notice sufficient for an enforceable written
“agreement”—to say nothing of the TCPA's heightened “clear and conspicuous” disclosure requirement governing prior
express written consent agreements. Thus, All Web has not made a legal showing based on the complaint's allegations
that it effectively procured Sullivan's prior express written consent.

Presented with no other basis for dismissing Sullivan's complaint, the Court denies All Web's Rule 12(b)(6) Motion to
Dismiss.



                                           B. Motion to Strike Proposed Class

In his Complaint, Sullivan proposes the following class definition:




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      9
   Case:
Sullivan v. All
                 Case 21-50428-JTD
            3:17-cv-50107
                Web Leads, Inc.,Document
                                               Doc 22-4
                                             #: 100-1
                                 Slip Copy (2017)
                                                          Filed
                                                      Filed:    05/21/21
                                                             01/22/18 PagePage 201
                                                                           159 of   ofPageID
                                                                                  160 202    #:1679
2017 WL 2378079


            All persons within the United States who filled out and submitted an insurance quote form
            on Defendant's website www.affordable-health-insurance-plans.org and then received a non-
            emergency telephone call from All Web Leads, or any party acting on its behalf, to a cellular
            telephone through the use of an automated telephone dialing system or an artificial or prerecorded
            voice.

(Compl. ¶¶ 45, 49.) The Complaint goes on to exclude from the class All Web, any entities in which it has a controlling
interest, its agents and employees, the Court and its staff, and all claims for personal injury, wrongful death, and
emotional distress. (Id. ¶ 46.) Although he cannot pinpoint the exact number of putative class members, Sullivan asserts
that they total in the thousands and can be identified through call records maintained by All Web. (Id. ¶¶ 47, 52.) Finally,
he identifies several common questions of law and fact, such as whether All Web uses an automatic telephone dialing
system to make non-emergency calls to class members' cell phones; whether All Web gives proper notice to those who
fill out a quote form that it intends to place calls using an automatic dialing system to the phone numbers provided;
whether the website's requirement that users consent to receive phone calls via the use of an autodialer as a condition to
provision of services violates FCC rulings; and whether All Web can meet its burden of showing prior express written
consent to make such calls. (Id. ¶¶ 53-55.)

As an alternative to its Motion to Dismiss, All Web argues that the Court should strike the proposed class for failure to
comply with the requirements of FED. R. CIV. P. 23(a) and FED. R. CIV. P. 23(b)(3). (All Web does not claim that the
proposed class is insufficiently ascertainable, which is an independent class certification requirement.) Courts generally
address class certification at the pleading stage “only when the class allegations are facially and inherently deficient.”
Machowicz v. Kaspersky Lab, Inc., No. 14 C 1394, 2014 WL 4683258, at *5 (N.D. Ill. Sept. 19, 2014) (internal quotation
marks omitted). The problem for All Web is that Sullivan's class allegations are not facially or inherently deficient.

The nub of All Web's typicality, commonality, adequacy, and predominance arguments is that Sullivan seeks
impermissibly to represent putative class members regardless of the form of their consent. (See, Def.'s Mot. at 18-20;
ECF No. 17 (“Def.'s Reply”) at 8-10.) In a similar vein, All Web contends that the common issue of “whether Defendant
gave proper notice to users” who filled out the quote form “cannot be resolved without a series of mini-trials.” (Def.'s
Reply at 10.) All Web grounds its argument in Cholly v. Uptain Grp., Inc., No. 15 C 5030, 2017 WL 449176 (N.D. Ill. Feb.
1, 2017). There, the court struck the plaintiff's class allegations on typicality grounds because she sought to “represent
a class of persons who received calls from Uptain where Uptain did not have express consent,” whereas her individual
claim was “based only on telephone calls made to her cellular phone after she had expressly revoked her consent.” Id. at
*3 (emphasis added). Thus, the plaintiff's class in Cholly was facially deficient under Rule 23(a)(2).

 *9 Plainly, this is not the case here. Sullivan seeks to represent a class of individuals each of whom engaged in the
same consent procedure that he did—filling out the quote form, clicking “Submit,” and then receiving an autodialed
cell phone call. Thus, absent some other interface with All Web, each putative class member gave the same consent; the
ability of All Web to invoke consent as an affirmative defense to each class member is uniform; and determining the legal
efficacy of this consent under the TCPA “will resolve an issue that is central to the validity of each one of the claims in
one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011); Holtzman, 728 F.3d at 684 (“Class certification is
normal in litigation under § 227, because the main questions ... are common to all recipients.”). All Web therefore fails
to identify any facial deficiency in Sullivan's proposed class.

Even if Sullivan's class definition conceptually includes those consumers who gave All Web some sort of individualized
consent, it would be premature at this pre-discovery procedural stage to determine whether this suit can proceed as
a class action. “Courts determine whether issues of individualized consent defeat commonality and predominance in
a TCPA [case] on a case-by-case basis after evaluating the specific evidence available to prove consent.” Buonomo v.
Optimum Outcomes, Inc., 301 F.R.D. 292, 298 (N.D. Ill. 2014) (“Optimum, however, fails to present any specific evidence
—as opposed to mere speculation—that this purportedly individualized issue predominates over common issues. Nor


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      10
   Case:
Sullivan v. All
                  Case 21-50428-JTD
            3:17-cv-50107
                Web Leads, Inc.,Document
                                                Doc 22-4
                                             #: 100-1
                                 Slip Copy (2017)
                                                           Filed
                                                       Filed:    05/21/21
                                                              01/22/18 PagePage 202
                                                                            160 of   ofPageID
                                                                                   160 202    #:1680
2017 WL 2378079

can it given that Optimum has refused to provide any class discovery while its motion to strike is pending.”). Indeed,
many of the cases All Web invokes were denials of class certification based on evidence obtained through discovery. See,
e.g., Jamison, 290 F.R.D. at 107 (finding that individualized consent issues predominated because the defendant “set[ ]
forth specific evidence showing that a significant percentage of the putative class consented to receiving calls on their
cellphone”); Quality Mgmt. and Consult. Servs., Inc. v. SAR Orland Food, Inc., No. 11 C 6791, 2013 WL 5835915 (N.D.
Ill. Oct. 30, 2013) (holding that the plaintiff failed to meet its burden on class certification to introduce evidence showing
that the defendant's consent defense as to the representative plaintiff applied to the class as a whole); Vigus v. Southern
Illinois Riverboat/Casino Cruises, Inc., 274 F.R.D. 229, 235 (S.D. Ill. 2011) (“[T]he Casino has provided evidence that at
least three telephone numbers identified using Vigus' culling process did not indicate reassigned numbers.”) (emphasis
in original). These cases furnish no support for All Web's motion to strike Sullivan's proposed class before discovery
has commenced.

Kasalo v. Harris & Harris, Ltd., 656 F.3d 557 (7th Cir. 2011), is not to the contrary. The authorization granted there
to deny class certification “even before the plaintiff files a motion requesting certification” rested on the truism that the
court “need not delay a ruling on certification if it thinks that additional discovery would not be useful in resolving the
class determination.” Id. at 563 (emphasis added) (citations omitted). Here, as mentioned above, this action can on its
face be maintained on a class basis, and discovery—which has not occurred yet—may assist both parties in arguing the
propriety of certification. Because All Web's arguments do not clarify why the proposed class is conceptually deficient,
“discovery is needed to determine whether a class should be certified.” Santiago v. RadioShack Corp., No. 11 C 3508,
2012 WL 934524, at *4 (N.D. Ill. Feb. 10, 2012). Striking the class allegations would be premature.

In a final gambit, All Web points to language in Sullivan's Complaint that he was “tricked” into providing his cell phone
number and clicking “Submit.” This allegation of “trickery,” All Web claims, amounts to a fraud claim necessitating
mini-trials into whether each putative class member was deceived. Simply put, this argument strains credulity. Sullivan's
only claims on behalf of the class are under the TCPA, and his belief that he was “tricked” seems merely an individual
variation on the Complaint's objective theme that All Web's consent procedure is ineffective and unenforceable. Even
if Sullivan had actually meant to plead a claim for fraud, this would not necessarily furnish grounds for striking all the
class allegations prior to discovery. See, e.g., Volling v. Antioch Rescue Squad, 999 F.Supp.2d 991, 1006 (N.D. Ill. 2013)
(noting that “there is no penalty for invoking the wrong [legal theory], or using the wrong name to identify a theory,”
and that it would be “premature to strike” the legal theories presented in different counts “before discovery reveals the
appropriate theory”).

*10 The Court therefore denies All Web's Motion to Strike as premature in light of the absence of any class discovery.



                                                    IV. CONCLUSION

For the reasons stated herein, the Court denies Defendant's Motion to Dismiss Plaintiff's Complaint or, in the
Alternative, to Strike the Complaint's Class Allegations [ECF Nos. 7, 12].


IT IS SO ORDERED.

All Citations

Slip Copy, 2017 WL 2378079

End of Document                                               © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          11
